18-23538-rdd          Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                    Main Document
                                                 Pg 1 of 390
                                        Hearing Date and Time: January 18, 2019 at 10:00 a.m. (Eastern Time)
                                            Objection Deadline: January 11, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x




 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                              Pg 2 of 390


         NOTICE OF HEARING ON APPLICATION OF DEBTORS FOR
 AUTHORITY TO RETAIN DELOITTE & TOUCHE LLP FOR INDEPENDENT AUDIT
  AND ADVISORY SERVICES NUNC PRO TUNC TO THE COMMENCEMENT DATE

                     PLEASE TAKE NOTICE that a hearing on the annexed application (the

 “Application”), of Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), for entry of an

 order pursuant to section 327(a) of title 11 of the United States Code (the “Bankruptcy Code”),

 Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), and Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the Southern District

 of New York (the “Local Rules”) for authority to retain and employ Deloitte & Touche LLP

 (“Deloitte & Touche”) to provide independent audit and advisory services, nunc pro tunc to the

 Commencement Date, all as more fully set forth in the Application, will be held before the

 Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy

 Court for the Southern District of New York, Courtroom 118, 300 Quarropas Street, White

 Plains, New York, 10601-4140 (the “Bankruptcy Court”) on January 18, 2019 at 10:00 a.m.

 (Eastern Time) (the “Hearing”), or as soon thereafter as counsel may be heard.

                     PLEASE TAKE FURTHER NOTICE that any responses or objections (the

 “Objections”) to the Application shall be in writing, shall conform to the Bankruptcy Rules and

 the Local Rules, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the

 Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

 General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other

 parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

 hard copy delivered directly to Chambers), in accordance with the customary practices of the

 Bankruptcy Court and General Order M-399, to the extent applicable, and shall be served in


                                                 2
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                              Pg 3 of 390


 accordance with the Amended Order Implementing Certain Notice and Case Management

 Procedures, entered on November 1, 2018 (ECF No. 405), so as to be filed and received no later

 than January 11, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”).

                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Application, the Debtors may, on or after the Objection Deadline,

 submit to the Bankruptcy Court an order substantially in the form of the proposed order annexed

 to the Application, which order may be entered without further notice or opportunity to be heard.

                     PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.


 Dated: January 4, 2019
        New York, New York
                                            /s/ Garrett A. Fail________________
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Ray C. Schrock, P.C.
                                            Jacqueline Marcus
                                            Garrett A. Fail
                                            Sunny Singh
                                            Jessica Liou

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                                  3
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                    Main Document
                                                 Pg 4 of 390
                                         Hearing Date and Time: January 18, 2019 at 10:00 a.m. (Eastern Time)
                                             Objection Deadline: January 11, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou
 Attorneys for Debtors
 and Debtors in Possession
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :       Case No. 18-23538 (RDD)
                                                              :
                   Debtors. 1                                 :       (Jointly Administered)
 ------------------------------------------------------------ x

                 APPLICATION OF DEBTORS FOR AUTHORITY
         TO RETAIN DELOITTE & TOUCHE LLP FOR INDEPENDENT AUDIT
     AND ADVISORY SERVICES NUNC PRO TUNC TO THE COMMENCEMENT DATE


 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                   Pg 5 of 390


 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

 represent as follows in support of this application (the “Application”):

                                                  Background

                     1.        Beginning on October 15, 2018 (the “Commencement Date”) and

 continuing thereafter, each of the Debtors commenced with this Court a voluntary case under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are

 authorized to continue to operate their business and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                     2.        On October 24, 2018, the United States Trustee for Region 2 appointed an

 official committee of unsecured creditors. No trustee or examiner has been appointed in these

 chapter 11 cases.

                     3.        The Debtors’ chapter 11 cases are being jointly administered for

 procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

                     4.        Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for

 Southern District of New York, sworn on October 15, 2018 (ECF No. 3).

                                                  Jurisdiction

                     5.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

                                                        2
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                                  Pg 6 of 390


 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               Relief Requested

                     6.        By this Application, the Debtors request authority, pursuant to section

 327(a) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(a), and Local Bankruptcy

 Rules for the Southern District of New York (the “Local Rules”) 2014-1 and 2016-1, to retain

 and employ Deloitte & Touche LLP (“Deloitte & Touche”) to provide independent audit and

 advisory services (the “Services”) in accordance with the terms and conditions set forth in the

 following certain engagement letters (collectively, the “Engagement Agreements”):

 Attest Services:

      •    that certain engagement letter, dated April 23, 2018 and as amended on November 14,
           2018, for the audit of Debtor SHC’s financial statements for the year ending February 2,
           2019 (the “Base Audit Engagement Letter”);

      •    that certain engagement letter, dated November 2, 2018, for the audit of Debtor Sears
           Protection Company (PR), Inc.’s financial statements for the year ended February 3, 2018
           (the “SPC Audit Engagement Letter”);

      •    that certain engagement letter, dated August 22, 2018, for the audit of the Sears Holdings
           Savings Plan’s and Sears Holdings Puerto Rico Savings Plan’s financial statements for
           the year ended December 31, 2017 (the “Savings Plan Audit Engagement Letter”);

      •    that certain engagement letter, dated July 9, 2018, for the audit of Parts Direct’s financial
           statements for the years ended January 30, 2016, January 28, 2017 and February 3, 2018
           (the “Parts Direct Audit Engagement Letter”);

      •    those certain engagement letters, dated June 19, 2018 and August 9, 2018, for the audit of
           Kenmore Direct’s and Kenmore’s financial statements for the years ended January 30,
           2016, January 28, 2017 and February 3, 2018, as applicable (the “Kenmore Audit
           Engagement Letters”);

      •    those certain engagement letters, dated April 26, 2017 and May 16, 2018, for the audit of
           certain affiliates and/or subsidiaries of SHC for the years ended December 31, 2016,
           January 28, 2017, and February 3, 2018, respectively (the “Affiliate/Subsidiaries’ Audit
           Engagement Letters”);


                                                       3
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                                   Pg 7 of 390


      •    those certain engagement letters, dated June 16, 2017 and June 13, 2018 for the audit of
           Debtors Kmart Operations LLC – Puerto Rico Division’s and Sears Operations LLC –
           Puerto Rico Division’s financial statements for the years ended January 28, 2017 and
           February 3, 2018 (the “Kmart PR and Sears PR Audit Engagement Letters”);

      •    those certain engagement letters, dated May 9, 2016, August 11, 2017, and August 1,
           2018, for the audit of Debtor Kmart Corporation – Puerto Rico Division’s financial
           statements for the years ended January 30, 2016, January 28, 2017, and February 3, 2018
           (the “Kmart PR Audit Engagement Letters”); and

      •    that certain engagement letter, dated July 9, 2018, for certain attest services related to the
           examination of SHC’s description of the system related to the Financial Reporting,
           Inventory, Procurement, and Revenue Transactions Processing Services and related
           General Computer Controls (the “System Services Engagement Letter”).

 Advisory Services:

      •    those certain engagement letters, dated July 13, 2018, July 23, 2018, and September 13,
           2018, for certain advisory services in connection with the Debtors’ evaluation of
           proposed divestitures of certain business units (the “Project Sasset Engagement
           Letters”);

      •    that certain engagement letter, dated September 7, 2017, for the provision of software
           asset management services and the performance of software license analysis services to
           advise the Debtors on optimizing licenses costs and addressing compliance gaps (the
           “SAM Engagement Letter”);

      •    that certain engagement letter, dated October 29, 2018, for the provision of accounting
           advisory services in connection with the Debtors’ restructuring (the “Restructuring
           Accounting Advisory Engagement Letter”); and

      •    that certain engagement letter, dated April 3, 2018, for accounting advisory services in
           connection with Phase II through Phase III of the Debtors’ assessment of the New
           Revenue Standard and Phase II through Phase V of the Debtors’ assessment of the New
           Leases Standard (the “New Standards Accounting Advisory Engagement Letter”).

                     7.        In support of this Application, the Debtors submit the Declaration of Jim

 Berry, a partner at Deloitte & Touche (the “Berry Declaration”). The Berry Declaration is

 annexed hereto as Exhibit A. Copies of the Engagement Agreements are annexed to the Berry

 Declaration as Exhibits 1-13. A proposed form of order granting the relief requested in this

 Application is annexed hereto as Exhibit B (the “Proposed Order”).


                                                       4
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32       Main Document
                                                  Pg 8 of 390


                                      Deloitte & Touche’s Qualifications

                     8.        Deloitte & Touche is a public accounting firm with offices across the

 United States.           Deloitte & Touche has significant experience in providing accounting and

 advisory services in large and complex chapter 11 cases on behalf of debtors throughout the

 United States, including numerous large chapter 11 cases in this district. See, e.g., In re Tops II

 Holding Corp., Case No. 18-22279 (RDD) (Bankr. S.D.N.Y. May 10, 2018); Westinghouse Elec.

 Co., LLC, Case No. 17-10751 (MEW) (Bank. S.D.N.Y. Nov. 16, 2017) (ECF No. 1585); In re

 Sabine Oil & Gas Corp., Case No. 15-11835 (SCC) (Bankr. S.D.N.Y. Oct. 16, 2015) (ECF No.

 425). Such experience renders Deloitte & Touche well-qualified and able to provide Services to

 the Debtors during the pendency of these chapter 11 cases. Deloitte & Touche’s services fulfill

 an important need and are not provided by any of the Debtors’ other professionals.

                     9.        In addition, since approximately March 2005, Deloitte & Touche has

 provided professional services to the Debtors.           In providing such prepetition professional

 services to the Debtors, Deloitte & Touche has become familiar with the Debtors and their

 business, including the Debtors’ financial affairs, debt structure, operations, and related matters.

 Having worked with the Debtors’ management, Deloitte & Touche has developed relevant

 experience and knowledge regarding the Debtors that will assist it in providing effective and

 efficient services during these cases.

                                              Scope of Services

                     10.       It is proposed that Deloitte & Touche be employed as of the

 Commencement Date to act as the Debtors’ independent auditor and advisor, all as set forth more

 fully in the Engagement Agreements, including completing work with respect to the Services.

                     11.       As set forth more fully in the Engagement Agreements, pursuant to the

 terms of the Engagement Agreements, Deloitte & Touche is assisting the Debtors by performing:
                                              5
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                   Pg 9 of 390


 A.        Attest Services: Pursuant to the terms of audit-related Engagement Agreements, for or
           related to SHC, certain affiliates and/or subsidiaries of SHC, and certain businesses of
           SHC, Deloitte & Touche will perform audit services, as contemplated therein, and
           express opinions on (1) the fairness of the presentation of the applicable entity’s financial
           statements for the applicable year ended periods, in conformity with accounting
           principles generally accepted in the United States of America (“generally accepted
           accounting principles” or “GAAP”) or the accrual method of accounting used for income
           tax reporting purposes, as applicable, in all material respects, as well as (2) the
           effectiveness of SHC’s internal control over financial reporting as of the applicable year
           ended periods. Deloitte & Touche will also examine SHC’s description and design of the
           system related to the Financial Reporting and Transaction Processing Services and
           related General Computer Controls at SHC.

 B.        Advisory Services: Pursuant to the terms of advisory-related Engagement Agreements,
           Deloitte & Touche will provide the Debtors with advice and recommendations as
           follows:

                     (i)       Advise SHC in connection with matters concerning the Debtor’s
                               evaluation of proposed divestitures of certain business units, including
                               Kenmore, Kenmore Commercial, Kenmore Direct, SHIP, and Parts Direct;

                     (ii)      Advise SHC in connection with the provision of software asset
                               management services and the performance of certain software license
                               analysis services, including advice regarding optimizing license costs and
                               addressing compliance gaps;

                     (iii)     Provide the Debtors with accounting advisory services in connection with
                               the Debtors’ restructuring, including: providing training to the Debtors’
                               personnel in the accounting and financial reporting department; reviewing
                               relevant documentation for accounting and financial reporting areas
                               impacted by the Debtors’ planned reorganization; researching and
                               communicating relevant accounting literature and guidance under U.S.
                               GAAP and SEC rules and regulations related to the Debtors’ planned
                               reorganization; and providing advice and recommendations regarding,
                               among other things, the Debtors’ proposed accounting treatment for
                               planned transactions, accounting and reporting matters, required financial
                               statement disclosures in the Form 10-Qs and 10-Ks, and issues related to
                               internal controls over financial reporting; and

                     (iv)      Provide the Debtors with accounting advisory services in connection with
                               several phases of the Debtors’ assessment and implementation of the New
                               Revenue Standard, as defined in Financial Accounting Standards Board
                               Accounting Standards Codification 606 – Revenue from Contracts with
                               Customers, and the New Leases Standard, as defined in Financial
                               Accounting Standards Board Accounting Standards Codification 842 –
                               Leases.


                                                        6
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                  Pg 10 of 390


                                   Efforts to Avoid Duplication of Services

                     12.       The Services performed by Deloitte & Touche will not unnecessarily

 duplicate or overlap with the other services performed by the Debtors’ other retained

 professionals and advisors. Deloitte & Touche understands that the Debtors have retained and

 may retain additional professionals during the terms of the Engagement Agreements, and has

 agreed to work cooperatively with the Debtors to avoid unnecessary duplication of services.

                                          Indemnification Provisions

                     13.       As part of the overall compensation payable to Deloitte & Touche under

 the terms of the Engagement Agreements, the Debtors have agreed to certain indemnification

 provisions set forth in certain of the Engagement Agreements (the “Indemnification

 Provisions”), to the extent permitted by applicable law and by the Proposed Order.

                     14.       The terms of the Engagement Agreements and the Indemnification

 Provisions were fully negotiated at arm’s length. The Debtors respectfully submit that the

 Indemnification Provisions are reasonable and appropriate under the circumstances.

                     15.       Moreover, consistent with the practice in this jurisdiction, the Debtors

 request that the Court approve the Indemnification Provision reflected in certain of the

 Engagement Agreements subject to the modifications reflected in the Proposed Order. The

 Debtors believe that the proposed modifications to the Indemnification Provisions are

 appropriate under the circumstances, consistent with recent orders entered in this jurisdiction,

 and should be approved.

                                    Deloitte & Touche’s Disinterestedness

                     16.       To the best of the Debtors’ knowledge, information, and belief, and except

 as disclosed in the Berry Declaration, Deloitte & Touche has represented that it neither holds nor


                                                        7
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32      Main Document
                                                 Pg 11 of 390


 represents any interest that is adverse to the Debtors’ estates in connection with any matter on

 which it would be employed.

                     17.       Based upon the Berry Declaration, the Debtors submit that Deloitte &

 Touche is a “disinterested person” as such term is defined in section 101(14) of the Bankruptcy

 Code, as modified by section 1107(b) of the Bankruptcy Code. If Deloitte & Touche discovers

 additional material information that it determines requires disclosure, it will file a supplemental

 disclosure promptly with the Court.

                     18.       Prior to the Commencement Date, Deloitte & Touche provided certain

 professional services to the Debtors. In the ninety (90) days prior to the Commencement Date,

 the Debtors paid Deloitte & Touche approximately $9,000,000 for services rendered in

 connection with the Engagement Agreements. As of the Commencement Date, no amounts were

 outstanding with respect to the invoices issued by Deloitte & Touche prior to such date.

                     19.       Moreover, prior to the Commencement Date, Deloitte Tax (“Deloitte

 Tax”), an affiliate of Deloitte & Touche, provided certain tax-related professional services to the

 Debtors. In the ninety (90) days prior to the Commencement Date, the Debtors paid Deloitte Tax

 $21,200 for services performed. As of the Commencement Date, approximately $131,000 was

 outstanding with respect to the invoices issued by Deloitte Tax prior to such date. The Debtors

 are advised that Deloitte Tax will not seek a recovery on the amount of such invoices.

                     20.       Some services incidental to the tasks to be performed by Deloitte &

 Touche in the chapter 11 cases may be performed by personnel now employed by, or associated

 with, affiliates of Deloitte & Touche, such as Deloitte Transactions and Business Analytics LLP

 (“DTBA”), Deloitte Financial Advisory Services LLP, Deloitte Tax, and Deloitte Consulting




                                                      8
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                                  Pg 12 of 390


 LLP, and/or their respective subsidiaries, including subsidiaries located outside of the United

 States.

                     21.       Contemporaneously herewith, the Debtors are also seeking authority to

 employ and retain Deloitte Tax to act as the Debtors’ tax advisor and DTBA to act as the

 Debtors’ advisor with respect to certain bankruptcy matters. See Application of Debtors for

 Authority to Retain Deloitte Tax LLP as Tax Services Provider for the Debtors Nunc Pro Tunc to

 the Commencement Date and Application of Debtors for Authority to Retain Deloitte

 Transactions and Business Analytics LLP for Bankruptcy Advisory Services Nunc Pro Tunc to

 October 29, 2018, respectively.

                                          Professional Compensation

                     22.       As set forth in the Berry Declaration, Deloitte & Touche’s retention by the

 Debtors is conditioned upon its ability to be retained in accordance with the terms and conditions

 of employment, including the proposed compensation arrangements, set forth in the Engagement

 Agreements.

                     23.       Pursuant to the Base Audit Engagement Letter, Deloitte & Touche agreed

 to bill the Debtors periodically with respect to the audit services performed thereunder, except

 for Out-of-Scope Services (as defined below). Deloitte & Touche estimated that its fees for such

 services would be approximately $3,935,000, to be billed in ten equal installments on a monthly

 basis. As of the Commencement Date, Deloitte & Touche received four of the ten installments

 of such fees (i.e., $1,574,000).

                     24.       Pursuant to the Base Audit Engagement Letter, Deloitte & Touche will

 provide audit services that were not contemplated as part of the base audit (collectively, the

 “Base Audit Out-of-Scope Services”), fees for the Base Audit Out-of-Scope Services will be


                                                        9
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                                  Pg 13 of 390


 based on actual time spent by professionals on such services, at the individual’s applicable

 professional hourly rate, as follows:


                                     Professional Level               Hourly Rates
                           Partner / Principal / Managing Director      $550 - $600
                           Senior Manager                               $450 - $500
                           Manager                                      $350 - $400
                           Senior                                       $250 - $300
                           Staff                                        $175 - $200


                     25.       Pursuant to the terms of the System Services Engagement Letters, Deloitte

 & Touche agreed to charge the Debtors fees in the aggregate of approximately $310,000,

 exclusive of expenses, with respect to the services performed under the System Services

 Engagement Letters, in accordance with the following billing schedule:

      Engagement Milestone                     Estimated Invoice Date                 Amount
   Engagement Letter Signed                         August 1, 2018                    $160,000
   Complete Interim Testing                       November 1, 2018                    $100,000
   Completion of Engagement                        February 1, 2019                   $50,000


 Prior to the Commencement Date, Deloitte & Touche received $160,000 of the aforementioned

 fees in connection with the services performed under the System Services Engagement Letters.

                     26.       Pursuant to the System Services Audit Engagement Letters, Deloitte &

 Touche will provide audit services that were not contemplated as part of the base audit

 (collectively, the “System Services Out-of-Scope Services”), fees for the System Services Out-

 of-Scope Services will be based on actual time spent by professionals on such services, at the

 individual’s applicable professional hourly rate, as follows:




                                                        10
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32      Main Document
                                                  Pg 14 of 390



                                     Professional Level              Hourly Rates
                           Partner / Principal / Managing Director   $550 - $600
                           Senior Manager                            $450 - $500
                           Manager                                   $350 - $400
                           Senior                                    $250 - $300
                           Staff                                     $175 - $200


                     27.       Pursuant to the terms of the New Standards Accounting Advisory

 Engagement Letter, Deloitte & Touche agreed to charge the Debtors fees of approximately

 $850,000, exclusive of expenses, with respect to the services performed under the New

 Standards Accounting Advisory Engagement Letter, in accordance with the following estimated

 billing schedule:

                                   Invoice Date                        Amount
                 April 4, 2018                                         $350,000
                 June 6, 2018                                          $125,000
                 August 8, 2018                                        $100,000
                 October 10, 2018                                      $100,000
                 December 12, 2018                                      $75,000
                 May 2, 2019                                            $75,000


 Prior to the Commencement Date, Deloitte & Touche received $390,000 of the aforementioned

 fees in connection with the services performed under the New Standards Accounting Advisory

 Engagement Letter.

                     28.       Pursuant to the terms of the Restructuring Accounting Advisory

 Engagement Letter, Deloitte & Touche agreed to bill the Debtors fees based on the actual time

 spent by professionals on such services, at the individual’s applicable professional hourly rate.

 Deloitte & Touche will charge the Debtors the following fees with respect to such services, set

 forth in the table below:


                                                        11
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                  Pg 15 of 390



                                     Professional Level                Hourly Rates
                           Partner / Principal / Managing Director      $775 - $925
                           Senior Manager                                  $625
                           Manager                                         $525
                           Senior                                          $450
                           Staff                                           $295


                     29.       In addition to the fees set forth above, the Debtors have agreed to

 compensate Deloitte & Touche for actual, reasonable, and necessary expenses, including travel,

 report production, delivery services, and other expenses incurred by Deloitte & Touche in

 providing the Services.

                     30.       As set forth in the Berry Declaration, and subject to Court approval,

 Deloitte & Touche intends to file interim and final fee applications for the allowance of

 compensation for Services rendered and reimbursement of expenses incurred pursuant to the

 Engagement Agreements in accordance with applicable provisions of the Bankruptcy Code,

 Bankruptcy Rules, Local Rules, any applicable orders of the Court, including the Order

 Authorizing Procedures for Interim Compensation and Reimbursement of Expenses of

 Professionals (ECF No. 796) (the “Interim Compensation Order”) and the Order granting this

 Application, and any applicable guidelines issued by the Office of the United States Trustee.

                     31.       Deloitte & Touche will maintain records in support of any fees incurred in

 connection with the services it performs in these chapter 11 cases by category and nature of the

 Services rendered, and will provide reasonably detailed descriptions of those services rendered

 on behalf of the Debtors, the time expended in providing those services, and the individuals who

 provided professional services on behalf of the Debtors.

                     32.       Deloitte & Touche has received no promises regarding compensation in

 the chapter 11 cases other than in accordance with the Bankruptcy Code and as set forth in the
                                                        12
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                                  Pg 16 of 390


 Berry Declaration. Deloitte & Touche has no agreement with any nonaffiliated or unrelated

 entity to share any compensation earned in these chapter 11 cases in accordance with section 504

 of the Bankruptcy Code.

                                     Relief Requested Should Be Granted

                     33.       Section 327(a) of the Bankruptcy Code, which provides that a debtor is

 authorized to employ professional persons “that do not hold or represent an interest adverse to

 the estate, and that are disinterested persons, to represent or assist the [debtors] in carrying out

 the [debtors’] duties under this title.” 11 U.S.C. § 327(a). As discussed above and as further

 detailed in the Berry Declaration, to the best of the Debtors’ knowledge, Deloitte & Touche is a

 “disinterested person” within the meaning of section 101(14) of the Bankruptcy Code, and does

 not hold or represent an interest adverse to the Debtors’ estates.

                     34.       Moreover, Bankruptcy Rule 2014 requires that an application for retention

 include:

                     [S]pecific facts showing the necessity for the employment, the
                     name of the [firm] to be employed, the reasons for the selection,
                     the professional services to be rendered, [and] any proposed
                     arrangement for compensation . . . .

 Fed. R. Bankr. P. 2014.

                     35.       Deloitte & Touche has significant experience and extensive knowledge in

 performing the audit and advisory services to be provided to the Debtors. Moreover, Deloitte &

 Touche is familiar with the relevant financial information and other data maintained by the

 Debtors and is qualified and best positioned to provide the Services to the Debtors in an efficient

 and cost effective manner.             Accordingly, the Debtors believe that Deloitte & Touche’s

 employment is in the best interests of the Debtors, their estates, and their creditors and, therefore,

 should be approved.

                                                       13
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                                 Pg 17 of 390


                                     Nunc Pro Tunc Relief Is Warranted

                     36.       The Debtors believe that employment of Deloitte & Touche effective nunc

 pro tunc to the Commencement Date is warranted under the circumstances of these chapter 11

 cases so that Deloitte & Touche may be compensated for its services prior to entry of an order

 approving Deloitte & Touche’s retention. Further, the Debtors believe that no party in interest

 will be prejudiced by the granting of the nunc pro tunc employment because Deloitte & Touche

 has provided, and will continue to provide, valuable services to the Debtors’ estate in the

 interim period.

                     37.       Courts in this jurisdiction routinely approve nunc pro tunc employment

 similar to that requested herein. See, e.g., In re Tops Holding II Corp., No. 18-22279 (Bankr.

 S.D.N.Y. March 22, 2018) (ECF No. 194); In re Westinghouse Elec. Co. LLC, No. 17-10751

 (MEW) (Bankr. S.D.N.Y. Nov. 16, 2017) (ECF No. 1585); In re Eagle Bulk Shipping Inc., No.

 14-12303 (SHL) (Bankr. S.D.N.Y. Sept. 19, 2014); In re MPM Silicones, LLC, No. 14-22503

 (RDD) (Bankr. S.D.N.Y. Apr. 28, 2014) (ECF Nos. 106, 107, 108, and 109).

                                                    Notice

                     38.       Notice of this Application will be provided in accordance with the

 procedures set forth in the Amended Order Implementing Certain Notice and Case Management

 Procedures, entered on November 1, 2018 (ECF No. 405) (the “Amended Case Management

 Order”). The Debtors respectfully submit that no further notice is required.

                     39.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other Court.




                                                      14
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                              Pg 18 of 390


                     WHEREFORE the Debtors respectfully request entry of an order granting the

 relief requested herein and such other and further relief as the Court may deem just and

 appropriate

 Dated: January 4, 2019
        New York, New York

                                                  SEARS HOLDINGS CORPORATION
                                                  (for itself and on behalf of its affiliates
                                                  as Debtors and Debtors in Possession)


                                                      /s/ Mohsin Meghji

                                                   NAME: Mohsin Meghji
                                                   TITLE: Chief Restructuring Officer




                                                 15
 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 19 of 390


                                            Exhibit A

                                        Berry Declaration




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                    Main Document
                                                 Pg 20 of 390


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
                                                              :
 In re                                                        :       Chapter 11
                                                              :
 SEARS HOLDINGS CORPORATION, et al., :                                Case No. 18-23538 (RDD)
                                                              :
                   Debtors.   1                               :       (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x


                 DECLARATION OF JIMMY BERRY IN SUPPORT
             OF THE APPLICATION OF DEBTORS FOR AUTHORITY TO
         RETAIN DELOITTE & TOUCHE LLP FOR INDEPENDENT AUDIT AND
       ADVISORY SERVICES NUNC PRO TUNC TO THE COMMENCEMENT DATE

           I, Jimmy Berry, under penalty of perjury, declares as follows:

                     1.        I am a partner of the firm of Deloitte & Touche LLP (“Deloitte &

 Touche”), which has an office at 2200 Ross Avenue, Suite 1600, Dallas, Texas 75201. I am

 duly authorized to make and submit this declaration (the “Declaration”) on behalf of Deloitte &

 Touche as independent auditor and advisor for Sears Holdings Corporation (“SHC”) and certain

 of its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory
 Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature
 Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
 MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
 Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc.
 (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
 Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
 Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
 Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation
 (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                 Pg 21 of 390


 cases (collectively, the “Debtors”) in support of the Application of Debtors for Authority to

 Retain Deloitte & Touche LLP for Independent Audit and Advisory Services Nunc Pro Tunc to

 the Commencement Date (the “Application”).2

                     2.        The Debtors seek to have Deloitte & Touche retained as independent

 auditor and advisor in accordance with the terms and conditions set forth in the following

 engagement letters (collectively, the “Engagement Agreements”):

 Attest Services:

      •    that certain engagement letter, dated April 23, 2018 and as amended on November 14,
           2018, for the audit of Debtor SHC’s financial statements for the year ending February 2,
           2019 (the “Base Audit Engagement Letter”);

      •    that certain engagement letter, dated November 2, 2018, for the audit of Debtor Sears
           Protection Company (PR), Inc.’s financial statements for the year ended February 3, 2018
           (the “SPC Audit Engagement Letter”);

      •    that certain engagement letter, dated August 22, 2018, for the audit of the Sears Holdings
           Savings Plan’s and Sears Holdings Puerto Rico Savings Plan’s financial statements for
           the year ended December 31, 2017 (the “Savings Plan Audit Engagement Letter”);

      •    that certain engagement letter, dated July 9, 2018, for the audit of Parts Direct’s financial
           statements for the years ended January 30, 2016, January 28, 2017 and February 3, 2018
           (the “Parts Direct Audit Engagement Letter”);

      •    those certain engagement letters, dated June 19, 2018 and August 9, 2018, for the audit of
           Kenmore Direct’s and Kenmore’s financial statements for the years ended January 30,
           2016, January 28, 2017 and February 3, 2018, as applicable (the “Kenmore Audit
           Engagement Letters”);

      •    those certain engagement letters, dated April 26, 2017 and May 16, 2018, for the audit of
           certain affiliates and/or subsidiaries of SHC for the years ended December 31, 2016,
           January 28, 2017, and February 3, 2018, respectively (the “Affiliate/Subsidiaries’ Audit
           Engagement Letters”);

      •    those certain engagement letters, dated June 16, 2017 and June 13, 2018 for the audit of
           Debtors Kmart Operations LLC – Puerto Rico Division’s and Sears Operations LLC –

 2Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Application.


                                                     2

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                 Pg 22 of 390


           Puerto Rico Division’s financial statements for the years ended January 28, 2017 and
           February 3, 2018 (the “Kmart PR and Sears PR Audit Engagement Letters”);

      •    those certain engagement letters, dated May 9, 2016, August 11, 2017, and August 1,
           2018, for the audit of Debtor Kmart Corporation – Puerto Rico Division’s financial
           statements for the years ended January 30, 2016, January 28, 2017, and February 3, 2018
           (the “Kmart PR Audit Engagement Letters”); and

      •    that certain engagement letter, dated July 9, 2018, for certain attest services related to the
           examination of SHC’s description of the system related to the Financial Reporting,
           Inventory, Procurement, and Revenue Transactions Processing Services and related
           General Computer Controls (the “System Services Engagement Letter”).

 Advisory Services:

      •    those certain engagement letters, dated July 13, 2018, July 23, 2018, and September 13,
           2018, for certain advisory services in connection with the Debtors’ evaluation of
           proposed divestitures of certain business units (the “Project Sasset Engagement
           Letters”);

      •    that certain engagement letter, dated September 7, 2017, for the provision of software
           asset management services and the performance of software license analysis services to
           advise the Debtors on optimizing licenses costs and addressing compliance gaps (the
           “SAM Engagement Letter”);

      •    that certain engagement letter, dated October 29, 2018, for the provision of accounting
           advisory services in connection with the Debtors’ restructuring (the “Restructuring
           Accounting Advisory Engagement Letter”); and

      •    that certain engagement letter, dated April 3, 2018, for accounting advisory services in
           connection with Phase II through Phase III of the Debtors’ assessment of the New
           Revenue Standard and Phase II through Phase V of the Debtors’ assessment of the New
           Leases Standard (the “New Standards Accounting Advisory Engagement Letter”).

 Copies of the Engagement Agreements are annexed hereto as Exhibits 1-13.

                     3.        The statements set forth in this Declaration are based upon my personal

 knowledge, information and belief, and/or client matter records kept in the ordinary course of

 business that were reviewed by me or other personnel of Deloitte & Touche or its affiliates.




                                                       3

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                                  Pg 23 of 390


                                      Deloitte & Touche’s Qualifications

                     4.        Deloitte & Touche is a public accounting firm with offices across the

 United States.           Deloitte & Touche has significant experience in providing accounting and

 advisory services in large and complex chapter 11 cases on behalf of debtors throughout the

 United States, including numerous large chapter 11 cases in this district. Such experience

 renders Deloitte & Touche well-qualified and able to provide services to the Debtors during the

 pendency of these chapter 11 cases Deloitte & Touche’s services fulfill an important need and

 are not provided by any of the Debtors’ other professionals.

                     5.        In addition, since approximately March 2005, Deloitte & Touche has

 provided professional services to SHC and certain of the other Debtors. In providing such

 prepetition professional services to certain of the Debtors, Deloitte & Touche is familiar with the

 Debtors and their business, including the Debtors’ financial affairs, debt structure, operations,

 and related matters. Having worked with the Debtors’ management, Deloitte & Touche has

 developed relevant experience and knowledge regarding the Debtors that will assist it in

 providing effective and efficient services during these cases. Accordingly, Deloitte & Touche is

 both well-qualified and able to provide the services for the Debtors in the chapter 11 cases in an

 efficient and timely manner.

                                                Disinterestedness

                     6.        Subject to the foregoing, except as set forth herein and in the attachments

 hereto, to the best of my information, knowledge, and belief based on reasonable inquiry: (a)

 neither I, Deloitte & Touche, nor any partner, principal, or managing director of Deloitte &

 Touche that is anticipated to provide the services for which Deloitte & Touche is to be retained

 (the “Engagement Partners/Principals/Managing Directors”) holds any interest adverse to the

                                                        4

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                                  Pg 24 of 390


 Debtors; and (b) Deloitte & Touche and the Engagement Partners/Principals/Managing Directors

 have no relationship to the Debtors, their significant creditors, certain other significant parties-in-

 interest, or to the attorneys that are known to be assisting the Debtors in the chapter 11 cases,

 except as stated herein or in any attachment hereto.

                     7.        In connection with Deloitte & Touche’s retention by the Debtors in the

 chapter 11 cases, Deloitte & Touche undertook searches to determine, and to disclose, whether it

 or its affiliates is or has been employed by or has other relationships with the Debtors or their

 affiliates, subsidiaries, directors, or officers, or any of the Debtors’ significant creditors,

 customers, equity security holders, professionals, or other entities with significant relationships

 with the Debtors (the “Potential Parties-in-Interest”), whose specific names were provided to

 Deloitte & Touche by the Debtors. To check upon and disclose possible relationships with

 significant Potential Parties-in-Interest in the chapter 11 cases, Deloitte & Touche researched its

 client databases and performed reasonable due diligence to determine whether it or its affiliates

 had any relationships with the Debtors or significant Potential Parties-in-Interest.

                     8.        Deloitte & Touche and its affiliates have relationships with thousands of

 clients, some of which may be creditors of the Debtors or other Potential Parties-in-Interest.

 Accordingly, Deloitte & Touche and/or its affiliates have had, currently have and/or may have in

 the future banking or other relationships with such parties, or provided, may currently provide,

 and/or may provide in the future professional services to certain of these parties in matters

 unrelated to the chapter 11 cases. From time to time, Deloitte & Touche and its affiliates have

 provided or may currently provide services, and likely will continue to provide services, to

 certain creditors of the Debtors and various other parties potentially adverse to the Debtors in

 matters unrelated to the chapter 11 cases, except as set forth herein or in the attachments hereto.

                                                       5

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                 Pg 25 of 390


 Additionally, certain significant Potential Parties-in-Interest have or may have provided goods or

 services, may currently provide goods or services, and/or may in the future provide goods or

 services       to     Deloitte     &    Touche    and/or   its   affiliates   and   the   Engagement

 Partners/Principals/Managing Directors in matters unrelated to the chapter 11 cases. A listing of

 such parties is attached to this Declaration as Schedule 1.

                     9.        Deloitte & Touche believes that the relationships described herein or

 reflected on Schedule 1 have no bearing on the services for which Deloitte & Touche’s retention

 is being sought by the Debtors in the chapter 11 cases. Furthermore, such relationships do not

 impair Deloitte & Touche’s disinterestedness, and Deloitte & Touche does not represent an

 adverse interest in connection with the chapter 11 cases.

                     10.       Despite the efforts described above to identify and disclose Deloitte &

 Touche’s connections with the significant Potential Parties-in-Interest in the chapter 11 cases,

 because Deloitte & Touche is a nationwide firm with many employees, Deloitte & Touche is

 unable to state with certainty that every client relationship or other connection has been

 disclosed. In this regard, if Deloitte & Touche discovers additional material information that it

 determines requires disclosure, it will file a supplemental disclosure promptly with the Court.

                     11.       To the best of my knowledge, based on the internal search discussed

 above, Deloitte & Touche has determined that certain relationships should be disclosed as

 follows:

                     a. Deloitte & Touche and/or its affiliates provide services in matters unrelated to
                        the chapter 11 cases to certain of the Debtors’ largest unsecured creditors and
                        other Potential Parties-in-Interest or their affiliates listed on Schedule 1.

                     b. Law firms identified on Schedule 1, including Baker & Hostetler LLP; Cleary
                        Gottlieb Steen & Hamilton LLP; DLA Piper US LLP; Haynes & Boone LLP;
                        Morgan Lewis & Bockius LLP; Orrick Herrington & Sutcliffe LLP; Skadden,
                        Arps, Slate, Meagher & Flom LLP; Steptoe & Johnson LLP; Sullivan &
                                                       6

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32            Main Document
                                                 Pg 26 of 390


                          Cromwell LLP; Wachtell, Lipton, Rosen & Katz LLP; and Weil Gotshal &
                          Manges LLP, have provided, currently provide and may in the future provide
                          legal services to Deloitte & Touche or its affiliates in matters unrelated to the
                          chapter 11 cases, and/or Deloitte & Touche or its affiliates have provided,
                          currently provide and may in the future provide services to such firms or their
                          clients.

                     c. In the ordinary course of its business, Deloitte & Touche and its affiliates have
                        business relationships in unrelated matters with its principal competitors,
                        which together with their affiliates may be Potential Parties-in-Interest in the
                        chapter 11 cases. For example, from time to time, Deloitte & Touche and one
                        or more of such entities may work on assignments for the same client or may
                        otherwise engage each other for various purposes.

                     d. Certain financial institutions or their respective affiliates (including Allianz
                        Global Risks US Insurance Company; American Express Prepaid Card
                        Management Corporation; AXA Insurance Company; Bank of America, N.A.;
                        Barclays Capital Inc.; BB&T Bank; Capital One Bank; Citibank, N.A.;
                        Citigroup Global Markets, Inc.; HSBC Bank; JPMorgan Chase Bank, N.A.;
                        KeyBank; Life Insurance Company of North America (“Cigna”); Lloyd’s of
                        London; National Union Fire Insurance Company of Pittsburgh, PA;
                        Prudential Insurance Co. of America; TD Bank, N.A.; and Wells Fargo Bank,
                        National Association) listed on Schedule 1 (i) are lenders to an affiliate of
                        Deloitte & Touche (Deloitte & Touche is a guarantor of such indebtedness)
                        and/or (ii) have financed a portion of the capital and/or capital loan
                        requirements of various partners and principals, respectively, of Deloitte &
                        Touche and its affiliates. In addition, certain institutions or their respective
                        affiliates, including Goldman, Sachs & Co., provide asset management
                        services to Deloitte & Touche, affiliates of Deloitte & Touche and/or certain
                        of their pension funds.

                     e. Certain Potential Parties-in-Interest may be adverse to and/or involved in
                        litigation matters with Deloitte & Touche or its affiliates in connection with
                        matters unrelated to the chapter 11 cases.

                     f. Deloitte & Touche has provided and continues to provide audit services to
                        certain Potential Parties-in-Interest and/or their affiliates in matters unrelated
                        to these chapter 11 cases. In its capacity as auditor, Deloitte & Touche also
                        provides such clients with ordinary course auditing services and conducts
                        typical audit procedures that may arise from such Potential Parties-in-
                        Interest’s business arrangements with the Debtors.




                                                        7

 WEIL:\96792963\4\73217.0004
18-23538-rdd              Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                                  Pg 27 of 390


                     g. Certain firms around the world, including affiliates of Deloitte & Touche, are
                        members of Deloitte Touche Tohmatsu Limited (“DTTL”), a United
                        Kingdom company limited by guaranty. Certain of the non-US member firms
                        of DTTL or their affiliates (the “DTT Member Firms”), including the DTT
                        Member Firm located in India, have provided, currently provide or may in the
                        future provide professional services to certain of the Debtors or their
                        affiliates.3 In particular, DTT Member Firm located in Canada performs audit
                        services and tax services in the ordinary course of business for the Debtors’
                        non-debtor affiliate, Sears Canada.

                     h. Deloitte & Touche and/or its affiliates, including Deloitte Tax LLP (“Deloitte
                        Tax”), performed various professional services for the Debtors in connection
                        with certain prepetition transactions, such as those relating to the separation of
                        Lands’ End, Seritage Growth Properties (“Seritage”), and Sears Canada and
                        the respective rights offerings associated therewith, as well as debt financing
                        and other transactions. In its capacity as auditor, Deloitte & Touche provided
                        the Debtors with ordinary course auditing services, which included services
                        that arose in connection with the associated transactions. Following the
                        Lands’ End and Seritage transactions, Deloitte & Touche was separately
                        retained as the independent auditor of each of Lands’ End and Seritage. In
                        addition, Deloitte Tax performed tax-related consulting services for the
                        Debtors related to the aforementioned transactions.

                     i.    Deloitte Services LP (“Deloitte Services”), an affiliate of Deloitte & Touche,
                           is party to an agreement with Debtor Sears Holdings Management
                           Corporation (“SHMC”), which permits SHMC to offer its Shop Your Way
                           PERKS program to Deloitte Services’ and its affiliates’ personnel in the
                           ordinary course of business via Deloitte Services’ internal website. Neither
                           Deloitte Services, its affiliates, nor their respective personnel receive
                           compensation from SHMC under this agreement. Additionally, it is likely
                           that personnel of Deloitte & Touche and/or its affiliates, including personnel
                           who may be performing services for the Debtors, have ordinary course
                           consumer relationships with the Debtors, including by being (i) participants in
                           certain customer programs of the Debtors (such as being holders of gift cards
                           or credit accounts or by being participants in the Debtors’ Shop Your Way
                           PERKS program) and (ii) the beneficiaries of various warranty arrangements
                           as a result of the purchase of goods or services from the Debtors. Deloitte &
                           Touche has not conducted research into the status of its or its affiliates’
                           personnel as customers of the Debtors or their participation in these ordinary
                           course customer programs.

 3 Each of the DTT Member Firms is a separate and independent legal entity. It is not Deloitte & Touche’s practice
 to undertake conflicts checks with DTT Member Firms for the purpose of identifying relationships that they may
 have with the Debtors and other parties-in-interest and Deloitte & Touche does not maintain a database for the
 purpose of identifying all such relationships.


                                                        8

 WEIL:\96792963\4\73217.0004
18-23538-rdd              Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                 Pg 28 of 390


                     j.    Deloitte & Touche and/or its affiliates have provided, currently provide, and
                           will continue to provide financial advisory services to the Pension Benefit
                           Guaranty Corporation (the “PBGC”). The Debtors and their pension plans
                           are not the subject of these services for the PBGC.

                     k. Deloitte Consulting LLP (“Deloitte Consulting”), an affiliate of Deloitte &
                        Touche, and certain of its affiliates, have provided and will continue to
                        provide services to the Executive Office of the United States Trustee in
                        matters unrelated to the chapter 11 cases.

                     12.       Furthermore, through reasonable inquiry, I do not believe there is any

 connection between the personnel of Deloitte & Touche or its affiliates who are anticipated to

 provide services to the Debtors and the United States Bankruptcy Judge presiding in the chapter

 11 cases, the U.S. Trustee for Region 2, the Assistant United States Trustee for the Southern

 District of New York, and the attorney therefor assigned to the chapter 11 cases.

                     13.       Except as may be disclosed herein, to the best of my knowledge,

 information, and belief, Deloitte & Touche and the Engagement Partners/Principals/Managing

 Directors do not hold or represent any interest adverse to the Debtors, and I believe that Deloitte

 & Touche and the Engagement Partners/Principals/Managing Directors are “disinterested

 persons” as that term is defined in section 101(14) of the Bankruptcy Code, as modified by

 section 1107(b) of the Bankruptcy Code

                                               Scope of Services

                     14.       As set forth more fully in the Engagement Agreements, Deloitte & Touche

has agreed to perform independent audit and advisory services for the Debtors in accordance with

the terms and conditions set forth in the Engagement Agreements, as requested by the Debtors

and agreed to by Deloitte & Touche, as follows:

 A.        Attest Services: Pursuant to the terms of audit-related Engagement Agreements, for or
           related to SHC, certain affiliates and/or subsidiaries of SHC, and certain businesses of
           SHC, Deloitte & Touche will perform audit services, as contemplated therein, and
           express opinions on (1) the fairness of the presentation of the applicable entity’s financial
                                                       9

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                  Pg 29 of 390


           statements for the applicable year ended periods, in conformity with accounting
           principles generally accepted in the United States of America (“generally accepted
           accounting principles” or “GAAP”) or the accrual method of accounting used for income
           tax reporting purposes, as applicable, in all material respects, as well as (2) the
           effectiveness of SHC’s internal control over financial reporting as of the applicable year
           ended periods. Deloitte & Touche will also examine SHC’s description and design of the
           system related to the Financial Reporting and Transaction Processing Services and
           related General Computer Controls at SHC.

 B.        Advisory Services: Pursuant to the terms of advisory-related Engagement Agreements,
           Deloitte & Touche will provide the Debtors with advice and recommendations as
           follows:

                     (i)       Advise SHC in connection with matters concerning the Debtor’s
                               evaluation of proposed divestitures of certain business units, including
                               Kenmore, Kenmore Commercial, Kenmore Direct, SHIP, and Parts Direct;

                     (ii)      Advise SHC in connection with the provision of software asset
                               management services and the performance of certain software license
                               analysis services, including advice regarding optimizing license costs and
                               addressing compliance gaps;

                     (iii)     Provide the Debtors with accounting advisory services in connection with
                               the Debtors’ restructuring, including: providing training to the Debtors’
                               personnel in the accounting and financial reporting department; reviewing
                               relevant documentation for accounting and financial reporting areas
                               impacted by the Debtors’ planned reorganization; researching and
                               communicating relevant accounting literature and guidance under U.S.
                               GAAP and SEC rules and regulations related to the Debtors’ planned
                               reorganization; and providing advice and recommendations regarding,
                               among other things, the Debtors’ proposed accounting treatment for
                               planned transactions, accounting and reporting matters, required financial
                               statement disclosures in the Form 10-Qs and 10-Ks, and issues related to
                               internal controls over financial reporting; and

                     (iv)      Provide the Debtors with accounting advisory services in connection with
                               several phases of the Debtors’ assessment and implementation of the New
                               Revenue Standard, as defined in Financial Accounting Standards Board
                               Accounting Standards Codification 606 – Revenue from Contracts with
                               Customers, and the New Leases Standard, as defined in Financial
                               Accounting Standards Board Accounting Standards Codification 842 –
                               Leases.

                     15.       Deloitte & Touche respectfully requests that its retention be made

 effective nunc pro tunc to the Commencement Date so that Deloitte & Touche may be

                                                       10

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32      Main Document
                                                 Pg 30 of 390


 compensated for the professional services it has provided before the Application is heard by the

 Court. Deloitte & Touche has provided services to the Debtors in advance of approval of the

 Application in anticipation that its retention would be approved nunc pro tunc to the

 Commencement Date. Deloitte & Touche submits that these circumstances are of a nature

 warranting retroactive approval.

                                         Professional Compensation

                     16.       Deloitte & Touche’s retention by the Debtors is conditioned upon its

 ability to be retained in accordance with its terms and conditions of employment, including the

 proposed compensation arrangements, set forth in the Engagement Agreements.

                     17.       As of the Commencement Date, Deloitte & Touche received payment in

 full for services performed under the following Engagement Agreements:             the SPC Audit

 Engagement Letter; the Savings Plan Audit Engagement Letter; the Parts Direct Audit

 Engagement Letter; the Kenmore Audit Engagement Letters; the Subsidiaries’ Audit

 Engagement Letter; the Affiliate/Subsidiaries’ Audit Engagement Letter; the Kmart PR and

 Sears PR Audit Engagement Letters; the Kmart PR Audit Engagement Letter; the Project Sasset

 Engagement Letters; the SAM Engagement Letter. Deloitte & Touche will still perform services

 under the aforementioned Engagement Agreements during the chapter 11 cases but does not

 intend to bill the Debtors for any fees in connection with such services, and accordingly, such

 services will not be included in any fee application submitted by Deloitte & Touche in these

 cases.

                     18.       There are certain Engagement Agreements under which Deloitte &

 Touche will perform services for the Debtors during these chapter 11 cases for which Deloitte &

 Touche will request compensation – namely the Base Audit Engagement Letter, the

                                                     11

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                                  Pg 31 of 390


 Restructuring Accounting Advisory Engagement Letter, the System Services Engagement

 Letters, and the New Standards Accounting Advisory Engagement Letter.

                     19.       Pursuant to the Base Audit Engagement Letter, Deloitte & Touche agreed

 to bill the Debtors periodically with respect to the audit services performed thereunder, except

 for Out-of-Scope Services (as defined below). Deloitte & Touche estimated that its fees for such

 services would be approximately $3,935,000, to be billed in ten equal installments on a monthly

 basis. As of the Commencement Date, Deloitte & Touche received four of the ten installments

 of such fees (i.e., $1,574,000).

                     20.       Pursuant to the Base Audit Engagement Letter, Deloitte & Touche will

 provide audit services that were not contemplated as part of the base audit (collectively, the

 “Base Audit Out-of-Scope Services”), fees for the Base Audit Out-of-Scope Services will be

 based on actual time spent by professionals on such services, at the individual’s applicable

 professional hourly rate, as follows:

                                     Professional Level               Hourly Rates
                           Partner / Principal / Managing Director      $550 - $600
                           Senior Manager                               $450 - $500
                           Manager                                      $350 - $400
                           Senior                                       $250 - $300
                           Staff                                        $175 - $200

                     21.       Pursuant to the terms of the System Services Engagement Letters, Deloitte

 & Touche agreed to charge the Debtors fees in the aggregate of approximately $310,000,

 exclusive of expenses, with respect to the services performed under the System Services

 Engagement Letters, in accordance with the following billing schedule:

      Engagement Milestone                     Estimated Invoice Date                 Amount
   Engagement Letter Signed                         August 1, 2018                    $160,000
   Complete Interim Testing                       November 1, 2018                    $100,000
   Completion of Engagement                        February 1, 2019                   $50,000
                                                        12

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32      Main Document
                                                  Pg 32 of 390




 Prior to the Commencement Date, Deloitte & Touche received $160,000 of the aforementioned

 fees in connection with the services performed under the System Services Engagement Letters.

                     22.       Pursuant to the System Services Audit Engagement Letters, Deloitte &

 Touche will provide audit services that were not contemplated as part of the base audit

 (collectively, the “System Services Out-of-Scope Services”), fees for the System Services Out-

 of-Scope Services will be based on actual time spent by professionals on such services, at the

 individual’s applicable professional hourly rate, as follows:


                                     Professional Level              Hourly Rates
                           Partner / Principal / Managing Director   $550 - $600
                           Senior Manager                            $450 - $500
                           Manager                                   $350 - $400
                           Senior                                    $250 - $300
                           Staff                                     $175 - $200


                     23.       Pursuant to the terms of the New Standards Accounting Advisory

 Engagement Letter, Deloitte & Touche agreed to charge the Debtors fees of approximately

 $850,000, exclusive of expenses, with respect to the services performed under the New

 Standards Accounting Advisory Engagement Letter, in accordance with the following estimated

 billing schedule:

                                   Invoice Date                        Amount
                 April 4, 2018                                         $350,000
                 June 6, 2018                                          $125,000
                 August 8, 2018                                        $100,000
                 October 10, 2018                                      $100,000
                 December 12, 2018                                      $75,000
                 May 2, 2019                                            $75,000


                                                        13

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32            Main Document
                                                  Pg 33 of 390


 Prior to the Commencement Date, Deloitte & Touche received $390,000 of the aforementioned

 fees in connection with the services performed under the New Standards Accounting Advisory

 Engagement Letter.

                     24.       Pursuant to the terms of the Restructuring Accounting Advisory

 Engagement Letter, Deloitte & Touche agreed to bill the Debtors fees based on the actual time

 spent by professionals on such services, at the individual’s applicable professional hourly rate.

 Deloitte & Touche will charge the Debtors the following fees with respect to such services, set

 forth in the table below:

                                     Professional Level                 Hourly Rates
                           Partner / Principal / Managing Director       $775 - $925
                           Senior Manager                                   $625
                           Manager                                          $525
                           Senior                                           $450
                           Staff                                            $295


                     25.       In addition to the fees set forth above, the Debtors have agreed to

 compensate Deloitte & Touche for actual, reasonable, and necessary expenses, including travel,

 report production, delivery services, and other expenses incurred by Deloitte & Touche in

 providing the services.

                     26.       Deloitte & Touche intends to file interim and final fee applications for the

 allowance of compensation for services rendered and reimbursement of expenses incurred

 pursuant to the Engagement Agreements in accordance with applicable provisions of the

 Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules for the Southern District of New

 York (the “Local Rules”), any applicable orders of the Court, including the Order Authorizing

 Procedures for Interim Compensation and Reimbursement of Expenses of Professionals (ECF

 No. 796) (the “Interim Compensation Order”) and the Order granting this Application, and
                                         14

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                  Pg 34 of 390


 any applicable guidelines issued by the Office of the United States Trustee.

                     27.       Deloitte & Touche will maintain records in support of any fees incurred in

 connection with the services it performs in the chapter 11 cases by category and nature of the

 services rendered, and will provide reasonably detailed descriptions of those services rendered

 on behalf of the Debtors, the time expended in provided those services, and the individuals who

 provided professional services on behalf of the Debtors. Deloitte & Touche will present such

 records to the Court in its fee applications to the Court. Deloitte & Touche requests that the

 invoices, after appropriate review, be paid in a manner consistent with the payment of other

 retained professionals in this matter, consistent with any administrative orders, if any, that would

 apply to interim payments. I understand that all payments rendered pursuant to Deloitte &

 Touche’s retention by the Debtors must be approved by an order of this Court and based upon

 the filing by Deloitte & Touche of appropriate interim and final applications for allowance of

 compensation and reimbursement of expenses.

                     28.       As noted above, prior to the Commencement Date, Deloitte & Touche

 provided certain professional services to the Debtors. In the ninety (90) days prior to the

 Commencement Date, the Debtors paid Deloitte & Touche approximately $9,000,000 for

 services rendered in connection with the Engagement Agreements. As of the Commencement

 Date, no amounts were outstanding with respect to the invoices issued by Deloitte & Touche

 prior to such date.

                     29.       Prior to the Commencement Date, Deloitte Tax provided certain tax-

 related professional services to the Debtors. In the ninety (90) days prior to the Commencement

 Date, the Debtors paid Deloitte Tax $21,200 for services performed. As of the Commencement

 Date, approximately $131,000 was outstanding with respect to the invoices issued by Deloitte

                                                       15

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32       Main Document
                                                 Pg 35 of 390


 Tax prior to such date. It is my understanding that Deloitte Tax will not seek a recovery on the

 amount of such invoices.

                     30.        Some services incidental to the tasks to be performed by Deloitte &

 Touche in the chapter 11 cases may be performed by personnel now employed by or associated

 with affiliates of Deloitte & Touche, such as Deloitte Transactions and Business Analytics LLP,

 Deloitte Financial Advisory Services LLP, Deloitte Tax, and Deloitte Consulting, and/or their

 respective subsidiaries, including subsidiaries located outside of the United States.

                     31.       Deloitte & Touche has received no promises regarding compensation in

 the chapter 11 cases other than in accordance with the Bankruptcy Code and as set forth in this

 Declaration. Deloitte & Touche has no agreement with any nonaffiliated or unrelated entity to

 share any compensation earned in the chapter 11 cases.

                                   Efforts to Avoid Duplication of Services

                     32.       The services performed by Deloitte & Touche will not unnecessarily

 duplicate or overlap with the other services performed by the Debtors’ other retained

 professionals and advisors. Deloitte & Touche understands that the Debtors have retained and

 may retain additional professionals during the term of the Engagement Letter, and Deloitte &

 Touche agrees to work cooperatively with the Debtors to avoid unnecessary duplication of

 services.




                                                     16

 WEIL:\96792963\4\73217.0004
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 36 of 390
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32        Main Document
                                              Pg 37 of 390


                                                 Schedule 1

                                         Potential Parties in Interest

 Potential parties-in-interest or their affiliates for whom Deloitte & Touche LLP or its affiliates
 has provided or is currently providing services in matters unrelated to the chapter 11 cases,
 except as set forth in Paragraph 11 of the Tehan Declaration, or with whom such parties have
 other relationships, including banking relationships.

 123Stores Inc.
 3M Company Kbe0561
 A&E Factory Service
 A&E Home Delivery, LLC
 A&E Lawn & Garden, LLC
 A&E Signature Service, LLC
 ABRY Partners II, LLC
 Acadia Realty Limited Partners
 ACCO Brands USA LLC
 ACE American Insurance Company
 ACE Property and Casualty Insurance Company
 Active Media Services Inc.
 Adobe Systems
 ADP RPO
 ADP, Inc.
 AEA Investors LP
 Aetna
 AFGlobal
 AFL-CIO
 Agree Limited Partnership
 AIG Europe Limited (Lex London) (ACT)
 Ainsworth Pet Nutrition LLC
 Akamai Technologies
 Alan E Robbins
 Alcon Laboratories Inc
 Alexander’s Rego Shopping Center Inc.
 AlixPartners
 Allianz Global Risks US Insurance Company
 Allied Trade Group Inc
 Allied World Assurance Company Ltd.



 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                               Pg 38 of 390


 Allstate
 Ally Bank
 Ally Commercial Finance LLC
 Alta Mont Capital
 Amazon.com, Inc.
 AmCap Inc.
 Ameren Missouri
 American Apparel
 American Express Prepaid Card Management Corporation
 American Greetings Corporation
 American Guarantee & Liability Insurance Company
 American National Insurance Company
 American President Lines
 American Securities LLC
 American Tire Distributors Inc.
 American Trust
 Angelo Gordon & Co.
 Aon Hewitt
 AON Risk Consultants Inc.
 Aon Risk Services Companies
 Apex Tool Group LLC
 Apparel Sourcing (HK) Limited
 Applewood Shopping Center GP
 Arcelik A.S.
 Ares Management
 Ariba
 Armored Autogroup
 Aspen Specialty Insurance Company
 Associated Hygienic Products
 Assurant
 Asurion
 ASW LLC
 AT&T
 AT&T Mobility II, LLC
 Automotive Rentals Inc.
 Autozone Parts Inc
 Avalara

                                                    2

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                              Pg 39 of 390


 AXA Insurance Company
 AXIS Insurance Company
 Babcock & Brown (Gregory Greenfield)
 Baker & Hostetler LLP
 Banco Popular
 Bancorpsouth Bank
 Bank Leumi
 Bank of America, NA
 Bank of China
 Bank of Oklahoma
 Barclays Capital Inc.
 Bayer Corporation
 Bayshore Capital Advisors, LLC
 BB&T Bank
 BCBG MaxAzria
 BDO Seidman
 Beeline
 Beeline Settlement Company LLC
 Benderson
 Benefit Street Partners L.L.C.
 Benzalem MZL LLC
 Berkadia Commercial Mortgage
 Berkowitz, Bruce R.
 Berkshire Hathaway International Insurance Limited
 Best Buy Co., Inc.
 Bestway (Hong Kong) Int’l Ltd
 Big Beaver of Caguas Development Corporation
 Big Lots, Inc.
 Bissell Homecare International
 BJ’s Wholesale Club
 Bl Intimate Apparel Canada Inc
 Black & Decker US Inc.
 Black & Decker Macao Commerc
 Black Diamond Capital Management, L.L.C.
 Blackhawk Marketing Services, Inc.
 Blackstone/DDR JV
 BlueLight.com, Inc.

                                                      3

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497         Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                   Pg 40 of 390


 BNY Midwest Trust Company, as indenture trustee for the SRAC Unsecured Notes
 Braun Family LLC
 BRE DDR BR Whittwood CA LLC
 BRE RC Retail Parent LLC
 Brixmor (aka Centro)
 Broadspire
 Broan-Nutone LLC
 Brothers Trading Co Inc
 Brunswick MZL LLC (Katz Properties)
 BSH Home Appliances Corporation
 Burlington Stores, Inc.
 C H Robinson Worldwide
 Caleres Inc.
 California Builder Appliances, Inc.
 Canon Financial Services, Inc.
 Caparra Center Associates LLC
 Capital Brands LLC
 Capital One Bank
 Capitol Funds Inc
 Cardinal Health
 Carlyle Development Group
 Carr, Alan J.
 Cascade Investment, L.L.C.
 Casto
 CBL and Associates Properties Inc (“CBL”)
 Cbl/Cherryvale I, LLC
 CCP Credit Acquisition Holdings, L.L.C.
 Cede & Co.
 Centennial Bank
 Centerbridge
 Central Plaza
 Centurylink
 Chamberlain Manufacturing Corp.
 Chevron (Hk) Limited
 China Fortune LLC
 Chubb Bermuda Insurance Ltd.
 Chubb Custom Insurance Company

                                                      4

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                 Pg 41 of 390


 Chubb Insurance Hong Kong Limited
 Cigna
 Cisco Systems
 Citibank, N.A.
 CITIC Capital Partners Management Limited
 Citigroup Global Markets Inc.
 Citizens Bank
 Citizens Business Capital, a division of Citizens Asset Finance Inc.
 Citizens Insurance Company of America
 Citizens National Bank
 CJ Segerstrom & Sons / Henry Segerstrom Family
 Clayton, Dubilier & Rice, LLC
 Clearlake Capital Group, L.P.
 Clearwater Paper Corporation
 Cleary Gottlieb Steen & Hamilton, LLP
 Cobblestone Victor NY LLC (Schottenstein)
 Coca Cola Bottling Co.
 Commercial International Bank (Egypt) S.A.E.
 Commission Junction
 Commonwealth of Massachusetts
 Compucom Systems
 Computershare Inc.
 Conair Corporation- Personal C
 Conopco Inc.
 Continental Casualty Company
 Continental Tire The Americas LLC
 Cookeville Retail Holdings LLC
 Cooper Tire & Rubber Company
 Coral Reef Asia Pacific
 Costco
 Cott Beverages USA Inc
 Coyote Logistics
 Craftsman
 CREF II Silver City LLC
 Criteo
 Crossfire
 Crossroads Joint Venture LLC

                                                           5

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                               Pg 42 of 390


 Crown Credit Company
 CT Corporation System
 CVS Pharmacy
 Cymax Stores USA LLC
 Cyrus Capital Partners, L.P.
 Dagenais Family
 Dan Arnold & Fred Keywell Partnership
 David Hocker & Associates Inc.
 David Mandelbaum & Peter Levine
 DDR (SITE Centers Corp)
 Dell Financial Services L.L.C.
 Delphi Automotive PLC
 Demoulas Super Markets Inc.
 Design International Group Inc.
 Deutsche Bank Securities Inc.
 Dillard’s, Inc.
 Direct Energy
 DLA Piper US LLP
 D-Link Systems, Inc.
 Dollar General Corporation
 Dorel Asia Srl
 Drivetrain Advisors
 Duke Realty LP
 Dunbar Armored
 Duracell Distributing Inc
 East Penn Manufacturing Co Inc.
 Eastland Mall Holdings LLC (Mohammed Al Refaey)
 Ebay Germany
 Edwin P. Yates
 Eldis/ Founder Holdings/Fix.com
 Electrolux
 Electrolux Home Products
 Elizabeth Arden Inc
 Empire Distributors Ejd Enterp
 Endurance American Specialty Insurance Company (ACT)
 Envision Michigan Holdings LLC
 Equimax/Pentaco Management

                                                   6

 WEIL:\96792963\4\73217.0004
18-23538-rdd           Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                 Pg 43 of 390


 Equity One Realty & Management Inc.
 ESL Investments, Inc.
 ESL Partners, L.P. (73.5%)
 Euro Pro Sales Company
 EvCom Holdings LLC & Steadfast Companies
 Executive Risk Specialty Insurance Company
 Extell Development Co
 EyeMed Vision Care
 F & T Apparel LLC
 FAA/EyeMed Vision Care, LLC
 Facebook
 Fairholme Capital Management, LLC
 FBA Holdings Inc.
 Federal Insurance Company
 Federal Insurance Company (Chubb)
 Federal Realty Investment Trust
 Feil Organization, The
 Ferguson Enterprises, Inc.
 Ferguson Plc
 Fifth Third Bank
 Fila USA Inc.
 First Allied Corporation
 First American Title Ins.
 First Hawaiian Bank
 First Interstate Bank of Billings
 First National Bank
 First Security Bank
 First State Bank
 First Tennessee
 Fisher Price Bds A Div Of Mdii
 Five Below, Inc.
 Five Mile Capital / StreetMac / Urban Retail Properties
 Flagstar
 Florida Builder Appliances, Inc.
 Forest City Enterprises
 Fossil Inc.
 Fred’s Inc.

                                                           7

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                               Pg 44 of 390


 Freeman Spogli Management Co., L.P.
 FREP Holdings LLC
 Fulcrum Property (managed by Macerich)
 G&I VIII CBL Triangle LLC
 Gap Inc.
 Garrison (CBL Manages)
 Gator
 GBG Beauty LLC
 Geelong Sales Mco Limited
 General Electric Capital Corporation
 General Growth Properties, Inc.
 General Mills Inc.
 General Security Indemnity Company of Arizona
 Genesco Brands, Inc.
 GFI - c/o Walt Gasser & Associates
 GGP (Brookfield Properties Retail Group)
 Ggplp Real Estate Inc.
 Gibson Brands
 GK Development
 Glimcher
 Global Aerospace, Inc.
 Golden Gate Capital
 Goldman, Sachs & Co.
 Goodyear Tire & Rubber Com, The
 Google
 Graham Capital
 Grand Luck Fujian Footwear Co
 Great Lakes Reinsurance (UK) PLC (Munich) (ACT)
 Groupe Seb USA
 Groupon
 Grubhub, Inc.
 GS Portfolio Holdings LLC
 GVSC LP & Cameo Homes
 H.I.G. Capital Management, LLC
 Haddad Apparel Group Ltd.
 Hallmark Marketing Company LLC
 Hamilton Beach Brands Inc.

                                                   8

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                              Pg 45 of 390


 Hana Financial Inc.
 Hanesbrands Inc Bali
 Hanesbrands Inc. Leggs
 Hanover Insurance
 Hansae Co. Ltd.
 Hart I 55 Industrial LLC
 Hartz Mountain Corp
 Harvest Partners, LP
 Hasbro Inc.
 Haynes and Boone, LLP
 HDC Holding Company of Delaware, Inc.
 Heartland Bank and Trust Company
 Hershey Chocolate Company
 Hewitt Associates
 Hewlett-Packard Financial Services Company
 Hfc Prestige International U S
 hhgregg Appliances and Electronics
 Hilex Poly Co LLC
 Holmes Group Inc
 Home Depot, Inc.
 HomeServe USA Corp.
 Hoover Inc.
 Houghton State Bank
 House of Marley, LLC
 HSBC Bank
 Hudson Advisors
 Hull Property Group
 Huntington National Bank
 Husqvarna Outdoor Products
 Hybrid Promotions LLC
 ICBC
 Icon Health and Fitness Inc.
 Icrossing
 Illinois National Insurance Company (AIG)
 Illinois Secretary of State
 Illinois Union Insurance Company (ACE)
 Inditex USA

                                                 9

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32     Main Document
                                               Pg 46 of 390


 Infosys
 Ingersoll-Rand
 Inland n/k/a IRC Retail Centers
 Innovel Solutions, Inc.
 Insurance Company of the State of Pennsylvania
 International Brotherhood of Electrical Workers
 International Brotherhood of Electrical Workers Local #1075 (IBEW)
 International Union of Operating Engineers
 International Union, United Automobile, Aerospace and Agricultural Implement
 Workers of America (UAW)
 Iowa State Bank
 Ironshore Specialty Insurance Company
 J B Hunt Transport
 J.C. Penney Company, Inc.
 James Campbell
 James Lewis
 Jarden Consumer Solutions
 Johnson & Johnson Consumer Inc.
 Johnson Controls Inc.
 Jordache Limited
 Jordan Company, L.P., The
 JP Morgan Chase Bank
 JPP II, LLC
 Kadish
 Kamehameha Schools - Bishop Estate
 Kamlani, Kunal S.
 KBL Holding Inc.
 KBS Real Estate Investment Trust Inc.
 KCD IP, LLC
 Kelso & Company
 Keurig Green Mountain Inc.
 Key Bank
 Kik International Inc.
 Kimberly Clark Corp.
 Kimberly Clark Puerto Rico Inc.
 Kimco
 Kiran Jewels, Inc.
 Kiss Products Inc.

                                                      10

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                               Pg 47 of 390


 Kitchenaid Inc.
 KLC, Inc.
 Kmart
 Kmart Corporation
 Kohl’s Corporation
 Kohlberg Kravis Roberts & Co. L.P.
 KRG Sunland LP
 Kumho Tires USA Inc.
 L Brands, Inc.
 Ladley, Greg
 Lakewood Shopping Center LLC
 Lampert, Edward S.
 Land’s End, Inc.
 La-Z-Boy Incorporated
 LBA Realty
 Ledvance LLC
 Level 3 Communications
 Lexington Corporate Properties Trust
 LG Electronics
 LG Electronics Alabama Inc.
 Liberty Media
 Liberty Mutual Insurance Company
 Liberty Surplus Insurance Corporation
 Lic Limited
 Life Insurance Company of North America (“Cigna”)
 LightSquared
 Limited Stores, LLC
 Lincoln Gen Inc. Co.
 Link Snacks Inc.
 Little Caesars
 Littlejohn & CO. LLC
 Lloyd’s Syndicates 623/2623
 Lm Farm LLC Dba Gardens Alive
 LNR Partners LLC
 Loreal Cosmetic and Fragrance
 Lowe’s Companies, Inc.
 LSREF3 Spartan (Genesee) LLC / Lone Star Funds

                                                     11

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                               Pg 48 of 390


 M S Portfolio LLC
 M&T Bank
 Macerich Company
 Macerich Partnership LP/Chesterfield
 Macy’s
 Maersk
 Maidenform Inc.
 Mann Hummel Purolator Filters
 March of Dimes
 Mars Petcare US Inc.
 Mattel Brands A Div Of Mdii
 Mattel Toys
 Maurice Sporting Goods
 MaxServ, Inc.
 Maynardville Pike LP
 Maytag Appliances
 Mckee Foods Corp.
 Meijer
 Menard, Inc.
 Merrill Lynch, Pierce, Fenner & Smith Incorporated
 MetaScale Technologies India Private Limited
 MetLife (Metropolitan Life Insurance Company)
 MFW Associates
 Michelin North America Inc.
 Microsoft
 Midwood Investment & Development
 ML-CFC 2006-4 Greeley Retail LLC
 Mondelez Puerto Rico LLC
 Monomoy Capital Management, L.P.
 Morgan Lewis & Bockius
 Morgan Stanley Capital I Trust
 MORGAN STANLEY SMITH BARNEY
 Mountain Laurel Plaza
 MSD Capital
 Mt Pleasant Shopping LLC
 MTD Products Inc.
 Munjal, Leena

                                                      12

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                 Pg 49 of 390


 Mxd Group
 MyGofer LLC
 National Fire & Marine Insurance Company
 National Union Fire Insurance Co.
 Navigators Insurance Company
 Nbty Inc.
 NCH Marketing Inc.
 NCR Corporation
 Nestle Purina Pet Care Company
 New Market Station LP
 Nexgrill Industries Inc.
 Niagara Bottling LLC
 Norcell
 Northwood Investors
 Novae
 Oak Lawn Center 835 LLC
 Oakbrook Shopping Center, LLC
 Oaktree Capital Management, L.P.
 Oaktree Huntington Investment Fund II, L.P.
 Oaktree Special Situations Fund, L.P.
 Och-Ziff Capital Structure Arbitrage Master Fund Ltd.
 Ohio Bureau of Workers Compensation
 Old Republic Insurance Company
 Ollie’s Bargain Outlet Holdings, Inc.
 Olshan Properties
 OMERS Private Equity U.S.A. Inc.
 One Jeanswear Group Inc.
 One World Technologies In
 Oracle America
 Orrick Herrington & Sutcliffe
 Outerstuff Ltd.
 Parfums De Coeur
 PartnerRe Ireland Insurance Limited (ACT)
 Payless Shoesource
 Pcl Co. Limited
 Peak Rock Capital, LLC
 PECO Real Estate Partners (CBL manages)

                                                         13

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                 Pg 50 of 390


 Pension Benefit Guarantee Corporation
 Permira Advisers LLC
 Phillips Edison Group LLC
 Pimkie Apparels Ltd.
 Platinum Equity Advisors, LLC
 PMB, Inc.
 PNC Bank, National Association
 Port Plaza Realty Trust
 Positec Macao Comm Offshore Lt
 PREIT
 Premierbank
 Presidio Investors LLC
 PriceSmart, Inc.
 Prime Clerk LLC
 Private Brands, Ltd.
 Procter & Gamble Distributing
 Prologis Lp Dba Prologis
 Protection One Alarm Monitoring
 Prudent International Ltd.
 Prudential Insurance Co. of America
 Public Service Electric & Gas Co.
 Pyramid Management Group, LLC
 QBE Insurance Corporation
 Quaker Oats Company
 Quality King Distributors Inc
 Ramco-Gershenson Properties
 Randstad
 RBS Partners, L.P.
 Reese, Ann N.
 Regency Centers
 Regency Realty Corp
 Regions Bank
 Relay LLC
 Retailnext Inc.
 Revlon Consumer Products
 Rhombus Development, LLC
 Richardson Company

                                                   14

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                 Pg 51 of 390


 Richline Group, Inc.
 Riecker, Robert A.
 Roark Capital Acquisition LLC
 Robbins Company, The
 Robert Gallant GP (Providence Group Manages)
 Robinson Family Trust
 Rollins, Inc.
 Rosenthal & Rosenthal Inc.
 Rouse Properties
 Royal Appliance Mfg. Co.
 Rubbermaid Inc.
 Safeco
 Samsung Electronics
 Samsung Electronics America HA
 Samual T Cohen Sara W Cohen & David Cohen
 Sas Institute
 Saul Holdings LP
 Schindler Elevator
 Schostak Brothers & Co
 Schottenstein Realty LLC
 Schumacher Electric Corp
 Scott Company Jeff Scott
 Sealy Mattress Company
 Sears
 Sears Protection Company/Wisconsin
 Searsvale
 Securian
 Securian Life Insurance
 Sedgwick Claims Management Services, Inc.
 Segerstrom Family
 Seiko Corporation of America
 Sentinel Capital Partners, L.L.C.
 Seritage (PREIT-)
 Seritage / CBL
 Seritage / CIM Group
 Seritage / DDR
 Seritage / Easement Agmt w/ Wal-Mart

                                                   15

 WEIL:\96792963\4\73217.0004
18-23538-rdd           Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                   Pg 52 of 390


 Seritage / Federal Realty Inv Trust
 Seritage / Forest City Enterprises
 Seritage / GGP
 Seritage / Glimcher
 Seritage / Howard Hughes Corp
 Seritage / Inland n/k/a IRC Retail-
 Seritage / Macerich
 Seritage / McKinley Inc-US Bank
 Seritage / Ramco-Gershenson
 Seritage / Regency Centers
 Seritage / Rouse Properties
 Seritage / Simon
 Seritage / Starwood
 Seritage / Starwood Capital
 Seritage / Taubman Company
 Seritage / The Feil Organization
 Seritage / US Mall Holdings-Omninet Capital
 Seritage / Vintage Capital Group
 Seritage / Vornado
 Seritage KMT Finance LLC
 Seritage SRC Finance LLC
 Serta Incorporated
 ServiceLive Direct
 Servicenow
 Sgg Inc.
 SHC Desert Springs LLC
 SHC Desert Springs, LLC
 SHC Promotions, Inc.
 Shearers Foods Burlington LLC
 Sherwin Alumina Company
 Shidler/West Finance Partners
 SHMC, Inc.
 Shop Your Way Local, LLC
 Siemens Financial Services, Inc.
 Sierra Management Corp
 Simmons Bedding Company, LLC
 Simmons Company

                                                     16

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32    Main Document
                                                 Pg 53 of 390


 Simon / Washington Prime Group
 Simon Property Group, Inc. (“Simon”)
 Sitel
 Sitley, Stephen
 Skadden, Arps, Slate, Meagher & Flom LLP
 Skechers USA Inc.
 SOE, Inc.
 Sony Pictures Home Entertainment
 Southland Mall Properties, LLC
 SPE I Partners, LP (.1%)
 SPE Master I, LP (.2%)
 Spectrum Brands Inc.
 Spg International Ltd.
 Spin Master Toys Far East
 Springs Global US Inc.
 Springs Window Fashion LLC
 SPS Commerce Inc.
 SRC Facilities LLC
 SRC O.P. LLC
 SRC Real Estate (TX), LLC
 SRC Sparrow 1 LLC
 St. Jude Children’s Research Hospital
 Standard Bank Ltd. Mauritius
 Standard Chartered Bank
 Stanley Black & Decker, Inc.
 Starr Indemnity & Liability Company
 Starr Surplus Lines Insurance Company
 StarWest, LLC
 Starwood
 Starwood - Star-West Chicago Ridge LLC
 Starwood Ceruzzi LLC (Ceruzzi Holdings)
 State Insurance Fund
 State of California - Office of Self Insurance Plans
 State of Florida, Department of Revenue Out of State/Central Collections Unit
 State Street Bank and Trust Company
 Steadfast Companies
 Steptoe & Johnson LLP

                                                        17

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                Pg 54 of 390


 Stericycle
 Sterling Organization
 STI Merchandising, Inc.
 Stone Point Capital LLC
 Stop & Shop Supermarket Company LLC, The
 Studio 1
 Sullivan & Cromwell
 Sutherland Global Services Private-712344
 Sycamore Partners Management, L.P.
 TA Associates Management, L.P.
 Target Corporation
 Tata Consultancy Services Ltd.
 Taubman
 TD Bank, N.A.
 Team Beans LLC
 Telebrands Corporation
 Telecheck Services
 Tempur Pedic North America LLC
 Teneo Holdings
 Teradata Operations
 Thanh Cong Text Gmt Invest Tra
 The Kroger Co.
 The Service Master Company
 THL
 Thompson Tractor Co., Inc.
 Timberland A Div Of Vf Outdoor
 TJX Companies, Inc.
 Tokio Marine America Insurance Company
 Topshop USA
 Torin Inc.
 Towanda PA Holding LLC
 TowerBrook Capital Partners L.P.
 Towers Watson & Co.
 Toyota Industries Commercial Finance, Inc.
 Toys “R” Us-Delaware
 Transier, William L.
 Travelers Casualty and Surety

                                                  18

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                  Pg 55 of 390


 Trident Limited
 Trilantic Capital Partners VI (North America) L.P.
 Trinity Reit, Inc.
 Triple Crown Operating Trust LP
 Troy Coolidge
 Troy Coolidge No. 13, LLC
 True Value Company
 Tuesday Morning, Corp.
 Twentieth Century Fox Home Entertainment LLC
 U S Realty a/k/a Garden Properties
 U.S. Bank Trust National Association
 UBS AG, Stamford Branch, LLC
 UBS Securities LLC
 UCI International
 UE Bruckner Plaza LLC
 Union Bank
 Union Center Realty LLC
 Unique Designs, Inc. d/b/a Kiran Jewels, SDIL, InterJewel
 United Parcel Services
 Univest-BTC S&R LLC
 UPS Capital Corporation
 Urban Edge Properties LP
 V Suarez & Co
 Vanity Fair Intimates
 Verbatim Americas LLC
 Verizon Wireless
 Vintage Capital Group
 Virginia Surety Company, Inc.
 Vornado
 Vtech Communications Inc.
 W P Carey & Co.
 Wachovia Securities
 Wachtell, Lipton, Rosen & Katz
 Wal-Mart Stores, Inc.
 Walton Street Capital LLC / Brian T Kelly Principal
 Warburg Pincus
 Washington Real Estate Investment Trust

                                                        19

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                               Pg 56 of 390


 Waste Management
 Watsco, Inc.
 Waypoint Property Group
 Weil, Gotshal & Manges LLP
 Weingarten Realty
 Wells Fargo Bank, National Association
 Welspun Global Brands Ltd
 West Plaza Associates
 Westchester Fire Insurance Company
 Western Union Financial Services, Inc.
 Westfield
 Westport Insurance Corporation
 Whirlpool Corporation
 Widewaters Group Inc.
 Williamson-Dickie Manufacturing
 WillisTowersWatson
 Wilmington Trust, National Association
 Winning Resources Limited
 Winplus North America Inc
 Wipro
 Wolverine World Wide Inc.
 Woodbury Corporation
 Woodfield Mall LLC (Simon Property Group - Mall Mgr)
 Woori Bank
 World Kitchen LLC
 World Publication
 WP Glimcher (Simon / WPG & Glimcher)
 WRI Golden State LLC
 WRI/Raleigh LP
 Wynnchurch Capital
 XL Insurance (Bermuda) Ltd.
 XL Specialty Insurance Company
 Xpo Last Mile
 Yahoo
 York International
 YWCA Metropolitan Chicago



                                                   20

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 57 of 390


                                            Exhibit 1

                                   Base Audit Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 58 of 390                             Deloitte & Touche LLP

                                                                                     111 S. Wacker Drive
                                                                                     Chicago, IL 60606-4301
                                                                                     USA

                                                                                     Tel: +1 312 486 1000
 April 23, 2018                                                                      Fax: +1 312 486 1486
                                                                                     www.deloitte.com

 Mr. William C. Kunkler
 Audit Committee Chair
 Audit Committee of Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Kunkler and Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as the independent registered public
 accounting firm for Sears Holdings Corporation (the “Company” or “you” or “your”). Mr. Jim Berry will
 be responsible for the services that we perform for the Company hereunder.

 In addition to the audit and review services we are engaged to provide under this engagement letter,
 we would also be pleased to assist the Company on issues as they arise throughout the year. Hence,
 we hope that you will call Mr. Berry whenever you believe D&T can be of assistance. This assistance
 will require approval by the Company’s audit committee (the “Audit Committee”) in accordance with
 its preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Audit of Financial Statements and the Effectiveness of Internal Control
 over Financial Reporting

 Our engagement is to perform an integrated audit in accordance with the standards of the Public
 Company Accounting Oversight Board (PCAOB) (United States) (the “PCAOB Standards”). The
 objectives of an integrated audit conducted in accordance with the PCAOB Standards are the
 expression of opinions on (1) the fairness of the presentation of the Company’s financial statements
 for the year ending February 2, 2019, in conformity with accounting principles generally accepted in
 the United States of America (“generally accepted accounting principles”), in all material respects, and
 (2) the effectiveness of the Company’s internal control over financial reporting as of February 2, 2019,
 based on the criteria established in Internal Control — Integrated Framework issued by the Committee
 of Sponsoring Organizations of the Treadway Commission (the “COSO Framework”).

 Appendix A contains a description of an integrated audit in accordance with the PCAOB Standards.

 Our ability to express any opinion or to issue any report as a result of this engagement and the
 wording thereof will, of course, be dependent on the facts and circumstances at the date of our
 reports. If, for any reason, we are unable to complete our audit or are unable to form or have not
 formed any opinion, we may decline to express any opinion or decline to issue any report as a result
 of this engagement. If we are unable to complete our audit, or if any report to be issued by D&T as a
 result of this engagement requires modification, the reasons for this will be discussed with the Audit
 Committee and the Company’s management.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 59 of 390
 Mr. William C. Kunkler
 Mr. Robert A. Riecker
 April 23, 2018
 Page 2


 Reviews of Interim Financial Information

 We will also perform a review of the Company’s condensed interim financial information (the “interim
 financial information”) in accordance with the PCAOB Standards (“interim review”) for each of the
 quarters in the year ending February 2, 2019, prepared for submission to the Securities and Exchange
 Commission (SEC). The objective of an interim review is to provide us with a basis for communicating
 whether we are aware of any material modifications that should be made to the interim financial
 information for it to conform with generally accepted accounting principles. The objective of an interim
 review is also to provide us with a basis for determining whether we are aware of any material
 modifications that, in our judgment, should be made to management’s disclosures about changes in
 internal control over financial reporting that have materially affected or are reasonably likely to
 materially affect the Company’s internal control over financial reporting for management’s
 certifications to be accurate and to comply with the requirements of Section 302 of the Sarbanes-
 Oxley Act of 2002 and related SEC rules and regulations.

 Appendix A also contains a description of an interim review in accordance with the PCAOB Standards.

 If we become aware of material modifications that should be made to the interim financial information
 for it to conform with generally accepted accounting principles, or if we become aware of deficiencies
 in internal control over financial reporting so significant that they would preclude management’s
 preparation of interim financial information in conformity with generally accepted accounting
 principles, we may be precluded from completing any of our reviews. If, for any reason, we are unable
 to complete any of our interim reviews, the reasons for this will be discussed with the Audit
 Committee and the Company’s management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Audit Committee’s Responsibility and Auditor Communications

 As the independent registered public accounting firm of the Company, we acknowledge that the Audit
 Committee is directly responsible for the appointment, compensation, and oversight of our work, and
 accordingly, except as otherwise specifically noted, we will report directly to the Audit Committee. You
 have advised us that the services to be performed under this engagement letter, including, where
 applicable, the use by D&T of affiliates or related entities as subcontractors in connection with this
 engagement, have been approved by the Audit Committee in accordance with the Audit Committee’s
 established preapproval policies and procedures.

 Under the PCAOB Standards and SEC Rule 2-07 of Regulation S-X, we are required to communicate
 with the Audit Committee about various matters in connection with our audit and interim reviews.
 Appendix C describes such communications.

 Fees

 We estimate that our fees for this engagement will be $3,935,000, plus expenses. Based on the
 anticipated timing of the work our fees will be billed at a rate of $393,500 in 10 monthly invoices,
 commencing April 23, 2018. Payments are due upon receipt of the invoices.

 Engagement-related expenses, such as technology and administrative related charges, will be billed in
 addition to the fees and will be stated separately on the invoices.
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 60 of 390
 Mr. William C. Kunkler
 Mr. Robert A. Riecker
 April 23, 2018
 Page 3


 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit or interim review process or changes in scope
 caused by events that are beyond our control, (3) the effectiveness of internal control over financial
 reporting throughout the periods under audit and interim review, (4) a minimal level of audit
 adjustments (recorded or unrecorded), and (5) no changes to the timing or extent of our work plans.
 We will notify you promptly of any circumstances we encounter that could significantly affect our
 estimate and discuss with you any additional fees, as necessary.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Company intends to publish or otherwise reproduce in any document any report issued as a
 result of this engagement, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with the SEC or
 other regulator, in a debt or equity offering circular, or in a private placement memorandum), thereby
 associating D&T with such document, the Company agrees that its management will provide D&T with
 a draft of the document to read and obtain our approval for the inclusion or incorporation by reference
 of any of our reports, or the reference to D&T, in such document before the document is printed and
 distributed. The inclusion or incorporation by reference of any of our reports in any such document
 would constitute the reissuance of such reports. The Company also agrees that its management will
 notify us and obtain our approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Company. Any
 request by the Company to reissue any report issued as a result of this engagement, to consent to
 any such report’s inclusion or incorporation by reference in an offering or other document, or to agree
 to any such report’s inclusion on an electronic site will be considered based on the facts and
 circumstances existing at the time of such request. The estimated fees outlined herein do not include
 any procedures that would need to be performed in connection with any such request. Should D&T
 agree to perform such procedures, fees for such procedures would be subject to the mutual
 agreement of the Company and D&T.

 Requests for Production of Documents or Information

 The Company acknowledges its obligations under the waiver agreement relating to D&T’s cooperation
 with the PCAOB and the SEC under Sections 102 and 106 of the Sarbanes-Oxley Act of 2002.

 Business Associate Appendix

 Appendix F provides for a business associate appendix as D&T may use, obtain, or have access to
 Protected Health Information, as defined by the Health Insurance Portability and Accountability Act of
 1996 (HIPAA) and amended by subtitle D of the Health Information Technology For Economic And
 Clinical Health Act provisions of the American Recovery and Reinvestment Act of 2009 (the “HITECH
 Act”) during the performance of the services described herein.

 Other Services

 Other services, including the audits of the financial statements of certain subsidiaries, affiliates,
 elements of the financial statements, employee benefit plans, and other special reporting situations,
 as well as tax compliance, planning, and advisory services provided by Deloitte Tax LLP to the
 Company, will be billed separately to the appropriate entity and such services will be pre-approved by
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 61 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 62 of 390




                                                                                       APPENDIX A

 DESCRIPTION OF AN INTEGRATED AUDIT AND INTERIM REVIEW IN
 ACCORDANCE WITH THE PCAOB STANDARDS

 This Appendix A is part of the engagement letter dated April 23, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and acknowledged and agreed to by the Audit Committee of Sears
 Holdings Corporation.

 Components of an Integrated Audit

 An integrated audit includes the following:

     •   Examining, on a test basis, evidence supporting the amounts and disclosures in the financial
         statements

     •   Inquiring directly of the Audit Committee regarding (1) its views about fraud risks in the
         Company, (2) whether it has knowledge of any actual, suspected, or alleged fraud affecting
         the Company, and (3) whether it is aware of tips or complaints regarding the Company’s
         financial reporting (including those received through any internal whistleblower program, if
         such program exists) and, if so, its responses to such tips and complaints

     •   Assessing the accounting principles used and significant estimates made by management

     •   Evaluating the overall financial statement presentation

     •   Examining, on a test basis, evidence supporting the design and operating effectiveness of
         internal control over financial reporting

     •   Evaluating the effectiveness of internal control over financial reporting

 An integrated audit does not include the performance of any procedures with respect to financial
 information in an interactive data format using eXtensible Business Reporting Language (XBRL). Any
 procedures that the Company requests D&T to perform related to any such XBRL interactive data
 would be described in a separate engagement letter.

 Reasonable Assurance

 The PCAOB Standards require that we plan and perform the audit to obtain reasonable, rather than
 absolute, assurance about (1) whether the financial statements are free of material misstatement,
 whether caused by error or fraud, and (2) whether effective internal control over financial reporting
 was maintained in all material respects. However, because of the characteristics of fraud, a properly
 planned and performed audit may not detect a material misstatement or material weakness.
 Accordingly, there is some risk that a material misstatement of the financial statements or a material
 weakness in internal control over financial reporting would remain undetected. Also, an integrated
 audit is not designed to detect error or fraud that is immaterial to the financial statements or
 deficiencies in internal control over financial reporting that, individually or in combination, are less
 severe than a material weakness.




                                                     5
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 63 of 390




 Inherent Limitations of Internal Control over Financial Reporting

 Because of the inherent limitations of internal control over financial reporting, including the possibility
 of collusion or improper management override of controls, material misstatements due to error or
 fraud may occur and not be detected. Also, projections of any evaluation of the internal control over
 financial reporting to future periods are subject to the risk that the internal control may become
 inadequate because of changes in conditions, or that the degree of compliance with the policies or
 procedures may deteriorate.

 Interim Reviews

 An interim review is substantially less in scope than an audit in accordance with the PCAOB Standards,
 the objective of which is to express an opinion on the financial statements taken as a whole.
 Accordingly, an interim review will not result in the expression of an opinion concerning the fairness of
 the presentation of the interim financial information in conformity with generally accepted accounting
 principles and cannot be relied on to reveal all significant matters that would be disclosed in an audit.

 An interim review consists principally of applying analytical procedures to pertinent financial data and
 making inquiries of, and evaluating responses from, certain management personnel of the Company
 who have responsibility for financial and accounting matters. An interim review also includes obtaining
 sufficient knowledge of the Company’s business and its internal control as they relate to the
 preparation of both annual and interim financial information to (1) identify the types of potential
 material misstatements in the interim financial information and consider the likelihood of their
 occurrence, and (2) select the inquiries and analytical procedures that will provide us with a basis for
 communicating whether we are aware of any material modifications that should be made to the
 interim financial information for it to conform with generally accepted accounting principles. An interim
 review is not designed to provide assurance on internal control or to identify control deficiencies.

 An interim review does not include the performance of any procedures with respect to interim financial
 information in an interactive data format using XBRL.

 An interim review also includes procedures, principally observation and inquiries, relating to
 management’s disclosures about changes in internal control over financial reporting to provide us with
 a basis for communicating whether we are aware of any modifications that, in our judgment, should
 be made to such disclosures for management’s certifications to be accurate and to comply with the
 requirements of Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules and regulations.
 These procedures are substantially less in scope than an audit of internal control over financial
 reporting in accordance with the PCAOB Standards. Accordingly, an interim review cannot be relied on
 to reveal all significant matters that would be disclosed in an audit of internal control over financial
 reporting, and we will not express an opinion on the effectiveness of internal control over financial
 reporting.




                                                      6
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 64 of 390




                                                                                       APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES

 This Appendix B is part of the engagement letter dated April 23, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and acknowledged and agreed to by the Audit Committee of Sears
 Holdings Corporation.

 Financial Statements and the Effectiveness of Internal Control over
 Financial Reporting

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements and interim financial information, including disclosures, in conformity with generally
 accepted accounting principles. The assessment of the effectiveness of internal control over financial
 reporting to comply with Section 404 of the Sarbanes-Oxley Act of 2002 and related SEC rules and
 regulations is also the responsibility of management. In this regard, management has the
 responsibility for, among other things:

      •    Selecting and applying the accounting policies

      •    Establishing and maintaining effective internal control over financial reporting and informing
           D&T of all deficiencies in the design or operation of internal control over financial reporting
           identified as part of management’s evaluation, including separately disclosing to D&T all
           such deficiencies that management believes to be significant deficiencies or material
           weaknesses in internal control over financial reporting

      •    Informing D&T of significant changes in the design or operation of the Company’s internal
           control over financial reporting that occurred during each fiscal quarter or subsequent to the
           date being reported on

      •    Identifying and ensuring that the Company complies with the laws and regulations applicable
           to its activities and informing us of any known or possible material violations of such laws or
           regulations

      •    Adjusting the financial statements to correct material misstatements relating to accounts or
           disclosures, and affirming to D&T in the representation letter that the effects of any
           uncorrected misstatements aggregated by us are immaterial, both individually and in the
           aggregate, to the financial statements taken as a whole

      •    Providing D&T with (1) access to all information of which management and, where
           appropriate, the Audit Committee are aware that is relevant to the preparation and fair
           presentation of the financial statements, such as records, documentation, and other
           matters, (2) additional information that we may request from management and, where
           appropriate, the Audit Committee for the purpose of our audit, and (3) unrestricted access
           to personnel within the Company from whom we determine it necessary to obtain evidence.




                                                     7
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 65 of 390




 Management’s Representations

 We will make specific inquiries of the Company’s management about the representations embodied in
 the financial statements and management’s assessment of the effectiveness of the Company’s internal
 control over financial reporting. In addition, we will request that management provide us with the
 written representations the Company is required to provide to its independent registered public
 accounting firm under the PCAOB Standards. The responses to those inquiries and the written
 representations of management are part of the evidential matter that D&T will rely on in forming its
 opinions. We will also request a similar representation letter as part of our interim reviews.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Audit Committee,
 in accordance with the Audit Committee’s preapproval process, for any services to be provided by D&T
 to the Company.

 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Company or its affiliates and the related fees (if any)
 would be subject to the mutual agreement of the Company or its affiliates, as applicable, and D&T and
 may be described in a separate written agreement. The Company hereby confirms that any use or
 receipt by the Company or its affiliates of these programs and subscriptions is approved by the Audit
 Committee in accordance with the Audit Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Audit Committee will assume certain
 roles and responsibilities in an effort to assist D&T in maintaining independence and ensuring
 compliance with the securities laws and regulations. D&T will communicate to its partners, principals,
 and employees that the Company is an attest client. Management of the Company will ensure that the
 Company, together with its subsidiaries and other entities that comprise the Company for purposes of
 the consolidated financial statements, has policies and procedures in place for the purpose of ensuring
 that neither the Company nor any such subsidiary or other entity will act to engage D&T or accept
 from D&T any service that either has not been subjected to their preapproval process or that under
 SEC or other applicable rules would impair D&T’s independence. All potential services are to be
 discussed with Mr. Berry.

 In connection with the foregoing, the Company agrees to furnish to D&T and keep D&T updated with
 respect to (1) a corporate tree that identifies the legal names of the Company’s affiliates, including
 affiliates as defined in SEC Rule 2-01(f)(4) of Regulation S-X, (e.g., parents, subsidiaries, investors, or
 investees), together with the ownership relationship among such entities, and (2) any equity or debt
 securities of the Company and its affiliates (including, without limitation, tax-advantaged debt of such
 entities that is issued through governmental authorities) that are available to individual investors
 (whether through stock, bond, commodity, futures or similar markets in or outside of the United



                                                      8
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 66 of 390




 States, or equity, debt, or any other securities offerings), together with related securities identification
 information (e.g., ticker symbols or CUSIP®, ISIN®, or Sedol® numbers). The Company acknowledges
 and consents that such information may be treated by D&T as being in the public domain.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Company will ensure that the Company, together with its subsidiaries and other
 entities that comprise the Company for purposes of the consolidated financial statements, also has
 policies and procedures in place for purposes of ensuring that D&T’s independence will not be impaired
 by hiring a former or current D&T partner, principal, or professional employee in an accounting role or
 financial reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Company for a former or current D&T partner, principal, or
 professional employee should be discussed with Mr. Berry and approved by the Audit Committee
 before entering into substantive employment conversations with the former or current D&T partner,
 principal, or professional employee, if such opportunity relates to serving (1) as chief executive officer,
 controller, chief financial officer, chief accounting officer, or any equivalent position for the Company
 or in a comparable position at a significant subsidiary of the Company; (2) on the Company’s board of
 directors; (3) as a member of the Audit Committee; or (4) in any other position that would cause a
 violation of securities laws and regulations.

 For purposes of the preceding five paragraphs, “D&T” shall mean Deloitte & Touche LLP and its
 subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of Deloitte &
 Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any successor
 or assignee.




                                                      9
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 67 of 390




                                                                                          APPENDIX C

 COMMUNICATIONS WITH THE AUDIT COMMITTEE

 This Appendix C is part of the engagement letter dated April 23, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and acknowledged and agreed to by the Audit Committee of Sears
 Holdings Corporation.

 Independence Communications
 We have the responsibility to comply with the rules and standards of the PCAOB and the securities
 laws and regulations administered by the SEC regarding auditor independence. To demonstrate
 compliance with those requirements and in accordance with PCAOB Ethics and Independence Rule
 3526, Communication with Audit Committees Concerning Independence (“Rule 3526”), we will
 describe to the Audit Committee, in writing, all relationships between D&T and the Company, its
 affiliates, or persons in “financial reporting oversight roles” (as defined in SEC Rule 2-01 of Regulation
 S-X) at the Company, that may reasonably be thought to bear on our independence and affirm to the
 Audit Committee in such communication whether we are independent of the Company within the
 meaning of the rules and standards of the PCAOB and the securities laws and regulations administered
 by the SEC. We also will discuss our independence with the Audit Committee in accordance with
 Rule 3526. For purposes of this paragraph, “D&T” shall mean Deloitte & Touche LLP and its
 subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of Deloitte &
 Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any successor
 or assignee.

 Other Communications Arising from the Audit or Interim Reviews

 Fraud and Illegal Acts

 We will report directly to the Audit Committee any fraud of which we become aware that involves
 senior management and any fraud (whether caused by senior management or other employees) of
 which we become aware that causes a material misstatement of the financial statements. We will
 report to senior management any fraud perpetrated by lower level employees of which we become
 aware that does not cause a material misstatement of the financial statements; however, we will not
 report such matters directly to the Audit Committee, unless otherwise directed by the Audit
 Committee.

 We will inform the appropriate level of management of the Company and determine that the Audit
 Committee is adequately informed with respect to illegal acts that have been detected or have
 otherwise come to our attention during the course of our audit, unless the illegal acts are clearly
 inconsequential.

 Internal Control Matters
 We will communicate in writing to management and the Audit Committee all material weaknesses (as
 defined in the PCAOB Standards) identified during the audit. We will also communicate in writing to
 the Audit Committee all significant deficiencies (as defined in the PCAOB Standards) identified during
 the audit. If we conclude that the oversight of the Company’s external financial reporting and internal
 control over financial reporting by the Audit Committee is ineffective, we will also communicate that
 conclusion in writing to the Company’s board of directors.

 In addition, we will communicate to management in writing all deficiencies in internal control over
 financial reporting (i.e., those deficiencies in internal control over financial reporting that are of a


                                                      10
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                            Pg 68 of 390




 lesser magnitude than material weaknesses) identified during the audit and inform the Audit
 Committee when such communication has been made. When making this communication, we will not
 repeat information about deficiencies that has been included in previously issued written
 communications, whether those communications were made by us, internal auditors, or others within
 the Company.

 Other Matters

 We will communicate matters required by PCAOB Auditing Standard 1301, Communications with Audit
 Committees, and SEC Rule 2-07 of Regulation S-X prior to the Company filing our report or consent
 with the SEC.

 Interim Reviews
 At the Audit Committee’s request, we will not issue a written review report upon completion of our
 interim reviews; however, we will communicate to management and, if appropriate, the Audit
 Committee matters that cause us to believe that (1) material modifications should be made to the
 interim financial information for it to conform with generally accepted accounting principles, (2)
 modifications to management’s disclosures about changes in internal control over financial reporting
 are necessary for management’s certifications to be accurate and to comply with the requirements of
 Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules and regulations, or (3) the
 Company filed the Form 10-Q before the completion of our review. When conducting our interim
 reviews, we will also determine whether any other matters required by regulations or the PCAOB
 Standards as they relate to interim financial information have been identified. If such matters have
 been identified, we will communicate them to the Audit Committee prior to the filing of interim
 financial information with the SEC.




                                                  11
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 69 of 390




                                                                                       APPENDIX D

 GENERAL BUSINESS TERMS

 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated April 23, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and acknowledged and agreed to by the Audit Committee
 of Sears Holdings Corporation.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Company or the Audit
      Committee.

 2.   Survival. The agreements and undertakings of the Company and the Audit Committee contained
      in the engagement letter will survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Company and the Audit Committee
      hereby consent to D&T subcontracting a portion of its services under this engagement to any
      affiliate or related entity, whether located within or outside of the United States. Professional
      services performed hereunder by any of D&T’s affiliates or related entities shall be invoiced as
      professional fees, and any related expenses shall be invoiced as expenses, unless otherwise
      agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Company, D&T shall not disclose such
      information to any third party without the Company’s consent, using at least the same degree of
      care as it employs in maintaining in confidence its own confidential information of a similar
      nature, but in no event less than a reasonable degree of care. The Company and the Audit
      Committee hereby consent to D&T disclosing such information (1) as may be required by law or
      regulation, or to respond to governmental inquiries, or in accordance with applicable professional
      standards or rules, or in connection with litigation or arbitration pertaining hereto; (2) to the
      extent such information (i) is or becomes publicly available other than as the result of a
      disclosure in breach hereof, (ii) becomes available to D&T on a nonconfidential basis from a
      source that D&T believes is not prohibited from disclosing such information to D&T, (iii) is already
      known by D&T without any obligation of confidentiality with respect thereto, or (iv) is developed
      by D&T independently of any disclosures made to D&T hereunder; or (3) to contractors providing
      administrative, infrastructure, and other support services to D&T and subcontractors providing
      services in connection with this engagement, in each case, whether located within or outside of
      the United States, provided that such contractors and subcontractors have agreed to be bound by


                                                    12
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 70 of 390




      confidentiality obligations similar to those in this paragraph. To the extent that any information
      obtained by D&T from or on behalf of the Company or its employees in connection with the
      performance of services under the engagement letter relates to a resident of Massachusetts and
      constitutes “Personal Information” as defined in 201 CMR 17.02 (as may be amended), D&T shall
      comply with the obligations of 201 CMR 17.00 et. seq. (as may be amended), entitled “Standards
      for the Protection of Personal Information of Residents of the Commonwealth,” with respect to
      such information.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.




                                                   13
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 71 of 390




                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated April 23, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and acknowledged and agreed to by the Audit Committee of Sears
 Holdings Corporation.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Company and
 Deloitte & Touche LLP shall designate one arbitrator in accordance with the “screened” appointment
 procedure provided in the Rules, and the two party-designated arbitrators shall jointly select the third
 in accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.




                                                    14
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 72 of 390




                                                                                        APPENDIX F

 BUSINESS ASSOCIATE APPENDIX


 This Appendix F is part of the engagement letter dated April 23, 2018 between Deloitte & Touche LLP
 and Sears Holdings Corporation and approved by the Audit Committee of Sears Holdings Corporation.

 If and to the extent, and so long as, required by HIPAA or HITECH (each as defined below), and not
 otherwise, D&T and the Company hereby agree to the following in connection with D&T’s performance
 of services under the engagement letter to which this Business Associate Appendix is attached (such
 engagement letter, the “Engagement Letter,” together with this Business Associate Appendix and all
 other attachments, appendices, and exhibits to the Engagement Letter, this “Agreement”).

 (A) Unless otherwise specified in this Business Associate Appendix, all capitalized terms used in this
     Business Associate Appendix shall have the meanings established for purposes of HIPAA or
     HITECH, as applicable. Specific statutory or regulatory citations used in this Business Associate
     Appendix shall mean such citations as amended and in effect from time to time.

         1. “Compliance Date” shall mean, with respect to any applicable provision in this Business
            Associate Appendix, the later of the date by which compliance with such provision is
            required under HITECH and the effective date of this Agreement.

         2. “Electronic Protected Health Information” shall mean Protected Health Information that is
            transmitted or maintained in electronic media.

         3. “HIPAA” shall mean the Health Insurance Portability and Accountability Act, 42 U.S.C.
            §§ 1320d through 1320d-8, as amended from time to time, and all associated existing and
            future implementing regulations, when effective and as amended from time to time.

         4. “HITECH” shall mean Subtitle D of the Health Information Technology for Economic and
            Clinical Health Act provisions of the American Recovery and Reinvestment Act of 2009, 42
            U.S.C. §§ 17921-17954, as amended from time to time, and all associated existing and
            future implementing regulations, when effective and as amended from time to time.

         5. “Protected Health Information” shall mean the term as defined in 45 C.F.R. § 160.103, and is
            limited to the Protected Health Information received from, or received or created on behalf of,
            the Company by D&T pursuant to performance of the Services.

         6. “Privacy Rule” shall mean the federal privacy regulations issued pursuant to HIPAA, as
            amended from time to time, codified at 45 C.F.R. Part 164 (Subparts A and E).

         7. “Security Rule” shall mean the federal security regulations issued pursuant to HIPAA, as
            amended from time to time, codified at 45 C.F.R. Part 164 (Subparts A and C).

         8. “Services” shall have the meaning set forth in the attached engagement letter, and, if not
            therein defined, shall mean the services described in the Engagement Letter to be performed
            by D&T for the Company.

         9. “Unsecured Protected Health Information” shall mean Protected Health Information that is not
            rendered unusable, unreadable, or indecipherable to unauthorized individuals through the use



                                                    15
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 73 of 390




            of a technology or methodology specified by the Secretary in the regulations or guidance
            issued pursuant to 42 U.S.C. § 17932(h)(2).

 (B) With regard to D&T’s use and disclosure of Protected Health Information:

        1. D&T may use and disclose Protected Health Information as reasonably required or
           contemplated in connection with the performance of the Services, excluding the use or
           further disclosure of Protected Health Information in a manner that would violate the
           requirements of the Privacy Rule, if done by the Company. Notwithstanding the foregoing,
           D&T may use and disclose Protected Health Information for the proper management and
           administration of D&T as provided in 45 C.F.R. § 164.504(e)(4).

        2. D&T will not use or further disclose Protected Health Information other than as permitted
           or required by this Business Associate Appendix, and in compliance with each applicable
           requirement of 45 C.F.R. § 164.504(e), or as otherwise Required by Law.

        3. D&T will implement and use appropriate administrative, physical, and technical safeguards
           to (i) prevent use or disclosure of Protected Health Information other than as permitted or
           required by this Business Associate Appendix; (ii) reasonably and appropriately protect the
           confidentiality, integrity, and availability of the Electronic Protected Health Information
           that D&T creates, receives, maintains, or transmits on behalf of the Company; and
           (iii) comply with the Security Rule with respect to Electronic Protected Health Information.

        4. D&T will, without unreasonable delay, report to the Company (i) any use or disclosure of
           Protected Health Information not provided for by this Business Associate Appendix of
           which it becomes aware in accordance with 45 C.F.R. § 164.504(e)(2)(ii)(C); and/or
           (ii) any Security Incident affecting Electronic Protected Health Information of which D&T
           becomes aware in accordance with 45 C.F.R. § 164.314(a)(2)(C).

        5. D&T will, without unreasonable delay, and in any event no later than sixty (60) calendar
           days after Discovery, notify the Company of any Breach of Unsecured Protected Health
           Information. The notification shall include, to the extent possible (and subsequently as the
           information becomes available), the identification of all individuals whose Unsecured
           Protected Health Information is reasonably believed by D&T to have been Breached along
           with any other available information that is required to be included in the notification to
           the Individual, the Secretary, and/or the media, all in accordance with the data breach
           notification requirements set forth in 42 U.S.C. § 17932 and 45 C.F.R. Parts 160 and 164
           (Subparts A, D, and E).

        6. D&T will ensure that any subcontractors or agents to whom D&T provides Protected Health
           Information agree in writing to the same restrictions and conditions that apply to D&T with
           respect to such Protected Health Information. To the extent that D&T provides Electronic
           Protected Health Information to a subcontractor or agent, it will require the subcontractor
           or agent to implement reasonable and appropriate safeguards to protect the Electronic
           Protected Health Information consistent with the requirements of this Business Associate
           Appendix.

        7. D&T will, to the extent that Protected Health Information in D&T’s possession constitutes a
           Designated Record Set, make available such Protected Health Information to the Company
           to permit the Company to respond to a request by an Individual in accordance with 45
           C.F.R. § 164.524.

        8. In the event that D&T, in connection with the Services, uses or maintains an Electronic
           Health Record of Protected Health Information of or about an Individual, D&T will provide


                                                   16
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 74 of 390




             an electronic copy of such Protected Health Information to the Company to permit the
             Company to respond to a request by an Individual in accordance with 42 U.S.C.
             § 17935(e).

         9. D&T will, to the extent that Protected Health Information in D&T’s possession constitutes a
            Designated Record Set, make available to the Company such Protected Health Information
            for amendment and incorporate any amendments to such information as directed by the
            Company, all in accordance with 45 C.F.R. § 164.526.

         10. D&T will document and make available to the Company the information required to
             provide an accounting of disclosures of Protected Health Information, in accordance with
             45 C.F.R. § 164.528.

         11. In the event that D&T, in connection with the Services, uses or maintains an Electronic
             Health Record of Protected Health Information of or about an Individual, D&T will make
             available to the Company the information required to provide an accounting of disclosures
             of such Protected Health Information in accordance with the requirements for accounting
             of disclosures made through an Electronic Health Record in 42 U.S.C. § 17935(c).

         12. D&T will make its internal practices, books, and records relating to the use and disclosure
             of Protected Health Information available to the Secretary for purposes of determining the
             Company's and D&T’s compliance with the Privacy Rule.

         13. D&T will limit any request, use or disclosure by D&T of Protected Health Information, to
             the extent practicable, to the Limited Data Set of such Protected Health Information (as
             defined in 45 C.F.R. § 164.514(e)(2)), or, if the request, use or disclosure by D&T of
             Protected Health Information, not in a Limited Data Set, is necessary for D&T’s
             performance of the Services, D&T will limit the amount of such Protected Health
             Information requested, used or disclosed by D&T to the minimum necessary to accomplish
             the intended purpose of such request, use or disclosure, respectively; provided, however,
             that the requirements set forth above in this subsection (13) shall be superseded and
             replaced by the requirements of the “minimum necessary” regulations or guidance to be
             issued by the Secretary (pursuant to 42 U.S.C. § 17935(b)(1)(B)) on and after its
             Compliance Date.

 (C) In addition to any other obligation set forth in this Agreement, including this Business Associate
     Appendix, the Company agrees that it will: (1) not make any disclosure of Protected Health
     Information to D&T if such disclosure would violate HIPAA, HITECH, or any applicable federal or
     state law or regulation; (2) not request D&T to use or make any disclosure of Protected Health
     Information in any manner that would not be permissible under HIPAA, HITECH, or any applicable
     federal or state law or regulation if such use or disclosure were done by the Company; and
     (3) limit any disclosure of Protected Health Information to D&T, to the extent practicable, to the
     Limited Data Set of such Protected Health Information, or, if the disclosure of Protected Health
     Information that is not in a Limited Data Set is necessary for D&T’s performance of the Services,
     to limit the disclosure of such Protected Health Information to the minimum necessary to
     accomplish the intended purpose of such disclosure, provided, however, that the requirements set
     forth above in this subsection (3) shall be superseded and replaced by the requirements of the
     “minimum necessary” regulations or guidance to be issued by the Secretary (pursuant to 42
     U.S.C. § 17935(b)(1)(B)) on and after its Compliance Date.

 (D) If either the Company or D&T knows of either a violation of a material term of this Business
     Associate Appendix by the other party or a pattern of activity or practice of the other party that
     constitutes a material breach or violation of this Business Associate Appendix, the non-breaching
     party will provide written notice of the breach or violation to the other party that specifies the


                                                   17
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 75 of 390




     nature of the breach or violation. In the event that the breaching party does not cure the breach
     or end the violation on or before thirty (30) days after receipt of the written notice, the non-
     breaching party may, if feasible, terminate this Agreement.

 (E) D&T will, at termination of this Agreement, if feasible, return or destroy all Protected Health
     Information that D&T still maintains in any form and retain no copies of Protected Health
     Information or, if such return or destruction is not feasible (such as in the event that the retention
     of Protected Health Information is required for archival purposes to evidence the Services), D&T
     may retain such Protected Health Information and shall thereupon extend the protections of this
     Business Associate Appendix to such Protected Health Information and limit further uses and
     disclosures to those purposes that make the return or destruction of such Protected Health
     Information infeasible.

 (F) Any other provision of this Agreement that is directly contradictory to one or more terms of this
     Business Associate Appendix shall be superseded by the terms of this Business Associate Appendix
     to the extent and only to the extent of the contradiction and only for the purpose of the
     Company’s and D&T’s compliance with HIPAA and HITECH. The terms of this Business Associate
     Appendix, to the extent they are unclear, shall be construed to allow for compliance by the
     Company and D&T with HIPAA and HITECH.

 (G) Nothing contained in this Business Associate Appendix is intended to confer upon any person
     (other than the parties hereto) any rights, benefits, or remedies of any kind or character
     whatsoever, whether in contract, statute, tort (such as negligence), or otherwise, and no person
     shall be deemed a third-party beneficiary under or by reason of this Business Associate Appendix.

 (H) Nothing contained in this Business Associate Appendix shall be interpreted to mean that D&T will
     create or transmit Protected Health Information on behalf of the Company. Furthermore, D&T shall
     not carry out any of the Company’s obligations under the Privacy Rule.




                                                    18
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 76 of 390


                                            Exhibit 2

                                   SPC Audit Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 77 of 390                              Deloitte & Touche LLP

                                                                                        111 S. Wacker Drive
                                                                                        Chicago, IL 60606-4301
                                                                                        USA

                                                                                        Tel: +1 312 486 1000
 November 2, 2018                                                                       Fax: +1 312 486 1486
                                                                                        www.deloitte.com
 Mr. Robert Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Sears
 Protection Company (PR), Inc. (the "Entity"), which is an indirect, wholly owned subsidiary of Sears
 Holdings Corporation ("Sears Holdings" or the "Company"). Ms. Kathleen Candela will be responsible
 for the services that we perform for the Entity hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Entity on issues as they arise throughout the year. Hence, we hope that
 you will call Ms. Candela whenever you believe D&T can be of assistance. This assistance will require
 approval by the Audit Committee of Sears Holdings, of which the Entity is a subsidiary in accordance
 with its preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Audit of Financial Statements – Income Tax Basis

 Our engagement is to perform an audit in accordance with auditing standards generally accepted in
 the United States of America (“generally accepted auditing standards”). The objective of an audit
 conducted in accordance with generally accepted auditing standards is to express an opinion on
 whether the Entity’s financial statements – income tax basis for the year ended February 3, 2018, are
 presented fairly, in all material respects, in accordance with the accrual method of accounting used for
 income tax-reporting purposes, which is a comprehensive basis of accounting other than accounting
 principles generally accepted in the United States of America.

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 Supplementary information accompanies the Entity’s financial statements – income tax basis. We will
 subject such supplementary information to the auditing procedures applied to our audit of the financial
 statements – income tax basis and certain additional procedures with the objective of expressing an
 opinion on whether such information is fairly stated, in all material respects, in relation to the financial
 statements – income tax basis as a whole.

 D&T Reports

 We expect to issue a written report upon the completion of our audit. Our ability to express an opinion
 or to issue any report as a result of this engagement and the wording thereof will, of course, be
 dependent on the facts and circumstances at the date of our report. If, for any reason, we are unable
 to complete our audit or are unable to form or have not formed an opinion, we may decline to express
 an opinion or decline to issue any report as a result of this engagement. If we are unable to complete
 our audit, or if any report to be issued by D&T as a result of this engagement requires modification,
 the reasons for this will be discussed with the Board of Directors of the Entity (the "Board of
 Directors") and management.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 78 of 390


 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Sears Holdings Audit Committee

 As independent auditors of the Entity, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Board of Directors
 and accordingly, except as otherwise specifically noted, we will report directly to the Board of
 Directors. You have advised us that the services to be performed under this engagement letter,
 including, where applicable, the use by D&T of affiliates or related entities as subcontractors in
 connection with this engagement, have been approved by the Sears Holdings Audit Committee in
 accordance with the Sears Holdings Audit Committee’s established preapproval policies and
 procedures.

 Communications with the Board of Directors

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Board of Directors and management.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to
 approve our fees. Fees have been previously approved at the March 15, 2017, Sears Holdings Audit
 Committee meeting and the fees for this engagement are estimated to be $74,000, which includes the
 fee for the audit of the supplementary tax information of $17,000, plus expenses.

 Based on the anticipated timing of the work, our fees will be billed in August 2018. Payments are due
 45 days from the date of the invoice. Engagement-related expenses, such as technology and
 administrative-related charges will be billed in addition to the fees and will be billed separately in
 addition to the fees.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 period under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Entity intends to publish or otherwise reproduce in any document any report issued as a result
 of this engagement, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements – income tax basis (e.g., in a periodic filing
 with a regulator, in a debt or equity offering circular, or in a private placement memorandum),
 thereby associating D&T with such document, the Entity agrees that its management will provide D&T
 with a draft of the document to read and obtain our approval for the inclusion or incorporation by
 reference of any of our reports, or the reference to D&T, in such document before the document is
 printed and distributed. The inclusion or incorporation by reference of any of our reports in any such
 document would constitute the reissuance of such reports. The Entity also agrees that its management
 will notify us and obtain our approval prior to including any of our reports on an electronic site.
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 79 of 390
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 80 of 390


                                                                                      APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated November 2, 2018, between Deloitte &
 Touche LLP and the Entity.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements - income tax basis that have been prepared by
 management with the oversight of the Board of Directors are presented fairly, in all material respects,
 in accordance with the accrual method of accounting used for income tax-reporting purposes. The
 audit of the financial statements - income tax basis does not relieve management or the Board of
 Directors of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements - income tax basis
 as a whole are free from material misstatement, whether caused by fraud or error. However, because
 of the inherent limitations of an audit, together with the inherent limitations of internal control, an
 unavoidable risk exists that some material misstatements may not be detected, even though the audit
 is properly planned and performed in accordance with generally accepted auditing standards. We have
 no responsibility to plan and perform the audit to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements - income tax basis
 as a whole are detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements - income tax basis. The procedures selected depend on our judgment,
 including the assessment of the risks of material misstatement of the financial statements - income
 tax basis, whether caused by fraud or error. In making those risk assessments, we consider internal
 control relevant to the Entity’s preparation and fair presentation of the financial statements - income
 tax basis in order to design audit procedures that are appropriate in the circumstances but not for the
 purpose of expressing an opinion on the effectiveness of the Entity’s internal control. An audit also
 includes evaluating the appropriateness of accounting policies used and the reasonableness of
 significant accounting estimates made by management, as well as evaluating the overall presentation
 of the financial statements - income tax basis.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 81 of 390


                                                                                       APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated November 2, 2018, between Deloitte &
 Touche LLP and the Entity.

 Financial Statements – Income Tax Basis

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements - income tax basis in accordance with the accrual method of accounting used for income
 tax- reporting purposes. In this regard, management has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements – income tax basis that are free
           from material misstatement, whether due to fraud or error

          Identifying and ensuring that the Entity complies with the laws and regulations applicable to
           its activities and informing us of all instances of identified or suspected noncompliance with
           such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements – income tax
           basis, such as records, documentation, and other matters, (2) additional information that we
           may request from management for the purpose of our audit, and (3) unrestricted access to
           personnel within the Entity from whom we determine it necessary to obtain audit evidence

         Including all informative disclosures in the financial statements that are appropriate for the
          accrual method of accounting used for income tax- reporting purposes

 Management is also responsible for (1) preparing the supplementary information in accordance with
 the standards of the AICPA, (2) including our report on the supplementary information in any
 document that contains the supplementary information and that indicates that D&T has reported on
 such supplementary information, and (3) presenting the supplementary information with the audited
 financial statements or, if such information will not be presented with the audited financial statements,
 to make the audited financial statements readily available to the intended users of such information no
 later than the date of issuance by the Entity of the supplementary information and our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entity’s management about the representations embodied in the
 financial statements – income tax basis and supplementary information. In addition, we will request
 that management provide us with the written representations the Entity is required to provide to its
 independent auditors under generally accepted auditing standards. The responses to those inquiries
 and the written representations of management are part of the evidential matter that D&T will rely on
 in forming its opinion on the Entity’s financial statements – income tax basis and supplementary
 information.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Sears Holdings
 Audit Committee, in accordance with the Sears Holdings Audit Committee’s preapproval process, for
 any services to be provided by D&T to the Entity.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 82 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Company and the related fees (if any) would be subject
 to the mutual agreement of the Company and D&T and may be described in a separate written
 agreement. The Company hereby confirms that any use or receipt by the Entity of these programs and
 subscriptions is approved by the Sears Holdings Audit Committee when required by the Sears Holdings
 Audit Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Company is an attest client. Management of the Company will
 ensure that the Company, together with its subsidiaries and other entities that comprise the Company
 for purposes of the consolidated financial statements, has policies and procedures in place for the
 purpose of ensuring that neither the Company nor any such subsidiary or other entity will act to
 engage D&T or accept from D&T any service that either has not been subjected to their preapproval
 process or that under SEC or other applicable rules would impair D&T’s independence. All potential
 services are to be discussed with Ms. Candela.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Company will ensure that the Company, together with its subsidiaries and other
 entities that comprise the Company for purposes of the consolidated financial statements, also has
 policies and procedures in place for purposes of ensuring that D&T’s independence will not be impaired
 by hiring a former or current D&T partner, principal, or professional employee in an accounting role or
 financial reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Company for a former or current D&T partner, principal, or
 professional employee should be discussed with Ms. Candela and approved by the Sears Holdings
 Audit Committee before entering into substantive employment conversations with the former or
 current D&T partner, principal, or professional employee, if such opportunity relates to serving (1) as
 chief executive officer, controller, chief financial officer, chief accounting officer, or any equivalent
 position for the Company or in a comparable position at a significant subsidiary of the Company;
 (2) on the board of directors of the Company or its subsidiaries; (3) as a member of the Sears
 Holdings Audit Committee; or (4) in any other position that would cause a violation of securities laws
 and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 83 of 390


                                                                                        APPENDIX C

 COMMUNICATIONS WITH THE BOARD OF DIRECTORS
 This Appendix C is part of the engagement letter dated November 2, 2018, between Deloitte &
 Touche LLP and the Entity.

 We are responsible for communicating with the Board of Directors significant matters related to the
 audit that are, in our professional judgment, relevant to the responsibilities of the Board of Directors
 in overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Board of Directors any fraud we identify
 or suspect that involves (1) management, (2) employees of the Entity who have significant roles in
 internal control, or (3) other employees of the Entity when the fraud results in a material
 misstatement of the financial statements – income tax basis. In addition, we will communicate with
 the Board of Directors any other matters related to fraud that are, in our professional judgment,
 relevant to their responsibilities. We will communicate to management any fraud perpetrated by
 lower-level employees of which we become aware that does not result in a material misstatement of
 the financial statements – income tax basis; however, we will not communicate such matters to the
 Board of Directors, unless otherwise directed by the Board of Directors.

 We will also communicate to the Board of Directors matters involving the Entity’s noncompliance with
 laws and regulations that have come to our attention during the course of our audit, other than when
 such matters are clearly inconsequential.

 We will also communicate in writing to management and the Board of Directors any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audit, including those that were remediated during the
 audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Board of Directors. However, we will communicate
 to the Board of Directors matters required by AICPA AU-C 260, The Auditor’s Communication with
 Those Charged with Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 84 of 390


                                                                                        APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated November 2, 2018, between Deloitte &
 Touche LLP and the Entity.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Entity, Sears Holdings
      Audit Committee, Sears Holdings, or the Board of Directors.

 2.   Survival. The agreements and undertakings of the Entity contained in the engagement letter will
      survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Entity consents to D&T subcontracting
      a portion of its services under this engagement to any affiliate or related entity, whether located
      within or outside of the United States. Professional services performed hereunder by any of D&T’s
      affiliates or related entities shall be invoiced as professional fees, and any related expenses shall
      be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Entity, D&T shall not disclose such information
      to any third party without the Entity’s consent, using at least the same degree of care as it
      employs in maintaining in confidence its own confidential information of a similar nature, but in
      no event less than a reasonable degree of care. The Entity consents to D&T disclosing such
      information (1) as may be required by law or regulation, or to respond to governmental inquiries,
      or in accordance with applicable professional standards or rules, or in connection with litigation or
      arbitration pertaining hereto; (2) to the extent such information (i) is or becomes publicly
      available other than as the result of a disclosure in breach hereof, (ii) becomes available to D&T
      on a nonconfidential basis from a source that D&T believes is not prohibited from disclosing such
      information to D&T, (iii) is already known by D&T without any obligation of confidentiality with
      respect thereto, or (iv) is developed by D&T independently of any disclosures made to D&T
      hereunder; or (3) to contractors providing administrative, infrastructure, and other support
      services to D&T and subcontractors providing services in connection with this engagement, in
      each case, whether located within or outside of the United States, provided that such contractors
      and subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 85 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated November 2, 2018, between Deloitte &
 Touche LLP and the Entity.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entity and Deloitte &
 Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in
 accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                              Pg 86 of 390


                                              Exhibit 3

                                 Savings Plan Audit Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 87 of 390                              Deloitte & Touche LLP

                                                                                       111 S. Wacker Drive
                                                                                       Chicago, IL 60606-4301
                                                                                       USA

                                                                                       Tel: +1 312 486 1000
                                                                                       Fax: +1 312 486 1486
 August 22, 2018                                                                       www.deloitte.com

 Mr. Robert A. Riecker
 Chief Financial Officer
 Member of Sears Holdings Corporation Administrative Committee
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for the
 following plans (each, the “Plan”; collectively, the “Plans” or “you” or “your”):

       •   Sears Holdings Savings Plan
       •   Sears Holdings Puerto Rico Savings Plan

 Mr. Michael Pipala will be responsible for the services that we perform for the Plans hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Plans on issues as they arise throughout the year. Hence, we hope that
 you will call Mr. Pipala whenever you believe D&T can be of assistance.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Please note that this engagement letter supersedes the engagement letter dated and executed June
 13, 2018.

 Audits of Financial Statements

 Our engagement is to perform audits in accordance with auditing standards generally accepted in the
 United States of America (“generally accepted auditing standards”) for the Plans’ reporting to the U.S
 Department of Labor (DOL) on Forms 5500 as required by the DOL’s Rules and Regulations for
 Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (ERISA). The
 objectives of an audit conducted in accordance with generally accepted auditing standards are to (1)
 express an opinion on whether the Plans’ financial statements for the year ended December 31, 2017,
 are presented fairly, in all material respects, in accordance with accounting principles generally
 accepted in the United States of America (“generally accepted accounting principles”), and (2) express
 an opinion on whether the supplemental schedules required by the DOL that accompany the financial
 statements are fairly stated, in all material respects, in relation to the financial statements as a whole.

 As part of our audits, we will perform certain procedures directed at considering each Plan’s
 compliance with applicable Internal Revenue Code (IRC) requirements for tax-exempt status, including
 reading each Plan’s latest tax determination letter from the Internal Revenue Service (IRS). As we
 conduct our audits, we may become aware that events affecting the Plans’ tax status may have
 occurred. We will inform management of any instances of tax or ERISA noncompliance that come to
 our attention during the course of our audits. Management should recognize, however, that our audits
 are not designed to, nor are they intended to, determine the Plans’ overall compliance with applicable
 provisions of the IRC or ERISA.

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 88 of 390


 D&T Reports

 We expect to issue written reports upon the completion of our audits. Our ability to express any
 opinion or to issue any report as a result of this engagement and the wording thereof will, of course,
 be dependent on the facts and circumstances at the date of our reports. If, for any reason, we are
 unable to complete any of our audits or are unable to form or have not formed any opinion, we may
 decline to express any opinion or decline to issue any report as a result of this engagement. If we are
 unable to complete any of our audits, or if any report to be issued by D&T as a result of this
 engagement requires modification, the reasons for this will be discussed with the Sears Holdings
 Corporation Administrative Committee (the “Administrative Committee”) and the Plans’ management
 (“management”).

 Form 5500

 We will not prepare or review any of the Plan’s Form 5500 to be filed with the DOL; however, the
 audited financial statements of the Plans are required to be filed with Forms 5500. Generally accepted
 auditing standards require that we read each Plan’s Form 5500 prior to its filing. The purpose of this
 procedure is to consider whether such information or the manner of its presentation is materially
 inconsistent with the information or the manner of its presentation in the financial statements. This
 procedure is not sufficient or intended for purposes of ensuring that any of the Plan’s Forms 5500 are
 complete or accurately prepared. In the event that any of our audit reports are issued prior to our
 having read a Plan’s Form 5500, management agrees not to attach any such report to the financial
 statements included with that Plan’s Form 5500 filing until we have read the completed Form 5500.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Administrative Committee

 As independent auditors of the Plans, we acknowledge that the Sears Holdings Corporation Audit
 Committee (the “Audit Committee”) is directly responsible for the appointment and compensation of
 our work. The Audit Committee has delegated responsibility for the oversight of our work to the
 Administrative Committee of Sears Holdings Corporation (the “Administrative Committee”), and
 accordingly, except as otherwise specifically noted, we will report directly to the Administrative
 Committee. You have advised us that the services to be performed under this engagement letter,
 including, where applicable, the use by D&T of affiliates or related entities as subcontractors in
 connection with this engagement, have been approved by the Audit Committee in accordance with the
 Audit Committee’s established preapproval policies and procedures.

 Communications with the Administrative Committee

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Administrative Committee and management.




                                                  -2-
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 89 of 390


 Fees
 We estimate that our fees for this engagement will be $238,000, plus expenses.



                             Plan                                        Fee
                 Sears Holdings Savings Plan                                          $173,000
           Sears Holdings Puerto Rico Savings Plan                                       65,000

 Payments are due 45 days from the date of the invoice. Engagement-related expenses and
 technology- and administrative-related charges will be billed in addition to the fees and will be stated
 separately on the invoices.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 period under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Plans or Sears Holdings Corporation (“the Plans’ Sponsor”) intends to publish or otherwise
 reproduce in any document any report issued as a result of this engagement, or otherwise make
 reference to D&T in a document that contains other information in addition to the audited financial
 statements (e.g., in a periodic filing with a regulator, including the electronic filing of Form 5500 to
 the DOL), thereby associating D&T with such document, the Plans and the Plans’ Sponsor agree that
 their management will provide D&T with a draft of the document to read and obtain our approval for
 the inclusion or incorporation by reference of any of our reports, or the reference to D&T, in such
 document before the document is printed and distributed. The inclusion or incorporation by reference
 of any of our reports in any such document would constitute the reissuance of such reports. The Plans
 and the Plans’ Sponsor also agree that their management will notify us and obtain our approval prior
 to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Plans or the Plans’
 Sponsor. Any request by the Plans or the Plans’ Sponsor to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or
 other document, or to agree to any such report’s inclusion on an electronic site will be considered
 based on the facts and circumstances existing at the time of such request. The estimated fees outlined
 herein do not include any procedures that would need to be performed in connection with any such
 request. Should D&T agree to perform such procedures, fees for such procedures would be subject to
 the mutual agreement of the Plans and D&T.

 Access to Working Papers by Regulators

 We may be requested or required by a regulator of the Plans, including but not limited to the DOL, the
 IRS (each, a “Regulator”) to provide access to working papers related to this engagement. In the
 event of any such request or requirement, we will notify you prior to providing such access unless
 applicable law or regulation prohibits such notice. The working papers for this engagement are the
 property of D&T and constitute D&T’s confidential information. We may request confidential treatment


                                                   -3-
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 90 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 91 of 390


                                                                                        APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN ACCORDANCE
 WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated August 22, 2018, between Deloitte & Touche
 LLP, Sears Holdings Savings Plan, Sears Holdings Puerto Rico Savings Plan, and Sears Holdings
 Corporation and approved by the Administrative Committee of Sears Holdings Corporation.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Administrative Committee are presented fairly, in all material respects, in accordance
 with generally accepted accounting principles. The audits of the financial statements do not relieve
 management or the Administrative Committee of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audit is properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audit to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to the Plans’
 preparation and fair presentation of the financial statements in order to design audit procedures that
 are appropriate in the circumstances but not for the purpose of expressing an opinion on the
 effectiveness of the Plans’ internal control. An audit also includes evaluating the appropriateness of
 accounting policies used and the reasonableness of significant accounting estimates made by
 management, as well as evaluating the overall presentation of the financial statements.

 Supplemental schedules required by the DOL accompany the Plans’ financial statements. We will
 subject such supplemental schedules to the auditing procedures applied to our audits of the financial
 statements and certain additional procedures with the objective of expressing opinions on whether
 such schedules are fairly stated, in all material respects, in relation to the financial statements as a
 whole.




                                                   -5-
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 92 of 390


                                                                                       APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES

 This Appendix B is part of the engagement letter dated August 22, 2018, between Deloitte & Touche
 LLP, Sears Holdings Savings Plan, Sears Holdings Puerto Rico Savings Plan, and Sears Holdings
 Corporation and approved by the Administrative Committee of Sears Holdings Corporation.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

       •   Selecting and applying the accounting policies

       •   Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

       •   Identifying and ensuring that the Plans comply with the laws and regulations applicable to its
           activities including the tax-qualified status of the Plans and informing us of all instances of
           identified or suspected noncompliance with such laws or regulations

       •   Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audits, and (3) unrestricted access to personnel
           within the Plans and the Plans’ Sponsor from whom we determine it necessary to obtain
           audit evidence.

 Management is also responsible for (1) preparing the supplemental schedules in accordance with the
 DOL’s Rules and Regulations for Reporting and Disclosure under ERISA, (2) including our reports on
 the supplemental schedules in any document that contains such information and that indicates that
 D&T has reported on such information, and (3) presenting the supplemental schedules with the
 audited financial statements.

 Management’s Representations

 We will make specific inquiries of management about the representations embodied in the financial
 statements and supplemental schedules. In addition, we will request that management provide us
 with the written representations the Plans are required to provide to their independent auditors under
 generally accepted auditing standards. The responses to those inquiries and the written
 representations of management are part of the evidential matter that D&T will rely on in forming its
 opinions.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Audit Committee,
 in accordance with the Audit Committee’s preapproval process, for any services to be provided by D&T
 to the Plans.




                                                   -6-
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 93 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Plans and the related fees (if any) would be subject to
 the mutual agreement of the Plans, as applicable, and D&T and may be described in a separate
 written agreement. The Plans hereby confirm that any use or receipt by the Plans of these programs
 and subscriptions is approved by the Audit Committee in accordance with the Audit Committee’s
 established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, working together with management of the
 Plans’ Sponsor, and the Administrative Committee will assume certain roles and responsibilities in an
 effort to assist D&T in maintaining independence and ensuring compliance with the securities laws and
 regulations. D&T will communicate to its partners, principals, and employees that the Plans are attest
 clients. Management, working together with management of the Plans’ Sponsor, will ensure that the
 Plans and the Plans’ Sponsor have policies and procedures in place for the purpose of ensuring that
 the Plans and the Plans’ Sponsor will not act to engage D&T or accept from D&T any service that either
 has not been subjected to their preapproval process or that under SEC or other applicable rules would
 impair D&T’s independence. All potential services are to be discussed with Mr. Pipala.

 In connection with the foregoing paragraph, the Plans agree to furnish to D&T and keep D&T updated
 with respect to a corporate tree that identifies the legal names of each Plan’s affiliates, as defined in
 AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries, investors,
 or investees) (“Plan Affiliates”), together with the ownership relationship among such entities. Such
 information will be maintained in a database accessible by D&T in connection with their compliance
 with AICPA or other applicable independence rules.

 Management, working together with management of the Plans’ Sponsor, will coordinate with D&T to
 ensure that D&T’s independence is not impaired by hiring former or current D&T partners, principals,
 or professional employees for certain positions. Management, working together with management of
 the Plans’ Sponsor, will ensure that the Plans, and the Plans’ Sponsor also have policies and
 procedures in place for purposes of ensuring that D&T’s independence will not be impaired by hiring a
 former or current D&T partner, principal, or professional employee in an accounting role or financial
 reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Plans or the Plans’ Sponsor for a former or current D&T partner,
 principal, or professional employee should be discussed with Mr. Pipala and approved by the Audit
 Committee before entering into substantive employment conversations with the former or current D&T
 partner, principal, or professional employee, if such opportunity relates to serving (1) as chief
 executive officer, controller, chief financial officer, chief accounting officer, or any equivalent position
 for the Plans or the Plans’ Sponsor, or in a comparable position at a significant subsidiary of the Plans;
 (2) on the board of directors of the Plans’ Sponsor; (3) as a member of the Audit Committee; or (4) in
 any other position that would cause a violation of securities laws and regulations.

 Equity or Debt Security Issuances

 The Plans also agree to furnish to D&T and keep D&T updated with respect to any equity or debt
 securities of the Plans and Plan Affiliates (including, without limitation, tax-advantaged debt of such
 entities that is issued through governmental authorities) that are registered, issued, listed, or traded
 outside of the United States (whether through stock, bond, commodity, futures or similar markets, or


                                                    -7-
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                            Pg 94 of 390


 equity, debt, or any other securities offerings), together with related securities identification
 information (e.g., ticker symbols or CUSIP®, ISIN®, or Sedol® numbers). The Plans and the Plans’
 Sponsor acknowledge and consent that such information may be treated by D&T as being in the public
 domain.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services”, “Program and Subscription Services”, and “Equity and Debt Security
 Issuances”, “D&T” shall mean Deloitte & Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu
 Limited, its member firms, the affiliates of Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited
 and its member firms; and, in all cases, any successor or assignee.




                                                  -8-
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 95 of 390


                                                                                        APPENDIX C

 COMMUNICATIONS WITH THE ADMINISTRATIVE COMMITTEE

 This Appendix C is part of the engagement letter dated August 22, 2018, between Deloitte &
 Touche LLP, Sears Holdings Savings Plan, Sears Holdings Puerto Rico Savings Plan, and Sears
 Holdings Corporation and approved by the Administrative Committee of Sears Holdings Corporation.

 We are responsible for communicating with the Administrative Committee significant matters related
 to the audits that are, in our professional judgment, relevant to the responsibilities of the
 Administrative Committee in overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Administrative Committee any fraud we
 identify or suspect that involves (1) management, (2) employees of the Plans who have significant
 roles in internal control, or (3) other employees of the Plans when the fraud results in a material
 misstatement of the financial statements. In addition, we will communicate with the Administrative
 Committee any other matters related to fraud that are, in our professional judgment, relevant to their
 responsibilities. We will communicate to management any fraud perpetrated by lower-level employees
 of which we become aware that does not result in a material misstatement of the financial
 statements; however, we will not communicate such matters to the Administrative Committee, unless
 otherwise directed by the Administrative Committee.

 We will also communicate to the Administrative Committee matters involving the Plans’ noncompliance
 with laws and regulations (including noncompliance with laws and regulations that we believe may be
 prohibited transactions with parties in interest, or other violations of ERISA rules and regulations) that
 have come to our attention during the course of our audits, other than when such matters are clearly
 inconsequential.

 In addition, we will communicate in writing to management and the Administrative Committee any
 significant deficiencies or material weaknesses in internal control (as defined in generally accepted
 auditing standards) that we have identified during the audits, including those that were remediated
 during the audits.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Administrative Committee. However, we will
 communicate to the Administrative Committee matters required by AICPA AU-C 260, The Auditor’s
 Communication with Those Charged with Governance.




                                                   -9-
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 96 of 390


                                                                                        APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated August 22, 2018, between Deloitte &
 Touche LLP, Sears Holdings Savings Plan, Sears Holdings Puerto Rico Savings Plan, and Sears
 Holdings Corporation and approved by the Administrative Committee of Sears Holdings Corporation.


 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Plans, the Plans’ Sponsor,
      or the Administrative Committee.
 2.   Survival. The agreements and undertakings of the Plans, the Plans’ Sponsor, and the
      Administrative Committee contained in the engagement letter will survive the completion or
      termination of this engagement.
 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Plans, the Plans’ Sponsor, and the
      Administrative Committee hereby consent to D&T subcontracting a portion of its services under
      this engagement to any affiliate or related entity, whether located within or outside of the United
      States. Professional services performed hereunder by any of D&T’s affiliates or related entities
      shall be invoiced as professional fees, and any related expenses shall be invoiced as expenses,
      unless otherwise agreed.
 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.
 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.
 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Plans, D&T shall not disclose such information to
      any third party without the Plans’ and Plans’ Sponsor’s consent, using at least the same degree of
      care as it employs in maintaining in confidence its own confidential information of a similar
      nature, but in no event less than a reasonable degree of care. The Plans, the Plans’ Sponsor, and
      the Administrative Committee hereby consent to D&T disclosing such information (1) as may be
      required by law or regulation, or to respond to governmental inquiries, or in accordance with
      applicable professional standards or rules, or in connection with litigation or arbitration pertaining
      hereto; (2) to the extent such information (i) is or becomes publicly available other than as the
      result of a disclosure in breach hereof, (ii) becomes available to D&T on a nonconfidential basis
      from a source that D&T believes is not prohibited from disclosing such information to D&T, (iii) is
      already known by D&T without any obligation of confidentiality with respect thereto, or (iv) is
      developed by D&T independently of any disclosures made to D&T hereunder; or (3) to contractors
      providing administrative, infrastructure, and other support services to D&T and subcontractors
      providing services in connection with this engagement, in each case, whether located within or
      outside of the United States, provided that such contractors and subcontractors have agreed to
      be bound by confidentiality obligations similar to those in this paragraph. To the extent that any
      information obtained by D&T from or on behalf of the Plans or their participants in connection
      with the performance of services under the engagement letter relates to a resident of
      Massachusetts and constitutes “Personal Information” as defined in 201 CMR 17.02 (as may be
      amended), D&T shall comply with the obligations of 201 CMR 17.00 et. seq. (as may be



                                                   - 10 -
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 97 of 390


      amended), entitled “Standards for the Protection of Personal Information of Residents of the
      Commonwealth,” with respect to such information.
 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.




                                                  - 11 -
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 98 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated August 22, 2018, between Deloitte & Touche
 LLP, Sears Holdings Savings Plan, Sears Holdings Puerto Rico Savings Plan, and Sears Holdings
 Corporation and approved by the Administrative Committee Sears Holdings Corporation.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. The Plans and the Plans’
 Sponsor, on the one hand, and Deloitte & Touche LLP, on the other hand, shall each designate one
 arbitrator in accordance with the “screened” appointment procedure provided in the Rules and the two
 party-designated arbitrators shall jointly select the third in accordance with the Rules. No arbitrator
 may serve on the panel unless he or she has agreed in writing to enforce the terms of the
 engagement letter (including its appendices) to which this Dispute Resolution Provision is attached
 and to abide by the terms of this Dispute Resolution Provision. Except with respect to the
 interpretation and enforcement of these arbitration procedures (which shall be governed by the
 Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York (without giving
 effect to its choice of law principles) in connection with the Dispute. The arbitrators may render a
 summary disposition relative to all or some of the issues, provided that the responding party has had
 an adequate opportunity to respond to any such application for such disposition. Discovery shall be
 conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.




                                                   - 12 -
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                              Pg 99 of 390



                                              Exhibit 4

                                 Parts Direct Audit Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 100 of 390                            Deloitte & Touche LLP

                                                                                      111 S. Wacker Drive
                                                                                      Chicago, IL 60606-4301
                                                                                      USA

                                                                                      Tel: +1 312 486 1000
                                                                                      Fax: +1 312 486 1486
                                                                                      www.deloitte.com
 July 9, 2018

 Mr. William C. Kunkler
 Audit Committee Chair
 Audit Committee of Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Kunkler and Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Parts
 Direct (the “Business”), which is a wholly-owned operating component of Sears Holdings Corporation
 (the “Company”). Mr. Jim Berry and Mr. Andrew Van Houtte will be responsible for the services that
 we perform for the Company hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Business and the Company on issues as they arise throughout the year.
 Hence, we hope that you will call Mr. Berry or Mr. Van Houtte whenever you believe D&T can be of
 assistance. This assistance will require approval by the Audit Committee of the Company of which the
 Business is a wholly-owned operating component of (the “Audit Committee”), in accordance with its
 preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Potential Transaction and Report Distribution

 We understand that the Company is considering entering into a transaction with a potential buyer
 (“Potential Buyer”) relating to the Business (the “potential transaction”). The Company and the
 Business each agrees that the independent auditors’ report of D&T to be issued on the Business’
 financial statements (“D&T’s report”) will not be included, incorporated by reference, or referred to in
 any public filings with the Securities and Exchange Commission without D&T’s prior written consent.
 The Company and the Business also each agrees that they will provide a copy of this engagement
 letter to Potential Buyer for Potential Buyer’s information. The Company and the Business also each
 agrees that, before Potential Buyer will be permitted to obtain or read a copy of D&T’s report, the
 Company and the Business will obtain from Potential Buyer for our benefit and will provide to us
 Potential Buyer’s written agreement (in the form appended to this engagement letter as Appendix F,
 “Potential Buyer Agreement”) regarding the use and distribution of D&T’s report.

 Audit of Financial Statements

 Our engagement is to perform an audit in accordance with auditing standards generally accepted in
 the United States of America (“generally accepted auditing standards”). The objective of an audit
 conducted in accordance with generally accepted auditing standards is to express an opinion on
 whether the Business’ financial statements as of and for the years ended January 30, 2016, January
 28, 2017 and February 3, 2018, are presented fairly, in all material respects, in accordance with
 accounting principles generally accepted in the United States of America (“generally accepted
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 101 of 390


 accounting principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 With respect to the conduct of the audit and reporting the results thereof, materiality will be evaluated
 and determined in the context of the financial statements taken as a whole; consequently, matters
 may exist or have existed that would be assessed differently by the Company, the Business, or
 Potential Buyer.

 An audit cannot be a substitute for a party’s own due diligence investigation, nor is it intended or
 designed to do so. Likewise, an audit does not comprehend all matters pertinent or necessary to a
 party’s evaluation of a potential transaction, and we make no representation as to the sufficiency of
 the audits for the Company’s, the Business’, or Potential Buyer’s purposes in connection with the
 potential transaction.

 D&T Reports

 We expect to issue a written report upon the completion of our audit. Our ability to express an opinion
 or to issue any report as a result of this engagement and the wording thereof will, of course, be
 dependent on the facts and circumstances at the date of our report. If, for any reason, we are unable
 to complete our audit or are unable to form or have not formed an opinion, we may decline to express
 an opinion or decline to issue any report as a result of this engagement. If we are unable to complete
 our audit, or if any report to be issued by D&T as a result of this engagement requires modification,
 the reasons for this will be discussed with the Audit Committee and the Company’s and Business’
 management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Audit Committee

 As independent auditors of the Business, we acknowledge that the Audit Committee is directly
 responsible for the appointment, compensation, and oversight of our work, and accordingly, except as
 otherwise specifically noted, we will report directly to the Audit Committee. You have advised us that
 the services to be performed under this engagement letter, including, where applicable, the use by
 D&T of affiliates or related entities as subcontractors in connection with this engagement, have been
 approved by the Audit Committee in accordance with the Audit Committee’s established preapproval
 policies and procedures.

 Communications with the Audit Committee

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Audit Committee and management.

 Fees

 We estimate that our professional fees for this engagement will be $600,000 - $800,000, plus
 expenses. Based on the anticipated timing of the work, our professional fees will be billed
 approximately as follows:
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 102 of 390



                            Invoice Date                        Amount

                      July 16, 2018                                         $500,000


                      July 30, 2018                             $100,000 - $300,000

 We anticipate sending invoices according to the above schedule, and payments are due upon receipt
 of the invoice. Engagement-related expenses and technology- and administrative-related charges will
 be billed in addition to the professional fees and will be stated separately on the invoices.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 periods under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Company and D&T at such time as D&T is engaged to perform the services.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Company or the Business intends to publish or otherwise reproduce in any document any report
 issued as a result of this engagement, or otherwise make reference to D&T in a document that
 contains other information in addition to the audited financial statements (e.g., in a periodic filing with
 a regulator, in a debt or equity offering circular, or in a private placement memorandum), thereby
 associating D&T with such document, the Company and the Business each agrees that its
 management will provide D&T with a draft of the document to read and obtain our approval for the
 inclusion or incorporation by reference of any of our reports, or the reference to D&T, in such
 document before the document is printed and distributed. The inclusion or incorporation by reference
 of any of our reports in any such document would constitute the reissuance of such reports. The
 Company and the Business also each agrees that its management will notify us and obtain our
 approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Company or the
 Business. Any request by the Company or the Business to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or
 other document, or to agree to any such report’s inclusion on an electronic site will be considered
 based on the facts and circumstances existing at the time of such request. The estimated fees outlined
 herein do not include any procedures that would need to be performed in connection with any such
 request. Should D&T agree to perform such procedures, fees for such procedures would be subject to
 the mutual agreement of the Company, the Business and D&T.

 Other Services

 Other services, including tax compliance, planning, and advisory services provided by Deloitte Tax LLP
 to the Company or Business will be billed separately and such services will be pre-approved by the
 Audit Committee. When appropriate, the terms and conditions of these other services will be subject
 to separate engagement letters that will be provided to the Company’s and Business’ management.

                                                  *****
18-23538-rdd        Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 103 of 390




     The parties acknowledge and agree that D&T is being engaged under this engagement letter to
     provide only the services described herein. Should the Company or the Audit Committee request, and
     should D&T agree to provide, services (including audit and review services) beyond those described
     herein, such services will constitute a separate engagement and will be governed by a separate
     engagement letter.

     This engagement letter, including Appendices A through F attached hereto and made a part hereof,
     constitutes the entire agreement between the parties with respect to this engagement and supersedes
     any other prior or contemporaneous agreements or understandings between the parties, whether
     written or oral, relating to this engagement.

     If the above terms are acceptable and the services described are in accordance with your
     understanding, please sign the copy of this engagement letter in the space provided and return it to
     us.



     Yours truly,



     Acknowl^ged and approved on behalf of
     the Audit/ Committee of Sears Holdings Corporation:

     By:     Mr, William C. Kunkler
     Title: Audit Committee Chair, Audit Committee of Sears Holdings Corporation


     Date:



     Accepted and agreed to by Sears Holdings Corporation on behalf of itself and Parts Direct, and Sears
     Holdings Corporation represents and warrants that it has the power and authority to execute this
     agreement on behalf of, and to bind. Parts Direct:


     Byr Mr. Robert A. Riecl^^r
     Title: Chief Financial Officer of Sears Holdings Corporation


     Date:    l/////S
              '
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 104 of 390


                                                                                       APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated July 9, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Parts Direct and approved by the Audit Committee of Sears Holdings
 Corporation.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Audit Committee are presented fairly, in all material respects, in accordance with
 generally accepted accounting principles. The audit of the financial statements does not relieve
 management or the Audit Committee of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audit is properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audit to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to the Business’
 preparation and fair presentation of the financial statements in order to design audit procedures that
 are appropriate in the circumstances but not for the purpose of expressing an opinion on the
 effectiveness of the Business’ internal control. An audit also includes evaluating the appropriateness of
 accounting policies used and the reasonableness of significant accounting estimates made by
 management, as well as evaluating the overall presentation of the financial statements.
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 105 of 390


                                                                                          APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated July 9, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Parts Direct and approved by the Audit Committee of Sears
 Holdings Corporation.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Company and Business comply with the laws and
           regulations applicable to its activities and informing us of all instances of identified or
           suspected noncompliance with such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audit, and (3) unrestricted access to personnel
           within the Company and Business from whom we determine it necessary to obtain audit
           evidence, or of whom we determine it necessary to make inquiries

 Management’s Representations

 We will make specific inquiries of the Company’s and Business’ management about the
 representations embodied in the financial statements. In addition, we will request that management
 provide us with the written representations the Company and Business are required to provide to its
 independent auditors under generally accepted auditing standards. The responses to those inquiries
 and the written representations of management are part of the evidential matter that D&T will rely on
 in forming its opinion on the Business’ financial statements.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Audit Committee,
 in accordance with the Audit Committee’s preapproval process, for any services to be provided by D&T
 to the Company or the Business.

 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 106 of 390


 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Company and the Business and the related fees (if any)
 would be subject to the mutual agreement of the Company, the Business and D&T and may be
 described in a separate written agreement. The Company and Business hereby confirm that any use or
 receipt by the Company or the Business of these programs and subscriptions is approved by the Audit
 Committee when required by the Audit Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Audit Committee will assume certain
 roles and responsibilities in an effort to assist D&T in maintaining independence and ensuring
 compliance with the securities laws and regulations. D&T will communicate to its partners, principals,
 and employees that the Company is an attest client. Management of the Company will ensure that the
 Company, together with its subsidiaries and other entities that comprise the Company for purposes of
 the financial statements, has policies and procedures in place for the purpose of ensuring that neither
 the Company nor any such subsidiary or other entity will act to engage D&T or accept from D&T any
 service that either has not been subjected to their preapproval process or that under SEC or other
 applicable rules would impair D&T’s independence. All potential services are to be discussed with Mr.
 Berry or Mr. Van Houtte.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Company will ensure that the Company, together with its subsidiaries and other
 entities that comprise the Company for purposes of the financial statements, also has policies and
 procedures in place for purposes of ensuring that D&T’s independence will not be impaired by hiring a
 former or current D&T partner, principal, or professional employee in an accounting role or financial
 reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Company for a former or current D&T partner, principal, or
 professional employee should be discussed with Mr. Berry or Mr. Van Houtte and approved by the
 Audit Committee before entering into substantive employment conversations with the former or
 current D&T partner, principal, or professional employee, if such opportunity relates to serving (1) as
 chief executive officer, controller, chief financial officer, chief accounting officer, or any equivalent
 position for the Company or the Business or in a comparable position at a significant subsidiary of the
 Company; (2) on the board of directors of the Company; (3) as a member of the Company’s Audit
 Committee; or (4) in any other position that would cause a violation of securities laws and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services,”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 107 of 390


                                                                                       APPENDIX C

 COMMUNICATIONS WITH THE AUDIT COMMITTEE
 This Appendix C is part of the engagement letter dated July 9, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Parts Direct and approved by the Audit Committee of Sears
 Holdings Corporation.

 We are responsible for communicating with the Audit Committee significant matters related to the
 audit that are, in our professional judgment, relevant to the responsibilities of the Audit Committee in
 overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Audit Committee any fraud we identify
 or suspect that involves (1) management, (2) employees of the Company or the Business who have
 significant roles in internal control, or (3) other employees of the Company or the Business when the
 fraud results in a material misstatement of the financial statements. In addition, we will communicate
 with the Audit Committee any other matters related to fraud that are, in our professional judgment,
 relevant to their responsibilities. We will communicate to management any fraud perpetrated by
 lower-level employees of which we become aware that does not result in a material misstatement of
 the financial statements; however, we will not communicate such matters to the Audit Committee,
 unless otherwise directed by the Audit Committee.

 We will also communicate to the Audit Committee matters involving the Company’s noncompliance
 with laws and regulations that have come to our attention during the course of our audit, other than
 when such matters are clearly inconsequential.

 We will also communicate in writing to management and the Audit Committee any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audit, including those that were remediated during the
 audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Audit Committee. However, we will communicate to
 the Audit Committee matters required by AICPA AU-C 260, The Auditor’s Communication with Those
 Charged with Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 108 of 390


                                                                                       APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated July 9, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and Parts Direct and approved by the Audit Committee of
 Sears Holdings Corporation.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Company or the Audit
      Committee.

 2.   Survival. The agreements and undertakings of the Company, the Business and the Audit
      Committee contained in the engagement letter will survive the completion or termination of this
      engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Company, the Business and the Audit
      Committee hereby consent to D&T subcontracting a portion of its services under this engagement
      to any affiliate or related entity, whether located within or outside of the United States.
      Professional services performed hereunder by any of D&T’s affiliates or related entities shall be
      invoiced as professional fees, and any related expenses shall be invoiced as expenses, unless
      otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Company or the Business, D&T shall not disclose
      such information to any third party without the Company’s or the Business’ consent, using at
      least the same degree of care as it employs in maintaining in confidence its own confidential
      information of a similar nature, but in no event less than a reasonable degree of care. The
      Company, the Business and the Audit Committee hereby consent to D&T disclosing such
      information (1) as may be required by law or regulation, or to respond to governmental inquiries,
      or in accordance with applicable professional standards or rules, or in connection with litigation or
      arbitration pertaining hereto; (2) to the extent such information (i) is or becomes publicly
      available other than as the result of a disclosure in breach hereof, (ii) becomes available to D&T
      on a nonconfidential basis from a source that D&T believes is not prohibited from disclosing such
      information to D&T, (iii) is already known by D&T without any obligation of confidentiality with
      respect thereto, or (iv) is developed by D&T independently of any disclosures made to D&T
      hereunder; or (3) to contractors providing administrative, infrastructure, and other support
      services to D&T and subcontractors providing services in connection with this engagement, in
      each case, whether located within or outside of the United States, provided that such contractors
      and subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph. To the extent that any information obtained by D&T from or on behalf of the Company
      or its employees in connection with the performance of services under the engagement letter
      relates to a resident of Massachusetts and constitutes “Personal Information” as defined in 201
      CMR 17.02 (as may be amended), D&T shall comply with the obligations of 201 CMR 17.00 et.
      seq. (as may be amended), entitled “Standards for the Protection of Personal Information of
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 109 of 390


      Residents of the Commonwealth,” with respect to such information.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 110 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated July 9, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Parts Direct and approved by the Audit Committee of Sears
 Holdings Corporation.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Company and
 Deloitte & Touche LLP shall designate one arbitrator in accordance with the “screened” appointment
 procedure provided in the Rules and the two party-designated arbitrators shall jointly select the third
 in accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 111 of 390


                                                                                         APPENDIX F
 This Appendix F is part of the engagement letter dated July 9, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Parts Direct and approved by the Audit Committee of Sears
 Holdings Corporation.

 POTENTIAL BUYER AGREEMENT
 Deloitte & Touche LLP (“D&T” or “we” or “us”) understands that [insert name of Potential Buyer] (the
 “Potential Buyer”) is considering entering into a transaction with Sears Holdings Corporation (the
 “Company”) relating to Parts Direct (the “Business”), which is an operating component of the
 Company (the “potential transaction”).

 This Potential Buyer Agreement (the “Agreement”) sets forth the acknowledgments and agreements of
 the Potential Buyer to conditions relating to the receipt and distribution of the independent auditor’s
 report of D&T (“D&T’s report”) on the Business’ balance sheets as of February 3, 2018, January 28,
 2017, and January 30, 2016, and the related statements of income, cash flows and divisional equity
 for the years then ended (the “financial statements”).

 The financial statements are the responsibility and representations of management of the Company
 and the Business. We have conducted our audit of the financial statements of the Business in
 accordance with auditing standards generally accepted in the United States of America (“generally
 accepted auditing standards”), the objective of which is to form an opinion as to whether the financial
 statements are presented fairly, in all material respects, in accordance with accounting principles
 generally accepted in the United States of America. Generally accepted auditing standards require that
 we plan and perform our audit to obtain reasonable assurance that the financial statements are free of
 material misstatement. Because an audit incorporates the concept of selective testing of data, which is
 judgmental both as to the selection of accounts and the number of transactions to be tested, our audit
 of the financial statements is subject to the inherent risk that material misstatements which may exist
 will not be detected. Further, the audit does not address the possibility that material misstatements
 may occur in the future.

 With respect to the conduct of the audit and reporting the results thereof, materiality was evaluated
 and determined in the context of the financial statements taken as a whole; consequently, matters
 may exist or have existed that would be assessed differently by the Potential Buyer. In addition, we
 have not audited any subsequent financial statements of the Business and significant subsequent
 events may have occurred.

 Neither an audit of the financial statements nor access to D&T’s report thereon is a substitute for a
 party’s own due diligence investigation, nor are they intended or designed to do so. Likewise, an audit
 does not comprehend all matters pertinent or necessary to a party’s evaluation of a potential
 transaction, and we make no representation as to the sufficiency or appropriateness for your purposes
 of our audit or of D&T’s report.

 D&T is not, by means of permitting the Potential Buyer to have access to D&T’s report, rendering
 accounting, financial, investment, legal, tax, or other professional advice or services to, or acting as a
 fiduciary, agent, or in any other capacity with respect to, the Potential Buyer. Access to D&T’s report is
 not a substitute for such professional advice or services, and D&T’s audit was not, and is not, intended
 for the benefit of the Potential Buyer. The Potential Buyer acknowledges that it has its own counsel
 and advisors in connection with any transactions into which it may enter relating to the Business.

 The Potential Buyer agrees that D&T’s report will not be included, incorporated by reference, or
 referred to in any public filings with the Securities and Exchange Commission by or on behalf of the
 Potential Buyer without D&T’s prior written consent.

 If the Potential Buyer, or those acting on its behalf, intends to publish or otherwise reproduce in any
 document D&T’s report, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with a regulator, in
 a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 112 of 390


 with such document, the Potential Buyer agrees that its management will provide D&T with a draft of
 the document to read and obtain D&T’s approval for the inclusion or incorporation by reference of
 D&T’s report, or the reference to D&T, in such document before the document is printed and
 distributed. The inclusion or incorporation by reference of D&T’s report in any such document would
 constitute the reissuance of D&T’s report. The Potential Buyer also agrees that its management will
 notify D&T and obtain D&T’s approval prior to including D&T’s report on an electronic site.

 D&T’s engagement with the Company to perform the services described in the engagement letter,
 dated July 9, 2018, between D&T and the Company (the “Engagement Letter”), does not constitute
 D&T’s agreement to be associated with any such documents published or reproduced by or on behalf
 of the Potential Buyer. Any request by the Potential Buyer for D&T to reissue D&T’s report, to consent
 to its inclusion or incorporation by reference in an offering or other document, or to agree to its
 inclusion on an electronic site will be considered by D&T based on the facts and circumstances existing
 at the time of such request.

 OTHER
 This Agreement constitutes the entire agreement with respect to its subject matter, and supersedes all
 other oral or written representations, understandings, or agreements relating to such subject matter,
 and may not be amended except by written agreement signed by the Potential Buyer and D&T.

 THE POTENTIAL BUYER AND D&T IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
 LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM RELATING
 TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 This Agreement and all matters relating hereto shall be governed by, and construed in accordance
 with, the laws of the State of New York (without giving effect to the choice of law principles thereof)
 and the state and federal courts of New York shall have exclusive jurisdiction over all matters relating
 to this Agreement. Each of the provisions of this agreement will apply to the fullest extent of the law,
 whether in contract, statute, tort (such as negligence), or otherwise.

 Accepted and agreed to by [insert name of Potential Buyer]:

 By: ____________________________________

 Title: __________________________________

 Date: __________________________________
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 113 of 390



                                             Exhibit 5

                                 Kenmore Audit Engagement Letters




 WEIL:\96792963\4\73217.0004
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 114 of 390                            Deloitte & Touche LLP

                                                                                      111 S. Wacker Drive
                                                                                      Chicago, IL 60606-4301
                                                                                      USA

                                                                                      Tel: +1 312 486 1000
                                                                                      Fax: +1 312 486 1486
                                                                                      www.deloitte.com
 June 19, 2018

 Mr. William C. Kunkler
 Audit Committee Chair
 Audit Committee of Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Kunkler and Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for
 Kenmore (the “Business”), which is a wholly-owned operating unit of Sears Holdings Corporation (the
 “Company”). Mr. Jim Berry and Mr. Brian Mallaro will be responsible for the services that we perform
 for the Company hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Business and the Company on issues as they arise throughout the year.
 Hence, we hope that you will call Mr. Berry or Mr. Maloney whenever you believe D&T can be of
 assistance. This assistance will require approval by the Audit Committee of the Company, (“the Audit
 Committee”), of which the Business is a wholly-owned operating unit, in accordance with its
 preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Potential Transaction and Report Distribution

 We understand that the Company is considering entering into a transaction with a potential buyer
 (“Potential Buyer”) relating to the Business (the “potential transaction”). The Company and the
 Business each agrees that the independent auditors’ report of D&T to be issued on the Business’
 financial statements (“D&T’s report”) will not be included, incorporated by reference, or referred to in
 any public filings with the Securities and Exchange Commission without D&T’s prior written consent.
 The Company and the Business also each agrees that they will provide a copy of this engagement
 letter to Potential Buyer for Potential Buyer’s information. The Company and the Business also each
 agrees that, before Potential Buyer will be permitted to obtain or read a copy of D&T’s report, the
 Company and the Business will obtain from Potential Buyer for our benefit and will provide to us
 Potential Buyer’s written agreement (in the form appended to this engagement letter as Appendix F,
 “Potential Buyer Agreement”) regarding the use and distribution of D&T’s report.

 Audits of Financial Statements

 Our engagement is to perform audits in accordance with auditing standards generally accepted in the
 United States of America (“generally accepted auditing standards”). The objective of an audit
 conducted in accordance with generally accepted auditing standards is to express an opinion on
 whether the Business’ financial statements as of and for the years ended January 28, 2017 and
 February 3, 2018, are presented fairly, in all material respects, in accordance with accounting
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 115 of 390


 principles generally accepted in the United States of America (“generally accepted accounting
 principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 With respect to the conduct of the audits and reporting the results thereof, materiality will be
 evaluated and determined in the context of the financial statements taken as a whole; consequently,
 matters may exist or have existed that would be assessed differently by the Company, the Business,
 or Potential Buyer.

 An audit cannot be a substitute for a party’s own due diligence investigation, nor is it intended or
 designed to do so. Likewise, an audit does not comprehend all matters pertinent or necessary to a
 party’s evaluation of a potential transaction, and we make no representation as to the sufficiency of
 the audits for the Company’s, the Business’, or Potential Buyer’s purposes in connection with the
 potential transaction.

 D&T Reports

 We expect to issue a written report upon the completion of our audits. Our ability to express an
 opinion or to issue any report as a result of this engagement and the wording thereof will, of course,
 be dependent on the facts and circumstances at the date of our report. If, for any reason, we are
 unable to complete our audits or are unable to form or have not formed an opinion, we may decline to
 express an opinion or decline to issue any report as a result of this engagement. If we are unable to
 complete our audits, or if any report to be issued by D&T as a result of this engagement requires
 modification, the reasons for this will be discussed with the Audit Committee and the Company’s and
 the Business’ management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Audit Committee

 As independent auditors of the Company, we acknowledge that the Audit Committee is directly
 responsible for the appointment, compensation, and oversight of our work, and accordingly, except as
 otherwise specifically noted, we will report directly to the Audit Committee. You have advised us that
 the services to be performed under this engagement letter, including, where applicable, the use by
 D&T of affiliates or related entities have been approved by the Audit Committee in accordance with the
 Audit Committee’s established preapproval policies and procedures.

 Communications with the Audit Committee

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Audit Committee and management.

 Fees

 We estimate that our fees for this engagement will be $400,000 - $500,000, plus expenses. Based on
 the anticipated timing of the work, our fees will be billed approximately as follows:
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 116 of 390



                              Invoice Date                    Amount

                        June 22, 2018                                  $300,000


                        July 15, 2018                        $100,000-200,000

 We anticipate sending invoices according to the above schedule, and payments are due upon receipt
 of the invoice. Engagement-related expenses and technology- and administrative-related charges will
 be billed in addition to the professional fees and will be stated separately on the invoices.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 period under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans.

 We will notify you promptly of any circumstances we encounter that could significantly affect our
 estimate and discuss with you any additional fees, as necessary.


 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Company and D&T at such time as D&T is engaged to perform the services.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Company or the Business intends to publish or otherwise reproduce in any document any report
 issued as a result of this engagement, or otherwise make reference to D&T in a document that
 contains other information in addition to the audited financial statements (e.g., in a periodic filing with
 a regulator, in a debt or equity offering circular, or in a private placement memorandum), thereby
 associating D&T with such document, the Company and the Business each agrees that their
 management will provide D&T with a draft of the document to read and obtain our approval for the
 inclusion or incorporation by reference of any of our reports, or the reference to D&T, in such
 document before the document is printed and distributed. The inclusion or incorporation by reference
 of any of our reports in any such document would constitute the reissuance of such reports. The
 Company and the Business also each agrees that their management will notify us and obtain our
 approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Company or the
 Business. Any request by the Company or the Business to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or
 other document, or to agree to any such report’s inclusion on an electronic site will be considered
 based on the facts and circumstances existing at the time of such request. The estimated fees outlined
 herein do not include any procedures that would need to be performed in connection with any such
 request. Should D&T agree to perform such procedures, fees for such procedures would be subject to
 the mutual agreement of the Company or the Business and D&T.

 Other Services

 Other services, including tax compliance, planning, and advisory services provided by Deloitte Tax LLP
 to the Company will be billed separately and such services will be pre-approved by the Audit
 Committee. When appropriate, the terms and conditions of these other services will be subject to
 separate engagement letters that will be provided to the Company’s management.
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 117 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 118 of 390


                                                                                       APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated June 19, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Kenmore and acknowledged and approved by the Audit
 Committee of Sears Holdings Corporation.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Audit Committee are presented fairly, in all material respects, in accordance with
 generally accepted accounting principles. The audits of the financial statements does not relieve
 management or the Audit Committee of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audits to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audit is properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audits to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to the Business’
 preparation and fair presentation of the financial statements in order to design audit procedures that
 are appropriate in the circumstances but not for the purpose of expressing an opinion on the
 effectiveness of the Business’ internal control. An audit also includes evaluating the appropriateness of
 accounting policies used and the reasonableness of significant accounting estimates made by
 management, as well as evaluating the overall presentation of the financial statements.
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 119 of 390


                                                                                          APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated June 19, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Kenmore and acknowledged and approved by the Audit
 Committee of Sears Holdings Corporation.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Business and Company comply with the laws and
           regulations applicable to its activities and informing us of all instances of identified or
           suspected noncompliance with such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audits, and (3) unrestricted access to personnel
           within the Business or Company from whom we determine it necessary to obtain audit
           evidence

 Management’s Representations

 We will make specific inquiries of the Business’ and the Company’s management about the
 representations embodied in the financial statements. In addition, we will request that management
 provide us with the written representations the Business and the Company are required to provide to
 its independent auditors under generally accepted auditing standards. The responses to those inquiries
 and the written representations of management are part of the evidential matter that D&T will rely on
 in forming its opinion on the Business’ financial statements.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Audit Committee,
 in accordance with the Audit Committee’s preapproval process, for any services to be provided by D&T
 to the Company or the Business.

 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 120 of 390


 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Business or the Company and the related fees (if any)
 would be subject to the mutual agreement of the Company, Business and D&T and may be described
 in a separate written agreement. The Company and the Business hereby confirm that any use or
 receipt by the Company or the Business of these programs and subscriptions is approved by the Audit
 Committee when required by the Audit Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Audit Committee will assume certain
 roles and responsibilities in an effort to assist D&T in maintaining independence and ensuring
 compliance with the securities laws and regulations. D&T will communicate to its partners, principals,
 and employees that the Company and the Business are attest clients. Management of the Company
 will ensure that the Company, together with its subsidiaries and other entities that comprise the
 Company for purposes of the financial statements, has policies and procedures in place for the
 purpose of ensuring that neither the Company nor any such subsidiary or other entity will act to
 engage D&T or accept from D&T any service that either has not been subjected to their preapproval
 process or that under SEC or other applicable rules would impair D&T’s independence. All potential
 services are to be discussed with Mr. Mallaro.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Company will ensure that the Company, together with its subsidiaries and other
 entities that comprise the Company for purposes of the financial statements, also has policies and
 procedures in place for purposes of ensuring that D&T’s independence will not be impaired by hiring a
 former or current D&T partner, principal, or professional employee in an accounting role or financial
 reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Company for a former or current D&T partner, principal, or
 professional employee should be discussed with Mr. Mallaro and approved by the Audit Committee
 before entering into substantive employment conversations with the former or current D&T partner,
 principal, or professional employee, if such opportunity relates to serving (1) as chief executive officer,
 controller, chief financial officer, chief accounting officer, or any equivalent position for the Company
 or in a comparable position at a significant subsidiary of the Company; (2) on the board of directors of
 the Company; (3) as a member of the Company’s Audit Committee; or (4) in any other position that
 would cause a violation of securities laws and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services,”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 121 of 390


                                                                                       APPENDIX C

 COMMUNICATIONS WITH THE AUDIT COMMITTEE
 This Appendix C is part of the engagement letter dated June 19, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Kenmore and acknowledged and approved by the Audit
 Committee of Sears Holdings Corporation.

 We are responsible for communicating with the Audit Committee significant matters related to the
 audits that are, in our professional judgment, relevant to the responsibilities of the Audit Committee in
 overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Audit Committee any fraud we identify
 or suspect that involves (1) management, (2) employees of the Company or the Business who have
 significant roles in internal control, or (3) other employees of the Company or the Business when the
 fraud results in a material misstatement of the financial statements. In addition, we will communicate
 with the Audit Committee any other matters related to fraud that are, in our professional judgment,
 relevant to their responsibilities. We will communicate to management any fraud perpetrated by
 lower-level employees of which we become aware that does not result in a material misstatement of
 the financial statements; however, we will not communicate such matters to the Audit Committee,
 unless otherwise directed by the Audit Committee.

 We will also communicate to the Audit Committee matters involving the Business’ noncompliance with
 laws and regulations that have come to our attention during the course of our audits, other than when
 such matters are clearly inconsequential.

 We will also communicate in writing to management and the Audit Committee any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audits, including those that were remediated during the
 audits.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Audit Committee. However, we will communicate to
 the Audit Committee matters required by AICPA AU-C 260, The Auditor’s Communication with Those
 Charged with Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 122 of 390


                                                                                       APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated June 19, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and Kenmore and acknowledged and approved by the
 Audit Committee of Sears Holdings Corporation.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Company or the Audit
      Committee.

 2.   Survival. The agreements and undertakings of the Company, the Business and the Audit
      Committee contained in the engagement letter will survive the completion or termination of this
      engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Company, the Business and the Audit
      Committee hereby consent to D&T subcontracting a portion of its services under this engagement
      to any affiliate or related entity, whether located within or outside of the United States.
      Professional services performed hereunder by any of D&T’s affiliates or related entities shall be
      invoiced as professional fees, and any related expenses shall be invoiced as expenses, unless
      otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Company or the Business, D&T shall not disclose
      such information to any third party without the Company’s or the Business’ consent, using at
      least the same degree of care as it employs in maintaining in confidence its own confidential
      information of a similar nature, but in no event less than a reasonable degree of care. The
      Company, the Business and the Audit Committee hereby consent to D&T disclosing such
      information (1) as may be required by law or regulation, or to respond to governmental inquiries,
      or in accordance with applicable professional standards or rules, or in connection with litigation or
      arbitration pertaining hereto; (2) to the extent such information (i) is or becomes publicly
      available other than as the result of a disclosure in breach hereof, (ii) becomes available to D&T
      on a nonconfidential basis from a source that D&T believes is not prohibited from disclosing such
      information to D&T, (iii) is already known by D&T without any obligation of confidentiality with
      respect thereto, or (iv) is developed by D&T independently of any disclosures made to D&T
      hereunder; or (3) to contractors providing administrative, infrastructure, and other support
      services to D&T and subcontractors providing services in connection with this engagement, in
      each case, whether located within or outside of the United States, provided that such contractors
      and subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph. To the extent that any information obtained by D&T from or on behalf of the Company
      or its employees in connection with the performance of services under the engagement letter
      relates to a resident of Massachusetts and constitutes “Personal Information” as defined in 201
      CMR 17.02 (as may be amended), D&T shall comply with the obligations of 201 CMR 17.00 et.
      seq. (as may be amended), entitled “Standards for the Protection of Personal Information of
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 123 of 390


      Residents of the Commonwealth,” with respect to such information.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 124 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated June 19, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Kenmore and acknowledged and approved by the Audit
 Committee of Sears Holdings Corporation.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Company and
 Deloitte & Touche LLP shall designate one arbitrator in accordance with the “screened” appointment
 procedure provided in the Rules and the two party-designated arbitrators shall jointly select the third
 in accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 125 of 390


                                                                                         APPENDIX F
 This Appendix F is part of the engagement letter dated June 19, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and approved by the Audit Committee of Sears Holdings Corporation.

 POTENTIAL BUYER AGREEMENT
 Deloitte & Touche LLP (“D&T” or “we” or “us”) understands that [insert name of Potential Buyer] (the
 “Potential Buyer”) is considering entering into a transaction with Sears Holdings Corporation (the
 “Company”) relating to Kenmore (the “Business”), which is an operating unit of the Company (the
 “potential transaction”).

 This Potential Buyer Agreement (the “Agreement”) sets forth the acknowledgments and agreements of
 the Potential Buyer to conditions relating to the receipt and distribution of the independent auditor’s
 report of D&T (“D&T’s report”) on the Business’ balance sheets as of January 28, 2017 and February
 3, 2018, and the related statements of income, cash flows and divisional equity for the years then
 ended (the “financial statements”).

 The financial statements are the responsibility and representations of management of the Company
 and the Business. We have conducted our audits of the financial statements of the Business in
 accordance with auditing standards generally accepted in the United States of America (“generally
 accepted auditing standards”), the objective of which is to form an opinion as to whether the financial
 statements are presented fairly, in all material respects, in accordance with accounting principles
 generally accepted in the United States of America. Generally accepted auditing standards require that
 we plan and perform our audits to obtain reasonable assurance that the financial statements are free
 of material misstatement. Because an audit incorporates the concept of selective testing of data,
 which is judgmental both as to the selection of accounts and the number of transactions to be tested,
 our audits of the financial statements is subject to the inherent risk that material misstatements which
 may exist will not be detected. Further, the audit does not address the possibility that material
 misstatements may occur in the future.

 With respect to the conduct of the audits and reporting the results thereof, materiality was evaluated
 and determined in the context of the financial statements taken as a whole; consequently, matters
 may exist or have existed that would be assessed differently by the Potential Buyer. In addition, we
 have not audited any subsequent financial statements of the Business and significant subsequent
 events may have occurred.

 Neither an audit of the financial statements nor access to D&T’s report thereon is a substitute for a
 party’s own due diligence investigation, nor are they intended or designed to do so. Likewise, an audit
 does not comprehend all matters pertinent or necessary to a party’s evaluation of a potential
 transaction, and we make no representation as to the sufficiency or appropriateness for your purposes
 of our audits or of D&T’s report.

 D&T is not, by means of permitting the Potential Buyer to have access to D&T’s report, rendering
 accounting, financial, investment, legal, tax, or other professional advice or services to, or acting as a
 fiduciary, agent, or in any other capacity with respect to, the Potential Buyer. Access to D&T’s report is
 not a substitute for such professional advice or services, and D&T’s audit is not, and is not, intended
 for the benefit of the Potential Buyer. The Potential Buyer acknowledges that it has its own counsel
 and advisors in connection with any transactions into which it may enter relating to the Business.

 The Potential Buyer agrees that D&T’s report will not be included, incorporated by reference, or
 referred to in any public filings with the Securities and Exchange Commission by or on behalf of the
 Potential Buyer without D&T’s prior written consent.

 If the Potential Buyer, or those acting on its behalf, intends to publish or otherwise reproduce in any
 document D&T’s report, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with a regulator, in
 a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
 with such document, the Potential Buyer agrees that its management will provide D&T with a draft of
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 126 of 390


 the document to read and obtain D&T’s approval for the inclusion or incorporation by reference of
 D&T’s report, or the reference to D&T, in such document before the document is printed and
 distributed. The inclusion or incorporation by reference of D&T’s report in any such document would
 constitute the reissuance of D&T’s report. The Potential Buyer also agrees that its management will
 notify D&T and obtain D&T’s approval prior to including D&T’s report on an electronic site.

 D&T’s engagement with the Company to perform the services described in the engagement letter,
 dated June 19, 2018, between D&T and the Company (the “Engagement Letter”), does not constitute
 D&T’s agreement to be associated with any such documents published or reproduced by or on behalf
 of the Potential Buyer. Any request by the Potential Buyer for D&T to reissue D&T’s report, to consent
 to its inclusion or incorporation by reference in an offering or other document, or to agree to its
 inclusion on an electronic site will be considered by D&T based on the facts and circumstances existing
 at the time of such request.

 OTHER

 This Agreement constitutes the entire agreement with respect to its subject matter, and supersedes all
 other oral or written representations, understandings, or agreements relating to such subject matter,
 and may not be amended except by written agreement signed by the Potential Buyer and D&T.

 THE POTENTIAL BUYER AND D&T IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
 LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM RELATING
 TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 This Agreement and all matters relating hereto shall be governed by, and construed in accordance
 with, the laws of the State of New York (without giving effect to the choice of law principles thereof)
 and the state and federal courts of New York shall have exclusive jurisdiction over all matters relating
 to this Agreement. Each of the provisions of this agreement will apply to the fullest extent of the law,
 whether in contract, statute, tort (such as negligence), or otherwise.

 Accepted and agreed to by [insert name of Potential Buyer]:

 By: ____________________________________

 Title: __________________________________

 Date: __________________________________
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 127 of 390                            Deloitte & Touche LLP

                                                                                      111 S. Wacker Drive
                                                                                      Chicago, IL 60606-4301
                                                                                      USA

                                                                                      Tel: +1 312 486 1000
 August 9, 2018                                                                       Fax: +1 312 486 1486
                                                                                      www.deloitte.com
 Mr. William C. Kunkler
 Audit Committee Chair
 Audit Committee of Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Kunkler and Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for
 Kenmore Direct (the “Business”), which is a wholly-owned operating component of Sears Holdings
 Corporation (the “Company”). Mr. Jim Berry and Mr. Brian Mallaro will be responsible for the services
 that we perform for the Company hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Business and the Company on issues as they arise throughout the year.
 Hence, we hope that you will call Mr. Berry or Mr. Mallaro whenever you believe D&T can be of
 assistance. This assistance will require approval by the Audit Committee of the Company of which the
 Business is a wholly-owned operating component of (the “Audit Committee”), in accordance with its
 preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Potential Transaction and Report Distribution

 We understand that the Company is considering entering into a transaction with a potential buyer
 (“Potential Buyer”) relating to the Business (the “potential transaction”). The Company and the
 Business each agrees that the independent auditors’ report of D&T to be issued on the Business’
 financial statements (“D&T’s report”) will not be included, incorporated by reference, or referred to in
 any public filings with the Securities and Exchange Commission without D&T’s prior written consent.
 The Company and the Business also each agrees that they will provide a copy of this engagement
 letter to Potential Buyer for Potential Buyer’s information. The Company and the Business also each
 agrees that, before Potential Buyer will be permitted to obtain or read a copy of D&T’s report, the
 Company and the Business will obtain from Potential Buyer for our benefit and will provide to us
 Potential Buyer’s written agreement (in the form appended to this engagement letter as Appendix F,
 “Potential Buyer Agreement”) regarding the use and distribution of D&T’s report.

 Audit of Financial Statements

 Our engagement is to perform an audit in accordance with auditing standards generally accepted in
 the United States of America (“generally accepted auditing standards”). The objective of an audit
 conducted in accordance with generally accepted auditing standards is to express an opinion on
 whether the Business’ financial statements as of and for the years ended January 30, 2016, January
 28, 2017 and February 3, 2018, are presented fairly, in all material respects, in accordance with
 accounting principles generally accepted in the United States of America (“generally accepted
 accounting principles”).
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 128 of 390


 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 With respect to the conduct of the audit and reporting the results thereof, materiality will be evaluated
 and determined in the context of the financial statements taken as a whole; consequently, matters
 may exist or have existed that would be assessed differently by the Company, the Business, or
 Potential Buyer.

 An audit cannot be a substitute for a party’s own due diligence investigation, nor is it intended or
 designed to do so. Likewise, an audit does not comprehend all matters pertinent or necessary to a
 party’s evaluation of a potential transaction, and we make no representation as to the sufficiency of
 the audits for the Company’s, the Business’, or Potential Buyer’s purposes in connection with the
 potential transaction.

 D&T Reports

 We expect to issue a written report upon the completion of our audit. Our ability to express an opinion
 or to issue any report as a result of this engagement and the wording thereof will, of course, be
 dependent on the facts and circumstances at the date of our report. If, for any reason, we are unable
 to complete our audit or are unable to form or have not formed an opinion, we may decline to express
 an opinion or decline to issue any report as a result of this engagement. If we are unable to complete
 our audit, or if any report to be issued by D&T as a result of this engagement requires modification,
 the reasons for this will be discussed with the Audit Committee and the Company’s and Business’
 management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Audit Committee

 As independent auditors of the Business, we acknowledge that the Audit Committee is directly
 responsible for the appointment, compensation, and oversight of our work, and accordingly, except as
 otherwise specifically noted, we will report directly to the Audit Committee. You have advised us that
 the services to be performed under this engagement letter, including, where applicable, the use by
 D&T of affiliates or related entities as subcontractors in connection with this engagement, have been
 approved by the Audit Committee in accordance with the Audit Committee’s established preapproval
 policies and procedures.

 Communications with the Audit Committee

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Audit Committee and management.

 Fees

 We estimate that our professional fees for this engagement will be $600,000 - $800,000, plus
 expenses. Based on the anticipated timing of the work, our professional fees will be billed
 approximately as follows:
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 129 of 390



                            Invoice Date                        Amount

                      August 13, 2018                                       $500,000


                      August 27, 2018                           $100,000 - $300,000

 We anticipate sending invoices according to the above schedule, and payments are due upon receipt
 of the invoice. Engagement-related expenses and technology- and administrative-related charges will
 be billed in addition to the professional fees and will be stated separately on the invoices.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 periods under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Company and D&T at such time as D&T is engaged to perform the services.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Company or the Business intends to publish or otherwise reproduce in any document any report
 issued as a result of this engagement, or otherwise make reference to D&T in a document that
 contains other information in addition to the audited financial statements (e.g., in a periodic filing with
 a regulator, in a debt or equity offering circular, or in a private placement memorandum), thereby
 associating D&T with such document, the Company and the Business each agrees that its
 management will provide D&T with a draft of the document to read and obtain our approval for the
 inclusion or incorporation by reference of any of our reports, or the reference to D&T, in such
 document before the document is printed and distributed. The inclusion or incorporation by reference
 of any of our reports in any such document would constitute the reissuance of such reports. The
 Company and the Business also each agrees that its management will notify us and obtain our
 approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Company or the
 Business. Any request by the Company or the Business to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or
 other document, or to agree to any such report’s inclusion on an electronic site will be considered
 based on the facts and circumstances existing at the time of such request. The estimated fees outlined
 herein do not include any procedures that would need to be performed in connection with any such
 request. Should D&T agree to perform such procedures, fees for such procedures would be subject to
 the mutual agreement of the Company, the Business and D&T.

 Other Services

 Other services, including tax compliance, planning, and advisory services provided by Deloitte Tax LLP
 to the Company or Business will be billed separately and such services will be pre-approved by the
 Audit Committee. When appropriate, the terms and conditions of these other services will be subject
 to separate engagement letters that will be provided to the Company’s and Business’ management.

                                                  *****
18-23538-rdd        Doc 1497         Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                                 Pg 130 of 390




     The parties acknowledge and agree that D&T is being engaged under this engagement letter to
     provide only the services described herein. Should the Company or the Audit Committee request, and
     should D&T agree to provide, services (including audit and review services) beyond those described
     herein, such services will constitute a separate engagement and wili be governed by a separate
     engagement letter.

     This engagement letter, including Appendices A through F attached hereto and made a part hereof,
     constitutes the entire agreement between the parties with respect to this engagement and supersedes
     any other prior or contemporaneous agreements or understandings between the parties, whether
     written or oral, relating to this engagement.

     If the above terms are acceptable and the services described are in accordance with your
     understanding, please sign the copy of this engagement letter in the space provided and return it to
     us.



     Yours truly.




     Acknowledged and approved on behalf of
     the /^dlt Committee of Sears Holdings Corporation:




     By:
                     Lk"WL-^
             Mr. William C. Kunkler

     Title: Audit Chair, Audit Committee of Sears Holdings Corporation


     Date:


     Accepted and agreed to by Sears Holdings Corporation on behalf of itself and Kenmore Direct, and
     Sears Holdings Corporation represents and warrants that it has the power and authority to execute
     this agreement on behalf of, and to bind, Kenmore Direct:




     By:     Mr. Robert A. Riecker

     Title: Chief Financial Officer of Sears Holdings Corporation


     Date   -.rnhMx
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 131 of 390


                                                                                       APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated August 9, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation and Kenmore Direct and approved by the Audit Committee of Sears
 Holdings Corporation.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Audit Committee are presented fairly, in all material respects, in accordance with
 generally accepted accounting principles. The audit of the financial statements does not relieve
 management or the Audit Committee of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audit is properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audit to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to the Business’
 preparation and fair presentation of the financial statements in order to design audit procedures that
 are appropriate in the circumstances but not for the purpose of expressing an opinion on the
 effectiveness of the Business’ internal control. An audit also includes evaluating the appropriateness of
 accounting policies used and the reasonableness of significant accounting estimates made by
 management, as well as evaluating the overall presentation of the financial statements.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 132 of 390


                                                                                          APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated August 9, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and Kenmore Direct and approved by the Audit Committee
 of Sears Holdings Corporation.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Company and Business comply with the laws and
           regulations applicable to its activities and informing us of all instances of identified or
           suspected noncompliance with such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audit, and (3) unrestricted access to personnel
           within the Company and Business from whom we determine it necessary to obtain audit
           evidence, or of whom we determine it necessary to make inquiries

 Management’s Representations

 We will make specific inquiries of the Company’s and Business’ management about the
 representations embodied in the financial statements. In addition, we will request that management
 provide us with the written representations the Company and Business are required to provide to its
 independent auditors under generally accepted auditing standards. The responses to those inquiries
 and the written representations of management are part of the evidential matter that D&T will rely on
 in forming its opinion on the Business’ financial statements.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Audit Committee,
 in accordance with the Audit Committee’s preapproval process, for any services to be provided by D&T
 to the Company or the Business.

 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 133 of 390


 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Company and the Business and the related fees (if any)
 would be subject to the mutual agreement of the Company, the Business and D&T and may be
 described in a separate written agreement. The Company and Business hereby confirm that any use or
 receipt by the Company or the Business of these programs and subscriptions is approved by the Audit
 Committee when required by the Audit Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Audit Committee will assume certain
 roles and responsibilities in an effort to assist D&T in maintaining independence and ensuring
 compliance with the securities laws and regulations. D&T will communicate to its partners, principals,
 and employees that the Company is an attest client. Management of the Company will ensure that the
 Company, together with its subsidiaries and other entities that comprise the Company for purposes of
 the financial statements, has policies and procedures in place for the purpose of ensuring that neither
 the Company nor any such subsidiary or other entity will act to engage D&T or accept from D&T any
 service that either has not been subjected to their preapproval process or that under SEC or other
 applicable rules would impair D&T’s independence. All potential services are to be discussed with Mr.
 Berry or Mr. Van Houtte.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Company will ensure that the Company, together with its subsidiaries and other
 entities that comprise the Company for purposes of the financial statements, also has policies and
 procedures in place for purposes of ensuring that D&T’s independence will not be impaired by hiring a
 former or current D&T partner, principal, or professional employee in an accounting role or financial
 reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Company for a former or current D&T partner, principal, or
 professional employee should be discussed with Mr. Berry or Mr. Van Houtte and approved by the
 Audit Committee before entering into substantive employment conversations with the former or
 current D&T partner, principal, or professional employee, if such opportunity relates to serving (1) as
 chief executive officer, controller, chief financial officer, chief accounting officer, or any equivalent
 position for the Company or the Business or in a comparable position at a significant subsidiary of the
 Company; (2) on the board of directors of the Company; (3) as a member of the Company’s Audit
 Committee; or (4) in any other position that would cause a violation of securities laws and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services,”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 134 of 390


                                                                                       APPENDIX C

 COMMUNICATIONS WITH THE AUDIT COMMITTEE
 This Appendix C is part of the engagement letter dated August 9, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and Kenmore Direct and approved by the Audit Committee
 of Sears Holdings Corporation.

 We are responsible for communicating with the Audit Committee significant matters related to the
 audit that are, in our professional judgment, relevant to the responsibilities of the Audit Committee in
 overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Audit Committee any fraud we identify
 or suspect that involves (1) management, (2) employees of the Company or the Business who have
 significant roles in internal control, or (3) other employees of the Company or the Business when the
 fraud results in a material misstatement of the financial statements. In addition, we will communicate
 with the Audit Committee any other matters related to fraud that are, in our professional judgment,
 relevant to their responsibilities. We will communicate to management any fraud perpetrated by
 lower-level employees of which we become aware that does not result in a material misstatement of
 the financial statements; however, we will not communicate such matters to the Audit Committee,
 unless otherwise directed by the Audit Committee.

 We will also communicate to the Audit Committee matters involving the Company’s noncompliance
 with laws and regulations that have come to our attention during the course of our audit, other than
 when such matters are clearly inconsequential.

 We will also communicate in writing to management and the Audit Committee any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audit, including those that were remediated during the
 audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Audit Committee. However, we will communicate to
 the Audit Committee matters required by AICPA AU-C 260, The Auditor’s Communication with Those
 Charged with Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 135 of 390


                                                                                       APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated August 9, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and Kenmore Direct and approved by the Audit Committee
 of Sears Holdings Corporation.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Company or the Audit
      Committee.

 2.   Survival. The agreements and undertakings of the Company, the Business and the Audit
      Committee contained in the engagement letter will survive the completion or termination of this
      engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Company, the Business and the Audit
      Committee hereby consent to D&T subcontracting a portion of its services under this engagement
      to any affiliate or related entity, whether located within or outside of the United States.
      Professional services performed hereunder by any of D&T’s affiliates or related entities shall be
      invoiced as professional fees, and any related expenses shall be invoiced as expenses, unless
      otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Company or the Business, D&T shall not disclose
      such information to any third party without the Company’s or the Business’ consent, using at
      least the same degree of care as it employs in maintaining in confidence its own confidential
      information of a similar nature, but in no event less than a reasonable degree of care. The
      Company, the Business and the Audit Committee hereby consent to D&T disclosing such
      information (1) as may be required by law or regulation, or to respond to governmental inquiries,
      or in accordance with applicable professional standards or rules, or in connection with litigation or
      arbitration pertaining hereto; (2) to the extent such information (i) is or becomes publicly
      available other than as the result of a disclosure in breach hereof, (ii) becomes available to D&T
      on a nonconfidential basis from a source that D&T believes is not prohibited from disclosing such
      information to D&T, (iii) is already known by D&T without any obligation of confidentiality with
      respect thereto, or (iv) is developed by D&T independently of any disclosures made to D&T
      hereunder; or (3) to contractors providing administrative, infrastructure, and other support
      services to D&T and subcontractors providing services in connection with this engagement, in
      each case, whether located within or outside of the United States, provided that such contractors
      and subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph. To the extent that any information obtained by D&T from or on behalf of the Company
      or its employees in connection with the performance of services under the engagement letter
      relates to a resident of Massachusetts and constitutes “Personal Information” as defined in 201
      CMR 17.02 (as may be amended), D&T shall comply with the obligations of 201 CMR 17.00 et.
      seq. (as may be amended), entitled “Standards for the Protection of Personal Information of
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 136 of 390


      Residents of the Commonwealth,” with respect to such information.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 137 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated August 9, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation and Kenmore Direct and approved by the Audit Committee
 of Sears Holdings Corporation.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Company and
 Deloitte & Touche LLP shall designate one arbitrator in accordance with the “screened” appointment
 procedure provided in the Rules and the two party-designated arbitrators shall jointly select the third
 in accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 138 of 390


                                                                                         APPENDIX F
 This Appendix F is part of the engagement letter dated August 8, 2018, between Deloitte & Touche
 LLP and Sears Holdings Corporation and Kenmore Direct and approved by the Audit Committee of
 Sears Holdings Corporation.

 POTENTIAL BUYER AGREEMENT
 Deloitte & Touche LLP (“D&T” or “we” or “us”) understands that [insert name of Potential Buyer] (the
 “Potential Buyer”) is considering entering into a transaction with Sears Holdings Corporation (the
 “Company”) relating to Kenmore Direct (the “Business”), which is an operating component of the
 Company (the “potential transaction”).

 This Potential Buyer Agreement (the “Agreement”) sets forth the acknowledgments and agreements of
 the Potential Buyer to conditions relating to the receipt and distribution of the independent auditor’s
 report of D&T (“D&T’s report”) on the Business’ balance sheets as of February 3, 2018, January 28,
 2017, and January 30, 2016, and the related statements of income, cash flows and divisional equity
 for the years then ended (the “financial statements”).

 The financial statements are the responsibility and representations of management of the Company
 and the Business. We have conducted our audit of the financial statements of the Business in
 accordance with auditing standards generally accepted in the United States of America (“generally
 accepted auditing standards”), the objective of which is to form an opinion as to whether the financial
 statements are presented fairly, in all material respects, in accordance with accounting principles
 generally accepted in the United States of America. Generally accepted auditing standards require that
 we plan and perform our audit to obtain reasonable assurance that the financial statements are free of
 material misstatement. Because an audit incorporates the concept of selective testing of data, which is
 judgmental both as to the selection of accounts and the number of transactions to be tested, our audit
 of the financial statements is subject to the inherent risk that material misstatements which may exist
 will not be detected. Further, the audit does not address the possibility that material misstatements
 may occur in the future.

 With respect to the conduct of the audit and reporting the results thereof, materiality was evaluated
 and determined in the context of the financial statements taken as a whole; consequently, matters
 may exist or have existed that would be assessed differently by the Potential Buyer. In addition, we
 have not audited any subsequent financial statements of the Business and significant subsequent
 events may have occurred.

 Neither an audit of the financial statements nor access to D&T’s report thereon is a substitute for a
 party’s own due diligence investigation, nor are they intended or designed to do so. Likewise, an audit
 does not comprehend all matters pertinent or necessary to a party’s evaluation of a potential
 transaction, and we make no representation as to the sufficiency or appropriateness for your purposes
 of our audit or of D&T’s report.

 D&T is not, by means of permitting the Potential Buyer to have access to D&T’s report, rendering
 accounting, financial, investment, legal, tax, or other professional advice or services to, or acting as a
 fiduciary, agent, or in any other capacity with respect to, the Potential Buyer. Access to D&T’s report is
 not a substitute for such professional advice or services, and D&T’s audit was not, and is not, intended
 for the benefit of the Potential Buyer. The Potential Buyer acknowledges that it has its own counsel
 and advisors in connection with any transactions into which it may enter relating to the Business.

 The Potential Buyer agrees that D&T’s report will not be included, incorporated by reference, or
 referred to in any public filings with the Securities and Exchange Commission by or on behalf of the
 Potential Buyer without D&T’s prior written consent.

 If the Potential Buyer, or those acting on its behalf, intends to publish or otherwise reproduce in any
 document D&T’s report, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with a regulator, in
 a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 139 of 390


 with such document, the Potential Buyer agrees that its management will provide D&T with a draft of
 the document to read and obtain D&T’s approval for the inclusion or incorporation by reference of
 D&T’s report, or the reference to D&T, in such document before the document is printed and
 distributed. The inclusion or incorporation by reference of D&T’s report in any such document would
 constitute the reissuance of D&T’s report. The Potential Buyer also agrees that its management will
 notify D&T and obtain D&T’s approval prior to including D&T’s report on an electronic site.

 D&T’s engagement with the Company to perform the services described in the engagement letter,
 dated August 8, 2018, between D&T and the Company (the “Engagement Letter”), does not constitute
 D&T’s agreement to be associated with any such documents published or reproduced by or on behalf
 of the Potential Buyer. Any request by the Potential Buyer for D&T to reissue D&T’s report, to consent
 to its inclusion or incorporation by reference in an offering or other document, or to agree to its
 inclusion on an electronic site will be considered by D&T based on the facts and circumstances existing
 at the time of such request.

 OTHER
 This Agreement constitutes the entire agreement with respect to its subject matter, and supersedes all
 other oral or written representations, understandings, or agreements relating to such subject matter,
 and may not be amended except by written agreement signed by the Potential Buyer and D&T.

 THE POTENTIAL BUYER AND D&T IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
 LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM RELATING
 TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 This Agreement and all matters relating hereto shall be governed by, and construed in accordance
 with, the laws of the State of New York (without giving effect to the choice of law principles thereof)
 and the state and federal courts of New York shall have exclusive jurisdiction over all matters relating
 to this Agreement. Each of the provisions of this agreement will apply to the fullest extent of the law,
 whether in contract, statute, tort (such as negligence), or otherwise.

 Accepted and agreed to by [insert name of Potential Buyer]:

 By: ____________________________________

 Title: __________________________________

 Date: __________________________________
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32    Main Document
                                                  Pg 140 of 390


                                                  Exhibit 6

                               Affiliate/Subsidiaries' Audit Engagement Letters




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 141 of 390                              Deloitte & Touche LLP

                                                                                         111 S. Wacker Drive
                                                                                         Chicago, IL 60606-4301
                                                                                         USA

                                                                                         Tel: +1 312 486 1000
                                                                                         Fax: +1 312 486 1486
                                                                                         www.deloitte.com

 April 26, 2017


 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for the
 following entities (the “Entities”), which are affiliates or subsidiaries of Sears Holdings Corporation
 (“Sears Holdings” or “the Company”).

                  Entity                                   Year End                  Relationship

 The Sears-Roebuck Foundation                      December 31, 2016                 Affiliate

 Sears Protection Company and subsidiaries         January 28, 2017                  Subsidiary

 Sears Protection Company Florida LLC              January 28, 2017                  Subsidiary

 Sears Reinsurance Company Ltd.                    January 28, 2017                  Subsidiary

 Sears, Roebuck de Puerto Rico, Inc.               January 28, 2017                  Subsidiary

 Ms. Seema Pajula, Ms. Elizabeth Berrill, Mr. Scott Szalony, and Mr. Matt Howard will be responsible for
 the services that we perform for the Entities hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would also be
 pleased to assist the Entities on issues as they arise throughout the year. Hence, we hope that you will call
 Ms. Berrill, Mr. Szalony Mr. Howard or Ms. Pajula whenever you believe D&T can be of assistance. This
 assistance will require approval by the Sears Holdings Audit Committee in accordance with its
 preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and conditions
 set forth herein and in the accompanying appendices. Such terms and conditions shall be effective as of
 the date of the commencement of such services.

 Audit of Financial Statements

 Our engagement is to perform an audit for each of the Entities in accordance with auditing standards
 generally accepted in the United States of America (“generally accepted auditing standards”). The
 objective of an audit conducted in accordance with generally accepted auditing standards is to express an
 opinion on whether each of the Entities’ financial statements for the year ending noted above, are
 presented fairly, in all material respects, in accordance with accounting principles generally accepted in
 the United States of America (“generally accepted accounting principles”).
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 142 of 390


 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in accordance
 with generally accepted auditing standards.

 Supplementary information accompanies the Sears, Roebuck de Puerto Rico, Inc. financial statements.
 We will subject such supplementary information to the auditing procedures applied to our audit of the
 financial statements and certain additional procedures with the objective of expressing an opinion on
 whether such information is fairly stated, in all material respects, in relation to the financial statements as
 a whole.

 D&T Reports

 We expect to issue a written report upon the completion of each of the audits. Our ability to express an
 opinion or to issue any report as a result of this engagement and the wording thereof will, of course, be
 dependent on the facts and circumstances at the date of our report. If, for any reason, we are unable to
 complete our audits or are unable to form or have not formed an opinion, we may decline to express an
 opinion or decline to issue any report as a result of this engagement. If we are unable to complete any of
 the audits or if any report to be issued by D&T as a result of this engagement requires modification, the
 reasons for this will be discussed with the Board of Directors of the respective Entity (collectively, the
 “Boards”) and the respective Entity’s management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Sears Holdings Audit Committee

 As independent auditors of the Entities, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Board of Directors of
 the Entities (collectively, the “Boards”) and accordingly, except as otherwise specifically noted, we will
 report directly to the Boards. You have advised us that the services to be performed under this
 engagement letter, including, where applicable, the use by D&T of affiliates or related entities as
 subcontractors in connection with this engagement, have been approved by the Sears Holdings Audit
 Committee in accordance with the Sears Holdings Audit Committee’s established preapproval policies
 and procedures.

 Communications with Boards

 Appendix C describes various matters that we are required by generally accepted auditing standards to
 communicate with the Boards and management of each of the Entities.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to approve
 our fees. Fees have been previously approved at the March 16, 2016, Sears Holdings Audit Committee
 meeting and the fees, plus expenses, are estimated to be as follows:




                                                        2
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 143 of 390



                                            Entity                                 Fees

                      The Sears-Roebuck Foundation                                      No Fee*

                      Sears Protection Company and subsidiaries                        $100,000

                      Sears Protection Company Florida LLC                                $69,000

                      Sears Reinsurance Company Ltd. (includes                         $109,900
                       US GAAP and statutory audits)

                      Sears, Roebuck de Puerto Rico, Inc.                             $101,000^

 *D&T estimates the fair value of audit services to be $19,000.

 ^ Includes audit fee for the audit of the supplementary tax information of $17,000.

 Based on the anticipated timing of the work, our fees will be billed as the work is performed and
 payments are due 45 days from the date of the invoice. Engagement-related expenses will be billed
 separately in addition to the fees.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance with
 these terms. Our estimated fees are based on certain assumptions, including (1) timely and accurate
 completion of the requested entity participation schedules and additional supporting information, (2) no
 inefficiencies during the audit process or changes in scope caused by events that are beyond our control,
 (3) the effectiveness of internal control over financial reporting throughout the period under audit, (4) a
 minimal level of audit adjustments (recorded or unrecorded), and (5) no changes to the timing or extent of
 our work plans. We will notify you promptly of any circumstances we encounter that could significantly
 affect our estimate and discuss with you any additional fees, as necessary.

 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Entities and D&T at such time as D&T is engaged to perform the services and
 would be described in a separate engagement letter.

 Inclusion of D&T Reports or References to D&T in Other Documents or Electronic Sites

 If the Entities or the Company intend to publish or otherwise reproduce in any document any report
 issued as a result of this engagement, or otherwise make reference to D&T in a document that contains
 other information in addition to the audited financial statements (e.g., in a periodic filing with a regulator,
 in a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
 with such document, the Entities and the Company agree that management will provide D&T with a draft
 of the document to read and obtain our approval for the inclusion or incorporation by reference of any of
 our reports, or the reference to D&T, in such document before the document is printed and distributed.
 The inclusion or incorporation by reference of any of our reports in any such document would constitute
 the reissuance of such reports. The Entities and the Company also agree that management will notify us
 and obtain our approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Entities or the

                                                        3
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 144 of 390


 Company. Any request by the Entities or the Company to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or other
 document, or to agree to any such report’s inclusion on an electronic site will be considered based on the
 facts and circumstances existing at the time of such request. The estimated fees outlined herein do not
 include any procedures that would need to be performed in connection with any such request. Should
 D&T agree to perform such procedures, fees for such procedures would be subject to the mutual
 agreement of the Company and D&T.

                                                  *****

 The parties acknowledge and agree that D&T is being engaged under this engagement letter to provide
 only the services described herein. Should the Entities, the Boards, or the Company request, and should
 D&T agree to provide, services (including audit services) beyond those described herein, such services
 will constitute a separate engagement and will be governed by a separate engagement letter.

 This engagement letter, including Appendices A through E attached hereto and made a part hereof,
 constitutes the entire agreement between the parties with respect to this engagement and supersedes any
 other prior or contemporaneous agreements or understandings between the parties, whether written or
 oral, relating to this engagement.




                                                     4
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 145 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 146 of 390


                                                                                           APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN ACCORDANCE WITH
 GENERALLY ACCEPTED AUDITING

 This Appendix A is part of the engagement letter dated April 26, 2017, between Deloitte & Touche LLP
 and the Entities.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the oversight
 of the Boards are presented fairly, in all material respects, in accordance with generally accepted
 accounting principles. The audit of the financial statements does not relieve management or the Boards of
 their responsibilities.
 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain reasonable,
 rather than absolute, assurance about whether the financial statements as a whole are free from material
 misstatement, whether caused by fraud or error. However, because of the inherent limitations of an audit,
 together with the inherent limitations of internal control, an unavoidable risk exists that some material
 misstatements may not be detected, even though the audit is properly planned and performed in
 accordance with generally accepted auditing standards. We have no responsibility to plan and perform the
 audit to obtain reasonable assurance that misstatements, whether caused by fraud or error, that are not
 material to the financial statements as a whole are detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
 the financial statements. The procedures selected depend on our judgment, including the assessment of
 the risks of material misstatement of the financial statements, whether caused by fraud or error. In making
 those risk assessments, we consider internal control relevant to the Company’s preparation and fair
 presentation of the financial statements in order to design audit procedures that are appropriate in the
 circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s
 internal control. An audit also includes evaluating the appropriateness of accounting policies used and the
 reasonableness of significant accounting estimates made by management, as well as evaluating the overall
 presentation of the financial statements.




                                                     6
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 147 of 390


                                                                                             APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES

 This Appendix B is part of the engagement letter dated April 26, 2017, between Deloitte & Touche LLP
 and the Entities.

 Financial Statements

 The Entities’ management is responsible for the preparation, fair presentation, and overall accuracy of the
 financial statements in accordance with generally accepted accounting principles. In this regard,
 management has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the preparation
           and fair presentation of financial statements that are free from material misstatement, whether
           due to fraud or error

          Identifying and ensuring that the Company complies with the laws and regulations applicable to
           its activities and informing us of all instances of identified or suspected noncompliance with
           such laws or regulations

          Providing us with (1) access to all information of which management is aware that is relevant to
           the preparation and fair presentation of the financial statements, such as records,
           documentation, and other matters, (2) additional information that we may request from
           management for the purpose of our audit, and (3) unrestricted access to personnel within the
           Company from whom we determine it necessary to obtain audit evidence

 Management is also responsible for (1) preparing the supplementary information in accordance with
 generally accepted accounting principles, (2) including our report on the supplementary information in
 any document that contains the supplementary information and that indicates that D&T has reported on
 such supplementary information, and (3) presenting the supplementary information with the audited
 financial statements or, if such information will not be presented with the audited financial statements, to
 make the audited financial statements readily available to the intended users of such information no later
 than the date of issuance by the Entity of the supplementary information and our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entities’ management about the representations embodied in the
 financial statements and supplementary information. In addition, we will request that the Entities’
 management provide us with the written representations the Entities’ are required to provide to its
 independent auditors under generally accepted auditing standards. The responses to those inquiries and
 the written representations of the Entities’ management are part of the evidential matter that D&T will
 rely on in forming its opinion on the Entities’ financial statements and supplementary information.

 Process for Obtaining Preapproval of Services

 The Entities’ management is responsible for the coordination of obtaining the preapproval of the Sears
 Holdings Audit Committee, in accordance with the Sears Holdings Audit Committee’s preapproval

                                                      7
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 148 of 390


 process, for any services to be provided by D&T to the Entities.

 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs, seminars,
 tools, and related services, such as live programs, webcasts (including the Dbriefs webcast series),
 podcasts, websites, database subscriptions (including some that provide access to D&T proprietary
 information and tools that offer technical support and advice), checklists, research reports, surveys,
 published books and other materials, applications, local office seminars, Technical Library, and CXO
 conferences (collectively, “programs and subscriptions”). D&T may provide these programs and
 subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some instances,
 D&T may include complimentary rooms or meals as part of programs or seminars. Any programs and
 subscriptions requested by the Company and the related fees (if any) would be subject to the mutual
 agreement of the Company and D&T and may be described in a separate written agreement. The
 Company hereby confirms that any use or receipt by the Company of these programs and subscriptions is
 approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Company is an attest client. Management of the Entities will ensure
 that the Entities, together with its subsidiaries and other entities that comprise the Company for purposes
 of the consolidated financial statements, has policies and procedures in place for the purpose of ensuring
 that neither the Company nor any such subsidiary or other entity will act to engage D&T or accept from
 D&T any service that either has not been subjected to their preapproval process or that under SEC or
 other applicable rules would impair D&T’s independence. All potential services are to be discussed with
 Mr. Howard and Ms. Berrill.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions. Management
 of the Entities will ensure that the Entities, together with its subsidiaries and other entities that comprise
 the Entities for purposes of the consolidated financial statements, also has policies and procedures in
 place for purposes of ensuring that D&T’s independence will not be impaired by hiring a former or
 current D&T partner, principal, or professional employee in an accounting role or financial reporting
 oversight role that would cause a violation of securities laws and regulations. Any employment
 opportunities with the Company for a former or current D&T partner, principal, or professional employee
 should be discussed with Ms. Berrill, Mr. Szalony, Mr. Howard and Ms. Pajula and approved by the Sears
 Holdings Audit Committee before entering into substantive employment conversations with the former or
 current D&T partner, principal, or professional employee, if such opportunity relates to serving (1) as
 chief executive officer, controller, chief financial officer, chief accounting officer, or any equivalent

                                                       8
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 149 of 390


 position for the Company or in a comparable position at a significant subsidiary of the Company; (2) on
 the board of directors of the Company or Entities; (3) as a member of the Sears Holdings Audit
 Committee; or (4) in any other position that would cause a violation of securities laws and regulations.

 For the purpose of the preceding sections entitled “Independence Matters,” “Process for Obtaining
 Preapproval of Services” and “Program and Subscription Services”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries, Deloitte Tohmatsu Limited, its member firms, the affiliates of Deloitte
 & Touche LLP, Deloitte Tohmatsu Limited, its member firms; and in all cases any successor or assignee.




                                                     9
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 150 of 390


                                                                                           APPENDIX C

 COMMUNICATIONS WITH THE BOARDS

 This Appendix C is part of the engagement letter dated April 26, 2017, between Deloitte & Touche LLP
 and the Entities.

 We are responsible for communicating with the Boards significant matters related to the audit that are, in
 our professional judgment, relevant to the responsibilities of the Boards in overseeing the financial
 reporting process.

 In connection with the foregoing, we will communicate to the Boards any fraud we identify or suspect
 that involves (1) management, (2) employees of the Entities who have significant roles in internal control,
 or (3) other employees of the Entities when the fraud results in a material misstatement of the financial
 statements. In addition, we will communicate with the Boards any other matters related to fraud that are,
 in our professional judgment, relevant to their responsibilities. We will communicate to management any
 fraud perpetrated by lower-level employees of which we become aware that does not result in a material
 misstatement of the financial statements; however, we will not communicate such matters to the Boards,
 unless otherwise directed by the Boards.

 We will also communicate to the Boards matters involving the Entities’ noncompliance with laws and
 regulations that have come to our attention during the course of our audit, other than when such matters
 are clearly inconsequential.

 We will also communicate in writing to management and the Boards any significant deficiencies or
 material weaknesses in internal control (as defined in generally accepted auditing standards) that we have
 identified during the audit, including those that were remediated during the audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Boards. However, we will communicate to the Boards
 matters required by AICPA AU-C 260, The Auditor’s Communication with Those Charged with
 Governance.




                                                     10
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 151 of 390


                                                                                               APPENDIX D

 GENERAL BUSINESS TERMS

 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated April 26, 2017, between Deloitte &
 Touche LLP and the Entities.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Company, the Entities, or the
      Boards.

 2.   Survival. The agreements and undertakings of the Boards contained in the engagement letter will
      survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights or
      obligations (including, without limitation, interests or claims) relating to this engagement without the
      prior written consent of the other parties. The Company and the Boards hereby consent to D&T
      subcontracting a portion of its services under this engagement to any affiliate or related entity,
      whether located within or outside of the United States. Professional services performed hereunder by
      any of D&T’s affiliates or related entities shall be invoiced as professional fees, and any related
      expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to render
      it enforceable, preserving to the fullest extent permissible the intent of the parties set forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of any
      delays or non-performance directly or indirectly resulting from circumstances or causes beyond its
      reasonable control, including, without limitation, fire, epidemic or other casualty, act of God, strike
      or labor dispute, war or other violence, or any law, order or requirement of any governmental agency
      or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into possession
      of any confidential information of the Entities, D&T shall not disclose such information to any third
      party without the Entities’ consent, using at least the same degree of care as it employs in
      maintaining in confidence its own confidential information of a similar nature, but in no event less
      than a reasonable degree of care. The Entities and the Boards hereby consent to D&T disclosing such
      information (1) as may be required by law or regulation, or to respond to governmental inquiries, or
      in accordance with applicable professional standards or rules, or in connection with litigation or
      arbitration pertaining hereto; (2) to the extent such information (i) is or becomes publicly available
      other than as the result of a disclosure in breach hereof, (ii) becomes available to D&T on a
      nonconfidential basis from a source that D&T believes is not prohibited from disclosing such
      information to D&T, (iii) is already known by D&T without any obligation of confidentiality with
      respect thereto, or (iv) is developed by D&T independently of any disclosures made to D&T
      hereunder; or (3) to contractors providing administrative, infrastructure, and other support services to
      D&T and subcontractors providing services in connection with this engagement, in each case,
      whether located within or outside of the United States, provided that such contractors and
      subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph.



                                                      11
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 152 of 390


 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and made
      a part hereof.




                                                    12
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 153 of 390


                                                                                               APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated April 26, 2017, between Deloitte & Touche LLP
 and the Entities.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable to
 the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract, statute, tort
 (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice to
 the parties, and shall be treated as compromise and settlement negotiations under the standards set forth in
 the Federal Rules of Evidence and all applicable state counterparts, together with any applicable statutes
 protecting the confidentiality of mediations or settlement discussions. If the parties cannot agree on a
 mediator, the International Institute for Conflict Prevention and Resolution (“CPR”), at the written
 request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of the
 written notice beginning the mediation process (or such longer period, if the parties so agree in writing),
 the mediation shall terminate and the Dispute shall be settled by binding arbitration to be held in New
 York, New York. The arbitration shall be solely between the parties and shall be conducted in accordance
 with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the commencement
 of the arbitration, except to the extent modified by this Dispute Resolution Provision (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entities and Deloitte &
 Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in accordance
 with the Rules. No arbitrator may serve on the panel unless he or she has agreed in writing to enforce the
 terms of the engagement letter (including its appendices) to which this Dispute Resolution Provision is
 attached and to abide by the terms of this Dispute Resolution Provision. Except with respect to the
 interpretation and enforcement of these arbitration procedures (which shall be governed by the Federal
 Arbitration Act), the arbitrators shall apply the laws of the State of New York (without giving effect to its
 choice of law principles) in connection with the Dispute. The arbitrators may render a summary
 disposition relative to all or some of the issues, provided that the responding party has had an adequate
 opportunity to respond to any such application for such disposition. Discovery shall be conducted in
 accordance with the Rules.
 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making any
 disclosure permitted by the Rules, a party shall give written notice to all other parties and afford such
 parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’ award may
 be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the parties
 shall share the fees and expenses of both the mediators and the arbitrators equally.




                                                       13
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 154 of 390                              Deloitte & Touche LLP

                                                                                         111 S. Wacker Drive
                                                                                         Chicago, IL 60606-4301
                                                                                         USA

                                                                                         Tel: +1 312 486 1000
                                                                                         Fax: +1 312 486 1486
                                                                                         www.deloitte.com

 May 16, 2018

 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for the
 following entities (each the “Entity; collectively, the “Entities” or “you” or “your”), which are affiliates
 or subsidiaries of Sears Holdings Corporation (“Company”).


                        Entity                                  Year End              Relationship

  Sears Protection Company and subsidiaries              February 3, 2018            Subsidiary

  Sears Protection Company Florida LLC                   February 3, 2018            Subsidiary

  Sears Reinsurance Company Ltd.                         February 3, 2018            Subsidiary

  Sears, Roebuck de Puerto Rico, Inc.                    February 3, 2018            Subsidiary

 Mr. Jim Berry, Ms. Lesley McDonnell, and Ms. Sarah Pinto will be responsible for the services that we
 perform for the Entities hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Entities on issues as they arise throughout the year. Hence, we hope that
 you will call Mr. Berry, Ms. McDonnell, or Ms. Pinto whenever you believe D&T can be of assistance.
 This assistance will require approval by the Audit Committee of Sears Holdings Corporation (the
 “Sears Holdings Audit Committee”) in accordance with its preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Audits of Financial Statements

 Our engagement is to perform an audit for each of the Entities in accordance with auditing standards
 generally accepted in the United States of America (“generally accepted auditing standards”). The
 objective of an audit conducted in accordance with generally accepted auditing standards is to express
 an opinion on whether each of the Entities’ financial statements for the year ended as mentioned
 above, are presented fairly, in all material respects, in accordance with accounting principles generally
 accepted in the United States of America (“generally accepted accounting principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 Supplementary information accompanies the Sears, Roebuck de Puerto Rico, Inc. financial statements.
 We will subject such supplementary information to the auditing procedures applied to our audit of the
 Sears, Roebuck de Puerto Rico, Inc. financial statements and certain additional procedures with the
 objective of expressing an opinion on whether such information is fairly stated, in all material
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                             Pg 155 of 390
 Mr. Robert A. Riecker
 May 16, 2018
 Page 2

 respects, in relation to the financial statements as a whole.

 D&T Reports

 We expect to issue a written report upon the completion of each of our audits. Our ability to express
 any opinion or to issue any report as a result of this engagement and the wording thereof will, of
 course, be dependent on the facts and circumstances at the date of our reports. If, for any reason, we
 are unable to complete any of our audits or are unable to form or have not formed any opinion, we
 may decline to express any opinion or decline to issue any report as a result of this engagement. If we
 are unable to complete any of our audits, or if any report to be issued by D&T as a result of this
 engagement requires modification, the reasons for this will be discussed with the Board of Directors of
 the respective Entity (collectively, the “Boards”) and the respective Entities’ management
 (“management”).

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Sears Holdings Audit Committee

 As independent auditors of the Entities, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Boards and
 accordingly, except as otherwise specifically noted, we will report directly to the Boards. You have
 advised us that the services to be performed under this engagement letter, including, where
 applicable, the use by D&T of affiliates or related entities as subcontractors in connection with this
 engagement, have been approved by the Sears Holdings Audit Committee in accordance with the
 Sears Holdings Audit Committee’s established preapproval policies and procedures.

 Communications with the Boards

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Boards and management of each of the Entities.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to
 approve our fees. Fees have been previously approved at the March 15, 2017 Sears Holdings Audit
 Committee meeting and the fees, plus expenses, are estimated to be as follows:

                                         Entity                        Fees

                     Sears Protection Company and subsidiaries         $100,000

                     Sears Protection Company Florida LLC               $69,000

                     Sears Reinsurance Company Ltd. (includes          $109,900
                     US GAAP and statutory audits)

                     Sears, Roebuck de Puerto Rico, Inc.             $101,000*

 * Includes audit fee for the audit of the supplementary tax information of $17,000.

 Based on the anticipated timing of the work, our fees will be billed as the work is performed and
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 156 of 390
 Mr. Robert A. Riecker
 May 16, 2018
 Page 3

 payments are due 45 days from the date of the invoice. Engagement-related expenses, such as
 technology and administrative-related charges, will be billed separately in addition to the fees.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 period under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Entities intend to publish or otherwise reproduce in any document any report issued as a result
 of this engagement, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with a regulator, in
 a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
 with such document, the Entities agree that their management will provide D&T with a draft of the
 document to read and obtain our approval for the inclusion or incorporation by reference of any of our
 reports, or the reference to D&T, in such document before the document is printed and distributed.
 The inclusion or incorporation by reference of any of our reports in any such document would
 constitute the reissuance of such reports. The Entities also agree that their management will notify us
 and obtain our approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Entities. Any
 request by the Entities to reissue any report issued as a result of this engagement, to consent to any
 such report’s inclusion or incorporation by reference in an offering or other document, or to agree to
 any such report’s inclusion on an electronic site will be considered based on the facts and
 circumstances existing at the time of such request. The estimated fees outlined herein do not include
 any procedures that would need to be performed in connection with any such request. Should D&T
 agree to perform such procedures, fees for such procedures would be subject to the mutual
 agreement of the Entities and D&T.

                                                  *****
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 157 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                             Pg 158 of 390



                                                                                       APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated May 16, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Boards are presented fairly, in all material respects, in accordance with generally
 accepted accounting principles. The audits of the financial statements do not relieve management or
 the Boards of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audits are properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audits to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to each of the
 Entities’ preparation and fair presentation of the financial statements in order to design audit
 procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion
 on the effectiveness of each of the Entities’ internal control. An audit also includes evaluating the
 appropriateness of accounting policies used and the reasonableness of significant accounting estimates
 made by management, as well as evaluating the overall presentation of the financial statements.
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 159 of 390


                                                                                      APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated May 16, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Entities comply with the laws and regulations applicable to
           their activities and informing us of all instances of identified or suspected noncompliance
           with such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audits, and (3) unrestricted access to personnel
           within the Entities from whom we determine it necessary to obtain audit evidence

 Management is also responsible for (1) preparing the supplementary information in accordance with
 generally accepted accounting principles, (2) including our report on the supplementary information in
 any document that contains the supplementary information and that indicates that D&T has reported
 on such supplementary information, and (3) presenting the supplementary information with the Sears,
 Roebuck de Puerto Rico, Inc. audited financial statements or, if such information will not be presented
 with the audited financial statements, to make the Sears, Roebuck de Puerto Rico, Inc. audited
 financial statements readily available to the intended users of such information no later than the date
 of issuance by the Entities of the supplementary information and our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entities’ management about the representations embodied in the
 financial statements and Sears, Roebuck de Puerto Rico, Inc.’s supplementary information. In
 addition, we will request that management provide us with the written representations the Entities are
 required to provide to their independent auditors under generally accepted auditing standards. The
 responses to those inquiries and the written representations of management are part of the evidential
 matter that D&T will rely on in forming its opinion on the Entities’ financial statements and Sears,
 Roebuck de Puerto Rico, Inc.’s supplementary information.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Sears Holdings
 Audit Committee, in accordance with the Sears Holdings Audit Committee’s preapproval process, for
 any services to be provided by D&T to the Entities.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 160 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Entities and the related fees (if any) would be subject to
 the mutual agreement of the Entities and D&T and may be described in a separate written agreement.
 The Entities hereby confirm that any use or receipt by the Entities of these programs and subscriptions
 is approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Entities are attest clients. Management of the Entities will ensure
 that the Entities, together with their subsidiaries and other entities that comprise the Entities for
 purposes of the consolidated financial statements, have policies and procedures in place for the
 purpose of ensuring that neither the Entities nor any such subsidiary or other entity will act to engage
 D&T or accept from D&T any service that either has not been subjected to their preapproval process or
 that under SEC or other applicable rules would impair D&T’s independence. All potential services are
 to be discussed with Mr. Berry, Ms. McDonnell, or Ms. Pinto.

 In connection with the foregoing paragraph, the Entities agree to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Entities’ affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Entities Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Entities will ensure that the Entities, together with their subsidiaries and other
 entities that comprise the Entities for purposes of the consolidated financial statements, also have
 policies and procedures in place for purposes of ensuring that D&T’s independence will not be impaired
 by hiring a former or current D&T partner, principal, or professional employee in an accounting role or
 financial reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Entities for a former or current D&T partner, principal, or
 professional employee should be discussed with Mr. Berry, Ms. McDonnell, or Ms. Pinto and approved
 by the Sears Holdings Audit Committee before entering into substantive employment conversations
 with the former or current D&T partner, principal, or professional employee, if such opportunity relates
 to serving (1) as chief executive officer, controller, chief financial officer, chief accounting officer, or
 any equivalent position for the Entities or in a comparable position at a significant subsidiary of the
 Entities; (2) on the board of directors of the of the Company or the Entities; (3) as a member of the
 Sears Holdings Audit Committee; or (4) in any other position that would cause a violation of securities
 laws and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services,”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                             Pg 161 of 390


                                                                                       APPENDIX C

 COMMUNICATIONS WITH THE BOARDS
 This Appendix C is part of the engagement letter dated May 16, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation.

 We are responsible for communicating with the Boards significant matters related to the audit that
 are, in our professional judgment, relevant to the responsibilities of the Boards in overseeing the
 financial reporting process.

 In connection with the foregoing, we will communicate to the Boards any fraud we identify or suspect
 that involves (1) management, (2) employees of the Entities who have significant roles in internal
 control, or (3) other employees of the Entities when the fraud results in a material misstatement of
 the financial statements. In addition, we will communicate with the Boards any other matters related
 to fraud that are, in our professional judgment, relevant to their responsibilities. We will communicate
 to management any fraud perpetrated by lower-level employees of which we become aware that does
 not result in a material misstatement of the financial statements; however, we will not communicate
 such matters to the Boards, unless otherwise directed by the Boards.

 We will also communicate to the Boards matters involving the Entities’ noncompliance with laws and
 regulations that have come to our attention during the course of our audits, other than when such
 matters are clearly inconsequential.

 We will also communicate in writing to management and the Boards any significant deficiencies or
 material weaknesses in internal control (as defined in generally accepted auditing standards) that we
 have identified during the audits, including those that were remediated during the audits.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Boards. However, we will communicate to the
 Boards matters required by AICPA AU-C 260, The Auditor’s Communication with Those Charged with
 Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 162 of 390


                                                                                        APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated May 16, 2018, between Deloitte &
 Touche LLP and Sears Holdings Corporation.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Entities, Sears Holdings
      Corporation, Sears Holdings Audit Committee or the Boards.

 2.   Survival. The agreements and undertakings of the Entities contained in the engagement letter will
      survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Entities hereby consent to D&T
      subcontracting a portion of its services under this engagement to any affiliate or related entity,
      whether located within or outside of the United States. Professional services performed hereunder
      by any of D&T’s affiliates or related entities shall be invoiced as professional fees, and any related
      expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Entities, D&T shall not disclose such information
      to any third party without the Entities’ consent, using at least the same degree of care as it
      employs in maintaining in confidence its own confidential information of a similar nature, but in
      no event less than a reasonable degree of care. The Entities hereby consent to D&T disclosing
      such information (1) as may be required by law or regulation, or to respond to governmental
      inquiries, or in accordance with applicable professional standards or rules, or in connection with
      litigation or arbitration pertaining hereto; (2) to the extent such information (i) is or becomes
      publicly available other than as the result of a disclosure in breach hereof, (ii) becomes available
      to D&T on a nonconfidential basis from a source that D&T believes is not prohibited from
      disclosing such information to D&T, (iii) is already known by D&T without any obligation of
      confidentiality with respect thereto, or (iv) is developed by D&T independently of any disclosures
      made to D&T hereunder; or (3) to contractors providing administrative, infrastructure, and other
      support services to D&T and subcontractors providing services in connection with this
      engagement, in each case, whether located within or outside of the United States, provided that
      such contractors and subcontractors have agreed to be bound by confidentiality obligations
      similar to those in this paragraph.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 163 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated May 16, 2018, between Deloitte & Touche LLP
 and Sears Holdings Corporation.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. The Entities, on the one hand,
 and Deloitte & Touche LLP, on the other hand, shall each designate one arbitrator in accordance with
 the “screened” appointment procedure provided in the Rules and the two party-designated arbitrators
 shall jointly select the third in accordance with the Rules. No arbitrator may serve on the panel unless
 he or she has agreed in writing to enforce the terms of the engagement letter (including its
 appendices) to which this Dispute Resolution Provision is attached and to abide by the terms of this
 Dispute Resolution Provision. Except with respect to the interpretation and enforcement of these
 arbitration procedures (which shall be governed by the Federal Arbitration Act), the arbitrators shall
 apply the laws of the State of New York (without giving effect to its choice of law principles) in
 connection with the Dispute. The arbitrators may render a summary disposition relative to all or some
 of the issues, provided that the responding party has had an adequate opportunity to respond to any
 such application for such disposition. Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                                  Pg 164 of 390


                                                 Exhibit 7

                               Kmart PR and Sears PR Audit Engagement Letters




 WEIL:\96792963\4\73217.0004
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 165 of 390                               Deloitte & Touche LLP

                                                                                           111 S. Wacker Drive
                                                                                           Chicago, IL 60606-4301
                                                                                           USA

                                                                                           Tel: +1 312 486 1000
                                                                                           Fax: +1 312 486 1486
                                                                                           www.deloitte.com




 June 16, 2017


 Mr. Joseph F Jordan
 Interim Controller
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Jordan:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Kmart
 Operations LLC - Puerto Rico Division, which is a wholly-owned subsidiary of Sears Holdings
 Corporation ("Sears Holdings" or the “Company") and for Sears Operations LLC - Puerto Rico Division,
 which is also a wholly-owned subsidiary of Sears Holdings (collectively, the "Entities").

 Ms. Seema Pajula and Mr. Scott Szalony will be responsible for the services that we perform for the
 Entities hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would also be
 pleased to assist the Entities on issues as they arise throughout the year. Hence, we hope that you will call
 Ms. Pajula or Mr. Szalony whenever you believe D&T can be of assistance. This assistance will require
 approval by the Sears Holdings Audit Committee in accordance with its preapproval policies and
 procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and conditions
 set forth herein and in the accompanying appendices. Such terms and conditions shall be effective as of
 the date of the commencement of such services.

 Audit of Financial Statements

 Our engagement is to perform an audit for each of the Entities in accordance with auditing standards
 generally accepted in the United States of America (“generally accepted auditing standards”). The
 objective of an audit conducted in accordance with generally accepted auditing standards is to express an
 opinion on whether each of the Entities’ financial statements as of and for the year ended January 28,
 2017, are presented fairly, in all material respects, in accordance with accounting principles generally
 accepted in the United States of America (“generally accepted accounting principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in accordance
 with generally accepted auditing standards.

 Supplemental tax information (“supplementary information”) accompanies the Entities’ financial
 statements. We will subject such supplementary information to the auditing procedures applied to our
 audit of the financial statements and certain additional procedures with the objective of expressing an
 opinion on whether such information is fairly stated, in all material respects, in relation to the financial
 statements as a whole.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 166 of 390


 D&T Reports

 We expect to issue a written report upon the completion of each of the audits. Our ability to express an
 opinion or to issue any report as a result of this engagement and the wording thereof will, of course, be
 dependent on the facts and circumstances at the date of our report. If, for any reason, we are unable to
 complete our audits or are unable to form or have not formed an opinion, we may decline to express an
 opinion or decline to issue any report as a result of this engagement. If we are unable to complete any of
 the audits or if any report to be issued by D&T as a result of this engagement requires modification, the
 reasons for this will be discussed with the Board of Directors of the respective Entity (collectively, the
 “Boards”) and the respective Entities’ management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Sears Holdings Audit Committee

 As independent auditors of the Entities, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Boards and
 accordingly, except as otherwise specifically noted, we will report directly to the Boards. You have
 advised us that the services to be performed under this engagement letter, including, where applicable, the
 use by D&T of affiliates or related entities as subcontractors in connection with this engagement, have
 been approved by the Sears Holdings Audit Committee in accordance with the Sears Holdings Audit
 Committee’s established preapproval policies and procedures.

 Communications with the Boards

 Appendix C describes various matters that we are required by generally accepted auditing standards to
 communicate with the Boards and management of each of the Entities.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to approve
 our fees. Fees have been previously approved at the March 16, 2016, Sears Holdings Audit Committee
 meeting and the fees, plus expenses, are estimated to be as follows:
                                          Entity                                Fees
                      Kmart Operations LLC – Puerto Rico
                                                                        $98,000^
                       Division
                      Sears Operations LLC – Puerto Rico Division       $98,000^

 ^ Includes audit fee for the audit of the supplementary tax information of $17,000.

 Based on the anticipated timing of the work, our fees will be billed as the work is performed and
 payments are due 45 days from the date of the invoice. Engagement-related expenses will be billed
 separately in addition to the fees.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance with
 these terms. Our estimated fees are based on certain assumptions, including (1) timely and accurate
 completion of the requested entity participation schedules and additional supporting information, (2) no
 inefficiencies during the audit process or changes in scope caused by events that are beyond our control,
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 167 of 390


 (3) the effectiveness of internal control over financial reporting throughout the period under audit, (4) a
 minimal level of audit adjustments (recorded or unrecorded), and (5) no changes to the timing or extent of
 our work plans. We will notify you promptly of any circumstances we encounter that could significantly
 affect our estimate and discuss with you any additional fees, as necessary.

 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Entities and D&T at such time as D&T is engaged to perform the services and
 would be described in a separate engagement letter.

 Inclusion of D&T Reports or References to D&T in Other Documents or Electronic Sites

 If the Entities or the Company intend to publish or otherwise reproduce in any document any report
 issued as a result of this engagement, or otherwise make reference to D&T in a document that contains
 other information in addition to the audited financial statements (e.g., in a periodic filing with a regulator,
 in a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
 with such document, the Entities and the Company agree that management will provide D&T with a draft
 of the document to read and obtain our approval for the inclusion or incorporation by reference of any of
 our reports, or the reference to D&T, in such document before the document is printed and distributed.
 The inclusion or incorporation by reference of any of our reports in any such document would constitute
 the reissuance of such reports. The Entities and the Company also agree that management will notify us
 and obtain our approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Entities or the
 Company. Any request by the Entities or the Company to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or other
 document, or to agree to any such report’s inclusion on an electronic site will be considered based on the
 facts and circumstances existing at the time of such request. The estimated fees outlined herein do not
 include any procedures that would need to be performed in connection with any such request. Should
 D&T agree to perform such procedures, fees for such procedures would be subject to the mutual
 agreement of the Company and D&T.

                                                    *****

 The parties acknowledge and agree that D&T is being engaged under this engagement letter to provide
 only the services described herein. Should the Entities, the Boards, or the Company request, and should
 D&T agree to provide, services (including audit services) beyond those described herein, such services
 will constitute a separate engagement and will be governed by a separate engagement letter.

 This engagement letter, including Appendices A through E attached hereto and made a part hereof,
 constitutes the entire agreement between the parties with respect to this engagement and supersedes any
 other prior or contemporaneous agreements or understandings between the parties, whether written or
 oral, relating to this engagement.
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 168 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 169 of 390


                                                                                           APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN ACCORDANCE WITH
 GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated June 16, 2017, between Deloitte & Touche LLP
 and the Entities.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the oversight
 of the Boards are presented fairly, in all material respects, in accordance with generally accepted
 accounting principles. The audit of the financial statements does not relieve management or the Boards of
 their responsibilities.
 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain reasonable,
 rather than absolute, assurance about whether the financial statements as a whole are free from material
 misstatement, whether caused by fraud or error. However, because of the inherent limitations of an audit,
 together with the inherent limitations of internal control, an unavoidable risk exists that some material
 misstatements may not be detected, even though the audit is properly planned and performed in
 accordance with generally accepted auditing standards. We have no responsibility to plan and perform the
 audit to obtain reasonable assurance that misstatements, whether caused by fraud or error, that are not
 material to the financial statements as a whole are detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
 the financial statements. The procedures selected depend on our judgment, including the assessment of
 the risks of material misstatement of the financial statements, whether caused by fraud or error. In making
 those risk assessments, we consider internal control relevant to the Company’s preparation and fair
 presentation of the financial statements in order to design audit procedures that are appropriate in the
 circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s
 internal control. An audit also includes evaluating the appropriateness of accounting policies used and the
 reasonableness of significant accounting estimates made by management, as well as evaluating the overall
 presentation of the financial statements.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 170 of 390


                                                                                             APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES

 This Appendix B is part of the engagement letter dated June 16, 2017, between Deloitte & Touche LLP
 and the Entities.

 Financial Statements

 The Entities’ management is responsible for the preparation, fair presentation, and overall accuracy of the
 financial statements in accordance with generally accepted accounting principles. In this regard,
 management has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the preparation
           and fair presentation of financial statements that are free from material misstatement, whether
           due to fraud or error

          Identifying and ensuring that the Company complies with the laws and regulations applicable to
           its activities and informing us of all instances of identified or suspected noncompliance with
           such laws or regulations

          Providing us with (1) access to all information of which management is aware that is relevant to
           the preparation and fair presentation of the financial statements, such as records,
           documentation, and other matters, (2) additional information that we may request from
           management for the purpose of our audit, and (3) unrestricted access to personnel within the
           Company from whom we determine it necessary to obtain audit evidence.

 Management is also responsible for (1) preparing the supplementary information in accordance with
 generally accepted accounting principles, (2) including our report on the supplementary information in
 any document that contains the supplementary information and that indicates that D&T has reported on
 such supplementary information, and (3) presenting the supplementary information with the audited
 financial statements or, if such information will not be presented with the audited financial statements, to
 make the audited financial statements readily available to the intended users of such information no later
 than the date of issuance by the Entities of the supplementary information and our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entities’ management about the representations embodied in the
 financial statements and supplementary information. In addition, we will request that the Entities’
 management provide us with the written representations the Entities’ are required to provide to its
 independent auditors under generally accepted auditing standards. The responses to those inquiries and
 the written representations of the Entities’ management are part of the evidential matter that D&T will
 rely on in forming its opinion on the Entities’ financial statements and supplementary information.

 Process for Obtaining Preapproval of Services

 The Entities’ management is responsible for the coordination of obtaining the preapproval of the Sears
 Holdings Audit Committee, in accordance with the Sears Holdings Audit Committee’s preapproval
 process, for any services to be provided by D&T to the Entities.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 171 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs, seminars,
 tools, and related services, such as live programs, webcasts (including the Dbriefs webcast series),
 podcasts, websites, database subscriptions (including some that provide access to D&T proprietary
 information and tools that offer technical support and advice), checklists, research reports, surveys,
 published books and other materials, applications, local office seminars, Technical Library, and CXO
 conferences (collectively, “programs and subscriptions”). D&T may provide these programs and
 subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some instances,
 D&T may include complimentary rooms or meals as part of programs or seminars. Any programs and
 subscriptions requested by the Company and the related fees (if any) would be subject to the mutual
 agreement of the Company and D&T and may be described in a separate written agreement. The
 Company hereby confirms that any use or receipt by the Company of these programs and subscriptions is
 approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Company is an attest client. Management of the Entities will ensure
 that the Entities, together with its subsidiaries and other entities that comprise the Company for purposes
 of the consolidated financial statements, has policies and procedures in place for the purpose of ensuring
 that neither the Company nor any such subsidiary or other entity will act to engage D&T or accept from
 D&T any service that either has not been subjected to their preapproval process or that under SEC or
 other applicable rules would impair D&T’s independence. All potential services are to be discussed with
 Mr. Szalony or Ms. Pajula.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions. Management
 of the Entities will ensure that the Entities, together with its subsidiaries and other entities that comprise
 the Entities for purposes of the consolidated financial statements, also has policies and procedures in
 place for purposes of ensuring that D&T’s independence will not be impaired by hiring a former or
 current D&T partner, principal, or professional employee in an accounting role or financial reporting
 oversight role that would cause a violation of securities laws and regulations. Any employment
 opportunities with the Company for a former or current D&T partner, principal, or professional employee
 should be discussed with Mr. Szalony or Ms. Pajula and approved by the Sears Holdings Audit
 Committee before entering into substantive employment conversations with the former or current D&T
 partner, principal, or professional employee, if such opportunity relates to serving (1) as chief executive
 officer, controller, chief financial officer, chief accounting officer, or any equivalent position for the
 Company or in a comparable position at a significant subsidiary of the Company; (2) on the board of
 directors of the Company or Entities; (3) as a member of the Sears Holdings Audit Committee; or (4) in
 any other position that would cause a violation of securities laws and regulations.
18-23538-rdd     Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32            Main Document
                                           Pg 172 of 390


 For the purpose of the preceding sections entitled “Independence matters,” “Process for Obtaining
 Preapproval of services” and “Program and Subscription Services”, “D&T” shall mean Deloitte & Touche
 LLP and its subsidiaries, Deloitte Tohmatsu Limited, its member firms, the affiliates of Deloitte &
 Touche LLP, Deloitte Tohmatsu Limited, its member firms; and in all cases any successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 173 of 390


                                                                                           APPENDIX C

 COMMUNICATIONS WITH THE BOARDS

 This Appendix C is part of the engagement letter dated June 16, 2017, between Deloitte & Touche LLP
 and the Entities.

 We are responsible for communicating with the Boards significant matters related to the audit that are, in
 our professional judgment, relevant to the responsibilities of the Boards in overseeing the financial
 reporting process.

 In connection with the foregoing, we will communicate to the Boards any fraud we identify or suspect
 that involves (1) management, (2) employees of the Entities who have significant roles in internal control,
 or (3) other employees of the Entities when the fraud results in a material misstatement of the financial
 statements. In addition, we will communicate with the Boards any other matters related to fraud that are,
 in our professional judgment, relevant to their responsibilities. We will communicate to management any
 fraud perpetrated by lower-level employees of which we become aware that does not result in a material
 misstatement of the financial statements; however, we will not communicate such matters to the Boards,
 unless otherwise directed by the Boards.

 We will also communicate to the Boards matters involving the Entities’ noncompliance with laws and
 regulations that have come to our attention during the course of our audit, other than when such matters
 are clearly inconsequential.

 We will also communicate in writing to management and the Boards any significant deficiencies or
 material weaknesses in internal control (as defined in generally accepted auditing standards) that we have
 identified during the audit, including those that were remediated during the audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Boards. However, we will communicate to the Boards
 matters required by AICPA AU-C 260, The Auditor’s Communication with Those Charged with
 Governance.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 174 of 390


                                                                                               APPENDIX D

 GENERAL BUSINESS TERMS

 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated June 16, 2017, between Deloitte &
 Touche LLP and the Entities.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Company, the Entities, or the
      Boards.

 2.   Survival. The agreements and undertakings of the Boards contained in the engagement letter will
      survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement without
      the prior written consent of the other parties. The Company and the Boards hereby consent to D&T
      subcontracting a portion of its services under this engagement to any affiliate or related entity,
      whether located within or outside of the United States. Professional services performed hereunder by
      any of D&T’s affiliates or related entities shall be invoiced as professional fees, and any related
      expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to render
      it enforceable, preserving to the fullest extent permissible the intent of the parties set forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of any
      delays or non-performance directly or indirectly resulting from circumstances or causes beyond its
      reasonable control, including, without limitation, fire, epidemic or other casualty, act of God, strike
      or labor dispute, war or other violence, or any law, order or requirement of any governmental agency
      or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into possession
      of any confidential information of the Entities, D&T shall not disclose such information to any third
      party without the Entities’ consent, using at least the same degree of care as it employs in
      maintaining in confidence its own confidential information of a similar nature, but in no event less
      than a reasonable degree of care. The Entities and the Boards hereby consent to D&T disclosing such
      information (1) as may be required by law or regulation, or to respond to governmental inquiries, or
      in accordance with applicable professional standards or rules, or in connection with litigation or
      arbitration pertaining hereto; (2) to the extent such information (i) is or becomes publicly available
      other than as the result of a disclosure in breach hereof, (ii) becomes available to D&T on a
      nonconfidential basis from a source that D&T believes is not prohibited from disclosing such
      information to D&T, (iii) is already known by D&T without any obligation of confidentiality with
      respect thereto, or (iv) is developed by D&T independently of any disclosures made to D&T
      hereunder; or (3) to contractors providing administrative, infrastructure, and other support services to
      D&T and subcontractors providing services in connection with this engagement, in each case,
      whether located within or outside of the United States, provided that such contractors and
      subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
18-23538-rdd    Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                           Pg 175 of 390


    arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and made
    a part hereof.
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 176 of 390


                                                                                               APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated June 16, 2017, between Deloitte & Touche LLP
 and the Entities.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable to
 the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract, statute, tort
 (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards set forth
 in the Federal Rules of Evidence and all applicable state counterparts, together with any applicable
 statutes protecting the confidentiality of mediations or settlement discussions. If the parties cannot agree
 on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”), at the written
 request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of the
 written notice beginning the mediation process (or such longer period, if the parties so agree in writing),
 the mediation shall terminate and the Dispute shall be settled by binding arbitration to be held in New
 York, New York. The arbitration shall be solely between the parties and shall be conducted in accordance
 with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the commencement
 of the arbitration, except to the extent modified by this Dispute Resolution Provision (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entities and Deloitte &
 Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in accordance
 with the Rules. No arbitrator may serve on the panel unless he or she has agreed in writing to enforce the
 terms of the engagement letter (including its appendices) to which this Dispute Resolution Provision is
 attached and to abide by the terms of this Dispute Resolution Provision. Except with respect to the
 interpretation and enforcement of these arbitration procedures (which shall be governed by the Federal
 Arbitration Act), the arbitrators shall apply the laws of the State of New York (without giving effect to its
 choice of law principles) in connection with the Dispute. The arbitrators may render a summary
 disposition relative to all or some of the issues, provided that the responding party has had an adequate
 opportunity to respond to any such application for such disposition. Discovery shall be conducted in
 accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making any
 disclosure permitted by the Rules, a party shall give written notice to all other parties and afford such
 parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’ award may
 be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the parties
 shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 177 of 390                             Deloitte & Touche LLP

                                                                                        111 S. Wacker Drive
                                                                                        Chicago, IL 60606-4301
                                                                                        USA

                                                                                        Tel: +1 312 486 1000
                                                                                        Fax: +1 312 486 1486
                                                                                        www.deloitte.com

 June 13, 2018

 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Kmart
 Operations LLC - Puerto Rico Division, which is a wholly-owned subsidiary of Sears Holdings
 Corporation ("Sears Holdings" or the “Company") and for Sears Operations LLC - Puerto Rico Division,
 which is also a wholly-owned subsidiary of Sears Holdings (collectively, the “Entities”).

 Mr. Jim Berry and Ms. Lesley McDonnell will be responsible for the services that we perform for the
 Entities hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Entities on issues as they arise throughout the year. Hence, we hope that
 you will call Mr. Berry or Ms. McDonnell whenever you believe D&T can be of assistance. This
 assistance will require approval by the Sears Holdings Audit Committee in accordance with its
 preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Audit of Financial Statements

 Our engagement is to perform an audit for each of the Entities in accordance with auditing standards
 generally accepted in the United States of America (“generally accepted auditing standards”). The
 objective of an audit conducted in accordance with generally accepted auditing standards is to express
 an opinion on whether each of the Entities’ financial statements as of for the year ended February 3,
 2018, are presented fairly, in all material respects, in accordance with accounting principles generally
 accepted in the United States of America (“generally accepted accounting principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 Supplemental tax information (“supplementary information”) accompanies the Entities’ financial
 statements. We will subject such supplementary information to the auditing procedures applied to our
 audit of the financial statements and certain additional procedures with the objective of expressing an
 opinion on whether such information is fairly stated, in all material respects, in relation to the financial
 statements as a whole.

 D&T Reports

 We expect to issue a written report upon the completion of each of our audits. Our ability to express
 an opinion or to issue any report as a result of this engagement and the wording thereof will, of
 course, be dependent on the facts and circumstances at the date of our reports. If, for any reason, we
 are unable to complete our audits or are unable to form or have not formed an opinion, we may
 decline to express an opinion or decline to issue any report as a result of this engagement. If, for any
 reason, we are unable to complete any of our audits, or if any report to be issued by D&T as a result
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 178 of 390


 of this engagement requires modification, the reasons for this will be discussed with the Board of
 Directors of the respective Entity (collectively, the “Boards”) and the respective Entities’ management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Sears Holdings Audit Committee

 As independent auditors of the Entities, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Boards and
 accordingly, except as otherwise specifically noted, we will report directly to the Boards. You have
 advised us that the services to be performed under this engagement letter, including, where
 applicable, the use by D&T of affiliates or related entities as subcontractors in connection with this
 engagement, have been approved by the Sears Holdings Audit Committee in accordance with the
 Sears Holdings Audit Committee’s established preapproval policies and procedures.

 Communications with the Boards

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Boards and management of each of the Entities.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to
 approve our fees. Fees were previously approved at the March 15, 2017, Sears Holdings Audit
 Committee meeting and the fees, plus expenses, are estimated to be as follows:

                                         Entity                          Fees

                     Kmart Operations LLC – Puerto Rico                 $98,000^
                     Division

                     Sears Operations LLC – Puerto Rico Division        $98,000^

 ^ Includes audit fee for the audit of the supplementary tax information of $17,000.

 Based on the anticipated timing of the work, our fees will be billed as the work is performed and
 payments are due 45 days from the date of the invoice. Engagement-related expenses, such as
 technology and administrative related charges, will be billed in addition to the fees and will be stated
 separately on the invoices.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 period under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Entities and D&T at such time as D&T is engaged to perform the services and
 would be described in a separate engagement letter.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 179 of 390


 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Entities or the Company intend to publish or otherwise reproduce in any document any report
 issued as a result of this engagement, or otherwise make reference to D&T in a document that
 contains other information in addition to the audited financial statements (e.g., in a periodic filing with
 a regulator, in a debt or equity offering circular, or in a private placement memorandum), thereby
 associating D&T with such document, the Entities and the Company agree that its management will
 provide D&T with a draft of the document to read and obtain our approval for the inclusion or
 incorporation by reference of any of our reports, or the reference to D&T, in such document before the
 document is printed and distributed. The inclusion or incorporation by reference of any of our reports
 in any such document would constitute the reissuance of such reports. The Entities and the Company
 also agree that its management will notify us and obtain our approval prior to including any of our
 reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Entities or the
 Company. Any request by the Entities or the Company to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or
 other document, or to agree to any such report’s inclusion on an electronic site will be considered
 based on the facts and circumstances existing at the time of such request. The estimated fees outlined
 herein do not include any procedures that would need to be performed in connection with any such
 request. Should D&T agree to perform such procedures, fees for such procedures would be subject to
 the mutual agreement of the Company and D&T.

                                                 *****

 The parties acknowledge and agree that D&T is being engaged under this engagement letter to
 provide only the services described herein. Should the Entities, the Boards, or the Company request,
 and should D&T agree to provide, services (including audit services) beyond those described herein,
 such services will constitute a separate engagement and will be governed by a separate engagement
 letter.

 This engagement letter, including Appendices A through E attached hereto and made a part hereof,
 constitutes the entire agreement between the parties with respect to this engagement and supersedes
 any other prior or contemporaneous agreements or understandings between the parties, whether
 written or oral, relating to this engagement.
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 180 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                             Pg 181 of 390


                                                                                       APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated June 13, 2018, between Deloitte & Touche LLP
 and the Entities.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Boards are presented fairly, in all material respects, in accordance with generally
 accepted accounting principles. The audits of the financial statements do not relieve management or
 the Boards of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audits are properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audits to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to each of the
 Entities’ preparation and fair presentation of the financial statements in order to design audit
 procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion
 on the effectiveness of each of the Entities’ internal control. An audit also includes evaluating the
 appropriateness of accounting policies used and the reasonableness of significant accounting estimates
 made by management, as well as evaluating the overall presentation of the financial statements.
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 182 of 390


                                                                                      APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated June 13, 2018, between Deloitte & Touche LLP
 and the Entities.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Entities comply with the laws and regulations applicable to
           their activities and informing us of all instances of identified or suspected noncompliance
           with such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audits, and (3) unrestricted access to personnel
           within the Entities from whom we determine it necessary to obtain audit evidence

 Management is also responsible for (1) preparing the supplementary information in accordance with
 generally accepted accounting principles, (2) including our report on the supplementary information in
 any document that contains the supplementary information and that indicates that D&T has reported
 on such supplementary information, and (3) presenting the supplementary information with the
 audited financial statements or, if such information will not be presented with the audited financial
 statements, to make the audited financial statements readily available to the intended users of such
 information no later than the date of issuance by the Entities of the supplementary information and
 our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entities’ management about the representations embodied in the
 financial statements and supplementary information. In addition, we will request that management
 provide us with the written representations the Entities are required to provide to their independent
 auditors under generally accepted auditing standards. The responses to those inquiries and the written
 representations of management are part of the evidential matter that D&T will rely on in forming its
 opinion on the Entities’ financial statements and supplementary information.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Sears Holdings
 Audit Committee, in accordance with the Sears Holdings Audit Committee’s preapproval process, for
 any services to be provided by D&T to the Entities.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 183 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Entities and the related fees (if any) would be subject to
 the mutual agreement of the Entities and D&T and may be described in a separate written agreement.
 The Entities hereby confirm that any use or receipt by the Entities of these programs and subscriptions
 is approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Entities are attest clients. Management of the Entities will ensure
 that the Entities, together with their subsidiaries and other entities that comprise the Entities for
 purposes of the consolidated financial statements, have policies and procedures in place for the
 purpose of ensuring that neither the Entities nor any such subsidiary or other entity will act to engage
 D&T or accept from D&T any service that either has not been subjected to their preapproval process or
 that under SEC or other applicable rules would impair D&T’s independence. All potential services are
 to be discussed with Mr. Berry or Ms. McDonnell.

 In connection with the foregoing paragraph, the Entities agree to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Entities’ affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Entities Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Entities will ensure that the Entities, together with their subsidiaries and other
 entities that comprise the Entities for purposes of the consolidated financial statements, also have
 policies and procedures in place for purposes of ensuring that D&T’s independence will not be impaired
 by hiring a former or current D&T partner, principal, or professional employee in an accounting role or
 financial reporting oversight role that would cause a violation of securities laws and regulations. Any
 employment opportunities with the Entities for a former or current D&T partner, principal, or
 professional employee should be discussed with Mr. Berry or Ms. McDonnell and approved by the
 Sears Holdings Audit Committee before entering into substantive employment conversations with the
 former or current D&T partner, principal, or professional employee, if such opportunity relates to
 serving (1) as chief executive officer, controller, chief financial officer, chief accounting officer, or any
 equivalent position for the Entities or in a comparable position at a significant subsidiary of the
 Entities; (2) on the board of directors of the Company or the Entities; (3) as a member of the Sears
 Holdings Audit Committee; or (4) in any other position that would cause a violation of securities laws
 and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                             Pg 184 of 390


                                                                                       APPENDIX C

 COMMUNICATIONS WITH THE BOARDS
 This Appendix C is part of the engagement letter dated June 13, 2018, between Deloitte & Touche LLP
 and the Entities.

 We are responsible for communicating with the Boards significant matters related to the audit that
 are, in our professional judgment, relevant to the responsibilities of the Boards in overseeing the
 financial reporting process.

 In connection with the foregoing, we will communicate to the Boards any fraud we identify or suspect
 that involves (1) management, (2) employees of the Entities who have significant roles in internal
 control, or (3) other employees of the Entities when the fraud results in a material misstatement of
 the financial statements. In addition, we will communicate with the Boards any other matters related
 to fraud that are, in our professional judgment, relevant to their responsibilities. We will communicate
 to management any fraud perpetrated by lower-level employees of which we become aware that does
 not result in a material misstatement of the financial statements; however, we will not communicate
 such matters to the Boards, unless otherwise directed by the Boards.

 We will also communicate to the Boards matters involving the Entities’ noncompliance with laws and
 regulations that have come to our attention during the course of our audits, other than when such
 matters are clearly inconsequential.

 We will also communicate in writing to management and the Boards any significant deficiencies or
 material weaknesses in internal control (as defined in generally accepted auditing standards) that we
 have identified during the audits, including those that were remediated during the audits.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Boards. However, we will communicate to the
 Boards matters required by AICPA AU-C 260, The Auditor’s Communication with Those Charged with
 Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 185 of 390


                                                                                        APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated June 13, 2018, between Deloitte &
 Touche LLP and the Entities.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Entities, Sears Holdings
      Corporation, Sears Holdings Audit Committee, or the Boards.

 2.   Survival. The agreements and undertakings of the Entities contained in the engagement letter will
      survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Entities hereby consent to D&T
      subcontracting a portion of its services under this engagement to any affiliate or related entity,
      whether located within or outside of the United States. Professional services performed hereunder
      by any of D&T’s affiliates or related entities shall be invoiced as professional fees, and any related
      expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Entities, D&T shall not disclose such information
      to any third party without the Entities’ consent, using at least the same degree of care as it
      employs in maintaining in confidence its own confidential information of a similar nature, but in
      no event less than a reasonable degree of care. The Entities and the Boards hereby consent to
      D&T disclosing such information (1) as may be required by law or regulation, or to respond to
      governmental inquiries, or in accordance with applicable professional standards or rules, or in
      connection with litigation or arbitration pertaining hereto; (2) to the extent such information (i) is
      or becomes publicly available other than as the result of a disclosure in breach hereof,
      (ii) becomes available to D&T on a nonconfidential basis from a source that D&T believes is not
      prohibited from disclosing such information to D&T, (iii) is already known by D&T without any
      obligation of confidentiality with respect thereto, or (iv) is developed by D&T independently of
      any disclosures made to D&T hereunder; or (3) to contractors providing administrative,
      infrastructure, and other support services to D&T and subcontractors providing services in
      connection with this engagement, in each case, whether located within or outside of the United
      States, provided that such contractors and subcontractors have agreed to be bound by
      confidentiality obligations similar to those in this paragraph.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 186 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated June 13, 2018, between Deloitte & Touche LLP
 and the Entities.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entities and Deloitte
 & Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in
 accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 187 of 390


                                             Exhibit 8

                                 Kmart PR Audit Engagement Letters




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 188 of 390




  May 9, 2016


  Mr. Robert A. Riecker
  Vice President, Controller, and Chief Accounting Officer
  Sears Holdings Corporation
  3333 Beverly Road
  Hoffman Estates, IL 60179

  Dear Mr. Riecker:

  Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Kmart
  Corporation - Puerto Rico Division (the "Entity" or "Division"), which is a division of Kmart Holdings
  Corporation (the "Parent Company"), which is a wholly-owned subsidiary of Sears Holdings Corporation
  ("Sears Holdings" or "the Company"). Ms. Seema Pajula and Ms. Elizabeth Berrill will be responsible for
  the services that we perform for the Entity hereunder.

  In addition to the audit services we are engaged to provide under this engagement letter, we would also be
  pleased to assist the Entity on issues as they arise throughout the year. Hence, we hope that you will call Ms.
  Pajula or Ms. Berrill whenever you believe D&T can be of assistance. This assistance will require approval
  by the Audit Committee of Sears Holdings, of which the Entity is a subsidiary, in accordance with its
  preapproval policies and procedures.

  The services to be performed by D&T pursuant to this engagement are subject to the terms and conditions set
  forth herein and in the accompanying appendices. Such terms and conditions shall be effective as of the date
  of the commencement of such services.

  Audit of Special-Purpose Financial Statements

  We understand that the entity will be preparing Special-Purpose financial statements for submission to the
  taxing authorities in the Commonwealth of Puerto Rico, as the taxing authorities do not accept consolidated
  financial statements as part of required tax filings.

  Our engagement is to perform an audit in accordance with auditing standards generally accepted in the
  United States of America (“generally accepted auditing standards”). The objective of an audit conducted in
  accordance with generally accepted auditing standards is to express an opinion on whether the Entity's
  Special-Purpose financial statements for the year ended January 30, 2016 are presented fairly, in all material
  respects, in accordance with accounting principles generally accepted in the United States of America
  (“generally accepted accounting principles”), except for the accounting for the Division's investment in a
  limited partnership, which we understand will be presented using the equity method of accounting as the
  taxing authorities in the Commonwealth of Puerto Rico do not accept consolidated financial statements as a
  part of required tax filings. We presently anticipate that our report will include a paragraph indicating that the
  Entity has accounted for the investment in a limited partnership in accordance with the basis of accounting
  the Division uses for income tax purposes, which is a basis of accounting other than accounting principles
  generally accepted in the United States of America.

  Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in accordance
  with generally accepted auditing standards.

  Supplementary information accompanies the Entity’s Special-Purpose financial statements. We will subject
  such supplementary information to the auditing procedures applied to our audit of the Special-Purpose
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 189 of 390



  financial statements and certain additional procedures with the objective of expressing an opinion on whether
  such information is fairly stated, in all material respects, in relation to the Special-Purpose financial
  statements as a whole.

  D&T Reports

  We expect to issue a written report upon the completion of our audit. Our ability to express an opinion or to
  issue any report as a result of this engagement and the wording thereof will, of course, be dependent on the
  facts and circumstances at the date of our report. If, for any reason, we are unable to complete our audit or
  are unable to form or have not formed an opinion, we may decline to express an opinion or decline to issue
  any report as a result of this engagement. If we are unable to complete our audit, or if any report to be issued
  by D&T as a result of this engagement requires modification, the reasons for this will be discussed with the
  Sears Holdings Audit Committee and the Company’s management.

  Management’s Responsibilities

  Appendix B describes management’s responsibilities.

  Responsibility of Sears Holdings Audit Committee

  As independent auditors of the Company, we acknowledge that the Sears Holdings Audit Committee is
  directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings Audit
  Committee has delegated responsibility for the oversight of our work to the Board of Directors of the Parent
  Company (the "Board of Directors") and accordingly, except as otherwise specifically noted, we will report
  directly to the Board of Directors. You have advised us that the services to be performed under this
  engagement letter, including, where applicable, the use by D&T of affiliates or related entities as
  subcontractors in connection with this engagement, have been approved by the Sears Holdings Audit
  Committee in accordance with the Sears Holdings Audit Committee's established preapproval policies and
  procedures.

  Communications with the Board of Directors

  Appendix C describes various matters that we are required by generally accepted auditing standards to
  communicate with the Board of Directors and management.

  Fees

  We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to approve
  our fees. Fees have been previously approved at the March 16, 2015 Sears Holdings Audit Committee
  meeting and the fees for this engagement are estimated to be $84,000 which includes the fees related to the
  audit of the supplementary tax information of $15,500, plus expenses.

  Based on the anticipated timing of the work, our fees will be billed as the work is performed and payments
  are due 45 days from the date of the invoice. Engagement-related expenses will be billed separately in
  addition to the fees.

  Our continued service on this engagement is dependent upon payment of our invoices in accordance with
  these terms. Our estimated fees are based on certain assumptions, including (1) timely and accurate
  completion of the requested Entity participation schedules and additional supporting information, (2) no
  inefficiencies during the audit process or changes in scope caused by events that are beyond our control,
  (3) the effectiveness of internal control over financial reporting throughout the period under audit, (4) a
  minimal level of audit adjustments (recorded or unrecorded), and (5) no changes to the timing or extent of
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 190 of 390



  our work plans. We will notify you promptly of any circumstances we encounter that could significantly
  affect our estimate and discuss with you any additional fees, as necessary.

  Additional services requested beyond the scope of services described herein would be subject to the mutual
  agreement of the Company and D&T at such time as D&T is engaged to perform the services and would be
  described in a separate engagement letter.

  Inclusion of D&T Reports or References to D&T in Other Documents or Electronic Sites

  If the Entity intends to publish or otherwise reproduce in any document any report issued as a result of this
  engagement, or otherwise make reference to D&T in a document that contains other information in addition
  to the audited Special-Purpose financial statements (e.g., in a periodic filing with a regulator, in a debt or
  equity offering circular, or in a private placement memorandum), thereby associating D&T with such
  document, the Entity and the Company agrees that its management will provide D&T with a draft of the
  document to read and obtain our approval for the inclusion or incorporation by reference of any of our
  reports, or the reference to D&T, in such document before the document is printed and distributed. The
  inclusion or incorporation by reference of any of our reports in any such document would constitute the
  reissuance of such reports. The Entity also agrees that its management will notify us and obtain our approval
  prior to including any of our reports on an electronic site.

  Our engagement to perform the services described herein does not constitute our agreement to be associated
  with any such documents published or reproduced by or on behalf of the Entity. Any request by the Entity or
  the Company to reissue any report issued as a result of this engagement, to consent to any such report’s
  inclusion or incorporation by reference in an offering or other document, or to agree to any such report’s
  inclusion on an electronic site will be considered based on the facts and circumstances existing at the time of
  such request. The estimated fees outlined herein do not include any procedures that would need to be
  performed in connection with any such request. Should D&T agree to perform such procedures, fees for such
  procedures would be subject to the mutual agreement of the Company and D&T.

                                                     *****

  The parties acknowledge and agree that D&T is being engaged under this engagement letter to provide only
  the services described herein. Should the Entity, the Board of Directors, the Company, or the Sears Holdings
  Audit Committee request, and should D&T agree to provide, services (including audit) beyond those
  described herein, such services will constitute a separate engagement and will be governed by a separate
  engagement letter.

  This engagement letter, including Appendices A through E attached hereto and made a part hereof,
  constitutes the entire agreement between the parties with respect to this engagement and supersedes any other
  prior or contemporaneous agreements or understandings between the parties, whether written or oral, relating
  to this engagement.
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 191 of 390
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 192 of 390


                                                                                              APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN ACCORDANCE WITH
 GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated May 9, 2016, between Deloitte & Touche LLP
 and the Entity.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the Special-Purpose financial statements that have been prepared by management
 with the oversight of the Board of Directors are presented fairly, in all material respects, in accordance
 with generally accepted accounting principles. The audit of the Special-Purpose financial statements does
 not relieve management or the Board of Directors of their responsibilities.
 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain reasonable,
 rather than absolute, assurance about whether the Special-Purpose financial statements as a whole are free
 from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk exists
 that some material misstatements may not be detected, even though the audit is properly planned and
 performed in accordance with generally accepted auditing standards. We have no responsibility to plan
 and perform the audit to obtain reasonable assurance that misstatements, whether caused by fraud or
 error, that are not material to the Special-Purpose financial statements as a whole are detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
 the Special-Purpose financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the Special-Purpose financial statements, whether
 caused by fraud or error. In making those risk assessments, we consider internal control relevant to the
 Company’s preparation and fair presentation of the Special-Purpose financial statements in order to
 design audit procedures that are appropriate in the circumstances but not for the purpose of expressing an
 opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the
 appropriateness of accounting policies used and the reasonableness of significant accounting estimates
 made by management, as well as evaluating the overall presentation of the Special-Purpose financial
 statements.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 193 of 390



                                                                                          APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES

 This Appendix B is part of the engagement letter dated May 9, 2016, between Deloitte & Touche LLP
 and Entity.


 Special-Purpose Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the Special­
 Purpose financial statements in accordance with generally accepted accounting principles. In this regard,
 management has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the preparation
           and fair presentation of the Special-Purpose financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Company complies with the laws and regulations applicable to
           its activities and informing us of all instances of identified or suspected noncompliance with
           such laws or regulations

          Providing us with (1) access to all information of which management is aware that is relevant to
           the preparation and fair presentation of the Special-Purpose financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request from
           management for the purpose of our audit and (3) unrestricted access to personnel within the
           Company from whom we determine it necessary to obtain audit evidence

 Management is also responsible for (1) preparing the supplementary information in accordance with the
 standards of the AICPA, (2) including our report on the supplementary information in any document that
 contains the supplementary information and that indicates that D&T has reported on such supplementary
 information, and (3) presenting the supplementary information with the audited Special-Purpose financial
 statements or, if such information will not be presented with the audited Special-Purpose financial
 statements, to make the audited Special-Purpose financial statements readily available to the intended
 users of such information no later than the date of issuance by the Entity of the supplementary
 information and our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entity's management about the representations embodied in the
 Special-Purpose financial statements and supplementary information. In addition, we will request that
 management provide us with the written representations the Entity is required to provide to its
 independent auditors under generally accepted auditing standards. The responses to those inquiries and
 the written representations of management are part of the evidential matter that D&T will rely on in
 forming its opinion on the Entity's Special-Purpose financial statements and supplementary information.

 Process for Obtaining Preapproval of Services
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 194 of 390


 Management is responsible for the coordination of obtaining the preapproval of the Sears Holdings Audit
 Committee, in accordance with the Sears Holdings Audit Committee's preapproval process, for any
 services to be provided by D&T to the Entity.

 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs, seminars,
 tools, and related services, such as live programs, webcasts (including the Dbriefs webcast series),
 podcasts, websites, database subscriptions (including some that provide access to D&T proprietary
 information and tools that offer technical support and advice), checklists, research reports, surveys,
 published books and other materials, applications, local office seminars, Technical Library, and CXO
 conferences (collectively, “programs and subscriptions”). D&T may provide these programs and
 subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some instances,
 D&T may include complimentary rooms or meals as part of programs or seminars. Any programs and
 subscriptions requested by the Company and the related fees (if any) would be subject to the mutual
 agreement of the Company and D&T and may be described in a separate written agreement. The
 Company hereby confirms that any use or receipt by the Company of these programs and subscriptions is
 approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee's established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Company is an attest client. Management of the Company will ensure
 that the Company, together with its subsidiaries and other entities that comprise the Company for
 purposes of the consolidated financial statements, has policies and procedures in place for the purpose of
 ensuring that neither the Entity nor any such subsidiary or other entity will act to engage D&T or accept
 from D&T any service that either has not been subjected to their preapproval process or that under SEC or
 other applicable rules would impair D&T’s independence. All potential services are to be discussed with
 Ms. Pajula or Ms. Berrill.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions. Management
 of the Company will ensure that the Company, together with its subsidiaries and other entities, including
 the Entity, that comprise the Company, also have policies and procedures in place for purposes of
 ensuring that D&T’s independence will not be impaired by hiring a former or current D&T partner,
 principal, or professional employee in an accounting role or financial reporting oversight role that would
 cause a violation of securities laws and regulations. Any employment opportunities with the Company for
 a former or current D&T partner, principal, or professional employee should be discussed with Ms. Pajula
 or Ms. Berrill and approved by the Sears Holdings Audit Committee before entering into substantive
 employment conversations with the former or current D&T partner, principal, or professional employee,
 if such opportunity relates to serving (1) as chief executive officer, controller, chief financial officer, chief
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 195 of 390


 accounting officer, or any equivalent position for the Company or in a comparable position at a
 significant subsidiary; (2) on the board of directors of the Company or its subsidiaries; (3) as a member of
 the Sears Holdings Audit Committee; or (4) in any other position that would cause a violation of
 securities laws and regulations.

 For purposes of the preceding sections entitled “Independence matters,” “Process for Obtaining
 Preapproval of services” and “Program and Subscription Services”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 196 of 390



                                                                                             APPENDIX C

 COMMUNICATIONS WITH BOARD OF DIRECTORS

 This Appendix C is part of the engagement letter dated May 9, 2016, between Deloitte & Touche LLP
 and Entity.

 We are responsible for communicating with the Board of Directors significant matters related to the audit
 that are, in our professional judgment, relevant to the responsibilities of the Board of Directors in
 overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Board of Directors any fraud we identify or
 suspect that involves (1) management, (2) employees of the Entity who have significant roles in internal
 control, or (3) other employees of the Entity when the fraud results in a material misstatement of the
 Special-Purpose financial statements. In addition, we will communicate with the Board of Directors any
 other matters related to fraud that are, in our professional judgment, relevant to their responsibilities. We
 will communicate to management any fraud perpetrated by lower-level employees of which we become
 aware that does not result in a material misstatement of the Special-Purpose financial statements;
 however, we will not communicate such matters to the Board of Directors, unless otherwise directed by
 the Board of Directors.

 We will also communicate to the Board of Directors matters involving the Entity's noncompliance with
 laws and regulations that have come to our attention during the course of our audit, other than when such
 matters are clearly inconsequential.

 We will also communicate in writing to management and the Board of Directors any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audit, including those that were remediated during the audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Board of Directors. However, we will communicate to
 the Board of Directors matters required by AICPA AU-C 260, The Auditor’s Communication with Those
 Charged with Governance.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 197 of 390



                                                                                                APPENDIX D

 GENERAL BUSINESS TERMS

 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated May 9, 2016, between Deloitte &
 Touche LLP and Entity

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Entity, the Parent Company, or
      the Board of Directors.

 2.   Survival. The agreements and undertakings of the Entity, the Parent Company, and the Board of
      Directors contained in the engagement letter will survive the completion or termination of this
      engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights or
      obligations (including, without limitation, interests or claims) relating to this engagement without the
      prior written consent of the other parties. The Entity, the Parent Company, and the Board of
      Directors hereby consent to D&T subcontracting a portion of its services under this engagement to
      any affiliate or related entity, whether located within or outside of the United States. Professional
      services performed hereunder by any of D&T’s affiliates or related entities shall be invoiced as
      professional fees, and any related expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to render
      it enforceable, preserving to the fullest extent permissible the intent of the parties set forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of any
      delays or non-performance directly or indirectly resulting from circumstances or causes beyond its
      reasonable control, including, without limitation, fire, epidemic or other casualty, act of God, strike
      or labor dispute, war or other violence, or any law, order or requirement of any governmental agency
      or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into possession
      of any confidential information of the Entity, D&T shall not disclose such information to any third
      party without the Entity’s consent, using at least the same degree of care as it employs in
      maintaining in confidence its own confidential information of a similar nature, but in no event less
      than a reasonable degree of care. The Entity and the Board of Directors hereby consents to D&T
      disclosing such information (1) as may be required by law or regulation, or to respond to
      governmental inquiries, or in accordance with applicable professional standards or rules, or in
      connection with litigation or arbitration pertaining hereto; (2) to the extent such information (i) is or
      becomes publicly available other than as the result of a disclosure in breach hereof, (ii) becomes
      available to D&T on a nonconfidential basis from a source that D&T believes is not prohibited from
      disclosing such information to D&T, (iii) is already known by D&T without any obligation of
      confidentiality with respect thereto, or (iv) is developed by D&T independently of any disclosures
      made to D&T hereunder; or (3) to contractors providing administrative, infrastructure, and other
      support services to D&T and subcontractors providing services in connection with this engagement,
      in each case, whether located within or outside of the United States, provided that such contractors
      and subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 198 of 390


 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and made
      a part hereof.
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 199 of 390



                                                                                               APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated May 9, 2016, between Deloitte & Touche LLP and
 the Entity.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable to
 the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract, statute, tort
 (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice to
 the parties, and shall be treated as compromise and settlement negotiations under the standards set forth in
 the Federal Rules of Evidence and all applicable state counterparts, together with any applicable statutes
 protecting the confidentiality of mediations or settlement discussions. If the parties cannot agree on a
 mediator, the International Institute for Conflict Prevention and Resolution (“CPR”), at the written
 request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of the
 written notice beginning the mediation process (or such longer period, if the parties so agree in writing),
 the mediation shall terminate and the Dispute shall be settled by binding arbitration to be held in New
 York, New York. The arbitration shall be solely between the parties and shall be conducted in accordance
 with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the commencement
 of the arbitration, except to the extent modified by this Dispute Resolution Provision (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entity and Deloitte &
 Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in accordance
 with the Rules. No arbitrator may serve on the panel unless he or she has agreed in writing to enforce the
 terms of the engagement letter (including its appendices) to which this Dispute Resolution Provision is
 attached and to abide by the terms of this Dispute Resolution Provision. Except with respect to the
 interpretation and enforcement of these arbitration procedures (which shall be governed by the Federal
 Arbitration Act), the arbitrators shall apply the laws of the State of New York (without giving effect to its
 choice of law principles) in connection with the Dispute. The arbitrators may render a summary
 disposition relative to all or some of the issues, provided that the responding party has had an adequate
 opportunity to respond to any such application for such disposition. Discovery shall be conducted in
 accordance with the Rules.
 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making any
 disclosure permitted by the Rules, a party shall give written notice to all other parties and afford such
 parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’ award may
 be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the parties
 shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 200 of 390                               Deloitte & Touche LLP

                                                                                           111 S. Wacker Drive
                                                                                           Chicago, IL 60606-4301
                                                                                           USA

                                                                                           Tel: +1 312 486 1000
 August 11, 2017                                                                           Fax: +1 312 486 1486
                                                                                           www.deloitte.com



 Mr. Joseph F. Jordan
 Interim Controller
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Jordan:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Kmart
 Corporation - Puerto Rico Division (the "Entity" or "Division"), which is a division of Kmart Holdings
 Corporation (the "Parent Company"), which is a wholly-owned subsidiary of Sears Holdings Corporation
 ("Sears Holdings" or "the Company").

 Ms. Seema Pajula and Mr. Scott Szalony will be responsible for the services that we perform for the
 Entity hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would also be
 pleased to assist the Entity on issues as they arise throughout the year. Hence, we hope that you will call
 Ms. Pajula or Mr. Szalony whenever you believe D&T can be of assistance. This assistance will require
 approval by the Audit Committee of Sears Holdings in accordance with its preapproval policies and
 procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and conditions
 set forth herein and in the accompanying appendices. Such terms and conditions shall be effective as of
 the date of the commencement of such services.

 Audit of Financial Statements

 We understand that the entity will be preparing financial statements for submission to the taxing
 authorities in the Commonwealth of Puerto Rico, as the taxing authorities do not accept consolidated
 financial statements as part of required tax filings.

 Our engagement is to perform an audit in accordance with auditing standards generally accepted in the
 United States of America (“generally accepted auditing standards”). The objective of an audit conducted
 in accordance with generally accepted auditing standards is to express an opinion on whether the Entity's
 financial statements as of and for the year ended January 28, 2017 are presented fairly, in all material
 respects, in accordance with accounting principles generally accepted in the United States of America
 (“generally accepted accounting principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in accordance
 with generally accepted auditing standards.

 Supplemental tax information (“supplementary information”) accompanies the Entity’s financial
 statements. We will subject such supplementary information to the auditing procedures applied to our
 audit of the financial statements and certain additional procedures with the objective of expressing an
 opinion on whether such information is fairly stated, in all material respects, in relation to the financial
 statements as a whole.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 201 of 390


 D&T Reports

 We expect to issue a written report upon the completion of our audit. Our ability to express an opinion or
 to issue any report as a result of this engagement and the wording thereof will, of course, be dependent on
 the facts and circumstances at the date of our report. If, for any reason, we are unable to complete our
 audit or are unable to form or have not formed an opinion, we may decline to express an opinion or
 decline to issue any report as a result of this engagement. If we are unable to complete our audit, or if any
 report to be issued by D&T as a result of this engagement requires modification, the reasons for this will
 be discussed with the Sears Holdings Audit Committee and the Company’s management.

 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of Sears Holdings Audit Committee

 As independent auditors of the Company, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Board of Directors of
 the Parent Company (the "Board of Directors") and accordingly, except as otherwise specifically noted,
 we will report directly to the Board of Directors. You have advised us that the services to be performed
 under this engagement letter, including, where applicable, the use by D&T of affiliates or related entities
 as subcontractors in connection with this engagement, have been approved by the Sears Holdings Audit
 Committee in accordance with the Sears Holdings Audit Committee's established preapproval policies
 and procedures.

 Communications with the Board of Directors

 Appendix C describes various matters that we are required by generally accepted auditing standards to
 communicate with the Board of Directors and management.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to approve
 our fees. Fees have been previously approved at the March 16, 2016 Sears Holdings Audit Committee
 meeting and the fees for this engagement are estimated to be $91,000 which includes the fees related to
 the audit of the supplementary tax information of $17,000, plus expenses.

 Based on the anticipated timing of the work, our fees were billed on June 19, 2017. Payments are due 45
 days from the date of the invoice. Engagement-related expenses will be billed separately in addition to the
 fees.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance with
 these terms. Our estimated fees are based on certain assumptions, including (1) timely and accurate
 completion of the requested Entity participation schedules and additional supporting information, (2) no
 inefficiencies during the audit process or changes in scope caused by events that are beyond our control,
 (3) the effectiveness of internal control over financial reporting throughout the period under audit, (4) a
 minimal level of audit adjustments (recorded or unrecorded), and (5) no changes to the timing or extent of
 our work plans. We will notify you promptly of any circumstances we encounter that could significantly
 affect our estimate and discuss with you any additional fees, as necessary.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 202 of 390


 Additional services requested beyond the scope of services described herein would be subject to the
 mutual agreement of the Company and D&T at such time as D&T is engaged to perform the services and
 would be described in a separate engagement letter.



 Inclusion of D&T Reports or References to D&T in Other Documents or Electronic Sites

 If the Entity or the Company intends to publish or otherwise reproduce in any document any report issued
 as a result of this engagement, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with a regulator, in a
 debt or equity offering circular, or in a private placement memorandum), thereby associating D&T with
 such document, the Entity and the Company agrees that its management will provide D&T with a draft of
 the document to read and obtain our approval for the inclusion or incorporation by reference of any of our
 reports, or the reference to D&T, in such document before the document is printed and distributed. The
 inclusion or incorporation by reference of any of our reports in any such document would constitute the
 reissuance of such reports. The Entity and the Company also agree that its management will notify us and
 obtain our approval prior to including any of our reports on an electronic site.

 Our engagement to perform the services described herein does not constitute our agreement to be
 associated with any such documents published or reproduced by or on behalf of the Entity or the
 Company. Any request by the Entity or the Company to reissue any report issued as a result of this
 engagement, to consent to any such report’s inclusion or incorporation by reference in an offering or other
 document, or to agree to any such report’s inclusion on an electronic site will be considered based on the
 facts and circumstances existing at the time of such request. The estimated fees outlined herein do not
 include any procedures that would need to be performed in connection with any such request. Should
 D&T agree to perform such procedures, fees for such procedures would be subject to the mutual
 agreement of the Company and D&T.

                                                   *****

 The parties acknowledge and agree that D&T is being engaged under this engagement letter to provide
 only the services described herein. Should the Entity, the Board of Directors, or the Company, or the
 Sears Holdings Audit Committee request, and should D&T agree to provide, services (including audit)
 beyond those described herein, such services will constitute a separate engagement and will be governed
 by a separate engagement letter.

 This engagement letter, including Appendices A through E attached hereto and made a part hereof,
 constitutes the entire agreement between the parties with respect to this engagement and supersedes any
 other prior or contemporaneous agreements or understandings between the parties, whether written or
 oral, relating to this engagement.
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 203 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 204 of 390


                                                                                           APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN ACCORDANCE WITH
 GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated August 11, 2017, between Deloitte & Touche LLP
 and the Entity.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the oversight
 of the Board of Directors are presented fairly, in all material respects, in accordance with generally
 accepted accounting principles. The audit of the financial statements does not relieve management or the
 Board of Directors of their responsibilities.
 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain reasonable,
 rather than absolute, assurance about whether the financial statements as a whole are free from material
 misstatement, whether caused by fraud or error. However, because of the inherent limitations of an audit,
 together with the inherent limitations of internal control, an unavoidable risk exists that some material
 misstatements may not be detected, even though the audit is properly planned and performed in
 accordance with generally accepted auditing standards. We have no responsibility to plan and perform the
 audit to obtain reasonable assurance that misstatements, whether caused by fraud or error, that are not
 material to the financial statements as a whole are detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
 the financial statements. The procedures selected depend on our judgment, including the assessment of
 the risks of material misstatement of the financial statements, whether caused by fraud or error. In making
 those risk assessments, we consider internal control relevant to the Company’s preparation and fair
 presentation of the financial statements in order to design audit procedures that are appropriate in the
 circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s
 internal control. An audit also includes evaluating the appropriateness of accounting policies used and the
 reasonableness of significant accounting estimates made by management, as well as evaluating the overall
 presentation of the financial statements.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 205 of 390


                                                                                             APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES

 This Appendix B is part of the engagement letter dated August 11, 2017, between Deloitte & Touche LLP
 and the Entity.

 Financial Statements

 Entity management is responsible for the preparation, fair presentation, and overall accuracy of the
 financial statements in accordance with generally accepted accounting principles. In this regard,
 management has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the preparation
           and fair presentation of the financial statements that are free from material misstatement,
           whether due to fraud or error

          Identifying and ensuring that the Company complies with the laws and regulations applicable to
           its activities and informing us of all instances of identified or suspected noncompliance with
           such laws or regulations

          Providing us with (1) access to all information of which management is aware that is relevant to
           the preparation and fair presentation of the financial statements, such as records,
           documentation, and other matters, (2) additional information that we may request from
           management for the purpose of our audit and (3) unrestricted access to personnel within the
           Company from whom we determine it necessary to obtain audit evidence

 Management is also responsible for (1) preparing the supplementary information in accordance with
 generally accepted accounting principles, (2) including our report on the supplementary information in
 any document that contains the supplementary information and that indicates that D&T has reported on
 such supplementary information, and (3) presenting the supplementary information with the audited
 financial statements or, if such information will not be presented with the audited financial statements, to
 make the audited financial statements readily available to the intended users of such information no later
 than the date of issuance by the Entity of the supplementary information and our report thereon.

 Management’s Representations

 We will make specific inquiries of the Entity's management about the representations embodied in the
 financial statements and supplementary information. In addition, we will request that Entity management
 provide us with the written representations the Entity is required to provide to its independent auditors
 under generally accepted auditing standards. The responses to those inquiries and the written
 representations of Entity management are part of the evidential matter that D&T will rely on in forming
 its opinion on the Entity's financial statements and supplementary information.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Sears Holdings Audit
 Committee, in accordance with the Sears Holdings Audit Committee's preapproval process, for any
 services to be provided by D&T to the Entity.
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 206 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs, seminars,
 tools, and related services, such as live programs, webcasts (including the Dbriefs webcast series),
 podcasts, websites, database subscriptions (including some that provide access to D&T proprietary
 information and tools that offer technical support and advice), checklists, research reports, surveys,
 published books and other materials, applications, local office seminars, Technical Library, and CXO
 conferences (collectively, “programs and subscriptions”). D&T may provide these programs and
 subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some instances,
 D&T may include complimentary rooms or meals as part of programs or seminars. Any programs and
 subscriptions requested by the Company and the related fees (if any) would be subject to the mutual
 agreement of the Company and D&T and may be described in a separate written agreement. The
 Company hereby confirms that any use or receipt by the Company of these programs and subscriptions is
 approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee's established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Company is an attest client. Management of the Company will ensure
 that the Company, together with its subsidiaries and other entities that comprise the Company for
 purposes of the consolidated financial statements, has policies and procedures in place for the purpose of
 ensuring that neither the Entity nor any such subsidiary or other entity will act to engage D&T or accept
 from D&T any service that either has not been subjected to their preapproval process or that under SEC or
 other applicable rules would impair D&T’s independence. All potential services are to be discussed with
 Ms. Pajula or Mr. Szalony.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions. Management
 of the Company will ensure that the Company, together with its subsidiaries and other entities, including
 the Entity, that comprise the Company, also have policies and procedures in place for purposes of
 ensuring that D&T’s independence will not be impaired by hiring a former or current D&T partner,
 principal, or professional employee in an accounting role or financial reporting oversight role that would
 cause a violation of securities laws and regulations. Any employment opportunities with the Company for
 a former or current D&T partner, principal, or professional employee should be discussed with Ms. Pajula
 or Mr. Szalony and approved by the Sears Holdings Audit Committee before entering into substantive
 employment conversations with the former or current D&T partner, principal, or professional employee,
 if such opportunity relates to serving (1) as chief executive officer, controller, chief financial officer, chief
 accounting officer, or any equivalent position for the Company or in a comparable position at a
 significant subsidiary; (2) on the board of directors of the Company or its subsidiaries; (3) as a member of
 the Sears Holdings Audit Committee; or (4) in any other position that would cause a violation of
 securities laws and regulations.
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 207 of 390


 For purposes of the preceding sections entitled “Independence matters,” “Process for Obtaining
 Preapproval of services” and “Program and Subscription Services”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 208 of 390


                                                                                           APPENDIX C

 COMMUNICATIONS WITH THE BOARD OF DIRECTORS

 This Appendix C is part of the engagement letter dated August 11, 2017, between Deloitte & Touche LLP
 and Entity.

 We are responsible for communicating with the Board of Directors significant matters related to the audit
 that are, in our professional judgment, relevant to the responsibilities of the Board of Directors in
 overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Board of Directors any fraud we identify or
 suspect that involves (1) management, (2) employees of the Entity who have significant roles in internal
 control, or (3) other employees of the Entity when the fraud results in a material misstatement of the
 financial statements. In addition, we will communicate with the Board of Directors any other matters
 related to fraud that are, in our professional judgment, relevant to their responsibilities. We will
 communicate to management any fraud perpetrated by lower-level employees of which we become aware
 that does not result in a material misstatement of the financial statements; however, we will not
 communicate such matters to the Board of Directors, unless otherwise directed by the Board of Directors.

 We will also communicate to the Board of Directors matters involving the Entity's noncompliance with
 laws and regulations that have come to our attention during the course of our audit, other than when such
 matters are clearly inconsequential.

 We will also communicate in writing to management and the Board of Directors any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audit, including those that were remediated during the audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Boards of Directors. However, we will communicate to
 the Board of Directors matters required by AICPA AU-C 260, The Auditor’s Communication with Those
 Charged with Governance.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 209 of 390


                                                                                               APPENDIX D

 GENERAL BUSINESS TERMS

 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated August 11, 2017, between Deloitte &
 Touche LLP and Entity

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Entity, the Parent Company, or
      the Boards of Directors.

 2.   Survival. The agreements and undertakings of the Entity, the Parent Company, and the Board of
      Directors contained in the engagement letter will survive the completion or termination of this
      engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement without
      the prior written consent of the other parties. The Entity, the Parent Company, and the Board of
      Directors hereby consent to D&T subcontracting a portion of its services under this engagement to
      any affiliate or related entity, whether located within or outside of the United States. Professional
      services performed hereunder by any of D&T’s affiliates or related entities shall be invoiced as
      professional fees, and any related expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to render
      it enforceable, preserving to the fullest extent permissible the intent of the parties set forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of any
      delays or non-performance directly or indirectly resulting from circumstances or causes beyond its
      reasonable control, including, without limitation, fire, epidemic or other casualty, act of God, strike
      or labor dispute, war or other violence, or any law, order or requirement of any governmental agency
      or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into possession
      of any confidential information of the Entity, D&T shall not disclose such information to any third
      party without the Entity’s consent, using at least the same degree of care as it employs in
      maintaining in confidence its own confidential information of a similar nature, but in no event less
      than a reasonable degree of care. The Entity and the Board of Directors hereby consents to D&T
      disclosing such information (1) as may be required by law or regulation, or to respond to
      governmental inquiries, or in accordance with applicable professional standards or rules, or in
      connection with litigation or arbitration pertaining hereto; (2) to the extent such information (i) is or
      becomes publicly available other than as the result of a disclosure in breach hereof, (ii) becomes
      available to D&T on a nonconfidential basis from a source that D&T believes is not prohibited from
      disclosing such information to D&T, (iii) is already known by D&T without any obligation of
      confidentiality with respect thereto, or (iv) is developed by D&T independently of any disclosures
      made to D&T hereunder; or (3) to contractors providing administrative, infrastructure, and other
      support services to D&T and subcontractors providing services in connection with this engagement,
      in each case, whether located within or outside of the United States, provided that such contractors
      and subcontractors have agreed to be bound by confidentiality obligations similar to those in this
      paragraph.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
18-23538-rdd    Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                           Pg 210 of 390


    engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
    arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and made
    a part hereof.
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 211 of 390


                                                                                               APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated August 11, 2017, between Deloitte & Touche LLP
 and the Entity.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable to
 the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract, statute, tort
 (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice to
 the parties, and shall be treated as compromise and settlement negotiations under the standards set forth in
 the Federal Rules of Evidence and all applicable state counterparts, together with any applicable statutes
 protecting the confidentiality of mediations or settlement discussions. If the parties cannot agree on a
 mediator, the International Institute for Conflict Prevention and Resolution (“CPR”), at the written
 request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of the
 written notice beginning the mediation process (or such longer period, if the parties so agree in writing),
 the mediation shall terminate and the Dispute shall be settled by binding arbitration to be held in New
 York, New York. The arbitration shall be solely between the parties and shall be conducted in accordance
 with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the commencement
 of the arbitration, except to the extent modified by this Dispute Resolution Provision (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entity and Deloitte &
 Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in accordance
 with the Rules. No arbitrator may serve on the panel unless he or she has agreed in writing to enforce the
 terms of the engagement letter (including its appendices) to which this Dispute Resolution Provision is
 attached and to abide by the terms of this Dispute Resolution Provision. Except with respect to the
 interpretation and enforcement of these arbitration procedures (which shall be governed by the Federal
 Arbitration Act), the arbitrators shall apply the laws of the State of New York (without giving effect to its
 choice of law principles) in connection with the Dispute. The arbitrators may render a summary
 disposition relative to all or some of the issues, provided that the responding party has had an adequate
 opportunity to respond to any such application for such disposition. Discovery shall be conducted in
 accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making any
 disclosure permitted by the Rules, a party shall give written notice to all other parties and afford such
 parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’ award may
 be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the parties
 shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 212 of 390                             Deloitte & Touche LLP

                                                                                        111 S. Wacker Drive
                                                                                        Chicago, IL 60606-4301
                                                                                        USA

                                                                                        Tel: +1 312 486 1000
 August 1, 2018                                                                         Fax: +1 312 486 1486
                                                                                        www.deloitte.com
 Mr. Robert A. Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as independent auditors for Kmart
 Corporation - Puerto Rico Division (the "Entity" or "Division"), which is a division of Kmart Holdings
 Corporation (the "Parent Company"), which is a wholly-owned subsidiary of Sears Holdings
 Corporation ("Sears Holdings" or "the Company"). Ms. Lesley A. Weinert McDonnell will be responsible
 for the services that we perform for the Entity hereunder.

 In addition to the audit services we are engaged to provide under this engagement letter, we would
 also be pleased to assist the Entity on issues as they arise throughout the year. Hence, we hope that
 you will call Ms. McDonnell whenever you believe D&T can be of assistance. This assistance will require
 approval by the Audit Committee of Sears Holdings (“Sears Holdings Audit Committee”) in accordance
 with its preapproval policies and procedures.

 The services to be performed by D&T pursuant to this engagement are subject to the terms and
 conditions set forth herein and in the accompanying appendices. Such terms and conditions shall be
 effective as of the date of the commencement of such services.

 Audit of Financial Statements

 Our engagement is to perform an audit in accordance with auditing standards generally accepted in
 the United States of America (“generally accepted auditing standards”). The objective of an audit
 conducted in accordance with generally accepted auditing standards is to express an opinion on
 whether the Entity’s financial statements for the year ended February 3, 2018, are presented fairly, in
 all material respects, in accordance with accounting principles generally accepted in the United States
 of America (“generally accepted accounting principles”).

 Appendix A contains a description of the auditor’s responsibilities and the scope of an audit in
 accordance with generally accepted auditing standards.

 Supplementary information accompanies the Entity’s financial statements. We will subject such
 supplementary information to the auditing procedures applied to our audit of the financial statements
 and certain additional procedures with the objective of expressing an opinion on whether such
 information is fairly stated, in all material respects, in relation to the financial statements as a whole.

 D&T Reports

 We expect to issue a written report upon the completion of our audit. Our ability to express an opinion
 or to issue any report as a result of this engagement and the wording thereof will, of course, be
 dependent on the facts and circumstances at the date of our report. If, for any reason, we are unable
 to complete our audit or are unable to form or have not formed an opinion, we may decline to express
 an opinion or decline to issue any report as a result of this engagement. If we are unable to complete
 our audit, or if any report to be issued by D&T as a result of this engagement requires modification,
 the reasons for this will be discussed with the Sears Holdings Audit Committee and the Company’s
 management.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 213 of 390


 Management’s Responsibilities

 Appendix B describes management’s responsibilities.

 Responsibility of the Sears Holdings Audit Committee

 As independent auditors of the Entity, we acknowledge that the Sears Holdings Audit Committee is
 directly responsible for the appointment, compensation, and oversight of our work. The Sears Holdings
 Audit Committee has delegated responsibility for the oversight of our work to the Board of Directors of
 the Parent Company (the "Board of Directors") and accordingly, except as otherwise specifically noted,
 we will report directly to the Board of Directors. You have advised us that the services to be performed
 under this engagement letter, including, where applicable, the use by D&T of affiliates or related
 entities as subcontractors in connection with this engagement, have been approved by the Sears
 Holdings Audit Committee in accordance with the Sears Holdings Audit Committee’s established
 preapproval policies and procedures.

 Communications with the Board of Directors

 Appendix C describes various matters that we are required by generally accepted auditing standards
 to communicate with the Board of Directors and management.

 Fees

 We confirm our understanding that the Sears Holdings Audit Committee has the sole authority to
 approve our fees. Fees have been previously approved at the March 15, 2017 Sears Holdings Audit
 Committee meeting and the fees for this engagement are estimated to be $91,000 which includes the
 fees related to the audit of the supplementary tax information of $17,000, plus expenses. Based on
 the anticipated timing of the work, our fees will be billed in August 2018.

 Based on the anticipated timing of the work, our fees will be billed as the work is performed and
 payments are due 45 days from the date of the invoice. Engagement-related expenses, such as
 technology and administrative related charges, will be billed in addition to the fees and will be stated
 separately on the invoices.

 Our continued service on this engagement is dependent upon payment of our invoices in accordance
 with these terms. Our estimated fees are based on certain assumptions, including (1) timely and
 accurate completion of the requested entity participation schedules and additional supporting
 information, (2) no inefficiencies during the audit process or changes in scope caused by events that
 are beyond our control, (3) the effectiveness of internal control over financial reporting throughout the
 period under audit, (4) a minimal level of audit adjustments (recorded or unrecorded), and (5) no
 changes to the timing or extent of our work plans. We will notify you promptly of any circumstances
 we encounter that could significantly affect our estimate and discuss with you any additional fees, as
 necessary.

 Inclusion of D&T Reports or References to D&T in Other Documents or
 Electronic Sites

 If the Entity intends to publish or otherwise reproduce in any document any report issued as a result
 of this engagement, or otherwise make reference to D&T in a document that contains other
 information in addition to the audited financial statements (e.g., in a periodic filing with a regulator, in
 a debt or equity offering circular, or in a private placement memorandum), thereby associating D&T
 with such document, Entity agrees that its management will provide D&T with a draft of the document
 to read and obtain our approval for the inclusion or incorporation by reference of any of our reports, or
 the reference to D&T, in such document before the document is printed and distributed. The inclusion
 or incorporation by reference of any of our reports in any such document would constitute the
 reissuance of such reports. The Entity also agrees that its management will notify us and obtain our
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 214 of 390
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 215 of 390


                                                                                       APPENDIX A

 AUDITOR’S RESPONSIBILITIES AND SCOPE OF AN AUDIT IN
 ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS

 This Appendix A is part of the engagement letter dated August 1, 2018, between Deloitte &
 Touche LLP and the Entity.

 Auditor’s Responsibilities
 Our responsibilities under generally accepted auditing standards include forming and expressing an
 opinion about whether the financial statements that have been prepared by management with the
 oversight of the Board of Directors are presented fairly, in all material respects, in accordance with
 generally accepted accounting principles. The audit of the financial statements does not relieve
 management or the Board of Directors of their responsibilities.

 Scope of an Audit

 Generally accepted auditing standards require that we plan and perform the audit to obtain
 reasonable, rather than absolute, assurance about whether the financial statements as a whole are
 free from material misstatement, whether caused by fraud or error. However, because of the inherent
 limitations of an audit, together with the inherent limitations of internal control, an unavoidable risk
 exists that some material misstatements may not be detected, even though the audit is properly
 planned and performed in accordance with generally accepted auditing standards. We have no
 responsibility to plan and perform the audit to obtain reasonable assurance that misstatements,
 whether caused by fraud or error, that are not material to the financial statements as a whole are
 detected.

 An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
 in the financial statements. The procedures selected depend on our judgment, including the
 assessment of the risks of material misstatement of the financial statements, whether caused by fraud
 or error. In making those risk assessments, we consider internal control relevant to the Entity’s
 preparation and fair presentation of the financial statements in order to design audit procedures that
 are appropriate in the circumstances but not for the purpose of expressing an opinion on the
 effectiveness of the Entity’s internal control. An audit also includes evaluating the appropriateness of
 accounting policies used and the reasonableness of significant accounting estimates made by
 management, as well as evaluating the overall presentation of the financial statements.
18-23538-rdd      Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 216 of 390


                                                                                       APPENDIX B

 MANAGEMENT’S RESPONSIBILITIES
 This Appendix B is part of the engagement letter dated August 1, 2018, between Deloitte &
 Touche LLP and the Entity.

 Financial Statements

 Management is responsible for the preparation, fair presentation, and overall accuracy of the financial
 statements in accordance with generally accepted accounting principles. In this regard, management
 has the responsibility for, among other things:

          Selecting and applying the accounting policies

          Designing, implementing, and maintaining effective internal control relevant to the
           preparation and fair presentation of financial statements that are free from material
           misstatement, whether due to fraud or error

          Identifying and ensuring that the Entity complies with the laws and regulations applicable to
           its activities and informing us of all instances of identified or suspected noncompliance with
           such laws or regulations

          Providing us with (1) access to all information of which management is aware that is
           relevant to the preparation and fair presentation of the financial statements, such as
           records, documentation, and other matters, (2) additional information that we may request
           from management for the purpose of our audit, and (3) unrestricted access to personnel
           within the Entity from whom we determine it necessary to obtain audit evidence

 Management is also responsible for (1) preparing the supplementary information in accordance with
 generally accepted accounting principles, (2) including our report on the supplementary information in
 any document that contains the supplementary information and that indicates that D&T has reported
 on such supplementary information, and (3) presenting the supplementary information with the
 audited financial statements or, if such information will not be presented with the audited financial
 statements, to make the audited financial statements readily available to the intended users of such
 information no later than the date of issuance by the Entity of the supplementary information and our
 report thereon.

 Management’s Representations

 We will make specific inquiries of the Entity’s management about the representations embodied in the
 financial statements and supplementary information. In addition, we will request that management
 provide us with the written representations the Entity is required to provide to its independent
 auditors under generally accepted auditing standards. The responses to those inquiries and the written
 representations of management are part of the evidential matter that D&T will rely on in forming its
 opinion on the Entity’s financial statements and supplementary information.

 Process for Obtaining Preapproval of Services

 Management is responsible for the coordination of obtaining the preapproval of the Sears Holdings
 Audit Committee, in accordance with the Sears Holdings Audit Committee’s preapproval process, for
 any services to be provided by D&T to the Entity.
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 217 of 390


 Program and Subscription Services

 D&T makes available to clients and nonclients various educational and informational programs,
 seminars, tools, and related services, such as live programs, webcasts (including the Dbriefs webcast
 series), podcasts, websites, database subscriptions (including some that provide access to D&T
 proprietary information and tools that offer technical support and advice), checklists, research reports,
 surveys, published books and other materials, applications, local office seminars, Technical Library,
 and CXO conferences (collectively, “programs and subscriptions”). D&T may provide these programs
 and subscriptions free of charge, for a nominal fee, or for a fee at prevailing market rates. In some
 instances, D&T may include complimentary rooms or meals as part of programs or seminars. Any
 programs and subscriptions requested by the Entity and the related fees (if any) would be subject to
 the mutual agreement of the Entity and D&T and may be described in a separate written agreement.
 The Entity hereby confirms that any use or receipt by the Entity of these programs and subscriptions
 is approved by the Sears Holdings Audit Committee when required by the Sears Holdings Audit
 Committee’s established preapproval policies and procedures.

 Independence Matters

 In connection with our engagement, D&T, management, and the Sears Holdings Audit Committee will
 assume certain roles and responsibilities in an effort to assist D&T in maintaining independence and
 ensuring compliance with the securities laws and regulations. D&T will communicate to its partners,
 principals, and employees that the Company is an attest client. Management of the Company will
 ensure that the Company, together with its subsidiaries and other entities that comprise the Company
 for purposes of the consolidated financial statements, has policies and procedures in place for the
 purpose of ensuring that neither the Company nor any such subsidiary or other entity will act to
 engage D&T or accept from D&T any service that either has not been subjected to their preapproval
 process or that under SEC or other applicable rules would impair D&T’s independence. All potential
 services are to be discussed with Ms. McDonnell.

 In connection with the foregoing paragraph, the Company agrees to furnish to D&T and keep D&T
 updated with respect to a corporate tree that identifies the legal names of the Company’s affiliates, as
 defined in AICPA Code of Professional Conduct Interpretation No. 101-18 (e.g., parents, subsidiaries,
 investors, or investees) (“Company Affiliates”), together with the ownership relationship among such
 entities. Such information will be maintained in a database accessible by D&T in connection with their
 compliance with AICPA or other applicable independence rules.

 Management will coordinate with D&T to ensure that D&T’s independence is not impaired by hiring
 former or current D&T partners, principals, or professional employees for certain positions.
 Management of the Company will ensure that the Company, together with its subsidiaries and other
 entities that comprise the Company, also has policies and procedures in place for purposes of ensuring
 that D&T’s independence will not be impaired by hiring a former or current D&T partner, principal, or
 professional employee in an accounting role or financial reporting oversight role that would cause a
 violation of securities laws and regulations. Any employment opportunities with the Company for a
 former or current D&T partner, principal, or professional employee should be discussed with Ms.
 McDonnell and approved by the Sears Holdings Audit Committee before entering into substantive
 employment conversations with the former or current D&T partner, principal, or professional
 employee, if such opportunity relates to serving (1) as chief executive officer, controller, chief financial
 officer, chief accounting officer, or any equivalent position for the Company or in a comparable
 position at a significant subsidiary of the Company; (2) on the board of directors of the Company,
 Entity, or Parent Company (3) as a member of the Board of Directors or Sears Holdings’ Audit
 Committee; or (4) in any other position that would cause a violation of securities laws and regulations.

 For purposes of the preceding sections entitled “Independence Matters”, “Process for Obtaining
 Preapproval of Services,” and “Program and Subscription Services,”, “D&T” shall mean Deloitte &
 Touche LLP and its subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of
 Deloitte & Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
 successor or assignee.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 218 of 390


                                                                                        APPENDIX C

 COMMUNICATIONS WITH THE BOARD OF DIRECTORS
 This Appendix C is part of the engagement letter dated August 1, 2018, between Deloitte &
 Touche LLP and the Entity.

 We are responsible for communicating with the Board of Directors significant matters related to the
 audit that are, in our professional judgment, relevant to the responsibilities of the Board of Directors
 in overseeing the financial reporting process.

 In connection with the foregoing, we will communicate to the Board of Directors any fraud we identify
 or suspect that involves (1) management, (2) employees of the Entity who have significant roles in
 internal control, or (3) other employees of the Entity when the fraud results in a material
 misstatement of the financial statements. In addition, we will communicate with the Board of Directors
 any other matters related to fraud that are, in our professional judgment, relevant to their
 responsibilities. We will communicate to management any fraud perpetrated by lower-level employees
 of which we become aware that does not result in a material misstatement of the financial
 statements; however, we will not communicate such matters to the Board of Directors, unless
 otherwise directed by the Board of Directors.

 We will also communicate to the Board of Directors matters involving the Company’s noncompliance
 with laws and regulations that have come to our attention during the course of our audit, other than
 when such matters are clearly inconsequential.

 We will also communicate in writing to management and the Board of Directors any significant
 deficiencies or material weaknesses in internal control (as defined in generally accepted auditing
 standards) that we have identified during the audit, including those that were remediated during the
 audit.

 Generally accepted auditing standards do not require us to design procedures for the purpose of
 identifying other matters to communicate with the Board of Directors. However, we will communicate
 to the Board of Directors matters required by AICPA AU-C 260, The Auditor’s Communication with
 Those Charged with Governance.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 219 of 390


                                                                                        APPENDIX D

 GENERAL BUSINESS TERMS
 This Appendix D is part of the engagement letter to which these terms are attached (the engagement
 letter, including its appendices, the “engagement letter”) dated August 1, 2018, between Deloitte &
 Touche LLP and the Entity.

 1.   Independent Contractor. D&T is an independent contractor and D&T is not, and will not be
      considered to be, an agent, partner, fiduciary, or representative of the Entity, Sears Holdings
      Audit Committee, Sears Holdings, the Parent Company, or the Board of Directors.

 2.   Survival. The agreements and undertakings of the Entity contained in the engagement letter will
      survive the completion or termination of this engagement.

 3.   Assignment and Subcontracting. Except as provided below, no party may assign any of its rights
      or obligations (including, without limitation, interests or claims) relating to this engagement
      without the prior written consent of the other parties. The Entity hereby consents to D&T
      subcontracting a portion of its services under this engagement to any affiliate or related entity,
      whether located within or outside of the United States. Professional services performed hereunder
      by any of D&T’s affiliates or related entities shall be invoiced as professional fees, and any related
      expenses shall be invoiced as expenses, unless otherwise agreed.

 4.   Severability. If any term of the engagement letter is unenforceable, such term shall not affect the
      other terms, but such unenforceable term shall be deemed modified to the extent necessary to
      render it enforceable, preserving to the fullest extent permissible the intent of the parties set
      forth herein.

 5.   Force Majeure. No party shall be deemed to be in breach of the engagement letter as a result of
      any delays or non-performance directly or indirectly resulting from circumstances or causes
      beyond its reasonable control, including, without limitation, fire, epidemic or other casualty, act
      of God, strike or labor dispute, war or other violence, or any law, order or requirement of any
      governmental agency or authority.

 6.   Confidentiality. To the extent that, in connection with this engagement, D&T comes into
      possession of any confidential information of the Entity, D&T shall not disclose such information
      to any third party without the Entity’s consent, using at least the same degree of care as it
      employs in maintaining in confidence its own confidential information of a similar nature, but in
      no event less than a reasonable degree of care. The Entity hereby consents to D&T disclosing
      such information (1) as may be required by law or regulation, or to respond to governmental
      inquiries, or in accordance with applicable professional standards or rules, or in connection with
      litigation or arbitration pertaining hereto; (2) to the extent such information (i) is or becomes
      publicly available other than as the result of a disclosure in breach hereof, (ii) becomes available
      to D&T on a nonconfidential basis from a source that D&T believes is not prohibited from
      disclosing such information to D&T, (iii) is already known by D&T without any obligation of
      confidentiality with respect thereto, or (iv) is developed by D&T independently of any disclosures
      made to D&T hereunder; or (3) to contractors providing administrative, infrastructure, and other
      support services to D&T and subcontractors providing services in connection with this
      engagement, in each case, whether located within or outside of the United States, provided that
      such contractors and subcontractors have agreed to be bound by confidentiality obligations
      similar to those in this paragraph.

 7.   Dispute Resolution. Any controversy or claim between the parties arising out of or relating to the
      engagement letter or this engagement (a “Dispute”) shall be resolved by mediation or binding
      arbitration as set forth in the Dispute Resolution Provision attached hereto as Appendix E and
      made a part hereof.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 220 of 390


                                                                                        APPENDIX E

 DISPUTE RESOLUTION PROVISION

 This Appendix E is part of the engagement letter dated August 1, 2018, between Deloitte &
 Touche LLP and the Entity.

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures applicable
 to the resolution of Disputes and shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 Mediation: All Disputes shall be first submitted to nonbinding confidential mediation by written notice
 to the parties, and shall be treated as compromise and settlement negotiations under the standards
 set forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
 applicable statutes protecting the confidentiality of mediations or settlement discussions. If the parties
 cannot agree on a mediator, the International Institute for Conflict Prevention and Resolution (“CPR”),
 at the written request of a party, shall designate a mediator.

 Arbitration Procedures: If a Dispute has not been resolved within 90 days after the effective date of
 the written notice beginning the mediation process (or such longer period, if the parties so agree in
 writing), the mediation shall terminate and the Dispute shall be settled by binding arbitration to be
 held in New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of the
 commencement of the arbitration, except to the extent modified by this Dispute Resolution Provision
 (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Entity and Deloitte &
 Touche LLP shall designate one arbitrator in accordance with the “screened” appointment procedure
 provided in the Rules and the two party-designated arbitrators shall jointly select the third in
 accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed in
 writing to enforce the terms of the engagement letter (including its appendices) to which this Dispute
 Resolution Provision is attached and to abide by the terms of this Dispute Resolution Provision. Except
 with respect to the interpretation and enforcement of these arbitration procedures (which shall be
 governed by the Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York
 (without giving effect to its choice of law principles) in connection with the Dispute. The arbitrators
 may render a summary disposition relative to all or some of the issues, provided that the responding
 party has had an adequate opportunity to respond to any such application for such disposition.
 Discovery shall be conducted in accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before making
 any disclosure permitted by the Rules, a party shall give written notice to all other parties and afford
 such parties a reasonable opportunity to protect their interests. Further, judgment on the arbitrators’
 award may be entered in any court having jurisdiction.

 Costs: Each party shall bear its own costs in both the mediation and the arbitration; however, the
 parties shall share the fees and expenses of both the mediators and the arbitrators equally.
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 221 of 390


                                             Exhibit 9

                                 System Services Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                             Pg 222 of 390
                                                                                       Deloitte & Touche LLP
                                                                                       111 S. Wacker Drive
                                                                                       Chicago, IL 60606
                                                                                       USA
                                                                                       Tel: +1 312 486 1000
                                                                                       Fax: +1 312 486 1486
                                                                                       www.deloitte.com




    July 9, 2018


    Mr. William C. Kunkler
    Audit Committee Chair
    Audit Committee of Sears Holdings Corporation
    3333 Beverly Road
    Hoffman Estates, IL 60179

    Mr. Robert A. Riecker
    Chief Financial Officer
    Sears Holdings Corporation
    3333 Beverly Road
    Hoffman Estates, IL 60179

    Dear Mr. Kunkler and Mr. Riecker:

    Deloitte & Touche LLP (“D&T” or “we” or “us”) is pleased to serve as service auditors for Sears
    Holdings Corporation (the “Company” or “you” or “your” or “SHC”).

    The services to be performed by D&T pursuant to this engagement are subject to the terms and
    conditions set forth herein and in the accompanying appendices. Such terms and conditions shall
    be effective as of the date of the commencement of such services.

    ENGAGEMENT TEAM MEMBERS

    Ms. Maureen Berggren, Managing Director will be the Engagement Leader and will be
    responsible for our service auditors’ examination, while Mr. Jim Berry, Lead Client Service
    Partner will continue to coordinate all services we perform for the Company.

    ENGAGEMENT SCOPE AND OBJECTIVES

    The purpose of our engagement is to examine the Company’s description of the system related to
    the Financial Reporting, Inventory, Procurement, and Revenue Transactions Processing Services
    and related General Computer Controls at the Company (collectively, the ‘description of the
    system’), which will be drafted by the Company’s management.

    Our examination will include those procedures that we consider necessary under the
    circumstances to obtain a reasonable basis for rendering our opinion on the following:

        •   Whether the description fairly presents the Financial Reporting, Inventory, Procurement,
            and Revenue Transactions Processing and the general computer controls of SHC that was
            designed and implemented throughout the specific period from February 4, 2018 through
            December 1, 2018.
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 223 of 390




        •   Whether the controls related to the control objectives stated in the description were
            suitably designed to provide reasonable assurance that the control objectives would be
            achieved if the controls operated effectively throughout the specific period from February
            4, 2018 through December 1, 2018 and subservice organizations applied complementary
            subservice organization controls and user entities applied the complementary user entity
            controls assumed in the design of the company’s controls throughout the specific period
            from February 4, 2018 through December 1, 2018 . Such control objectives are described
            in Appendix F.

        •   Whether the controls operated effectively to provide reasonable assurance that the control
            objectives stated in the Company’s management description of the system were achieved
            throughout the specified period from February 4, 2018 through December 1, 2018 if
            complementary subservice organization controls and complementary user entity controls
            assumed in the design of service organization’s controls operated effectively throughout
            the period February 4, 2018 through December 1, 2018.

    Our examination will be conducted in accordance with the Statement on Standards for Attestation
    Engagements No. 18, Attestation Standards: Clarification and Recodification (“SSAE 18”),
    which encompasses (1) AT-C 105, Concepts Common to All Attestation Engagements; (2) AT-C
    205, Examination Engagements; and (3) AT-C 320, Reporting on an Examination of Controls at
    a Service Organization Relevant to User Entities’ Internal Control Over Financial Reporting,
    established by the American Institute of Certified Public Accountants (AICPA) (“AICPA
    standards”). A Service Organization Controls (“SOC 1”) report will be issued as part of this
    examination.

    EXAMINATION OF THE DESCRIPTION OF THE SYSTEM

    An examination includes examining, on a test basis, evidence supporting the description of the
    system and performing such other procedures as D&T considers necessary in the circumstances.
    An examination conducted in accordance with AICPA standards is designed to obtain reasonable,
    rather than absolute, assurance about the description of the system. The objective of the
    examination is the expression of an opinion on whether the description of the system is presented
    fairly and the controls related to the control objectives stated in the description of the system are
    suitably designed in all material respects, based on suitable criteria and specified by the Company
    (the “Criteria”), which represent the Company’s controls likely to be relevant to user entities’
    internal control over financial reporting.

    Our examination will include assessing whether management has used suitable Criteria in:

        •   Preparing its description of the service organization’s system.

        •   Evaluating whether controls were suitably designed to achieve the control objectives
            stated in the description.

        •   Evaluating whether controls operated effectively throughout the specified period to
            achieve the control objectives stated in the description of the service organization’s
            system.




                                                      2
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 224 of 390




    Our ability to express an opinion, and the wording thereof, will, of course, be dependent on the
    facts and circumstances at the date of our attest report. If, for any reason, we are unable to
    complete the examination or are unable to form or have not formed an opinion, we may decline to
    express an opinion or decline to issue a report as a result of this engagement. If we are unable to
    complete our examination or if the attest report to be issued by D&T as a result of this
    engagement requires modification, the reasons for this will be discussed with the Audit
    Committee and the Company’s management.

    We understand that Wipro Limited (“Wipro”) provides accounting process controls services
    including reconciliations and general accounting administration and, RGIS LLC (“RGIS”) for
    inventory controls related to store counts (Wipro and RGIS collectively “subservice
    organizations”). Additionally, we understand that the description also indicates that certain
    control objectives specified by the Company can be achieved only if complementary subservice
    organization controls assumed in the design of the Company’s controls are suitably designed and
    operating effectively, along with the related controls at the subservice organization. However, it
    is our understanding that the complementary subservice organization controls and the
    control objectives and related controls of the subservice organizations will not be subject to our
    examination performed hereunder.

    FORM AND CONTENT OF THE DESCRIPTION OF THE SYSTEM

    It is our understanding that the Company’s management has committed to preparing the
    description of the system, and that such description will present how the Company’s system was
    designed and implemented, including the following information about the system:

        •   The types of services provided including, as appropriate, the classes of transactions
            processed.

        •   The procedures, within both automated and manual systems, by which services are
            provided, including, as appropriate, procedures by which transactions are initiated,
            authorized, recorded, processed, corrected as necessary, and transferred to the reports and
            other information prepared for user entities.

        •   The information used in the performance of the procedures, including, if applicable,
            related accounting records, whether electronic or manual, and supporting information
            involved in initiating, authorizing, recording, processing, and reporting transactions. This
            includes the correction of incorrect information and how information is transferred to the
            reports and other information prepared for user entities.

        •   How the system captures and addresses significant events and conditions other than
            transactions.

        •   The process used to prepare reports and other information for user entities.

        •   Services performed by a subservice organization, if any, including whether the carve-out
            method or the inclusive method has been used in relation to them.

        •   The specified control objectives and controls designed to achieve those objectives,
            including, as applicable, complementary subservice organization controls and


                                                     3
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 225 of 390




            complementary user entity controls contemplated in the design of controls.

        •   Other aspects of the Company’s control environment, risk assessment process,
            information and communication systems (including the related business processes),
            control activities, and monitoring controls that are relevant to the services provided.

        •   Relevant details of changes to the service organization’s system during the period
            covered by the description.

    As part of our procedures, we will consider whether the Company’s management’s description of
    the system, in our professional judgment, is sufficiently comprehensive and accurate to meet the
    needs of user auditors. If, as a result of this consideration, we identify possible omissions or
    inaccuracies, we will discuss these matters with the Company’s management, and the Company’s
    management will arrange for the Company’s personnel to modify the description of the system,
    as necessary.

    TESTS OF OPERATING EFFECTIVENESS

    We will test the operating effectiveness of selected controls for the period from February 4, 2018
    through December 1, 2018. The controls that we test will be those controls whose operating
    effectiveness is necessary, in our opinion, to provide reasonable assurance of achieving the
    specified control objectives. If, for any reason, we conclude that the design of the Company’s
    controls does not provide reasonable assurance of achieving certain control objectives, we may
    decline to test the controls for such control objectives.

    OTHER RESPONSIBILITIES OF THE COMPANY’S MANAGEMENT
    In connection with our examination, Company’s management has committed to preparing the
    description of the system and for assigning individuals to assist with the logistical aspects of the
    examination (e.g., identifying the Company’s personnel to contact, scheduling meetings for the
    D&T engagement team, following up on responses from the Company’s management to requests
    for information or preliminary findings).

    The Company’s management has the responsibility for providing us with (1) access to all
    information of which management is aware that is relevant to the description of its system and
    assertion, such as records, documentation, and other matters; (2) additional information that we
    may request from management for the purpose of our examination; and (3) unrestricted access to
    personnel within the organization from whom we determine it is necessary to obtain evidence
    relevant to this engagement.

    All word processing related to the Description of the System (Section Three) and, if applicable,
    Other Information Provided by the Service Organization (Section Five) will be performed by the
    Company. Should the Company desire our assistance in the documenting or editing of the
    description of the system, we would be pleased to discuss this with you.

    As we have discussed previously, the Company’s management is responsible for establishing and
    maintaining appropriate controls relating to the processing of transactions for user entities. The
    determination of the control objectives and related controls to be included in the Company’s
    description of the system is also the responsibility of the Company. The Company’s management


                                                      4
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 226 of 390




    is responsible for providing us an assertion that is attached to the description of the system, which
    includes its completeness, accuracy, and method of presentation. Appendix B contains
    information regarding the Company’s assertion.

    At the conclusion of our examination, we will request that the Company’s management provide
    us with a representation letter acknowledging the Company’s management’s responsibility for its
    assertion, the description of the system, including the design and operating effectiveness of
    controls, confirming certain representations made to us during our examination, and other
    matters, as described in Appendix A.

    INHERENT LIMITATIONS OF INTERNAL CONTROL
    Because of the inherent limitations of internal control, including the possibility of collusion or
    improper management override of controls, material misstatements due to error or fraud may
    occur and not be detected. Also, projections of any evaluation of the internal control to future
    periods are subject to the risk that the internal control may become inadequate because of changes
    in conditions, or that the degree of compliance with the policies or procedures may deteriorate.

    RESPONSIBILITY OF THE AUDIT COMMITTEE

    As the independent service auditors of the Company, we acknowledge that the Audit Committee is
    directly responsible for the appointment, compensation, and oversight of our work and,
    accordingly, except as otherwise specifically noted, we will report directly to the Audit Committee.
    You have advised us that the services to be performed under this engagement letter, including,
    where applicable, the use by D&T of affiliates or related entities as subcontractors in connection
    with this engagement, have been approved by the Audit Committee in accordance with the Audit
    Committee’s established preapproval policies and procedures.

    PROCESS FOR OBTAINING PREAPPROVAL OF SERVICES

    The Company’s management is responsible for the coordination of obtaining the preapproval of
    the Audit Committee, in accordance with the Audit Committee’s preapproval process, for any
    services to be provided by D&T to the Company.

    INDEPENDENCE MATTERS

    In connection with our engagement, D&T, the Company’s management, and the Audit
    Committee will assume certain roles and responsibilities in an effort to assist D&T in maintaining
    independence. D&T will communicate to its partners, principals, and employees that the
    Company is an attest client. Management of the Company will ensure that the Company, together
    with its subsidiaries and other entities that comprise the Company for purposes of the
    consolidated financial statements, has policies and procedures in place for the purpose of ensuring
    that neither the Company nor any such subsidiary or other entity will act to engage D&T or
    accept from D&T any service that under AICPA, or other applicable rules would impair D&T’s
    independence. All potential services are to be discussed with Mr. Jim Berry.

    The Company’s management will coordinate with D&T to ensure that D&T’s independence is
    not impaired by hiring former or current D&T partners, principals, or professional employees in a



                                                      5
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                             Pg 227 of 390




    key position, as defined in the AICPA Code of Professional Conduct that would cause a violation
    of such code or other applicable independence rules. Any employment opportunities with the
    Company for a former or current D&T partner, principal, or professional employee should be
    discussed with Mr. Jim Berry before entering into substantive employment conversations with the
    former or current D&T partner, principal, or professional employee.

    For the purposes of the preceding sections entitled “Independence Matters”, “and Process for
    Obtaining Preapproval of Services”, “D&T” shall mean Deloitte & Touche LLP and its
    subsidiaries; Deloitte Touche Tohmatsu Limited, its member firms, the affiliates of Deloitte &
    Touche LLP, Deloitte Touche Tohmatsu Limited and its member firms; and, in all cases, any
    successor or assignee.

    RESTRICTION ON REPORT USE
    The Company agrees that it will not, in each case, unless the Company first obtains our specific
    written permission (1) publish or otherwise reproduce, include, or incorporate our attest report
    issued hereunder, any portion or draft thereof, or any information included in the section entitled
    “Information Provided by the Service Auditor” included in the report issued (in final or draft
    form) by D&T, within documents that the Company may publish or make available to others, or
    (2) except as otherwise specifically provided herein, circulate, quote, disclose, or distribute our
    attest report issued hereunder or any information included in the section entitled “Information
    Provided by the Service Auditor” included in the report issued (in final or draft form) by D&T to
    others.

    Except as set forth below, the Company agrees that the distribution and use of our attest report,
    whether in hard copy, electronic format (e.g., Adobe Acrobat or PDF file format) or otherwise,
    prepared hereunder will be limited to management of the Company, its user entities, and the
    independent auditors of such user entities. Notwithstanding the foregoing, the Company may
    provide prospective customers access to our attest report as part of a document on the description
    of the system of the Company in situations where the prospective customer (1) is engaged in
    active negotiations with the Company for the Company to provide some or all of the services
    described in our attest report and (2) specifically requests access to our attest report as a condition
    prior to executing an agreement between the prospective customer and the Company to contract
    for such services (a “prospective customer”); provided, however, that (a) the document on the
    description of the system of the Company is only distributed in electronic PDF file format, (b) the
    disclaimer language set forth in Appendix D will be conspicuously printed on the cover of any
    such document containing the description of the system of the Company that contains our attest
    report that the Company may electronically distribute to such prospective customers, and (c) the
    click-through agreement set forth in Appendix E will be electronically indivisibly affixed to any
    such document on the description of the system of the Company that contains our attest report in
    such a way that the only means through which access to the electronic PDF copy of such
    document on the description of the system of the Company that contains our attest report is
    possible, is by electronically accepting the terms of such click-through agreement. The Company
    agrees that it will obtain from D&T the electronic PDF copy of the document containing the
    description of the system of the Company that contains our attest report that the Company will
    electronically distribute to such prospective customers as permitted hereunder prior to the
    Company distributing such Company-created electronic PDF version of such document. The
    Company agrees that it will only distribute our attest report to such prospective customers as set




                                                       6
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                            Pg 228 of 390




    forth in this paragraph. Notwithstanding the foregoing, the Company agrees that it will not use
    our attest report for general marketing or other sales activities of the Company.

    The Company agrees that it will keep complete and accurate written records of the entities and
    the personnel of such entities to whom the Company provides the SOC 1 report and will promptly
    provide copies of such records to D&T upon request.

    INCLUSION OF D&T REPORTS OR REFERENCES TO D&T IN OTHER
    DOCUMENTS OR ELECTRONIC SITES

    If the Company intends to publish or otherwise reproduce in any document our attest report
    issued as a result of this engagement, or otherwise make reference to D&T in a document that
    contains other information in addition to our attest report (e.g., in a press release), thereby
    associating D&T with such document, the Company agrees that its management will provide
    D&T with a draft of the document to read and obtain our approval for the inclusion or
    incorporation by reference of our attest report, or the reference to D&T, in such document before
    the document is printed and distributed. The inclusion or incorporation by reference of our attest
    report in any such document would constitute the reissuance of such attest report. The Company
    also agrees that its management will notify us and obtain our approval prior to including our attest
    report on an electronic site.

    Our engagement to perform the services described herein does not constitute our agreement to be
    associated with any such documents published or reproduced by or on behalf of the Company.
    Any request by the Company to reissue any report issued as a result of this engagement, to
    consent to any such attest report’s inclusion or incorporation by reference in any other document,
    or to agree to any such attest report’s inclusion on an electronic site will be considered based on
    the facts and circumstances existing at the time of such request. The estimated fees outlined
    herein do not include any procedures that would need to be performed in connection with any
    such request. Should D&T agree to perform such procedures, fees for such procedures would be
    subject to the mutual agreement of the Company and D&T.

    LIMITATION ON LIABILITY, RELEASE, AND INDEMNIFICATION

    D&T, its subsidiaries and subcontractors, and their respective personnel will not be liable to the
    Company and the Audit Committee for any claims, liabilities, or expenses relating to this
    engagement (“Claims”) for an aggregate amount in excess of the fees paid by the Company to
    D&T pursuant to this engagement, except to the extent resulting from the bad faith or intentional
    misconduct of D&T or its subcontractors. In no event will D&T, its subsidiaries or
    subcontractors, or their respective personnel be liable to the Company and the Audit Committee
    for any loss of use, data, goodwill, revenues, or profits (whether or not deemed to constitute a
    direct Claim), or any consequential, special, indirect, incidental, punitive, or exemplary loss,
    damage, or expense relating to this engagement.

    The Company agrees to release and indemnify D&T, its subsidiaries and subcontractors, and their
    respective personnel from all Claims attributable to any misrepresentation by the Company’s
    management.

    The Company agrees to indemnify and hold harmless D&T, its subsidiaries and subcontractors,



                                                     7
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 229 of 390




    and their respective personnel from all Claims, except to the extent resulting from the bad faith or
    intentional misconduct of D&T or its subcontractors.

    In circumstances where all or any portion of the provisions of the previous three paragraphs are
    unavailable, the aggregate liability of D&T, its subsidiaries and subcontractors, and their
    respective personnel for any Claim shall not exceed an amount that is proportional to the relative
    fault that D&T’s or its subcontractors’ conduct bears to all other conduct giving rise to such
    Claim.


    INDEPENDENT CONTRACTOR

    D&T is an independent contractor and D&T is not, and will not be considered to be, an agent,
    partner, fiduciary, joint venturer, or representative of the Company or the Audit Committee.

    SURVIVAL

    The agreements and undertakings of the Company and the Audit Committee contained in
    the engagement letter (including its appendices), will survive the completion or
    termination of this engagement.

    SEVERABILITY

    If any term of the engagement letter (including its appendices) is unenforceable, such
    term shall not affect the other terms, but such unenforceable term shall be deemed
    modified to the extent necessary to render it enforceable, preserving to the fullest extent
    permissible the intent of the parties set forth herein.

    ASSIGNMENT AND SUBCONTRACTING

    Except as provided below, no party may assign any of its rights or obligations (including, without
    limitation, interests or Claims) relating to this engagement without the prior written consent of the
    other party. The Company and the Audit Committee hereby consent to D&T subcontracting or
    assigning a portion of its services under this engagement to any affiliate or related entity, whether
    located within or outside of the United States. D&T agrees that it will be responsible to the
    Company for the acts and omissions of its subcontractors, if any, in the course of their
    performance of services hereunder to the same extent that D&T would be responsible to the
    Company if it had performed such acts or omissions. Professional services performed hereunder
    by any of D&T’s affiliates or related entities shall be invoiced as professional fees, and any
    related expenses shall be invoiced as expenses, unless otherwise agreed.

    No affiliated or related entity of D&T, or such entity’s personnel shall have any liability
    hereunder to the Company and the Audit Committee and the Company and the Audit Committee
    will not bring any action against any such affiliated or related entity or such entity’s personnel in
    connection with this engagement. Without limiting the foregoing, such affiliated and related
    entities are intended third-party beneficiaries of these terms and may in their own right enforce
    such terms.




                                                      8
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                             Pg 230 of 390




    FORCE MAJEURE
    No party shall be deemed to be in breach of this engagement letter (including its appendices) as a
    result of any delays or non-performance directly or indirectly resulting from circumstances or
    causes beyond its reasonable control, including, without limitation, fire, epidemic or other
    casualty, act of God, strike or labor dispute, war or other violence, or any law, order or
    requirement of any governmental agency or authority.

    CONFIDENTIALITY
    To the extent that, in connection with this engagement, D&T comes into possession of any
    confidential information of the Company, D&T shall not disclose such information to any third
    party without the Company’s consent, using at least the same degree of care as it employs in
    maintaining in confidence its own confidential information of a similar nature, but in no event
    less than a reasonable degree of care. The Company and the Audit Committee hereby consent to
    D&T disclosing such information (1) as may be required by law or regulation, or to respond to
    governmental inquiries, or in accordance with applicable professional standards or rules, or in
    connection with litigation or arbitration pertaining hereto; (2) to the extent such information (i) is
    or becomes publicly available other than as the result of a disclosure in breach hereof, (ii)
    becomes available to D&T on a nonconfidential basis from a source that D&T believes is not
    prohibited from disclosing such information to D&T, (iii) is already known by D&T without any
    obligation of confidentiality with respect thereto, or (iv) is developed by D&T independently of
    any disclosures made to D&T hereunder; or (3) to contractors providing administrative,
    infrastructure, and other support services to D&T and subcontractors providing services in
    connection with this engagement, in each case, whether located within or outside of the United
    States, provided that such contractors and subcontractors have agreed to be bound by
    confidentiality obligations similar to those in this paragraph. To the extent that any information
    obtained by D&T from or on behalf of the Company or its employees in connection with the
    performance of services under the engagement letter relates to a resident of Massachusetts and
    constitutes “Personal Information” as defined in 201 CMR 17.02 (as may be amended), D&T
    shall comply with the obligations of 201 CMR 17.00 et. seq. (as may be amended), entitled
    “Standards for the Protection of Personal Information of Residents of the Commonwealth,” with
    respect to such information.

    DISPUTE RESOLUTION

    Any controversy or claim between the parties arising out of or relating to this engagement letter
    (including its appendices) or this engagement (a “Dispute”) shall be resolved by mediation or
    binding arbitration as set forth below and shall apply to the fullest extent of the law, whether in
    contract, statute, tort (such as negligence), or otherwise.

    MEDIATION

    All Disputes shall be first submitted to nonbinding confidential mediation by written notice to the
    parties, and shall be treated as compromise and settlement negotiations under the standards set
    forth in the Federal Rules of Evidence and all applicable state counterparts, together with any
    applicable statutes protecting the confidentiality of mediations or settlement discussions. If the
    parties cannot agree on a mediator, the International Institute for Conflict Prevention and
    Resolution (CPR), at the written request of a party, shall designate a mediator.



                                                      9
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 231 of 390




    ARBITRATION PROCEDURES

    If a Dispute has not been resolved within 90 days after the effective date of the written notice
    beginning the mediation process (or such longer period, if the parties so agree in writing), the
    mediation shall terminate and the Dispute shall be settled by binding arbitration to be held in New
    York, New York. The arbitration shall be solely between the parties and shall be conducted in
    accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time of
    the commencement of the arbitration, except to the extent modified by this section entitled
    “Dispute Resolution” (the “Rules”).

    The arbitration shall be conducted before a panel of three arbitrators. Each of the Company and
    Deloitte & Touche LLP shall designate one arbitrator in accordance with the “screened”
    appointment procedure provided in the Rules and the two party-designated arbitrators shall jointly
    select the third in accordance with the Rules. No arbitrator may serve on the panel unless he or
    she has agreed in writing to enforce the terms of this engagement letter (including its appendices)
    and to abide by the terms of this section entitled “Dispute Resolution.” Except with respect to the
    interpretation and enforcement of these arbitration procedures (which shall be governed by the
    Federal Arbitration Act), the arbitrators shall apply the laws of the State of New York (without
    giving effect to its choice of law principles) in connection with the Dispute. The arbitrators shall
    have no power to award damages inconsistent with the terms of this engagement letter (including
    its appendices), including, without limitation, the limitation on liability, release, and
    indemnification provisions contained herein. The arbitrators may render a summary disposition
    relative to all or some of the issues, provided that the responding party has had an adequate
    opportunity to respond to any such application for such disposition. Discovery shall be conducted
    in accordance with the Rules.

    All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before
    making any disclosure permitted by the Rules, a party shall give written notice to all other parties
    and afford such parties a reasonable opportunity to protect their interests. Further, judgment on
    the arbitrators’ award may be entered in any court having jurisdiction.

    COSTS

    Each party shall bear its own costs in both the mediation and the arbitration; however, the parties
    shall share the fees and expenses of both the mediators and the arbitrators equally.

    ENGAGEMENT TIMING
    Appendix C attached hereto and made part hereof describes the planned timing of our
    examination in more detail. Timely completion of all tasks identified in the schedule as the
    Company’s responsibility will facilitate the completion of our engagement. If, at any time, you
    wish to change this schedule, please contact Mr. Phani Vajhala and Mr. Joseph (JT) Staige to
    discuss the feasibility of the desired change(s) and the effect of such changes on other aspects of
    the examination performed hereunder.

    PROFESSIONAL FEES AND BILLING

    Our total professional fees for this examination will be $155,000 plus any expenses we incur
    related to this engagement (e.g., travel, postage, printing). Based on the anticipated timing of the


                                                     10
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 232 of 390




    work as indicated in Appendix C, our fees for this examination will be billed approximately as
    follows:


         Engagement Milestone              Estimated Invoice Date          Amount
         Engagement letter signed          August 1, 2018                  $80,000
         Complete Interim testing          November 1, 2018                $50,000
         Completion of engagement          February 1, 2018                $25,000

    We anticipate sending invoices for this engagement according to the above schedule, and
    payments are due 30 days from the date of the invoice. Engagement-related expenses (such as
    airfare, hotel, etc.), will be billed in addition to the fees and will be stated separately on the
    invoices.

    Our continued service on this engagement is dependent upon payment of our invoices in
    accordance with these terms. Our fees are based on certain assumptions, including (1) timely and
    accurate completion of the requested Company participation schedules and additional supporting
    information, including substantially comprehensive and accurate description of the system; (2) no
    inefficiencies during the examination or changes in scope caused by events that are beyond our
    control; and (3) no changes to the timing or extent of our work plans. If, due to omissions or
    inaccuracies in the description of the system, additional services are required to complete this part
    of our procedures, or if we are asked to assist in making modifications, the fees for such
    additional services will be in addition to the fees described above. We will notify you promptly of
    any circumstances we encounter that could significantly affect our estimates and discuss with you
    any additional fees, as necessary.

                                                 ******




                                                      11
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                        Main Document
                                              Pg 233 of 390




       The parties acicnowledge and agree that D&T isbeing engaged under this engagement letter to
       provide only the services described herein. Should the Company orthe Audit Committee request,
        andshould D&T agree to provide, services beyond those described herein, such services v/ill
        constitute a separate engagement andwill be governed by a separate engagement letter.

        This engagement letter, including Appendices A through F attached hereto and made a part
        hereof, constitutes the entire agreement between the parties withrespect to this engagement and
        supersedes any other prior orcontemporaneous agreements or understandings between the
        parties, whether written or oral, relating tothisengagement.

        The sections entitled Limitation on Liability,Release, and Indemnification, Assignment and
        Subcontracting, and Dispute Resolution shall apply to the fullest extent of the law, whether in
        contract, statute, tort (such as negligence), or otherwise, notwithstanding the failure of the
        essential purpose of any remedy.

        If the above terms and conditions are acceptable and the services described are in accordance
        with your understanding, please sign the copy of this engagement letter inthespace provided and
        return it to us.


        Yours truly,




        Acknowledged and approved on behalf of
        the Audit Cbmmittee of Scars Holdings Corporation:


        By:      Mr. William C. Kunkler
        Title:   Audit Committee Chair



        Date:



        Acknowledged and agreed to by
        Sears Holdings Corporation:


                 Robert A. Riecker
                 ChiefFinancial Officer




        Date:
                   7/////J



                                                           12
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 234 of 390




                                                                                         APPENDIX A

    This Appendix A is part of the engagement letter dated July 9, 2018, between Deloitte & Touche
    LLP and Sears Holdings Corporation.

    ILLUSTRATIVE REPRESENTATION LETTER FOR MANAGEMENT OF A
    SERVICE ORGANIZATION FOR A SOC 1 REPORT

    In connection with your engagement to report on the description of the system of Sears Holdings
    Corporation (the “Company”) relating to the Financial Reporting, Inventory, Procurement, and
    Revenue Transactions Processing Services and related General Computer Controls at the
    Company throughout the period February 4, 2018 through December 1, 2018 (the “Description
    of the System”) and the suitability of the design and operating effectiveness of the controls to
    achieve the related control objectives stated in the description, based on the criteria identified in
    our assertion, we recognize that obtaining representations from us concerning the information
    contained in this letter is a significant procedure in enabling you to form an opinion about
    whether the description fairly presents the system that was designed and implemented throughout
    the period February 4, 2018 through December 1, 2018 , and whether the controls related to the
    control objectives stated in the description were suitably designed and operating effectively
    throughout the period February 4, 2018 through December 1, 2018 to achieve those control
    objectives, based on the criteria described in our assertion.

    We acknowledge responsibility for our assertion and for:

    a. The fairness of the presentation of the description and the suitability of the design and
       operating effectiveness of the controls to achieve the related control objectives stated in the
       description.

    b. Selecting the criteria stated in our assertion and determining that the criteria are appropriate
       for our purposes.

    We confirm, to the best of our knowledge and belief, as of the date of your report, the following
    representations made to you during your examination:

    a. We reaffirm our assertion, attached hereto as an appendix, that is attached as a separate
       section to the Description of the System.

    b. We have evaluated the fairness of the presentation of the description and the suitability of the
       design and operating effectiveness of the controls to achieve the related control objectives
       stated in the description, and all relevant matters have been considered and reflected in our
       evaluation and in our assertion.

    c. We have disclosed to you any misstatements including omissions in the description.

    d. There were no instances in which controls were not suitably designed and implemented.

    e. There were no instances when our controls have not operated as described.



                                                     13
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 235 of 390




    f.   We have disclosed to you any communications from regulatory agencies, user entities, or
         others affecting the fairness of the presentation of our description or the suitability of the
         design or operating effectiveness of our controls as described, including communications
         received between the end of the period addressed in our assertion and the date of your report.

    g. We have disclosed to you all other known matters contradicting the fairness of the
       presentation of our description, the suitability of the design or operating effectiveness of our
       controls as described, or our assertion.

    h. There were no events subsequent to the examination period that would have a material effect
       on the fairness of the presentation of the description, the suitability of the design or operating
       effectiveness of the controls to achieve the related control objectives stated in the description,
       or our assertion.

    i.   We have disclosed to you any changes in our controls that are likely to be relevant to user
         entities’ internal control over financial reporting occurring through the date of this letter.

    j.   We have provided you with all information and access that is relevant to your examination
         and to our assertion.

    k. We believe the effects of uncorrected misstatements, if any, are immaterial, individually and
       in the aggregate, to the fairness of the presentation of the description or the suitability of the
       design or operating effectiveness of the controls to achieve the related control objectives
       stated in the description.

    l.   We have responded fully to all inquiries made to us by you during the examination.

    m. There were no instances of actual, suspected, or alleged fraud or noncompliance with laws or
       regulations affecting the fairness of the presentation of the description or the suitability of the
       design or operating effectiveness of the controls to achieve the related control objectives
       stated in the description.

    n. There were no instances of noncompliance with laws and regulations or uncorrected
       misstatements attributable to the service organization that may affect one or more user
       entities.

    o. We have no knowledge of any actual, suspected, or alleged fraud by management or the
       service organization’s employees that could adversely affect the fairness of the presentation
       of the description of the service organization’s system or the completeness or achievement of
       the control objectives stated in the description.

    p. We are responsible for the information included in the report document in Section V, and
       understand that such information is not covered by your examination. We believe that such
       information is accurate.

    q. We agree that the use of the examination report whether in hard copy or Adobe Acrobat
       format (i.e., PDF file format) or otherwise, prepared hereunder will be limited to management
       of the Company, the user entities of the Company, and the independent auditors of such user
       entities.



                                                       14
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 236 of 390




    r.   The Company may provide prospective customers access to the SOC 1 report in situations in
         which the prospective customer (1) is engaged in active negotiations with the Company to
         provide some or all of the services described in your attest report and (2) specifically requests
         access to your attest report as a condition prior to executing an agreement between the
         prospective customer and the Company to contract for such services. In such situations, we
         acknowledge and agree to distribute such SOC 1 report as described in the engagement letter
         dated July 9, 2018.

    s. We understand that your examination was conducted in accordance with attestation standards
       established by the American Institute of Certified Public Accountants and International
       Standards on Assurance Engagements as established by the International Auditing and
       Assurance Standards Board and was designed for the purpose of expressing an opinion on the
       fairness of the presentation of the description and on the suitability of the design and
       operating effectiveness of the controls to achieve the related control objectives stated in the
       description, based on your examination, and that your procedures were limited to those that
       you considered necessary for that purpose.




                             Name, Title, Service Provider legal entity name




                             Name, Title, Service Provider legal entity name




                                                      15
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 237 of 390




                                                                                         APPENDIX B

    This Appendix B is part of the engagement letter dated July 9, 2018, between Deloitte & Touche
    LLP and Sears Holdings Corporation.

    ILLUSTRATIVE ASSERTION BY MANAGEMENT OF A SERVICE
    ORGANIZATION FOR A SOC 1 REPORT

    We have prepared the description of the system of Sears Holdings Corporation (“SHC”) relating
    to the Financial Reporting, Inventory, Procurement, and Revenue Transactions Processing
    Services and related General Computer Controls at the Company (description) for user entities
    during some or all of the period February 4, 2018 to December 1, 2018, and their user auditors
    who have a sufficient understanding to consider it, along with other information, including
    information about controls implemented by user entities of the system themselves, when
    assessing the risks of material misstatements of user entities’ financial statements.

    Sears Holdings Corporation uses Wipro Limited (“Wipro”) for accounting process controls
    services including reconciliations, and general accounting administration, RGIS LLC (“RGIS”)
    for inventory controls related to store counts. The description includes only the control objectives
    and related controls of SHC and excludes the control objectives and related controls of the
    subservice organizations. The description also indicates that certain control objectives specified
    by SHC can be achieved only if complementary subservice organization controls assumed in the
    design of SHC’s controls are suitably designed and operating effectively, along with the related
    controls at SHC. The description does not extend to controls of the subservice organizations.

    The description indicates that certain control objectives specified in the description can be
    achieved only if complementary user entity controls assumed in the design of SHC’s controls are
    suitably designed and operating effectively, along with related controls at the service
    organization. The description does not extend to controls of the user entities.

    Description Criteria

    We confirm, to the best of our knowledge and belief, that:
    1. The description fairly presents the system related to the Company’s Financial Reporting,
       Inventory, Procurement, and Revenue Transactions Processing Services and related General
       Computer Controls made available to user entities of the system during some or all of the
       period February 4, 2018 to December 1, 2018 for processing their transactions. The criteria
       we used in making this assertion were that the description:

        a. Presents how the system made available to user entities was designed and implemented to
           process relevant transactions, including, if applicable:
            i.   The types of services provided including, as appropriate, the classes of transactions
                 processed.
            ii. The procedures, within both automated and manual systems, by which those services
                are provided, including, as appropriate, procedures by which transactions are


                                                     16
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                            Pg 238 of 390




                initiated, authorized, recorded, processed, corrected as necessary, and transferred to
                the reports and other information prepared for user entities of the system.
            iii. The information used in the performance of procedures, including, if applicable,
                 related accounting records, whether electronic or manual, and supporting information
                 involved in initiating, authorizing, recording, processing, and reporting transactions;
                 this includes the correction of incorrect information and how information is
                 transferred to the reports and other information prepared for user entities.
            iv. How the system captures and addresses significant events and conditions.
            v. The process used to prepare reports or other information provided to user entities of
               the system.
            vi. Services performed by a subservice organization, if any, including whether the carve-
                out method or the inclusive method has been used in relation to them.
            vii. The specified control objectives and controls designed to achieve those objectives,
                 including, as applicable, complementary user entity controls assumed in the design of
                 the subservice organization’s controls.
            viii. Other aspects of our control environment, risk assessment process, information and
                  communications (including the related business processes), control activities, and
                  monitoring activities that are relevant to the services provided.

        b. The description includes relevant details of changes to the Company’s system during the
           period covered by the description when the description covers a period of time.

        c. The description does not omit or distort information relevant to the service organization’s
           system, while acknowledging that the description is prepared to meet the common needs
           of a broad range of user entities of the system and their user auditors and may not,
           therefore, include every aspect of the system that each individual user entity of the
           system and its auditor may consider important in its own particular environment.

    2. The controls related to the control objectives stated in the description were suitably designed
       and operated effectively throughout the period February 4, 2018 to December 1, 2018 to
       achieve those control objectives provided that subservice organizations and user entities
       applied the controls contemplated in the design of the service organization’s controls. The
       criteria we used in making this assertion were that:

        a. The risks that threaten the achievement of the control objectives stated in the description
           have been identified by the Company.

        b. Controls identified in our description would, if operating as described, provide reasonable
           assurance that those risks would not prevent the control objectives stated in our
           description from being achieved.

        c. The controls were consistently applied as designed, including whether manual controls
           were applied by individuals who have the appropriate competence and authority.



                                                    17
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                            Pg 239 of 390




                                                                                    APPENDIX C

    SERVICE AUDITORS’ PLANNED EXAMINATION TIMETABLE

    This Appendix C is part of the engagement letter dated July 9, 2018, between Deloitte & Touche
    LLP and Sears Holdings Corporation and approved by the Audit Committee of Sears Holdings
    Corporation.

    We will plan the performance of our examination in accordance with the following estimated
    timetable:


                                                                                Planned
                        Task/Deliverable                    Responsibility      Timing
               Draft Management Assertion provided          The Company       October 2018

                    Control objectives drafted              The Company       October 2018

                 Description of the system drafted          The Company       October 2018

          Perform procedures to test whether the controls                     October 2018
                      are suitably designed                     D&T

             Perform procedures to test whether the                            October -
          Company’s controls were operating effectively         D&T          November 2018

             Review draft service auditors’ report with     D&T and The      December 2018
                       senior management                     Company

               Review draft management letter with          D&T and The      December 2018
                          management                         Company

                                                                              February 16,
                     Issue management letter                The Company          2019

                                                                              February 16,
                            Issue report                        D&T              2019




                                                     18
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 240 of 390




                                                                                        APPENDIX D

    DISCLAIMER LANGUAGE FOR DISTRIBUTION TO PROSPECTIVE CUSTOMERS

    This Appendix D is part of the engagement letter dated July 9, 2018, between Deloitte & Touche
    LLP and the Company and approved by the Audit Committee of Sears Holdings Corporation

    NOTICE: You and your company have obtained access to this report on the description of the
    system of Sears Holdings Corporation (this “SOC 1 report”) by accepting the terms of the Access
    Agreement that was attached to this SOC 1 Report and acknowledging that your company is a
    prospective customer of Sears Holdings Corporation (the “Company”). The terms of the Access
    Agreement include, among other things, an agreement by you and your company not to further
    disclose, distribute, quote, or reference this SOC 1 Report and an agreement to release and
    indemnify Deloitte & Touche LLP (“Deloitte & Touche”), its subsidiaries and its subcontractors,
    and their respective personnel. By reading this SOC 1 Report, you reconfirm your agreement to
    the terms of such Access Agreement. If you are not a prospective customer of the Company then
    you are not authorized to possess, read, or have access to this SOC 1 Report and should
    immediately return this SOC 1 Report to the Company.

    This SOC 1 Report is intended only to be used by the Company’s existing clients during the
    period from February 4, 2018 to December 1, 2018, and their external auditors (i.e., “user
    entities” during the period from February 4, 2018 to December 1, 2018, and the “user auditors,”
    respectively, as stated in the independent service auditors’ report contained in this SOC 1 Report
    and defined in the American Institute of Certified Public Accountants’ Statement on Standards
    for Attestation Engagements No. 18 (“Permitted Users”). Deloitte & Touche, the entity that
    issued the independent service auditors’ report contained in this SOC 1 Report, its subsidiaries
    and subcontractors, and their respective personnel shall have no liability, duties, responsibilities
    or other obligations to any entity who may obtain this SOC 1 Report who is not a Permitted User,
    including, without limitation, any entity who obtains this SOC 1 Report in contemplation of
    contracting for services with the Company.

    Deloitte & Touche, its subsidiaries and subcontractors, and their respective personnel have no
    responsibility for the description of the system of the Company, including the control objectives
    and the controls. Nor do Deloitte & Touche, its subsidiaries and subcontractors, and their
    respective personnel have any obligation to advise or consult with any entity regarding their
    access to this SOC 1 Report. Any use of this SOC 1 Report by a party other than a Permitted User
    ("Other Third Party") is at the sole and exclusive risk of such Other Third Party and such Other
    Third Party cannot and shall not rely on this SOC 1 Report. This SOC 1 Report is not to be
    further disclosed, distributed, quoted, or referenced to any third party or included or incorporated
    by reference in any other document, including any securities filings.




                                                     19
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 241 of 390




                                                                                          APPENDIX E

    ACCESS AGREEMENT

    This Appendix E is part of the engagement letter dated July 9, 2018, between Deloitte & Touche
    LLP and the Company and approved by the Audit Committee of Sears Holdings Corporation.



                                                  NOTICE

                                      RESTRICTED USE REPORT

                                         ACCESS AGREEMENT

    The attached report on the description of the system of Sears Holdings Corporation (the
    “Company”) relating to the Financial Reporting, Inventory, Procurement, and Revenue
    Transactions Processing and related General Computer Controls at the Company for the period
    February 4, 2018 to December 1, 2018 (the “SOC 1 Report”) is intended only to be used by the
    Company’s existing clients during the period February 4, 2018 to December 1, 2018, and their
    external auditors (i.e., “user entities” during the period February 4, 2018 to December 1, 2018 and
    the “user auditors,” respectively, as stated in the independent service auditors’ report contained in
    the SOC 1 Report and defined by the American Institute of Certified Public Accountants’
    Statement on Standards for Attestation Engagements No. 18 (“Permitted Users”). You are an
    authorized representative of a company (with the authority to contractually bind the company)
    that is (1) a prospective customer of the Company seeking access to the SOC 1 Report for its own
    internal business purposes solely in connection with your company’s contemplation of
    contracting for services with the Company or (2) a service provider accessing the SOC 1 Report,
    engaged solely to provide vendor selection services to a prospective customer of the Company in
    connection with such prospective customer’s contemplation of contracting for services with the
    Company. You and your company (collectively, “Recipient”) may only obtain access to the SOC
    1 Report by agreeing to comply with the terms set forth below. Such terms should be read
    carefully as they affect the legal rights of you and your company. Agreement to these terms shall
    be legally binding upon you and your company. Your agreement and your company’s agreement
    to this Access Agreement by clicking the “I Agree to the Terms Above” icon below is just as
    effective as if such agreement was evidenced by a manual signature on a written document and
    shall be deemed to satisfy any writings requirements prescribed by law.

    The SOC 1 Report will be provided solely to you and your company only as set forth herein.
    Recipient agrees not to disclose, distribute, quote, or reference the SOC 1 Report (or any part
    thereof) to any third party or include or incorporate by reference the SOC 1 Report (or any part
    thereof) in any public document, including any securities filings.

    Recipient acknowledges that Deloitte & Touche LLP (“Deloitte & Touche”), which prepared
    certain aspects of the SOC 1 Report, including the independent service auditors’ report and the
    description of tests of operating effectiveness and results of such tests, has no responsibility for
    the description of the system of the Company, including the control objectives and the controls.
    Nor does Deloitte & Touche have any obligation to advise or consult with Recipient regarding
    Recipient’s access to the SOC 1 Report or the contents of such report. Any use of this SSAE 18



                                                      20
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                            Pg 242 of 390




    Report by a party other than a Permitted User (“Other Third Party”) is strictly prohibited. Any
    access to this SOC 1 Report by any Other Third Party is restricted to a Recipient who has
    acknowledged and agreed to the terms hereof. Any use of the SOC 1 Report is at Recipient’s sole
    responsibility and judgment and is done so at Recipient’s sole and exclusive risk and such
    Recipient agrees that it cannot and shall not rely on the SOC 1 Report. Recipient agrees that, in
    consideration of Deloitte & Touche’s permission to allow access to the SOC 1 Report by
    Recipient as a prospective customer of the Company, Recipient hereby (1) releases Deloitte &
    Touche, its subsidiaries and subcontractors, and their respective personnel from all claims,
    liabilities, and expenses arising out of access to, use of or reliance on the SOC 1 Report, and
    (2) indemnifies Deloitte & Touche, its subsidiaries and subcontractors, and their respective
    personnel from all claims, liabilities, and expenses relating to a breach of any provision of this
    Access Agreement by Recipient or any of Recipient’s personnel, including, without limitation,
    the restrictions on use and distribution of the SOC 1 Report, or relating to any assertion of
    reliance by Recipient or any of Recipient’s personnel. The release and indemnification provisions
    of this Access Agreement will apply to the fullest extent of the law, whether in contract, statute,
    tort (such as negligence), or otherwise, and Recipient agrees that Deloitte & Touche will not in
    any case be liable for any indirect, special, incidental, consequential, punitive, or exemplary
    damages. Recipient also agrees that by permitting Recipient access to the SOC 1 Report,
    Recipient does not acquire any rights as a result of such access and Deloitte & Touche has not
    assumed any duties or obligations that it would not otherwise have had.

    The release from liability, indemnity, and the other provisions of this Access Agreement shall
    survive the execution of any contract Recipient may enter with the Company. If any provision of
    this Access Agreement is found by a court of competent jurisdiction to be unenforceable, such
    provision shall not affect the other provisions, but such unenforceable provision shall be deemed
    modified to the extent necessary to render it enforceable, preserving to the fullest extent
    permissible the intent of the parties set forth in this Access Agreement. This Access Letter
    constitutes the entire agreement of the parties hereto with respect to its subject matter, and
    supersedes all other oral or written representations, understandings or agreements relating to such
    subject matter, and may not be amended except by written agreement signed by the parties.
    DELOITTE & TOUCHE AND THE RECIPIENT HEREBY IRREVOCABLY WAIVE, TO
    THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
    ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER IN CONTRACT,
    STATUTE, TORT (SUCH AS NEGLIGENCE), OR OTHERWISE) RELATING TO THIS
    ACCESS AGREEMENT. This Access Agreement and all matters arising under or relating hereto
    (whether in contract, statute, tort (such as negligence), or otherwise) shall be governed by, and
    construed in accordance with, the laws of the State of New York (without regard to its conflicts of
    laws principles).

    I agree that (1) I am an authorized representative of my company (with the authority to
    contractually bind the company); (2) my company is a prospective customer of the Company
    seeking access to the SOC 1 Report for its own internal business purposes solely in connection
    with its contemplation of contracting for services with the Company or I am a service provider
    accessing the SOC 1 Report, engaged to provide vendor selection services to a prospective
    customer of the Company in connection with such prospective customer’s contemplation of
    contracting for services with the Company; and (3) I and my company shall comply with the
    terms set forth above.

    [I Agree to the Terms Above]



                                                    21
18-23538-rdd     Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                           Pg 243 of 390




    Double-click icon above to access the SOC 1 Report.

    [I Do Not Agree to the Terms Above]

    At this point, please close this document. The SOC 1 Report may not be viewed.




                                                   22
18-23538-rdd     Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                           Pg 244 of 390




                                                                                     APPENDIX F

    CONTROL OBJECTIVES STATED IN THE DESCRIPTION OF THE SYSTEM

    This Appendix F is part of the engagement letter dated July 9, 2018, between Deloitte & Touche
    LLP and Sears Holdings Corporation and approved by the Audit Committee of Sears Holdings
    Corporation. Note that the objectives below are subject to change based on the nature and
    procedures of the engagement, along with changes within Sears Holdings Corporation control
    environment.

    BUSINESS PROCESS CONTROLS

     1. Controls provide reasonable assurance that financial systems are reconciled in a timely and
        complete manner to the general ledger.

     2. Controls provide reasonable assurance that revenue is recorded in a complete, accurate
        and timely manner.

     3. Controls provide reasonable assurance that sales tax rates applied to sales are accurate.

     4. Controls provide reasonable assurance that merchandise expenditures are recorded and
        processed in a complete, accurate and timely manner.

     5. Controls provide reasonable assurance that inventory cost and quantity is accurately
        recorded.


    GENERAL COMPUTER CONTROLS

     6. Controls provide reasonable assurance that changes made to application systems are
        authorized, tested, documented and approved prior to implementation.

     7. Controls provide reasonable assurance that changes made to the operating system
        software and hardware infrastructure components are authorized, tested, documented,
        and approved prior to implementation.

     8. Controls provide reasonable assurance that logical access to applications is restricted to
        authorized and appropriate personnel.

     9. Controls provide reasonable assurance that logical access to operating systems and
        databases is restricted to authorized and appropriate personnel.

     10. Controls provide reasonable assurance that application and system processing are
         authorized and executed in a complete, accurate, and timely manner, and exceptions,
         problems, and errors are identified, tracked, recorded, and resolved in a complete,
         accurate, and timely manner.

     11. Controls provide reasonable assurance that applications and data are backed up and
         stored.




                                                  23
18-23538-rdd    Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                          Pg 245 of 390




     12. Controls provide reasonable assurance that physical access to the data center is
         restricted to authorized personnel

     13. Controls provide reasonable assurance that environmental protection mechanisms
         located within the data center are in place and are maintained.




                                                 24
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 246 of 390


                                            Exhibit 10

                                 Project Sasset Engagement Letters




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32 Main Document
                                              Pg 247 of 390         Deloitte & Touche LLP
                                                                               M&A Transaction Services
                                                                               111 S. Wacker Drive
                                                                               Chicago, IL 60606-4301
                                                                               USA
                                                                               Tel: 1 312 486 1000
                                                                               Fax: 1 312 486 1486
                                                                               www.deloitte.com
 July 13, 2018
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179
 Attention: Mr. Robert A. Riecker, CFO
 Dear Mr. Riecker:
 This letter, effective June 14, 2018, confirms the engagement of Deloitte & Touche LLP (“Consultant”)
 by Sears Holdings Corporation (“Client”) to perform certain services in connection with Client’s
 evaluation of a proposed divestiture of a business unit code-named Project Sasset - SHIP (the “Business”)
 (the “Proposed Transaction”).

 SERVICES
 This engagement will be conducted in accordance with the terms and conditions hereof and in accordance
 with the Statement on Standards for Consulting Services established by the American Institute of
 Certified Public Accountants (“AICPA”). Subject to applicable professional standards or rules, including
 applicable preapproval requirements of the audit committee or board of directors of Client, if any, the
 specific services to be performed by us (collectively, the “Services”) will be established based on
 discussions with you as the Proposed Transaction progresses and additional information is obtained
 during the course of the engagement. Based upon our discussions with you to date, Appendix B attached
 hereto describes our initial understanding of the Services you have requested us to perform and we have
 agreed to perform. These Services may be changed or modified by mutual agreement of the parties if, for
 example, unforeseen circumstances arise. We will promptly discuss any such circumstances with you and,
 likewise, you agree to notify us promptly if modifications to the Services are requested.

 LIMITATIONS OF SERVICES
 We will provide our observations, advice, and recommendations arising from the performance of the
 Services to Client. However, the Services will not result in the issuance of any written or oral
 communications by the Deloitte Entities (as defined in the attached General Business Terms) to Client or
 any third parties expressing any opinion, conclusion, or any other form of assurance with respect to,
 accounting policies; financial data; financial statements and related footnotes; appropriate application of
 generally accepted accounting principles; disclosure, operating, or internal controls; compliance with the
 rules and regulations of the Securities and Exchange Commission; compliance with the Sarbanes-Oxley
 Act of 2002 (“Sarbanes-Oxley”) or related rules or regulations; or any other matters.
 The Deloitte Entities will not perform any management functions, make management decisions, assume
 any management responsibilities, or otherwise perform in a capacity equivalent to that of management or
 an employee of Client or the Business, including assuming any financial reporting oversight role;
 authorizing, executing, or consummating any transactions, or otherwise exercising authority on behalf of
 Client or the Business or having the authority to do so; preparing source documents or originating data, in
 electronic or other form, evidencing the occurrence of any transactions; recording of any amounts in
 books and records of Client or the Business; supervising employees of Client or the Business in the
 performance of their activities; reporting to the board of directors on behalf of management of Client or
 the Business; or providing any legal advice with respect to, or conducting a legal review of, any
 documents, records, or policies of Client or the Business. Client agrees that the Services may include
 advice and recommendations, but no Deloitte Entity will make any decision on behalf of Client in
 connection with the implementation of such advice and recommendations. Furthermore, Client shall be
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 248 of 390


 solely responsible for, among other things: (1) designating a competent management member to actively
 oversee the Services and to sustain meaningful and substantial involvement in all phases of this
 engagement; (2) evaluating the adequacy and results of the Services; (3) accepting responsibility for
 results of the Services (including, among other things, agreeing to the nature, objective, scope, and timing
 of delivery of the Services, providing general direction and monitoring the engagement as it progresses,
 and making all the management decisions relating to the Services (including evaluating the adequacy of
 the results and ensuring that the resulting work product meets the agreed-upon specifications and making
 judgments on behalf of Client)); (4) establishing and maintaining internal controls, including monitoring
 ongoing activities; and (5) any forward-looking information (including any models, projections, forecasts,
 budgets, synergies, feasibility analyses, assumptions, estimates, methodologies, or bases for support). For
 the avoidance of doubt, Consultant will be responsible for the performance of the Services.
 The Services may include access to the work of Client’s or the Business’s advisors, including public
 accounting firms, or to financial statements, financial information, or data reported on by such advisors.
 Client agrees that such access is not for the purpose of affirming or evaluating the procedures or
 professional standards used by such other advisors. In this regard, we call your attention to the possibility
 that advisors may perform procedures concerning the same information or data, and perhaps the same
 accounts and records, and reach different observations than the Deloitte Entities for a variety of reasons,
 including the possibilities that additional or different information or data might be provided to them that
 was not provided to the Deloitte Entities; that they might perform different procedures from the Deloitte
 Entities; or that professional judgments concerning, among other things, complex, unusual, or poorly
 documented matters may differ.

 COMMUNICATIONS — USE AND DISTRIBUTION
 The nature of the Proposed Transaction will require prompt communication to Client of our findings that
 result from performing the Services as those Services are performed. Therefore, it will not be possible for
 all of our communications to be in the form of written reports. Accordingly, any information, documents,
 or other communications provided by the Deloitte Entities, whether in writing or otherwise, including any
 reports (including our final written report, if any, on the Services) or memoranda issued by any of the
 Deloitte Entities, should be considered by Client in the context of the nature of the Services that we have
 agreed to provide. Such information, documents, communications, Subject Tax Planning Advice (as
 defined in the attached General Business Terms), if any, and any drafts thereof, including any draft or
 final reports or memoranda, whether in writing or otherwise, are herein referred to collectively as the
 “Client Communications.”
 All Client Communications are solely for Client’s benefit, and are not intended to be relied upon by any
 person or entity (including prospective buyers, investors, or other parties considering a transaction
 involving the Business) other than Client. Client shall not disclose or refer to any of the Client
 Communications to any person or entity except to (1) an employee (with a need to know), a member of
 management, or a member of the board of directors of Client, who may use the Client Communications
 solely for purposes of Client’s evaluation or consummation of the Proposed Transaction; (2) an employee,
 a member of management, or a member of the board of directors of a Client Affiliate (as defined below),
 each with a need to know such Client Communications or the information contained therein in connection
 with the Proposed Transaction, who may use the Client Communications solely for purposes of Client’s
 evaluation or consummation of the Proposed Transaction; or (3) any legal or other professional advisor of
 Client (including Client’s investment banking advisors and accountants) acting strictly in an advisory
 capacity to Client, who may use the Client Communications solely to assist Client in connection with
 Client’s evaluation or consummation of the Proposed Transaction; provided that Client shall ensure that
 the persons or entities referred to in clauses (2) and (3) of this paragraph do not further disclose any of the
 Client Communications, or refer to the Deloitte Entities in connection with the Proposed Transaction or
 any related transaction or any of the Client Communications. Notwithstanding the foregoing, the



                                                       2
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 249 of 390


 disclosure restriction set forth in this paragraph shall not apply to the extent disclosure is required by a
 valid subpoena, an order of a court of competent jurisdiction, a regulatory authority asserting jurisdiction
 over the business or financial affairs of Client, or other legal process (provided that in such event, to the
 extent permitted by law or regulation, Client provides us with prior written notice of such requirement so
 that we may object, seek a protective order or confidential treatment, or take such other action as we deem
 appropriate). Without limiting the generality of the provisions of this paragraph, in no event will any
 professional advisor (including Client’s investment banking advisors and accountants) be permitted to use
 the Client Communications in connection with any (a) fairness, solvency, or other opinion; (b) credit
 enhancement or credit rating; (c) brokering or underwriting, including of any type of security or M&A
 insurance; or (d) financing (including in the role of investor, agent, intermediary, underwriter, syndicator,
 lender, or other similar capacity). Client may, however, create its own materials based on information
 contained in the Client Communications and use and disclose such Client-created materials for external
 purposes, provided that Client does not in any way, expressly or by implication, attribute such materials
 to the Deloitte Entities. For the avoidance of doubt, the persons or entities referred to in clauses (1)
 through (3) of this paragraph may disclose the Client Communications or refer to the Deloitte Entities
 solely to the other persons or entities referred to in clauses (1) through (3) of this paragraph solely to
 assist Client in connection with Client's evaluation or consummation of the Proposed Transaction. For
 purposes of this letter, the term “Client Affiliate” shall mean an entity controlled by, under common
 control with, or controlling, Client.
 In addition, Client agrees that it will not refer, generically, by name or otherwise to the Deloitte Entities
 or the Services in any written materials relating to the Proposed Transaction (other than as provided in
 clauses (1) through (3) in the preceding paragraph), including any publicly filed documents, offering
 memoranda, or sale, purchase, financing, or other transaction-related agreements (provided, however,
 that, as part of Client’s disclosure of audit-related fees in the fee disclosure section of its proxy statement
 under the Securities Exchange Act of 1934, as amended, Client may include the following (or a
 substantially similar) reference in such section: “Deloitte & Touche LLP performed due diligence services
 related to mergers and acquisitions”), without our prior written consent for each requested use or
 reference. Without limiting the generality of this paragraph, Client acknowledges and agrees that the
 Deloitte Entities are not, and will not agree to be named as, experts under the Securities Act of 1933, as
 amended, or any other state or federal securities laws.
 Notwithstanding anything to the contrary contained in this letter, Client may provide the Client
 Communications to other third parties, provided that prior to such disclosure (1) Consultant consents in
 writing to disclosure to such third party; and (2) in the case of third parties considering a transaction
 involving the Business, (a) Client has executed an agreement in the form of Appendix D to this letter,
 authorizing, among other things, the Deloitte Entities to disclose information to such third party; (b) such
 third party has executed an agreement in the form of Appendix E to this letter; and (c) the applicable
 members of management of Client and the Business, including those individuals in key financial
 oversight roles, have (i) read a draft written communication of our detailed findings and observations and
 (ii) confirmed in writing the completeness and accuracy of the information, explanations, and
 representations provided or made to us by or on behalf of Client and the Business during the course of the
 engagement in the form of Appendix F to this letter. Client acknowledges and agrees that it and such third
 party shall be solely responsible for the determination of whether and what information is provided by
 Client to such third party and the Deloitte Entities shall have no responsibility therefor.

 FEES

 Professional fees for this engagement will be based on the amount of time our professional personnel
 devote to performing the Services at our hourly rates outlined in Appendix C. However, these rates may
 be subject to modification, as agreed upon by the parties, for this engagement depending on the




                                                       3
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 250 of 390


 complexity, time, and effort required. The final determination of the professional fees relating to this
 engagement will be completed shortly after our work on this engagement is completed or otherwise ends,
 and shall be paid within 30 days of such determination. In addition to professional fees, we will also bill
 for expenses, such as postage, photocopying, telephone, travel, transportation, lodging, and meals,
 reasonably incurred by us.

 Our preliminary estimate of our professional fees are included in Appendix C to this letter, which
 provides further details regarding this estimate and the related assumptions and key drivers that may
 change our estimate. However, it is difficult to more definitively estimate the total hours and fees for this
 engagement because due diligence services can vary significantly depending upon, among other things,
 the following: (1) the individual judgment of each prospective seller and the scope of the services that you
 ask us to perform, (2) unforeseen circumstances that may develop, (3) the quality and quantity of the
 Business’s applicable records and related internal controls, and (4) the type of transaction and/or its
 complexity. Consultant will provide prompt notification to you if our estimated fees are expected to
 exceed the high end of our range. If less time is required than estimated, our professional fees will be
 lower.
 We will invoice you following the end of each monthly period for professional fees accrued and expenses
 incurred by us during that respective period in performing the Services. All invoices shall be due within
 30 days of receipt.
 In addition, we will be compensated by Client for any time and expenses (including reasonable legal fees
 and expenses) that the Deloitte Entities may incur in considering or responding to discovery requests or
 other requests for documents or information, or in participating as a witness or otherwise in any legal,
 regulatory, arbitration, or other proceedings as a result of or in connection with this engagement; provided
 that this provision shall not apply (1) where we are the defendant and Client is the plaintiff in such
 proceedings or (2) to the extent such proceedings resulted from the bad faith or intentional misconduct of
 the Deloitte Entities.

 ACKNOWLEDGEMENT
 It is understood that any member firm of Deloitte Touche Tohmatsu Limited or any of their respective
 affiliates (including Consultant) may have been or may be engaged to provide audit, tax, consulting, or
 other services to, or may have other business relationships with, Client, the Business, or their respective
 affiliates. In addition, our engagement team providing Services to Client hereunder may include certain
 personnel who possess information related to such services or other relationships, if any. The Deloitte
 Entities and their respective personnel will have no responsibility to Client relating to such services or
 other relationships, if any, in connection with the Proposed Transaction, nor any responsibility to Client
 in connection with the Proposed Transaction to use or disclose information that any of the member firms
 of Deloitte Touche Tohmatsu Limited or their respective affiliates (including Consultant) possess by
 reason of such services or other relationships, if any, whether or not such information might be considered
 material by Client or any third party. Client should not expect to obtain additional reliance regarding the
 Business by virtue of any of the member firms of Deloitte Touche Tohmatsu Limited or any of their
 respective affiliates (including Consultant) having performed professional services for, or having any
 other business relationships with, Client, the Business, or their respective affiliates.

 OTHER
 Client may terminate all or a portion of this engagement for convenience at any time by giving notice to
 Consultant not less than one (1) day before the effective date of termination. Consultant may terminate all
 or a portion of this engagement if it determines that the performance of any part of the Services would be
 in conflict with law, or independence or professional standards or rules, and Consultant shall provide
 Client with as much advance notice as reasonably practicable under the circumstances.



                                                      4
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 251 of 390
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 252 of 390


 Appendix A

 GENERAL BUSINESS TERMS

 1.     Services. Client agrees that:

      a) In connection with the Services, the Deloitte Entities shall be entitled to rely on all decisions and
         approvals of Client.

      b) With respect to the data and information provided by Client to any of the Deloitte Entities for the
         performance of the Services, Client shall have all rights required to provide such data and
         information, and shall do so only in accordance with applicable law and with any procedures
         agreed upon in writing. In addition, Client is responsible for obtaining all necessary
         authorizations and consents from its and the Business’s advisors, including Client’s and the
         Business’s independent accountants and other representatives, in order to permit the Deloitte
         Entities to perform the Services, including disclosure of confidential information of Client and
         the Business to the Deloitte Entities in connection with this engagement on behalf of Client.

      c) The Services are limited in nature, and do not comprehend all matters relating to the Business
         that might be pertinent or necessary to Client’s evaluation or consummation of the Proposed
         Transaction. Accordingly, the Services should not be taken to supplant other inquiries and
         procedures that Client should undertake for the purpose described above. The sufficiency of the
         Services to be performed hereunder by the Deloitte Entities is solely the responsibility of Client.
         Consequently, the Deloitte Entities will make no representation as to the sufficiency of the
         Services for Client’s purposes. In addition, the Deloitte Entities have no responsibility for
         performing any services or procedures beyond those agreed to by Client and Consultant or for
         updating the Services performed.

      d) The performance of the Services does not constitute an audit conducted in accordance with
         generally accepted auditing standards, an examination of or any other form of assurance with
         respect to internal controls, or other attestation, review, or compilation services in accordance
         with standards or rules established by the AICPA, the Public Company Accounting Oversight
         Board (“PCAOB”), or other regulatory body, in each case with respect to the Business or any
         other entity. Such audit or other attestation or review services, if any, are not covered by the
         engagement letter to which these terms are attached (the “Engagement Letter”). Neither the
         Deloitte Entities nor the Client Communications will express an opinion or any other form of
         assurance with respect to any matters as a result of the performance of the Services, including
         concerning (i) the financial statements of any entity or any financial or other information, or
         operating or internal controls of any entity, taken as a whole, for any date or period; (ii) the
         merits of any transaction, including the consideration to be paid; (iii) the future operations of any
         entity; (iv) the fairness of the contemplated terms of any transaction; or (v) any forward-looking
         information (including any models, projections, forecasts, budgets, synergies, feasibility
         analyses, assumptions, estimates, methodologies, or bases for support) or the feasibility or
         achievability of such forward-looking information.

      e) In the performance of the Services, the Deloitte Entities will not perform any evaluation of
         internal controls and procedures for financial reporting upon which Client’s or the Business’s
         management can base its assertions in connection with Sarbanes-Oxley or related rules or
         regulations. The Deloitte Entities will make no representations or warranties and will provide no
         assurances that any entity’s disclosure controls and procedures are compliant with the
         certification requirements of, or any entity’s internal controls and procedures for financial



                                                       6
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 253 of 390


         reporting are effective as required by, Sarbanes-Oxley or any other standards, rules, or
         regulations, including Sections 302 and 404 of Sarbanes-Oxley.

    f) The Business’s financial statements, footnotes, and accounting policies and procedures,
       including the application of generally accepted accounting principles (“GAAP”) to record the
       effects of the Proposed Transaction, are the responsibility of management of the Business.
       Accordingly, any comments made by the Deloitte Entities relating to the accounting or tax
       treatment of selected balances or transactions or the application of GAAP or the technical merits
       of the tax positions and planning strategies related to the Proposed Transaction as a whole are
       intended to serve only as general guidance to assist Client to better understand certain accounting
       or tax matters related to the Business and the effects of the Proposed Transaction. Such
       comments are necessarily based on the preliminary understanding of the Deloitte Entities of the
       pertinent facts and circumstances and on current authoritative literature and are, therefore,
       subject to change. Such comments do not constitute the rendering of a tax opinion or a report on
       the application of accounting principles in accordance with standards or rules established by the
       AICPA, the PCAOB, or other regulatory body.

    g) The performance of the Services does not constitute (i) a recommendation regarding any
       transaction, including the divestiture or financing of any business, assets, liabilities, or securities;
       (ii) a market or financial feasibility study; (iii) a fairness or solvency opinion; or (iv) an
       examination or compilation of, or the performance of agreed upon procedures with respect to,
       prospective financial information in accordance with standards or rules established by the
       AICPA, the PCAOB, or other regulatory body. The Services and the Client Communications are
       not intended to be, and shall not be construed to be, “investment advice” within the meaning of
       the Investment Advisers Act of 1940. It is understood that the Deloitte Entities will not provide,
       nor will the Deloitte Entities be responsible for providing, legal advice hereunder. In addition,
       any forward-looking information is the responsibility of management of Client or the Business,
       as the case may be. In this regard, management of Client or the Business, as the case may be, is
       responsible for representations about its plans and expectations and for disclosure of significant
       information that might affect the ultimate realization of such forward-looking information and
       the Deloitte Entities have no responsibility therefor. There will usually be differences between
       forward-looking information and actual results because events and circumstances frequently do
       not occur as expected, and those differences may be material.

    h) The performance of the Services is heavily dependent upon (i) Client’s timely and effective
       satisfaction of its responsibilities hereunder and timely decisions and approvals in connection
       with the Services, and (ii) Client, the Business, and their respective advisors providing the
       Deloitte Entities with reasonable facilities and timely access to accurate and complete versions
       of relevant materials and information, including materials and information requested by the
       Deloitte Entities, and answering the Deloitte Entities’ questions fully and accurately. The
       Deloitte Entities have no responsibility for the accuracy or completeness of the information
       provided by, or on behalf of, Client or the Business. This engagement cannot be relied upon to
       disclose errors or fraud should they exist.

    i)   It is understood that any member firm of Deloitte Touche Tohmatsu Limited or any of their
         respective affiliates (including Consultant) may be engaged to provide services to parties other
         than Client considering a transaction involving the Business. Consultant has established ethical
         walls and confidentiality safeguards so that the engagement team providing the Services to
         Client hereunder would be separate from any engagement team providing services to such other
         parties, if any. Confidential information, including the identity of Client, obtained in the
         performance of the Services will not, without Client’s prior written permission, be disclosed to



                                                       7
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 254 of 390


         such other parties, if any. Similarly, the Deloitte Entities will have no responsibility to Client to
         use or disclose information, including the identity of such other parties, if any, that any member
         firm of Deloitte Touche Tohmatsu Limited or any of their respective affiliates (including
         Consultant) possess by reason of such services for such other parties, if any, whether or not such
         information might be considered material by Client. Consultant believes that any such
         relationships will not impair the objectivity of the Deloitte Entities in the performance of the
         Services. However, the possibility of these relationships is being brought to Client’s attention to
         avoid any misunderstanding.
 2.     Confidentiality.
      a) To the extent that, in connection with the performance of the Services, the Deloitte Entities come
         into possession of any confidential information of Client, the Deloitte Entities will not use or
         disclose such information to any third party without Client’s prior written consent, using at least
         the same degree of care as they employ in maintaining in confidence their own confidential
         information of a similar nature, but in no event less than a reasonable degree of care. Client
         hereby consents to the Deloitte Entities disclosing such information (i) to persons or entities
         permitted to receive Client Communications under the Engagement Letter; (ii) to contractors
         providing administrative, infrastructure, and other support services to any of the Deloitte Entities
         and subcontractors providing services in connection with this engagement, in each case, whether
         located within or outside of the United States, provided that such contractors and subcontractors
         have agreed to be bound by confidentiality obligations similar to those in this Section 2; (iii) as
         may be required by law or regulation, or to respond to governmental inquiries, or in accordance
         with applicable professional standards or rules, or in connection with litigation pertaining hereto;
         or (iv) to the extent such information (a) is or becomes publicly available other than as the result
         of a disclosure in breach hereof, (b) becomes available to a Deloitte Entity on a non-confidential
         basis from a source which such Deloitte Entity reasonably believes after due inquiry is not
         prohibited from disclosing such information to such Deloitte Entity, (c) is already known by a
         Deloitte Entity without any obligation of confidentiality with respect thereto, or (d) is developed
         by a Deloitte Entity independently of any disclosures made to such Deloitte Entity hereunder. In
         addition, any such information may be used by Deloitte & Touche LLP or any member firm of
         Deloitte Touche Tohmatsu Limited or their respective affiliates in the context of responding to
         any such entity’s professional obligations as the independent accountants for Client and the
         Business.
      b) In the event of a required disclosure pursuant to Section 2(a)(iii), the applicable Deloitte Entity
         shall, to the extent permitted by applicable law or regulation, promptly provide Client with prior
         written notice of such requirement so that Client may seek a protective order or other appropriate
         remedy. If such protective order or other remedy is not obtained, the applicable Deloitte Entity
         shall only disclose that portion of the information that is required to be disclosed and shall use its
         commercially reasonable efforts to preserve the confidentiality of such information (including by
         seeking an appropriate protective order or other reliable assurance that confidential treatment will
         be accorded such information). The Deloitte Entities shall not oppose any action (and shall, if and
         to the extent requested by Client, reasonably cooperate with, assist, and join with Client in any
         reasonable action) by Client to seek an appropriate protective order or other reliable assurance
         that confidential treatment will be accorded such information.

 3.     Limitations on Damages and Indemnification.

      a) The Deloitte Entities and their respective personnel will not be liable to Client for any claims,
         liabilities, or expenses (“Claims”) relating to this engagement or the Proposed Transaction for an
         aggregate amount in excess of the fees paid by Client to us pursuant to this engagement, except to



                                                       8
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 255 of 390


          the extent resulting from the bad faith or intentional misconduct of the Deloitte Entities. In no
          event will the Deloitte Entities or their respective personnel be liable to Client for any loss of use,
          data, goodwill, revenues, or profits (whether or not deemed to constitute a direct Claim), or any
          consequential, special, indirect, incidental, punitive, or exemplary loss, damage, or expense
          relating to this engagement or the Proposed Transaction.

      b) Client will indemnify and hold harmless the Deloitte Entities and their respective personnel from
         all Claims attributable to claims of third parties relating to (i) this engagement or the Proposed
         Transaction, except to the extent resulting from the bad faith or intentional misconduct of the
         Deloitte Entities; (ii) a breach by Client or any of its personnel of any provision of these terms or
         the Engagement Letter, including the restrictions on use and distribution of the Client
         Communications; (iii) the use of or reliance on any Subject Tax Planning Advice by any person
         or entity other than Client; and (iv) the access to or use of the Client Communications by any
         person or entity authorized hereunder.

    c) In circumstances where any limitation on damages or indemnification provision hereunder is
        unavailable, the aggregate liability of the Deloitte Entities and their respective personnel for any
        Claims relating to this engagement or the Proposed Transaction shall not exceed an amount that is
        proportional to the relative fault that the conduct of the Deloitte Entities bears to all other conduct
        giving rise to such Claims.
 4.   Third Parties and Internal Use of Subject Tax Planning Advice. No provision of these terms or
      the Engagement Letter is or is to be construed as a condition of confidentiality within the meaning
      of Rule 3501(c)(i) of PCAOB Release 2005-014, Internal Revenue Code Sections 6011 and 6111
      or the regulations thereunder, any related Internal Revenue Service guidance, or any other similar
      law, with respect to any Services, Client Communications, or other materials of any kind provided
      hereunder relating to tax treatment or tax structure (collectively referred to as “Subject Tax
      Planning Advice”). Notwithstanding anything herein to the contrary, no provision of these terms or
      the Engagement Letter shall place any limitation on Client’s disclosure of any Subject Tax
      Planning Advice. Client acknowledges that none of its other tax advisors have imposed or will
      impose any conditions of confidentiality with respect to the tax treatment or tax structure
      associated with the tax Services or the Proposed Transaction. The Services and Client
      Communications shall be solely for Client’s benefit, and this engagement does not create privity
      between any Deloitte Entity and any person or entity other than Client (“third party”). Neither the
      Services nor any Client Communications are intended for the express or implied benefit of any
      third party. Unless otherwise agreed to in writing by Consultant, no third party is entitled to rely in
      any manner or for any purpose on the Services or Client Communications.
 5.     Force Majeure. Neither the Deloitte Entities nor Client shall be liable for any delays or
        nonperformance directly or indirectly resulting from circumstances or causes beyond their
        reasonable control, including acts or omissions or the failure to cooperate by the Deloitte Entities,
        Client, the Business, or any other third party; fire, epidemic or other casualty; act of God; strike or
        labor dispute; war or other violence; or any law, order, or requirement of any governmental agency
        or authority.
 6.     Independent Contractor. Each party hereto is an independent contractor and neither party is, nor
        shall be considered to be, nor shall purport to act as, the other’s agent, partner, fiduciary, joint
        venturer, or representative.
 7.     Survival and Interpretation. All provisions which are intended by their nature to survive
        performance of the Services shall survive such performance, or the expiration or termination of this
        engagement and consummation of the Proposed Transaction. For purposes of these terms and the




                                                        9
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 256 of 390


       Engagement Letter, the “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent
       that, as a subcontractor, they agree to provide any of the services under or in connection with the
       Engagement Letter, the member firms of Deloitte Touche Tohmatsu Limited, and the affiliates of
       Consultants and such member firms; and in all cases any successor or permitted assignee. None of
       the Deloitte Entities, other than Consultant, or such entities’ personnel, shall have any liability
       hereunder to Client and Client will not bring any action against such other entities, or such other
       entities’ personnel, in connection with this engagement or the Proposed Transaction. Without
       limiting the foregoing, the Deloitte Entities are intended third-party beneficiaries of these terms,
       and may in their own right enforce such terms. Each of the provisions of these terms shall apply
       to the fullest extent of the law, whether in contract, statute, tort (such as negligence), or
       otherwise. Any references herein or in the Engagement Letter to the term “including” shall be
       deemed to be followed by “without limitation.”
 8.    Assignment and Subcontracting. Except as provided below, neither party may assign any of its
       rights or obligations (including interests or Claims) relating to this engagement or the Services
       without the prior written consent of the other party. Client hereby consents to Consultant assigning
       or subcontracting any portion of the Services to any affiliate or related entity, whether located
       within or outside of the United States, provided that, any such assignment or subcontracting shall
       not relieve Consultant of its obligations hereunder. Services performed hereunder by Consultant’s
       subcontractors shall be invoiced as professional fees on the same basis as Services performed by
       Consultant’s personnel, unless otherwise agreed.

 9.    Waiver of Jury Trial. THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
       EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
       PROCEEDING, OR COUNTERCLAIM RELATING TO THIS ENGAGEMENT.

 10.   Governing Law, Jurisdiction and Venue, and Severability. These terms, the Engagement Letter,
       including attachments, and all matters relating to this engagement shall be governed by, and
       construed in accordance with, the laws of the State of New York (without giving effect to the
       choice of law principles thereof). Any action based on or arising out of this engagement or the
       Services shall be brought and maintained exclusively in any state or federal court, in each case
       located in New York County, the State of New York. Each of the parties hereby expressly and
       irrevocably submits to the jurisdiction of such courts for the purposes of any such action and
       expressly and irrevocably waives, to the fullest extent permitted by law, any objection which it may
       have or hereafter may have to the laying of venue of any such action brought in any such court and
       any claim that any such action has been brought in an inconvenient forum. If any provision of these
       terms or the Engagement Letter is unenforceable, such provision shall not affect the other
       provisions, but such unenforceable provision shall be deemed modified to the extent necessary to
       render it enforceable, preserving to the fullest extent permissible the intent of the parties set forth
       herein.




                                                     10
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 257 of 390


 Appendix B

 SCOPE OF SERVICES

 1.       Engagement Scope. The nature and scope of due diligence and other M&A services can vary
 significantly depending upon the individual judgment of Client (including, but not limited to, the level of
 risk that Client is willing to accept) and the type of transaction that is being contemplated. We believe that
 the scope of such services should be adaptable and scalable so that Client can react to additional
 information learned that may have significant implications to Client.

 2.      Summary of Significant Categories of Services to Be Provided. Based upon our initial
 discussions with Client and our limited knowledge of the Proposed Transaction, we understand that Client
 has requested that we provide the following Services (see Section 5 herein for a more-detailed
 description):

              M&A Due Diligence Areas                               Other M&A Services
      •   Accounting and financial (Quality of         Optional M&A Services (available as requested;
          Earnings only)                               at hourly rates noted in Appendix C):
                                                           - Analysis of Net Working Capital and Net
                                                              Debt
                                                           - Unbranded Excel Databook supporting
                                                              the Quality of Earnings analysis (and
                                                              Net Working Capital and Net Debt, if
                                                              requested)
                                                           - Tax (US federal and state)
                                                           - Tax structuring, potentially including
                                                              structure development, tax attribute
                                                              planning, as needed
                                                           - Data Analytics – Additional transactional
                                                              / visualization analyses as necessitated /
                                                              mutually agreed
                                                           - TSA and/or Stand Alone Cost Analysis
                                                           - Read and comment on related transaction
                                                              agreements
                                                           - Read and comment on client model
                                                           - Tax integration, risk mitigation planning,
                                                              and other transaction execution support
                                                           - Additional due diligence related to
                                                              Human Capital, IT, Insurance, etc.
                                                           - Non-US support for due diligence or
                                                              other M&A services
                                                           - Participating in buyer calls




                                                      11
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 258 of 390



                                                          - Provide consultative advice regarding
                                                             financial data to be included in the
                                                             virtual dataroom

 3.       Summary of Services Not Provided. Although not intended to be an all-inclusive list of services
 that will not be provided, based upon your request, the following services, among other things, are
 specifically excluded from the scope of this engagement:

      •   Review of business operations               •   Valuation and appraisal services
      •   Assessment of the commercial merits of      •   Integration assistance
          the Proposed Transactions
                                                      •   Background investigations
      •   Evaluation of management information
                                                      •   Legal and regulatory
          systems
                                                      •   Preparation of US GAAP basis carve-out
      •   Certification of physical inventory
                                                          financial statements
          observations
                                                      •   Internal accounting and disclosure controls
      •   Environmental assessments
                                                      •   Foreign Corrupt Practices Act and Anti-
      •   Analysis of potential synergies
                                                          Bribery Procedures
      •   Design, configure or implement systems
                                                      •   Host, administer or operate the client’s
      •   Act as a manager or employee                    systems or data rooms
      •   Communicate to or negotiate with            •   Project revenue, cost savings, cash flow or
          personnel or third parties on behalf of         other estimates/projections or develop
          company management                              models to do so
      •   Identify specific personnel for specific    •   Provide services for a direct or indirect
          jobs                                            contingent fee

 4.       Tailored and Highly Focused Approach. Our approach will be highly focused on priority deal
 issues identified by you. Our approach is designed to facilitate us providing you, early in the due
 diligence process, with significant, preliminary issues related to significant accounting, financial, tax,
 employee benefit, and insurance matters (as applicable to our scope).

 Please note that at this stage we are uncertain as to the quality and quantity of the information that the
 Client will make available, as well as the Client’s timeliness in providing such information. Also please
 note that the scope of our Services may be impacted by the Client’s willingness to share information.
 These factors will impact the nature, timing, and extent of the Services, as well as influence the Services
 that can be completed within the planned services. However, based upon the information that we have
 received to date and our discussions with you, the Services will primarily be comprised of the following:




                                                     12
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 259 of 390



                                                                           Participating as an Advisor
        Reading and Analyzing               High-Level Inquiries of                     In

    •   Information publicly            •    Client management            •   Initial meetings with
        available and provided by                                             Client to discuss scope
        Client relevant to our scope    • Audit advisors of the
                                             Client to the extent         • Meetings with Client to
    •   Information made available           possible                         discuss progress and issues
        in Client’s data room                                                 identified
        relevant to our scope and
        provided by Client based
        upon our information request
        list

    • Audit working papers
        prepared by Client auditors,
        as available and applicable
        to our scope


 We estimate that the Services (related to the Services detailed in Section 5) will take approximately 3 to 4
 weeks to complete. However, our ability to achieve the objectives of the Services within this timeframe is
 highly dependent upon the quality, quantity, and timeliness of the data provided, as well as the extent and
 the level of cooperation by Client and their respective advisors. Also, see Appendix C for further
 discussion regarding our fee estimate and assumptions.

 5.       Overall Objectives. As mutually agreed upon with Client, our overall objectives for the Services
 will be to focus on the areas noted below. In an effort to be responsive to your stated timetable, we will
 endeavor to surface significant issues (and, in particular, those that Client may consider to be potential
 “deal breakers”) as early as possible in the process. Subject to further discussions with Client, our
 tentative focus will be advising Client on the following (unless otherwise specified, our due diligence
 analyses relate to the last two fiscal years (FY16 and FY17) and most recent interim period (and
 corresponding period of the prior year):
Our work will include analysis of all areas identified below as appropriate; however, note that
procedures may be added or deleted as the Proposed Transaction proceeds to further meet your needs.

 Financial Due Diligence

 Preliminary Analysis
 1. Read and analyze the Business’s FY16 and FY17 audited financial statements (as available), reporting
    packages, and any other relevant information for the most recent year and interim financial statements
    and endeavor to identify major issues and risk areas for further consideration;
 2. Analyze organizational structure and perform high level inquiry regarding the nature of operations of
    major business lines, entities, intercompany transactions, and consolidation processes.
 3. With an emphasis on the implications for cash flows and earnings, inquire about the general history of
    current operations and recent or planned changes in the Business, including:
     − Services provided




                                                      13
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 260 of 390


     − Environment in which the company operates, markets served, and competitive conditions;
     − Customers and suppliers;
     − Support functions (information technology, human resources, finance, treasury, risk management,
       tax, etc.), including those functions provided by Business’s parent; and
     − Any unusual business practices inherent within the industry or the locations where the company
       operates, such as arrangements with labor organizations, local authorities, major clients, etc.
 4. Read and analyze information on significant acquisitions, start-up of operations, and disposals of
    property and businesses, considering the impact on reported and projected earnings and cash flows;
 5. Read and analyze the Business’s consolidating internal financial statements and related management
    discussion and analysis. Inquire about:
     − Reconciliation between the external and the internal financial statements;
     − Consistency of interim financial reporting policies and procedures compared to those used in the
       annual reviewed financial statements;
     − Process and timing of periodic closing/consolidation cycle and consolidation entries;
     − Internal accounting control environment, including any significant out-of-balance conditions,
       unreconciled differences or reportable conditions;
     − Significant accounting policies, with a focus on revenue recognition and cost capitalization;
     − Changes in accounting or reporting practices or procedures that could affect comparability or trends
       in earnings or cash flows; and
     − Events subsequent to the most recent balance sheet date that could have a significant impact on
       current financial position, future earnings or cash flows.

 Independent Auditors
 1. Read the independent auditors’ working papers for the FY16 and FY17 audits (as available).
 2. Inquire of the Business’s independent auditors about:
     − Major issues and audit risk areas, significant judgments or estimates, unusual transactions and any
       disagreements with management;
     − Assessment of quality of earnings and whether management’s approach to accounting and financial
       reporting would be characterized as conservative or aggressive;
     − History of audit adjustments proposed and their disposition;
     − Accounting systems and internal controls, material weaknesses or reportable conditions;
     − Recent or prospective changes in accounting and reporting policies or procedures; and
 3. Read management letters for the most recent audit; inquire of the Business’s independent auditors as
    to matters identified for inclusion for the current year and the status of corrective actions taken by
    management

 Quality of Earnings
 1. Analysis of management provided normalized EBITDA to factually explain the impact of:
     − Management proposed adjustments;




                                                    14
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                              Pg 261 of 390


     − Transactions conducted on a non-arm’s length basis, including related party transactions with
       Business’s parent (e.g. report services for products sold by parent, commissions from parent,
       maintenance of service vehicles, etc.);
     − Recently acquired or discontinued customers/ contracts;
     − One time, extraordinary, and non-recurring items, including out of period adjustments and other
       potential adjustments identified from our due diligence or as advised by management;
     − Impacts of reduction in workforce initiatives (if applicable);
 2. Analyze monthly operating data (with a focus on management provided EBITDA) including:
     −   Management’s reconciliation between gross and net revenue;
     −   Variances and trends in revenues, expenses, profitability, and key operating metrics by service
         category (HVAC, Exteriors, Interiors, Doors)
     −   Seasonality of revenue and EBITDA;
     −   Analyzing growth between organic growth and acquisition-related growth;
     −   Cost saving or restructuring initiatives;
     −   Contribution by top customers/contracts/service and trends in pricing and concentration;
     −   Reliance on Business’s Parent to provide leads or revenue generation
     −   Composition of account balances;
     −   Direct expenses by major cost components
     −   SG&A by type;
     −   Any discretionary or temporary reductions or deferrals of certain expenses;
     −   Significant non-recurring, unusual or out-of-period charges and credits
 3. Analyze costs allocated to Business from its parent and related allocation methodologies, as well as
    services provided from its parent (e.g. insurance programs, legal services, “Shop Your Way” loyalty
    program, shared corporate services, and rent)
 4. Analysis of balance sheet accounts and trends for purposes of identifying Quality of Earnings matters,
    for management’s consideration.


 Net Working Capital and Net Debt (As Requested; Not included in Preliminary Fee Estimate)
 1. Working Capital Analysis & Quality of Assets
     − Analyze historical working capital trends, identifying seasonality, high/low points and average run
       rate over past 24 months
     –   Analyze inventory, including aging and adequacy of reserve balances. Inquire about costing
         methodology, valuation and adequacy of reserves for excess, obsolete or slow-moving items,
         pledged inventories, inventory sold on consignment or bill-and-hold, frequency and experience of
         physical inventory counts, and purchase commitments.

     − Analyze accounts receivable, including aging and adequacy of reserve balances. Inquire about
       billing and credit policies, collectability of large overdue balances and amounts due from related
       parties



                                                     15
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 262 of 390


     − Analyze prepaid expenses and other current assets. Inquire about the realizability of the carrying
       values and the timing of the conversion of these amounts into cash
     − Analyze a summary of accounts payables, including aging statistics. Inquire about normal and
       special credit terms (including rebates), significant past-due payables and disputes with suppliers
       and trade payable payment policies
     − Analyze accrued liabilities and other current liabilities. Inquire about the basis for and adequacy of
       accruals for such items as customer deposits, warranties, deferred revenue, bonuses, deferred
       compensation, severance, workers compensation, commissions, vacation pay, employment
       benefits, litigation, sales allowances and credits and self-insurance and impact on earnings of
       significant accrued liabilities and reserves, payment practices and timing of related cash outflows
 2. Other balance sheet considerations
     − Analysis of net debt and debt-like items
     − Analysis of fixed asset components and depreciation policies
 3. Commitments and Contingencies
     − Analyze capital expenditure history and projections broken down between maintenance vs. growth.
       Inquire about individually significant current capital projects and needed capital expenditures to
       reach sales growth targets. Inquire on the nature of any internally capitalized software costs
     − Analyze capital/operating leases. Inquire about change of control, prepayment or other significant
       provisions, terms of significant capital and operating leases, future payment requirements,
       expiration dates and sublease income
     − Inquire and analyze contingent liabilities (e.g., unasserted claims, litigation, environmental matters,
       guarantees, earn-outs, contingent payments)
     − Inquire significant long-term purchase commitments (e.g. take-or-pay contracts)

 6.       Deliverables. We will endeavor to communicate to you our significant issues and findings as
 they arise so that you can, as you deem appropriate, address the related business and deal issues as soon
 as possible. It will not always be possible for all of our communications to be in the form of written
 reports; however, we will endeavor to provide significant observations in written form prior to the
 completion of the engagement. As agreed with you, our deliverables will include the following:

      Issue Summary Memorandum — A written communication of our Quality of Earnings findings
       and observations with respect to the Business will be provided upon completion of fieldwork. Our
       draft memorandum will typically contain certain outstanding matters that may require further
       clarification by or information from management. As additional information is received, we may
       issue additional versions of our memorandum.

 As applicable, for Client’s consideration, we will provide listings of (a) additional document request items
 and questions for management and its advisors and (b) additional descriptions of due diligence and other
 M&A services that may be performed as part of a subsequent phase, if any.

 7.       Coordination of Due Diligence. We will endeavor to perform the Services such that we
 generally will not duplicate the items that would be addressed by legal counsel, tax advisors, or any other
 professionals (including, but not, limited to environmental, regulatory, and management information
 systems) engaged by you or your affiliates to perform due diligence or other M&A services. As a result of
 similar information needing to be analyzed by different professional disciplines, we recommend that you
 consider an integrated approach whereby information is shared timely among the various parties



                                                     16
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 263 of 390


 performing due diligence or other M&A services on your or any of your affiliate’s behalf. At a minimum,
 if Client’s legal counsel is performing due diligence or other M&A services with respect to agreements or
 contracts, we request that you or they inform us as to the scope of their work and, where possible, permit
 us to read their summaries (abstracts) of these documents if there are items with possible accounting or
 tax implications (e.g., leases, employment contracts, supply contracts, licensing contracts).




                                                    17
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                              Pg 264 of 390


 Appendix C

 Preliminary Fee Estimate

 To date, we have received limited information with respect to the Proposed Transaction. Accordingly, we
 have provided the following preliminary fee estimate based upon the Services described in Appendix B.
 Below we have listed some of our more-significant assumptions and critical information to be obtained in
 an effort to provide a more specific and accurate estimate of total professional fees:


                               Services                                Preliminary         Preliminary
                                                                      Fee Estimate –      Fee Estimate –
   In US$
                                                                       Low-Range           High-Range
   Total Estimated Fees - Financial / Accounting Vendor Due                    125,000         175,000
   Diligence Services (Quality of Earnings Only)

   Optional (or additional phase) M&A Services (available as                       TBD             TBD
   requested; at the rates noted below)


 Important Notes

     •   Fee amounts above do not include any estimates for travel and other expenses that may
         be incurred in connection with this engagement.

     •   As stated, our fees for this engagement will be based on the amount of time required at
         the following rates, plus expenses:

                   Level            Hourly Rate (in
                                        US$)
            Partner / Principal           $925
            Managing Director             $900
            Senior Manager                $775
            Manager                       $650
            Senior Consultant             $550
            Consultant                    $400

     •   Our involvement and our total fees are heavily dependent upon the quality, organization,
         and volume of content in the data room, the auditor working papers, the cooperation by
         the Client, and availability and access to Client information. As such, our fees may
         increase beyond those outlined in the fee range above.

     •   Additional services provided beyond those Services described in Appendix B will be
         billed separately.

 Circumstances Affecting Timing and Assumptions for Fee Estimate



                                                   18
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                          Pg 265 of 390


  •   Our estimated fee range is based upon an estimated amount of hours to be incurred over a 3
      to 4 week period related to the Services noted in Appendix B. Any additional time beyond
      this time period may be billed separately at agreed-upon hourly rates noted previously.
      Further, any requested changes in timing or timeline may significantly affect our targeted
      completion times and fee estimates. Significant changes to the timing of the engagement
      frequently cause us to incur significant unanticipated costs.
  •   Our fee range assumes a certain level of “administrative tasks” (e.g. status update meetings,
      formalized reporting of findings) will be performed by our professionals. Excessive
      administrative tasks requested by Client may cause us to incur additional fees to what is
      outlined in the fee ranges above.
  •   Only the Services specifically described herein are reflected in our quoted fees; any
      significant changes in the Services discussed herein could significantly alter fee estimates.
  •   The Client’s management or any of the Client’s advisors will use their reasonable efforts to
      be available and have prompt and accurate level of involvement in this engagement.
  •   Information requested by us will be made available to us in electronic, downloadable
      format on a timely basis and the data provided will be in good order.
  •   There will be effective coordination of efforts among the various parties performing due
      diligence and other M&A Services on your behalf.
  •   Timely payment of our invoices as they are rendered.




                                                 19
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 266 of 390


 Appendix D

 PROSPECTIVE BUYER ACCESS – CLIENT AUTHORIZATION LETTER

                                    [Letterhead of Deloitte & Touche LLP]

 [Date]

 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Attention: Mr. Robert A. Riecker, CFO

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“Consultant”) was engaged on behalf of Sears Holdings Corporation (“Client”)
 to provide certain services solely for Client in connection with Client’s evaluation of the proposed
 disposition of a business unit code-named Project [insert code name] (the “Business”) (the “Proposed
 Transaction”).

 In connection with the Proposed Transaction, you have informed us that you have been requested by
 [insert name of entity seeking access] (the “Purchaser”) to provide it with paper copies or portable
 document format, agreed upon by Client and the Purchaser, of certain materials and information issued or
 prepared by any of the Deloitte Entities (as defined below) for Client with respect to the services
 described in the engagement letter, dated [date] (the “Engagement Letter”), between Consultant and
 Client (collectively, the “Information”) for informational purposes. Notwithstanding anything to the
 contrary contained in the Engagement Letter, we hereby authorize you to provide the Purchaser with one
 paper copy or portable document format of the Information for such purpose provided that, we obtain a
 separate letter from the Purchaser in the form attached hereto prior to such access. Client and the
 Purchaser are solely responsible for the determination of whether and what information is provided by
 Client to the Purchaser, and the Deloitte Entities shall have no responsibility therefor. In addition, Client
 hereby authorizes the Deloitte Entities to respond to inquiries, if any, from, or on behalf of, the Purchaser
 and to provide the Purchaser and its affiliates, their respective co-investors and lenders, and each of their
 respective accounting, tax, legal, and other professional advisors (acting solely in an advisory capacity to
 such entities) (“Other Third Parties”) with information, whether in writing or otherwise, relating to the
 services described in the Engagement Letter, the Information, the Proposed Transaction, or any related
 transactions (the “Communications”).

 Client represents and warrants that it has received all necessary authorizations and consents from its and
 the Business’s advisors, including, without limitation, its and the Business’s independent accountants and
 other representatives, in order to permit the Purchaser and any Other Third Parties to have access to the
 Information and the Communications, including permission from such advisors to disclose confidential
 information to the Purchaser and such Other Third Parties. In addition, the Deloitte Entities shall have no
 responsibility to Client with respect to the provision of the Information or the Communications to the
 Purchaser or any Other Third Parties or with respect to their contents, whether or not the Information or
 the Communications contain information that might be considered confidential or material by Client,
 including in connection with its evaluation of the Proposed Transaction or any related transaction.

 Client further represents and warrants that any offer or sale of securities by Client to the Purchaser, its
 affiliates, or their co-investors made in connection with the Proposed Transaction does not constitute a



                                                       20
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 267 of 390


 public offering of securities, was not effected pursuant to a general solicitation or advertisement, and is
 not otherwise subject to registration under the Securities Act of 1933, as amended, or other state securities
 statutes or regulations. Client reasonably believes, based upon representations provided by the Purchaser,
 its affiliates, or their co-investors, and other information available to Client, that none of the Purchaser, its
 affiliates, or their co-investors is a natural person or is buying securities on behalf, or for the account, of a
 natural person.

 One or more of the Deloitte Entities has provided, is currently providing, and may in the future provide,
 services, such as audit, tax, and consulting services to the Purchaser and/or any Other Third Parties, and
 the Deloitte Entities and their personnel shall have no responsibility to Client relating to such services,
 nor any responsibility to use or disclose information that any of the Deloitte Entities possesses by reason
 of such services or otherwise, whether or not such information might be considered material by Client. In
 addition, one or more of the Deloitte Entities may have other business relationships with the Purchaser
 and/or any Other Third Parties.

 Consultant’s engagement on behalf of Client is limited in nature and may not comprehend any or all
 matters that might be pertinent or necessary to the evaluation of the Proposed Transaction or any other
 transaction relating to Client, the Business, or any other entity. The Information and the Communications
 will not address all the questions that the Purchaser or any Other Third Party may have. The Information
 and the Communications also may contain sensitive and candid comments about Client, the Business, the
 Proposed Transaction, or any other transaction that may be subject to interpretation.

 Client hereby (1) releases the Deloitte Entities and their personnel from all claims, liabilities, and
 expenses relating to the access to, or use of, the Information or the Communications by the Purchaser or
 any Other Third Parties, including, without limitation, in connection with any transaction involving the
 Purchaser or any Other Third Parties relating to the Proposed Transaction and any claims, liabilities, and
 expenses resulting from the termination of, or change in, the Proposed Transaction or any such
 transaction, and (2) indemnifies and holds harmless the Deloitte Entities and their personnel from all
 claims, liabilities, and expenses relating to the access to, or use of, the Information or the
 Communications by the Purchaser or any Other Third Parties or any assertion of reliance by any person or
 entity relating thereto; provided that the foregoing shall not apply to the extent any such claim, liability,
 or expense resulted from the bad faith or intentional misconduct of the Deloitte Entities.

 In circumstances where all or any portion of the provisions of the immediately preceding paragraph are
 unavailable, in no event will the Deloitte Entities or their personnel be liable for consequential, special,
 indirect, incidental, punitive, or exemplary loss, damage, or expense. For purposes of this letter, the
 “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent that, as a subcontractor, they
 provide or provided any of the services under or in connection with the Engagement Letter, the member
 firms of Deloitte Touche Tohmatsu Limited and the affiliates of Consultant and such member firms; and
 in all cases any successor or permitted assignee; provided, however, that for purposes of the fifth
 paragraph of this letter, the “Deloitte Entities” shall mean Consultant, the member firms of Deloitte
 Touche Tohmatsu Limited, and the affiliates of Consultant and such member firms.

 This letter and all matters relating hereto shall be governed by, and construed in accordance with, the laws
 of the State of New York (without giving effect to the choice of law principles thereof) and the state and
 federal courts of New York shall have exclusive jurisdiction over all matters relating to this letter.

 Each of the provisions of this letter will apply to the fullest extent of the law, whether in contract, statute,
 tort (such as negligence), or otherwise.




                                                        21
18-23538-rdd         Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                            Pg 268 of 390


 Please confirm your understanding and agreement with the foregoing by signing and dating a copy of this
 letter and returning it to us.

 Very truly yours,

 [DELOITTE & TOUCHE LLP] [to be signed manually]

 By: Jack Koenigsknecht, Partner

 Accepted and Agreed to this ____ day of __________, 201_:

 Sears Holdings Corporation

 By: ___________________________________________

 Name: _________________________________________

 Title: __________________________________________




                                                   22
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 269 of 390


 Appendix E

 PROSPECTIVE BUYER ACCESS – LENDER ACCESS LETTER

                                   [Letterhead of Deloitte & Touche LLP]

 [Date]

 [Insert name of entity seeking access]
 [Address]
 [City], [State] [ZIP code]

 Attention: [Name]

 Dear [Name]:

 As you are aware, pursuant to the engagement letter dated [date] (the “Engagement Letter”), between
 Deloitte & Touche LLP (“Consultant”) and Sears Holdings Corporation (“Client”), we have been engaged
 to perform certain services solely for Client (the “Services”) in connection with Client’s evaluation of a
 proposed disposition of a business unit code-named Project [insert code name] (the “Business”) (the
 “Proposed Transaction”).

 Such engagement did not and does not constitute an engagement to perform an audit in accordance with
 generally accepted auditing standards, an examination of internal controls, or other attestation or review
 services in accordance with standards or rules established by the American Institute of Certified Public
 Accountants (AICPA), the Public Company Accounting Oversight Board (PCAOB), or other regulatory
 body. Any such audit, examination, or other attestation or review services with respect to Client or the
 Business are not covered by the Engagement Letter and would be the subject of a separate engagement.
 Accordingly, this letter does not apply to such audit, examination, or other attestation or review services,
 if any, performed by any of the Deloitte Entities (as defined below) with respect to Client or the Business.

 Client has requested that it be permitted to comply with the request of [insert name of entity seeking
 access] (the “Purchaser”) for access to a paper copy or portable document format, agreed upon by Client
 and the Purchaser, of certain materials and information issued or prepared by any of the Deloitte Entities
 for Client with respect to the Services (collectively, the “Information”) solely for the Purchaser’s
 informational purposes in connection with the Proposed Transaction. In consideration of our permitting
 Client to provide the Purchaser with a copy of the Information, and for other good and valuable
 consideration the receipt and sufficiency of which is acknowledged, the Purchaser, intending to be legally
 bound, is executing and delivering to us this letter.

 ACKNOWLEDGMENTS AND AGREEMENTS

 The Purchaser acknowledges and agrees to the following:

    •     The Information was prepared solely for the benefit and use of Client and is being provided to
          the Purchaser at its request solely for the Purchaser’s information and cannot and shall not be
          relied upon by the Purchaser, any Purchaser Entity (as defined below), or any of their
          respective legal or other advisors. The Purchaser acknowledges that it has the appropriate
          expertise and experience to evaluate the risks inherent in the Proposed Transaction or any
          related transaction and has retained its own legal and other advisors in connection with the
          Proposed Transaction or any related transaction. The Purchaser agrees that access to the



                                                     23
18-23538-rdd    Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                           Pg 270 of 390


        Information is not a substitute for the Purchaser undertaking appropriate inquiries and
        procedures in relation to any such transaction and agrees that it has been provided with access
        to information and the opportunity to ask questions sufficient to perform its own evaluation of
        the risks of any such transaction. The Information does not constitute in any way a
        recommendation by the Deloitte Entities or Client to participate in the Proposed Transaction or
        any related transaction and is not part of or being made available in connection with any
        prospectus, offering circular, or otherwise part of any soliciting, promoting, marketing,
        underwriting, recommending, or selling of securities or other interests.

   •   The determination of whether and which Information to provide to the Purchaser is solely the
       responsibility of Client and the Purchaser, and the Deloitte Entities shall have no responsibility
       therefor, whether or not the Information provided to the Purchaser is incomplete or inaccurate.

   •   The Services are subject to the limitations set forth herein and in the attached Appendix, such as
       the nature, extent, and purpose of the Services. Consultant’s engagement on behalf of Client to
       perform the Services was conducted in accordance with the Statement on Standards for
       Consulting Services established by the AICPA, and the performance of the Services, including,
       without limitation, the preparation of the Information, does not constitute an audit conducted in
       accordance with generally accepted auditing standards, an examination of or any other form of
       assurance with respect to internal controls, or other attestation or review services in accordance
       with standards or rules established by the AICPA, the PCAOB, or other regulatory body.
       Neither the Deloitte Entities, nor the Information, nor the Communications (as defined below)
       will express an opinion or any other form of assurance with respect to any matters as a result of
       the performance of the Services. The Services performed may have been, and may in the future
       be, changed or modified by mutual agreement of Client and Consultant subsequent to the date
       of the Engagement Letter. The Purchaser is not a third-party beneficiary of the Engagement
       Letter and the Purchaser has no rights thereunder or with respect to the Services.

   •   The Information and any communications, whether in writing or otherwise, made by a Deloitte
       Entity to the Purchaser relating to the Proposed Transaction or any related transaction (the
       “Communications”), do not address all matters that the Deloitte Entities are or may become
       aware of, or all communications, whether in writing or otherwise, made by a Deloitte Entity to
       Client or any other person or entity, in connection with the Proposed Transaction, such other
       transaction, or otherwise, whether or not such matters or communications might be considered
       material by the Purchaser or any other third party.

   •   The Deloitte Entities have no responsibility to advise the Purchaser of other services or
       procedures that might be performed and make no representations as to the sufficiency of the
       Information or the Communications for the purposes of the Purchaser. In addition, the Deloitte
       Entities have no responsibility for updating the Information, the Communications, or the
       Services performed or for performing any additional services or procedures.

   •   The Information was prepared as of the applicable dates noted in such materials. Events and
       circumstances affecting the Business have occurred since such dates. Such events or
       circumstances might be considered material by the Purchaser. The Deloitte Entities have no
       responsibility to advise the Purchaser regarding such events or circumstances, whether or not
       the Deloitte Entities are aware of or become aware of any such events or circumstances.

   •   The Deloitte Entities have assumed the completeness and accuracy of all information and
       materials provided to the Deloitte Entities by or on behalf of Client, the Business, or their
       respective advisors, and the Information and the Communications are based upon this



                                                   24
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 271 of 390


          assumption. Consultant has not been engaged to detect errors or fraud and the Information and
          the Communications may not disclose errors or fraud should they exist.

    •     Client may have participated in the preparation of the Information, including, without
          limitation, by reviewing and commenting on prior drafts of the Information and the
          Communications, and such participation may have resulted in the addition, modification, or
          deletion of information that might be considered material by the Purchaser or any other third
          party.

    •     One or more of the Deloitte Entities has provided, is currently providing, and may in the future
          provide, services, such as audit, tax, and consulting services, including services in connection
          with the Proposed Transaction and related financing arrangements, to Client, the Business, or
          their respective affiliates, and the Purchaser agrees that the Deloitte Entities and their personnel
          shall have no responsibility to the Purchaser relating to such services in connection with the
          Proposed Transaction, nor any responsibility to the Purchaser in connection with the Proposed
          Transaction to use or disclose information that any of the Deloitte Entities possesses by reason
          of such services or otherwise, whether or not such information might be considered material by
          the Purchaser or any other third party.

    •     One or more of the Deloitte Entities has provided, is currently providing, and may in the future
          provide, services, such as audit, tax, and consulting services to the Purchaser or its affiliates, and
          the Purchaser agrees that the Deloitte Entities and their personnel shall have no responsibility to
          the Purchaser relating to such services in connection with the Proposed Transaction, nor any
          responsibility to the Purchaser in connection with the Proposed Transaction to use or disclose
          information that any of the Deloitte Entities possesses by reason of such services or otherwise,
          whether or not such information might be considered material by the Purchaser or any other
          third party.

    •     One or more of the Deloitte Entities may be engaged to provide services to parties other than
          Client considering a transaction involving the Business. The Deloitte Entities and their
          personnel will have no responsibility to use or disclose information, including the identity of
          such other parties, if any, that any of the Deloitte Entities possesses by reason of its services for
          such other parties, if any, whether or not such information might be considered material by the
          Purchaser or any other third party.

 NO RIGHTS AS A RESULT OF ACCESS

 The Purchaser does not acquire any rights as a result of access to the Information and the
 Communications, and the Deloitte Entities do not assume any duties or obligations as a result of such
 access to the Information or the Communications. The Deloitte Entities are not, by means of permitting
 Client to provide the Purchaser with a copy of the Information or by means of the Communications,
 rendering accounting, financial, investment, legal, tax, or other professional advice or services to, or
 acting as a fiduciary or agent of, or in any other capacity with respect to, the Purchaser. The Information
 and the Communications are not a substitute for such professional advice or services, nor should they be
 used as a basis for any decision or action that may affect the Purchaser or its business.

 The Purchaser shall not disclose the Information or the Communications, or refer to the Deloitte Entities
 in connection with the Proposed Transaction, any related transaction, the Information, or the
 Communications to any person or entity except (1) to an employee or a member of management [, the
 investment manager, the investment committee,] or the board of directors of the Purchaser, using the
 Information and the Communications for informational purposes solely in their capacity as such; (2) to an



                                                      25
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 272 of 390


 employee or a member of management or the board of directors of a Purchaser Entity, using the
 Information and the Communications for informational purposes solely in their capacity as such, provided
 that such Purchaser Entity does not further disclose any of the Information or the Communications, or
 refer to the Deloitte Entities in connection with the Proposed Transaction, any related transaction, the
 Information, or the Communications; (3) to an accounting, tax, or legal advisor of the Purchaser, using the
 Information and the Communications for informational purposes solely in its capacity as an advisor to the
 Purchaser, provided that such accounting, tax, or legal advisor does not further disclose any of the
 Information or the Communications, or refer to the Deloitte Entities in connection with the Proposed
 Transaction, any related transaction, the Information, or the Communications; (4) to any other
 professional advisor of the Purchaser, who may use the Information and the Communications solely in its
 capacity as an advisor to the Purchaser and who has agreed in writing not to further disclose any of the
 Information or the Communications, or refer to the Deloitte Entities in connection with the Proposed
 Transaction, any related transaction, the Information, or the Communications; or (5) to the extent required
 by a valid subpoena, an order of a court of competent jurisdiction, a regulatory authority asserting
 jurisdiction over the business or financial affairs of the Purchaser or a Purchaser Entity, or other legal
 process, provided that the Purchaser, to the extent permitted by applicable law or regulation, provides
 Consultant with prior written notice of such requirement. Without limiting the generality of the provisions
 of this paragraph, in no event will the Purchaser, any Purchaser Entity, or any “professional advisor,”
 “accounting advisor,” or “tax advisor” be permitted access to the Information or the Communications in
 connection with any (a) fairness, solvency, or other opinion; (b) credit enhancement or credit rating; (c)
 brokering or underwriting of any type of security or any M&A insurance; or (d) financing (including,
 without limitation, in the role of investor, agent, intermediary, underwriter, syndicator, lender, or other
 similar capacity). For purposes of this letter, the term “Purchaser Entity” shall mean any entity controlled
 by, under common control with, or controlling the Purchaser.

 Notwithstanding anything to the contrary contained in this letter, the Purchaser may provide the
 Information and the Communications to co-investors or lenders acceptable to us, provided that prior to
 such disclosure such third party has executed a letter with Consultant similar to this letter. In no event will
 any co-investor or lender be permitted access to the Information or the Communications for use, whether
 on its own behalf or as an agent, in connection with any borrowing, securities, or instrument other than
 equity or bank or institutional indebtedness provided by such third party at closing to fund the Proposed
 Transaction. The Purchaser acknowledges and agrees that it and such third party shall be solely
 responsible for the determination of whether and what information is provided by the Purchaser to such
 third party and the Deloitte Entities shall have no responsibility therefor.

 The Purchaser represents and warrants that any offer or sale of securities by the Purchaser to any co-
 investor made in connection with the Proposed Transaction does not constitute a public offering of
 securities, was not effected pursuant to a general solicitation or advertisement, and is not otherwise
 subject to registration under the Securities Act of 1933, as amended, or other state securities statutes or
 regulations. The Purchaser reasonably believes, based upon representations provided by any such co-
 investor and other information available to Client, that any such co-investor is not a natural person and is
 not buying securities on behalf, or for the account, of a natural person.

 RELEASE AND INDEMNIFICATION

 The Purchaser (1) releases the Deloitte Entities and their personnel from all claims, liabilities, and
 expenses relating to the Proposed Transaction, the services provided by the Deloitte Entities in connection
 with the Proposed Transaction, the Services, the Information, or the Communications or any assertion of
 reliance in relation thereto; (2) indemnifies and holds harmless the Deloitte Entities and their personnel
 from all claims, liabilities, and expenses relating to the access to or use of the Information or the
 Communications by any person or entity authorized hereunder, including, without limitation, any



                                                       26
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 273 of 390


 Purchaser Entity, any accounting, tax, legal, or other professional advisor, or any co-investor or lender, or
 any assertion of reliance in relation thereto; and (3) indemnifies and holds harmless the Deloitte Entities
 and their personnel from all claims, liabilities, and expenses relating to a breach or any assertion of
 reliance by the Purchaser or any of its personnel of any provision of this letter, including, without
 limitation, the restrictions on use and disclosure of the Information and the Communications.

 In circumstances where all or any portion of the provisions of this section of this letter are unavailable,
 the aggregate liability of the Deloitte Entities for any claims, liabilities, or expenses relating to the
 Proposed Transaction, the services provided by the Deloitte Entities in connection with the Proposed
 Transaction, the Services, the Information, the Communications, or the access to or use of the Information
 or the Communications by the Purchaser or any other person or entity authorized hereunder shall not
 exceed an amount that is proportional to the relative fault that the conduct of the Deloitte Entities bears to
 all other conduct giving rise to such claims, liabilities, or expenses; provided, however, that in no event
 shall the Deloitte Entities’ aggregate liability therefor exceed the fees paid to Consultant by Client under
 the Engagement Letter with respect to the Proposed Transaction, and in no event shall the Deloitte
 Entities or their personnel be liable for consequential, special, indirect, incidental, punitive, or exemplary
 loss, damage, or expense.

 OTHER

 The agreements and undertakings of the Purchaser contained in this letter, such as those pertaining to
 restrictions on the use and disclosure of the Information and the Communications, release from liability,
 and indemnification, will survive delivery of the Information and the Communications to the Purchaser
 and consummation of the Proposed Transaction.

 For purposes of this letter, the “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent
 that, as a subcontractor, they provide or provided any of the Services, the member firms of Deloitte
 Touche Tohmatsu Limited and the affiliates of Consultant and such member firms; and in all cases any
 successor or permitted assignee; provided, however, that for purposes of the last three Acknowledgments
 and Agreements set forth above, the “Deloitte Entities” shall mean Consultant, the member firms of
 Deloitte Touche Tohmatsu Limited, and the affiliates of Consultant and such member firms.

 If any provision of this letter is found by a court of competent jurisdiction to be unenforceable, such
 provision shall not affect the other provisions, but such unenforceable provision shall be deemed modified
 to the extent necessary to render it enforceable, preserving to the fullest extent permissible the intent of
 the parties set forth in this letter.

 This letter and the attached Appendix constitute the entire agreement of the parties hereto with respect to
 its subject matter; supersede all other oral or written representations, understandings, or agreements
 relating to such subject matter; and may not be amended except by written agreement signed by the
 parties.

 The Purchaser may not assign, transfer, or delegate any of its rights or obligations hereunder (including,
 without limitation, interests or claims relating to this letter or any of the transactions contemplated
 hereby) by operation of law or otherwise without the prior written consent of Consultant; provided,
 however, that the Purchaser may assign all of its rights and obligations hereunder to (1) an acquiror of all
 or substantially all of the assets of the Purchaser so long as such acquiror agrees in writing to be bound by
 the terms hereof as if it were the Purchaser, or (2) any successor by merger of the Purchaser so long as
 such successor is bound by the terms hereof by operation of law as if it were the Purchaser.

 THE PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY



                                                       27
18-23538-rdd         Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 274 of 390


 LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
 RELATING TO THIS LETTER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 This letter and all matters relating hereto shall be governed by, and construed in accordance with, the laws
 of the State of New York (without giving effect to the choice of law principles thereof), and the state and
 federal courts of New York shall have exclusive jurisdiction over all matters relating to this letter.

 Each of the provisions of this letter will apply to the fullest extent of the law, whether in contract, statute,
 tort (such as negligence), or otherwise.

 Please confirm your agreement with the foregoing by signing and dating a copy of this letter and
 returning it to us.

 Very truly yours,

 [DELOITTE & TOUCHE LLP] [to be signed manually]

 By: Jack Koenigsknecht, Partner

 Accepted and Agreed to this ____ day of __________, 201_:

 [Insert name of Purchaser]:

 By: ______________________________________

 Name: ___________________________________

 Title: ____________________________________




                                                        28
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 275 of 390


 APPENDIX

 LIMITATIONS ON SERVICES

 (a) The nature of the Proposed Transaction necessitates prompt communication to Client of our findings
     that result from performing the Services as those Services are performed. Therefore, it is not possible
     for all of our communications to be in the form of written reports. Accordingly, any information,
     documents, or other communications provided by the Deloitte Entities, whether in writing or
     otherwise, including, without limitation, any reports (including, without limitation, the Deloitte
     Entities’ final written report, if any, on the Services) or memoranda that the Deloitte Entities may
     issue, should be considered in the context of the nature of the Services that we have agreed to
     provide.

 (b) The Deloitte Entities shall have no responsibility for obtaining any necessary authorizations or
     consents from Client’s or the Business’s advisors, including without limitation, Client’s or the
     Business’s independent accountants and other representatives, in order to permit the Deloitte Entities
     to perform its engagement on behalf of Client, including disclosure of confidential information of
     Client and the Business to the Deloitte Entities or the Purchaser in connection with the Proposed
     Transaction.

 (c) The Services may include advice and recommendations, but the Deloitte Entities shall have no
     responsibility regarding any decisions in connection with the implementation of such advice and
     recommendations. Furthermore, Client shall be solely responsible for, among other things:
     (i) making all management decisions and performing all management functions; (ii) designating a
     competent employee, preferably within senior management, to oversee the Services on behalf of
     Client; (iii) evaluating on behalf of Client the adequacy and results of the Services; (iv) accepting
     responsibility for results of the Services; and (v) any forward-looking information (including any
     models, projections, forecasts, budgets, synergies, feasibility analyses, assumptions, estimates,
     methodologies, or bases for support). In connection with the Services, the Deloitte Entities shall be
     entitled to rely on all decisions and approvals of Client.

 (d) The Services are limited in nature and do not comprehend all matters relating to the Business that
     might be pertinent or necessary to the evaluation of the Proposed Transaction. Accordingly, the
     Services should not be taken to supplant other inquiries and procedures that an investor or any third
     party should undertake. The Deloitte Entities have no responsibility for the sufficiency of the
     Services and make no representation as to the sufficiency of the Services for any purpose. In
     addition, the Deloitte Entities have no responsibility for performing any services or procedures
     beyond those agreed to by Client and Consultant or for updating the Services performed, the
     Information, or the Communications.

 (e) Neither the Deloitte Entities, nor the Information, nor the Communications will express an opinion
     or any other form of assurance with respect to any matters as a result of the performance of the
     Services, including, without limitation, concerning (i) the financial statements of any entity or any
     financial or other information, or operating or internal controls of any entity, taken as a whole, for
     any date or period; (ii) the merits of any transaction, including, without limitation, the consideration
     to be paid; (iii) the future operations of any entity; (iv) the fairness of the contemplated terms of any
     transaction; or (v) any forward-looking information (including, but not limited to, any models,
     projections, forecasts, budgets, synergies, feasibility analyses, assumptions, estimates,
     methodologies, or bases for support) or the feasibility or achievability of such forward-looking
     information.




                                                       29
18-23538-rdd        Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                     Main Document
                                                Pg 276 of 390


 (f) In the performance of the Services, the Deloitte Entities will not perform any evaluation of internal
     controls and procedures for financial reporting upon which Client’s or the Business’s management
     can base its assertions in connection with the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) or
     related rules or regulations. The Deloitte Entities will make no representations or warranties and will
     provide no assurances that any entity’s disclosure controls and procedures are compliant with the
     certification requirements of, or any entity’s internal controls and procedures for financial reporting
     are effective as required by, Sarbanes-Oxley or any other standards, rules, or regulations, including,
     without limitation, Sections 302 and 404 of Sarbanes-Oxley.

 (g) The Business’s financial statements, footnotes, and accounting policies and procedures, including,
     without limitation, the application of generally accepted accounting principles (GAAP) to record the
     effects of the Proposed Transaction, are the responsibility of management of the Business.
     Accordingly, any comments made by the Deloitte Entities relating to the accounting or tax treatment
     of selected balances or transactions or the application of GAAP or the technical merits of the tax
     positions and planning strategies related to the Acquisition as a whole are intended to serve only as
     general guidance to assist Client to better understand certain accounting or tax matters related to the
     Business and the potential effects of the Proposed Transaction. Such comments are necessarily based
     on the Deloitte Entities’ preliminary understanding of the pertinent facts and circumstances and on
     current authoritative literature, and are therefore subject to change. Such comments do not constitute
     the rendering of a tax opinion or a report on the application of accounting principles in accordance
     with standards or rules established by the AICPA, the PCAOB, or other regulatory body.

 (h) The performance of the Services does not constitute (i) a recommendation (implied or otherwise)
     regarding any transaction, including, without limitation, the acquisition, disposition, or financing of
     any business, assets, liabilities, or securities; (ii) a market or financial feasibility study; (iii) a fairness
     or solvency opinion; or (iv) an examination or compilation of, or the performance of agreed upon
     procedures with respect to, prospective financial information in accordance with standards or rules
     established by the AICPA, the PCAOB, or other regulatory body. The Services, the Information, and
     the Communications are not intended to be, and shall not be construed to be, “investment advice”
     within the meaning of the Investment Advisers Act of 1940. It is understood that the Deloitte Entities
     will not provide, nor will the Deloitte Entities be responsible for providing, legal advice. In addition,
     any forward-looking information is the responsibility of applicable management. In this regard,
     applicable management is responsible for representations about its plans and expectations and for
     disclosure of significant information that might affect the ultimate realization of its forward-looking
     information, and the Deloitte Entities have no responsibility therefor. There will usually be
     differences between forward-looking information and actual results because events and
     circumstances frequently do not occur as expected, and those differences may be material.

 (i) The performance of the Services is heavily dependent upon the Deloitte Entities being provided not
     only timely access to accurate and complete versions of materials and information requested by the
     Deloitte Entities, but also upon the Deloitte Entities being provided with all relevant materials and
     information, complete and accurate answers to questions, and timely decisions and approvals of
     Client in connection with the Services. The Deloitte Entities have no responsibility for the accuracy
     or completeness of the information provided by, or on behalf of, Client, the Business, or any other
     person or entity.




                                                          30
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 277 of 390


 Appendix F

 MANAGEMENT REPRESENTATION LETTER

 [Client’s letterhead]

 [Date]


 Deloitte & Touche LLP
 M&A Transaction Services
 111 S. Wacker Drive
 Chicago, IL 60606-4301

 Dear Jack Koenigsknecht, Partner:

 We are providing this letter in connection with Deloitte & Touche LLP’s engagement to perform certain
 due diligence services in connection with Sears Holdings Corporation’s evaluation of a proposed
 disposition of [insert business unit name] (the “Business”), pursuant to the engagement letter dated [date].
 We refer to your written due diligence communication on the Business, which you provided to us on
 [insert date] (the “Memorandum”).

 We have read the Memorandum and the information contained therein, and understand that we are
 responsible for such information. We further understand that Deloitte & Touche LLP has not verified the
 accuracy of the information we have provided. To the best of our knowledge and belief, we represent
 that: (i) all of the facts as stated in the Memorandum are accurate in all material respects; (ii) any
 observations attributable to us in the Memorandum are fair and reasonable; (iii) we have made available
 to you all significant information relevant to the Memorandum; and (iv) no material matters that that are
 relevant to our proposed disposition of the business have been excluded from the Memorandum.

 The above representations are made on the basis of inquiries of management and staff and, where
 appropriate, review of the materials provided to you, sufficient to satisfy ourselves that we can properly
 make each of the above representations to you.

 [Individual name], authorised by and on behalf of Sears Holdings Corporation



 ____________________________________

 (Name and title of member of management)




                                                      31
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32 Main Document
                                              Pg 278 of 390         Deloitte & Touche LLP
                                                                               M&A Transaction Services
                                                                               111 S. Wacker Drive
                                                                               Chicago, IL 60606-4301
                                                                               USA
                                                                               Tel: 1 312 486 1000
                                                                               Fax: 1 312 486 1486
                                                                               www.deloitte.com
 July 23, 2018
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179
 Attention: Mr. Robert A. Riecker, CFO
 Dear Mr. Riecker:
 This letter, effective June 14, 2018, confirms the engagement of Deloitte & Touche LLP (“Consultant”)
 by Sears Holdings Corporation (“Client”) to perform certain services in connection with Client’s
 evaluation of a proposed divestiture of a business unit code-named Project Sasset - Kenmore (the
 “Business”) (the “Proposed Transaction”).

 SERVICES
 This engagement will be conducted in accordance with the terms and conditions hereof and in accordance
 with the Statement on Standards for Consulting Services established by the American Institute of
 Certified Public Accountants (“AICPA”). Subject to applicable professional standards or rules, including
 applicable preapproval requirements of the audit committee or board of directors of Client, if any, the
 specific services to be performed by us (collectively, the “Services”) will be established based on
 discussions with you as the Proposed Transaction progresses and additional information is obtained
 during the course of the engagement. Based upon our discussions with you to date, Appendix B attached
 hereto describes our initial understanding of the Services you have requested us to perform and we have
 agreed to perform. These Services may be changed or modified by mutual agreement of the parties if, for
 example, unforeseen circumstances arise. We will promptly discuss any such circumstances with you and,
 likewise, you agree to notify us promptly if modifications to the Services are requested.

 LIMITATIONS OF SERVICES
 We will provide our observations, advice, and recommendations arising from the performance of the
 Services to Client. However, the Services will not result in the issuance of any written or oral
 communications by the Deloitte Entities (as defined in the attached General Business Terms) to Client or
 any third parties expressing any opinion, conclusion, or any other form of assurance with respect to,
 accounting policies; financial data; financial statements and related footnotes; appropriate application of
 generally accepted accounting principles; disclosure, operating, or internal controls; compliance with the
 rules and regulations of the Securities and Exchange Commission; compliance with the Sarbanes-Oxley
 Act of 2002 (“Sarbanes-Oxley”) or related rules or regulations; or any other matters.
 The Deloitte Entities will not perform any management functions, make management decisions, assume
 any management responsibilities, or otherwise perform in a capacity equivalent to that of management or
 an employee of Client or the Business, including assuming any financial reporting oversight role;
 authorizing, executing, or consummating any transactions, or otherwise exercising authority on behalf of
 Client or the Business or having the authority to do so; preparing source documents or originating data, in
 electronic or other form, evidencing the occurrence of any transactions; recording of any amounts in
 books and records of Client or the Business; supervising employees of Client or the Business in the
 performance of their activities; reporting to the board of directors on behalf of management of Client or
 the Business; or providing any legal advice with respect to, or conducting a legal review of, any
 documents, records, or policies of Client or the Business. Client agrees that the Services may include
 advice and recommendations, but no Deloitte Entity will make any decision on behalf of Client in
 connection with the implementation of such advice and recommendations. Furthermore, Client shall be
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 279 of 390


 solely responsible for, among other things: (1) designating a competent management member to actively
 oversee the Services and to sustain meaningful and substantial involvement in all phases of this
 engagement; (2) evaluating the adequacy and results of the Services; (3) accepting responsibility for
 results of the Services (including, among other things, agreeing to the nature, objective, scope, and timing
 of delivery of the Services, providing general direction and monitoring the engagement as it progresses,
 and making all the management decisions relating to the Services (including evaluating the adequacy of
 the results and ensuring that the resulting work product meets the agreed-upon specifications and making
 judgments on behalf of Client)); (4) establishing and maintaining internal controls, including monitoring
 ongoing activities; and (5) any forward-looking information (including any models, projections, forecasts,
 budgets, synergies, feasibility analyses, assumptions, estimates, methodologies, or bases for support). For
 the avoidance of doubt, Consultant will be responsible for the performance of the Services.
 The Services may include access to the work of Client’s or the Business’s advisors, including public
 accounting firms, or to financial statements, financial information, or data reported on by such advisors.
 Client agrees that such access is not for the purpose of affirming or evaluating the procedures or
 professional standards used by such other advisors. In this regard, we call your attention to the possibility
 that advisors may perform procedures concerning the same information or data, and perhaps the same
 accounts and records, and reach different observations than the Deloitte Entities for a variety of reasons,
 including the possibilities that additional or different information or data might be provided to them that
 was not provided to the Deloitte Entities; that they might perform different procedures from the Deloitte
 Entities; or that professional judgments concerning, among other things, complex, unusual, or poorly
 documented matters may differ.

 COMMUNICATIONS — USE AND DISTRIBUTION
 The nature of the Proposed Transaction will require prompt communication to Client of our findings that
 result from performing the Services as those Services are performed. Therefore, it will not be possible for
 all of our communications to be in the form of written reports. Accordingly, any information, documents,
 or other communications provided by the Deloitte Entities, whether in writing or otherwise, including any
 reports (including our final written report, if any, on the Services) or memoranda issued by any of the
 Deloitte Entities, should be considered by Client in the context of the nature of the Services that we have
 agreed to provide. Such information, documents, communications, Subject Tax Planning Advice (as
 defined in the attached General Business Terms), if any, and any drafts thereof, including any draft or
 final reports or memoranda, whether in writing or otherwise, are herein referred to collectively as the
 “Client Communications.”
 All Client Communications are solely for Client’s benefit, and are not intended to be relied upon by any
 person or entity (including prospective buyers, investors, or other parties considering a transaction
 involving the Business) other than Client. Client shall not disclose or refer to any of the Client
 Communications to any person or entity except to (1) an employee (with a need to know), a member of
 management, or a member of the board of directors of Client, who may use the Client Communications
 solely for purposes of Client’s evaluation or consummation of the Proposed Transaction; (2) an employee,
 a member of management, or a member of the board of directors of a Client Affiliate (as defined below),
 each with a need to know such Client Communications or the information contained therein in connection
 with the Proposed Transaction, who may use the Client Communications solely for purposes of Client’s
 evaluation or consummation of the Proposed Transaction; or (3) any legal or other professional advisor of
 Client (including Client’s investment banking advisors and accountants) acting strictly in an advisory
 capacity to Client, who may use the Client Communications solely to assist Client in connection with
 Client’s evaluation or consummation of the Proposed Transaction; provided that Client shall ensure that
 the persons or entities referred to in clauses (2) and (3) of this paragraph do not further disclose any of the
 Client Communications, or refer to the Deloitte Entities in connection with the Proposed Transaction or
 any related transaction or any of the Client Communications. Notwithstanding the foregoing, the



                                                       2
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 280 of 390


 disclosure restriction set forth in this paragraph shall not apply to the extent disclosure is required by a
 valid subpoena, an order of a court of competent jurisdiction, a regulatory authority asserting jurisdiction
 over the business or financial affairs of Client, or other legal process (provided that in such event, to the
 extent permitted by law or regulation, Client provides us with prior written notice of such requirement so
 that we may object, seek a protective order or confidential treatment, or take such other action as we deem
 appropriate). Without limiting the generality of the provisions of this paragraph, in no event will any
 professional advisor (including Client’s investment banking advisors and accountants) be permitted to use
 the Client Communications in connection with any (a) fairness, solvency, or other opinion; (b) credit
 enhancement or credit rating; (c) brokering or underwriting, including of any type of security or M&A
 insurance; or (d) financing (including in the role of investor, agent, intermediary, underwriter, syndicator,
 lender, or other similar capacity). Client may, however, create its own materials based on information
 contained in the Client Communications and use and disclose such Client-created materials for external
 purposes, provided that Client does not in any way, expressly or by implication, attribute such materials
 to the Deloitte Entities. For the avoidance of doubt, the persons or entities referred to in clauses (1)
 through (3) of this paragraph may disclose the Client Communications or refer to the Deloitte Entities
 solely to the other persons or entities referred to in clauses (1) through (3) of this paragraph solely to
 assist Client in connection with Client's evaluation or consummation of the Proposed Transaction. For
 purposes of this letter, the term “Client Affiliate” shall mean an entity controlled by, under common
 control with, or controlling, Client.
 In addition, Client agrees that it will not refer, generically, by name or otherwise to the Deloitte Entities
 or the Services in any written materials relating to the Proposed Transaction (other than as provided in
 clauses (1) through (3) in the preceding paragraph), including any publicly filed documents, offering
 memoranda, or sale, purchase, financing, or other transaction-related agreements (provided, however,
 that, as part of Client’s disclosure of audit-related fees in the fee disclosure section of its proxy statement
 under the Securities Exchange Act of 1934, as amended, Client may include the following (or a
 substantially similar) reference in such section: “Deloitte & Touche LLP performed due diligence services
 related to mergers and acquisitions”), without our prior written consent for each requested use or
 reference. Without limiting the generality of this paragraph, Client acknowledges and agrees that the
 Deloitte Entities are not, and will not agree to be named as, experts under the Securities Act of 1933, as
 amended, or any other state or federal securities laws.
 Notwithstanding anything to the contrary contained in this letter, Client may provide the Client
 Communications to other third parties, provided that prior to such disclosure (1) Consultant consents in
 writing to disclosure to such third party; and (2) in the case of third parties considering a transaction
 involving the Business, (a) Client has executed an agreement in the form of Appendix D to this letter,
 authorizing, among other things, the Deloitte Entities to disclose information to such third party; (b) such
 third party has executed an agreement in the form of Appendix E to this letter; and (c) the applicable
 members of management of Client and the Business, including those individuals in key financial
 oversight roles, have (i) read a draft written communication of our detailed findings and observations and
 (ii) confirmed in writing the completeness and accuracy of the information, explanations, and
 representations provided or made to us by or on behalf of Client and the Business during the course of the
 engagement in the form of Appendix F to this letter. Client acknowledges and agrees that it and such third
 party shall be solely responsible for the determination of whether and what information is provided by
 Client to such third party and the Deloitte Entities shall have no responsibility therefor.

 FEES

 Professional fees for this engagement will be based on the amount of time our professional personnel
 devote to performing the Services at our hourly rates outlined in Appendix C. However, these rates may
 be subject to modification, as agreed upon by the parties, for this engagement depending on the




                                                       3
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 281 of 390


 complexity, time, and effort required. The final determination of the professional fees relating to this
 engagement will be completed shortly after our work on this engagement is completed or otherwise ends,
 and shall be paid within 30 days of such determination. In addition to professional fees, we will also bill
 for expenses, such as postage, photocopying, telephone, travel, transportation, lodging, and meals,
 reasonably incurred by us.

 Our preliminary estimate of our professional fees are included in Appendix C to this letter, which
 provides further details regarding this estimate and the related assumptions and key drivers that may
 change our estimate. However, it is difficult to more definitively estimate the total hours and fees for this
 engagement because due diligence services can vary significantly depending upon, among other things,
 the following: (1) the individual judgment of each prospective seller and the scope of the services that you
 ask us to perform, (2) unforeseen circumstances that may develop, (3) the quality and quantity of the
 Business’s applicable records and related internal controls, and (4) the type of transaction and/or its
 complexity. Consultant will provide prompt notification to you if our estimated fees are expected to
 exceed the high end of our range. If less time is required than estimated, our professional fees will be
 lower.
 We will invoice you following the end of each monthly period for professional fees accrued and expenses
 incurred by us during that respective period in performing the Services. All invoices shall be due within
 30 days of receipt.
 In addition, we will be compensated by Client for any time and expenses (including reasonable legal fees
 and expenses) that the Deloitte Entities may incur in considering or responding to discovery requests or
 other requests for documents or information, or in participating as a witness or otherwise in any legal,
 regulatory, arbitration, or other proceedings as a result of or in connection with this engagement; provided
 that this provision shall not apply (1) where we are the defendant and Client is the plaintiff in such
 proceedings or (2) to the extent such proceedings resulted from the bad faith or intentional misconduct of
 the Deloitte Entities.

 ACKNOWLEDGEMENT
 It is understood that any member firm of Deloitte Touche Tohmatsu Limited or any of their respective
 affiliates (including Consultant) may have been or may be engaged to provide audit, tax, consulting, or
 other services to, or may have other business relationships with, Client, the Business, or their respective
 affiliates. In addition, our engagement team providing Services to Client hereunder may include certain
 personnel who possess information related to such services or other relationships, if any. The Deloitte
 Entities and their respective personnel will have no responsibility to Client relating to such services or
 other relationships, if any, in connection with the Proposed Transaction, nor any responsibility to Client
 in connection with the Proposed Transaction to use or disclose information that any of the member firms
 of Deloitte Touche Tohmatsu Limited or their respective affiliates (including Consultant) possess by
 reason of such services or other relationships, if any, whether or not such information might be considered
 material by Client or any third party. Client should not expect to obtain additional reliance regarding the
 Business by virtue of any of the member firms of Deloitte Touche Tohmatsu Limited or any of their
 respective affiliates (including Consultant) having performed professional services for, or having any
 other business relationships with, Client, the Business, or their respective affiliates.

 OTHER
 Client may terminate all or a portion of this engagement for convenience at any time by giving notice to
 Consultant not less than one (1) day before the effective date of termination. Consultant may terminate all
 or a portion of this engagement if it determines that the performance of any part of the Services would be
 in conflict with law, or independence or professional standards or rules, and Consultant shall provide
 Client with as much advance notice as reasonably practicable under the circumstances.



                                                      4
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 282 of 390
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 283 of 390


 Appendix A

 GENERAL BUSINESS TERMS

 1.     Services. Client agrees that:

      a) In connection with the Services, the Deloitte Entities shall be entitled to rely on all decisions and
         approvals of Client.

      b) With respect to the data and information provided by Client to any of the Deloitte Entities for the
         performance of the Services, Client shall have all rights required to provide such data and
         information, and shall do so only in accordance with applicable law and with any procedures
         agreed upon in writing. In addition, Client is responsible for obtaining all necessary
         authorizations and consents from its and the Business’s advisors, including Client’s and the
         Business’s independent accountants and other representatives, in order to permit the Deloitte
         Entities to perform the Services, including disclosure of confidential information of Client and
         the Business to the Deloitte Entities in connection with this engagement on behalf of Client.

      c) The Services are limited in nature, and do not comprehend all matters relating to the Business
         that might be pertinent or necessary to Client’s evaluation or consummation of the Proposed
         Transaction. Accordingly, the Services should not be taken to supplant other inquiries and
         procedures that Client should undertake for the purpose described above. The sufficiency of the
         Services to be performed hereunder by the Deloitte Entities is solely the responsibility of Client.
         Consequently, the Deloitte Entities will make no representation as to the sufficiency of the
         Services for Client’s purposes. In addition, the Deloitte Entities have no responsibility for
         performing any services or procedures beyond those agreed to by Client and Consultant or for
         updating the Services performed.

      d) The performance of the Services does not constitute an audit conducted in accordance with
         generally accepted auditing standards, an examination of or any other form of assurance with
         respect to internal controls, or other attestation, review, or compilation services in accordance
         with standards or rules established by the AICPA, the Public Company Accounting Oversight
         Board (“PCAOB”), or other regulatory body, in each case with respect to the Business or any
         other entity. Such audit or other attestation or review services, if any, are not covered by the
         engagement letter to which these terms are attached (the “Engagement Letter”). Neither the
         Deloitte Entities nor the Client Communications will express an opinion or any other form of
         assurance with respect to any matters as a result of the performance of the Services, including
         concerning (i) the financial statements of any entity or any financial or other information, or
         operating or internal controls of any entity, taken as a whole, for any date or period; (ii) the
         merits of any transaction, including the consideration to be paid; (iii) the future operations of any
         entity; (iv) the fairness of the contemplated terms of any transaction; or (v) any forward-looking
         information (including any models, projections, forecasts, budgets, synergies, feasibility
         analyses, assumptions, estimates, methodologies, or bases for support) or the feasibility or
         achievability of such forward-looking information.

      e) In the performance of the Services, the Deloitte Entities will not perform any evaluation of
         internal controls and procedures for financial reporting upon which Client’s or the Business’s
         management can base its assertions in connection with Sarbanes-Oxley or related rules or
         regulations. The Deloitte Entities will make no representations or warranties and will provide no
         assurances that any entity’s disclosure controls and procedures are compliant with the
         certification requirements of, or any entity’s internal controls and procedures for financial



                                                       6
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 284 of 390


         reporting are effective as required by, Sarbanes-Oxley or any other standards, rules, or
         regulations, including Sections 302 and 404 of Sarbanes-Oxley.

    f) The Business’s financial statements, footnotes, and accounting policies and procedures,
       including the application of generally accepted accounting principles (“GAAP”) to record the
       effects of the Proposed Transaction, are the responsibility of management of the Business.
       Accordingly, any comments made by the Deloitte Entities relating to the accounting or tax
       treatment of selected balances or transactions or the application of GAAP or the technical merits
       of the tax positions and planning strategies related to the Proposed Transaction as a whole are
       intended to serve only as general guidance to assist Client to better understand certain accounting
       or tax matters related to the Business and the effects of the Proposed Transaction. Such
       comments are necessarily based on the preliminary understanding of the Deloitte Entities of the
       pertinent facts and circumstances and on current authoritative literature and are, therefore,
       subject to change. Such comments do not constitute the rendering of a tax opinion or a report on
       the application of accounting principles in accordance with standards or rules established by the
       AICPA, the PCAOB, or other regulatory body.

    g) The performance of the Services does not constitute (i) a recommendation regarding any
       transaction, including the divestiture or financing of any business, assets, liabilities, or securities;
       (ii) a market or financial feasibility study; (iii) a fairness or solvency opinion; or (iv) an
       examination or compilation of, or the performance of agreed upon procedures with respect to,
       prospective financial information in accordance with standards or rules established by the
       AICPA, the PCAOB, or other regulatory body. The Services and the Client Communications are
       not intended to be, and shall not be construed to be, “investment advice” within the meaning of
       the Investment Advisers Act of 1940. It is understood that the Deloitte Entities will not provide,
       nor will the Deloitte Entities be responsible for providing, legal advice hereunder. In addition,
       any forward-looking information is the responsibility of management of Client or the Business,
       as the case may be. In this regard, management of Client or the Business, as the case may be, is
       responsible for representations about its plans and expectations and for disclosure of significant
       information that might affect the ultimate realization of such forward-looking information and
       the Deloitte Entities have no responsibility therefor. There will usually be differences between
       forward-looking information and actual results because events and circumstances frequently do
       not occur as expected, and those differences may be material.

    h) The performance of the Services is heavily dependent upon (i) Client’s timely and effective
       satisfaction of its responsibilities hereunder and timely decisions and approvals in connection
       with the Services, and (ii) Client, the Business, and their respective advisors providing the
       Deloitte Entities with reasonable facilities and timely access to accurate and complete versions
       of relevant materials and information, including materials and information requested by the
       Deloitte Entities, and answering the Deloitte Entities’ questions fully and accurately. The
       Deloitte Entities have no responsibility for the accuracy or completeness of the information
       provided by, or on behalf of, Client or the Business. This engagement cannot be relied upon to
       disclose errors or fraud should they exist.

    i)   It is understood that any member firm of Deloitte Touche Tohmatsu Limited or any of their
         respective affiliates (including Consultant) may be engaged to provide services to parties other
         than Client considering a transaction involving the Business. Consultant has established ethical
         walls and confidentiality safeguards so that the engagement team providing the Services to
         Client hereunder would be separate from any engagement team providing services to such other
         parties, if any. Confidential information, including the identity of Client, obtained in the
         performance of the Services will not, without Client’s prior written permission, be disclosed to



                                                       7
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 285 of 390


         such other parties, if any. Similarly, the Deloitte Entities will have no responsibility to Client to
         use or disclose information, including the identity of such other parties, if any, that any member
         firm of Deloitte Touche Tohmatsu Limited or any of their respective affiliates (including
         Consultant) possess by reason of such services for such other parties, if any, whether or not such
         information might be considered material by Client. Consultant believes that any such
         relationships will not impair the objectivity of the Deloitte Entities in the performance of the
         Services. However, the possibility of these relationships is being brought to Client’s attention to
         avoid any misunderstanding.
 2.     Confidentiality.
      a) To the extent that, in connection with the performance of the Services, the Deloitte Entities come
         into possession of any confidential information of Client, the Deloitte Entities will not use or
         disclose such information to any third party without Client’s prior written consent, using at least
         the same degree of care as they employ in maintaining in confidence their own confidential
         information of a similar nature, but in no event less than a reasonable degree of care. Client
         hereby consents to the Deloitte Entities disclosing such information (i) to persons or entities
         permitted to receive Client Communications under the Engagement Letter; (ii) to contractors
         providing administrative, infrastructure, and other support services to any of the Deloitte Entities
         and subcontractors providing services in connection with this engagement, in each case, whether
         located within or outside of the United States, provided that such contractors and subcontractors
         have agreed to be bound by confidentiality obligations similar to those in this Section 2; (iii) as
         may be required by law or regulation, or to respond to governmental inquiries, or in accordance
         with applicable professional standards or rules, or in connection with litigation pertaining hereto;
         or (iv) to the extent such information (a) is or becomes publicly available other than as the result
         of a disclosure in breach hereof, (b) becomes available to a Deloitte Entity on a non-confidential
         basis from a source which such Deloitte Entity reasonably believes after due inquiry is not
         prohibited from disclosing such information to such Deloitte Entity, (c) is already known by a
         Deloitte Entity without any obligation of confidentiality with respect thereto, or (d) is developed
         by a Deloitte Entity independently of any disclosures made to such Deloitte Entity hereunder. In
         addition, any such information may be used by Deloitte & Touche LLP or any member firm of
         Deloitte Touche Tohmatsu Limited or their respective affiliates in the context of responding to
         any such entity’s professional obligations as the independent accountants for Client and the
         Business.
      b) In the event of a required disclosure pursuant to Section 2(a)(iii), the applicable Deloitte Entity
         shall, to the extent permitted by applicable law or regulation, promptly provide Client with prior
         written notice of such requirement so that Client may seek a protective order or other appropriate
         remedy. If such protective order or other remedy is not obtained, the applicable Deloitte Entity
         shall only disclose that portion of the information that is required to be disclosed and shall use its
         commercially reasonable efforts to preserve the confidentiality of such information (including by
         seeking an appropriate protective order or other reliable assurance that confidential treatment will
         be accorded such information). The Deloitte Entities shall not oppose any action (and shall, if and
         to the extent requested by Client, reasonably cooperate with, assist, and join with Client in any
         reasonable action) by Client to seek an appropriate protective order or other reliable assurance
         that confidential treatment will be accorded such information.

 3.     Limitations on Damages and Indemnification.

      a) The Deloitte Entities and their respective personnel will not be liable to Client for any claims,
         liabilities, or expenses (“Claims”) relating to this engagement or the Proposed Transaction for an
         aggregate amount in excess of the fees paid by Client to us pursuant to this engagement, except to



                                                       8
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 286 of 390


          the extent resulting from the bad faith or intentional misconduct of the Deloitte Entities. In no
          event will the Deloitte Entities or their respective personnel be liable to Client for any loss of use,
          data, goodwill, revenues, or profits (whether or not deemed to constitute a direct Claim), or any
          consequential, special, indirect, incidental, punitive, or exemplary loss, damage, or expense
          relating to this engagement or the Proposed Transaction.

      b) Client will indemnify and hold harmless the Deloitte Entities and their respective personnel from
         all Claims attributable to claims of third parties relating to (i) this engagement or the Proposed
         Transaction, except to the extent resulting from the bad faith or intentional misconduct of the
         Deloitte Entities; (ii) a breach by Client or any of its personnel of any provision of these terms or
         the Engagement Letter, including the restrictions on use and distribution of the Client
         Communications; (iii) the use of or reliance on any Subject Tax Planning Advice by any person
         or entity other than Client; and (iv) the access to or use of the Client Communications by any
         person or entity authorized hereunder.

    c) In circumstances where any limitation on damages or indemnification provision hereunder is
        unavailable, the aggregate liability of the Deloitte Entities and their respective personnel for any
        Claims relating to this engagement or the Proposed Transaction shall not exceed an amount that is
        proportional to the relative fault that the conduct of the Deloitte Entities bears to all other conduct
        giving rise to such Claims.
 4.   Third Parties and Internal Use of Subject Tax Planning Advice. No provision of these terms or
      the Engagement Letter is or is to be construed as a condition of confidentiality within the meaning
      of Rule 3501(c)(i) of PCAOB Release 2005-014, Internal Revenue Code Sections 6011 and 6111
      or the regulations thereunder, any related Internal Revenue Service guidance, or any other similar
      law, with respect to any Services, Client Communications, or other materials of any kind provided
      hereunder relating to tax treatment or tax structure (collectively referred to as “Subject Tax
      Planning Advice”). Notwithstanding anything herein to the contrary, no provision of these terms or
      the Engagement Letter shall place any limitation on Client’s disclosure of any Subject Tax
      Planning Advice. Client acknowledges that none of its other tax advisors have imposed or will
      impose any conditions of confidentiality with respect to the tax treatment or tax structure
      associated with the tax Services or the Proposed Transaction. The Services and Client
      Communications shall be solely for Client’s benefit, and this engagement does not create privity
      between any Deloitte Entity and any person or entity other than Client (“third party”). Neither the
      Services nor any Client Communications are intended for the express or implied benefit of any
      third party. Unless otherwise agreed to in writing by Consultant, no third party is entitled to rely in
      any manner or for any purpose on the Services or Client Communications.
 5.     Force Majeure. Neither the Deloitte Entities nor Client shall be liable for any delays or
        nonperformance directly or indirectly resulting from circumstances or causes beyond their
        reasonable control, including acts or omissions or the failure to cooperate by the Deloitte Entities,
        Client, the Business, or any other third party; fire, epidemic or other casualty; act of God; strike or
        labor dispute; war or other violence; or any law, order, or requirement of any governmental agency
        or authority.
 6.     Independent Contractor. Each party hereto is an independent contractor and neither party is, nor
        shall be considered to be, nor shall purport to act as, the other’s agent, partner, fiduciary, joint
        venturer, or representative.
 7.     Survival and Interpretation. All provisions which are intended by their nature to survive
        performance of the Services shall survive such performance, or the expiration or termination of this
        engagement and consummation of the Proposed Transaction. For purposes of these terms and the




                                                        9
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 287 of 390


       Engagement Letter, the “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent
       that, as a subcontractor, they agree to provide any of the services under or in connection with the
       Engagement Letter, the member firms of Deloitte Touche Tohmatsu Limited, and the affiliates of
       Consultants and such member firms; and in all cases any successor or permitted assignee. None of
       the Deloitte Entities, other than Consultant, or such entities’ personnel, shall have any liability
       hereunder to Client and Client will not bring any action against such other entities, or such other
       entities’ personnel, in connection with this engagement or the Proposed Transaction. Without
       limiting the foregoing, the Deloitte Entities are intended third-party beneficiaries of these terms,
       and may in their own right enforce such terms. Each of the provisions of these terms shall apply
       to the fullest extent of the law, whether in contract, statute, tort (such as negligence), or
       otherwise. Any references herein or in the Engagement Letter to the term “including” shall be
       deemed to be followed by “without limitation.”
 8.    Assignment and Subcontracting. Except as provided below, neither party may assign any of its
       rights or obligations (including interests or Claims) relating to this engagement or the Services
       without the prior written consent of the other party. Client hereby consents to Consultant assigning
       or subcontracting any portion of the Services to any affiliate or related entity, whether located
       within or outside of the United States, provided that, any such assignment or subcontracting shall
       not relieve Consultant of its obligations hereunder. Services performed hereunder by Consultant’s
       subcontractors shall be invoiced as professional fees on the same basis as Services performed by
       Consultant’s personnel, unless otherwise agreed.

 9.    Waiver of Jury Trial. THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
       EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
       PROCEEDING, OR COUNTERCLAIM RELATING TO THIS ENGAGEMENT.

 10.   Governing Law, Jurisdiction and Venue, and Severability. These terms, the Engagement Letter,
       including attachments, and all matters relating to this engagement shall be governed by, and
       construed in accordance with, the laws of the State of New York (without giving effect to the
       choice of law principles thereof). Any action based on or arising out of this engagement or the
       Services shall be brought and maintained exclusively in any state or federal court, in each case
       located in New York County, the State of New York. Each of the parties hereby expressly and
       irrevocably submits to the jurisdiction of such courts for the purposes of any such action and
       expressly and irrevocably waives, to the fullest extent permitted by law, any objection which it may
       have or hereafter may have to the laying of venue of any such action brought in any such court and
       any claim that any such action has been brought in an inconvenient forum. If any provision of these
       terms or the Engagement Letter is unenforceable, such provision shall not affect the other
       provisions, but such unenforceable provision shall be deemed modified to the extent necessary to
       render it enforceable, preserving to the fullest extent permissible the intent of the parties set forth
       herein.




                                                     10
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 288 of 390


 Appendix B

 SCOPE OF SERVICES

 1.       Engagement Scope. The nature and scope of due diligence and other M&A services can vary
 significantly depending upon the individual judgment of Client (including, but not limited to, the level of
 risk that Client is willing to accept) and the type of transaction that is being contemplated. We believe that
 the scope of such services should be adaptable and scalable so that Client can react to additional
 information learned that may have significant implications to Client.

 2.      Summary of Significant Categories of Services to Be Provided. Based upon our initial
 discussions with Client and our limited knowledge of the Proposed Transaction, we understand that Client
 has requested that we provide the following Services (see Section 5 herein for a more-detailed
 description):

              M&A Due Diligence Areas                               Other M&A Services
          Accounting and financial (Quality of         Optional M&A Services (available as requested;
          Earnings only)                               at hourly rates noted in Appendix C):
                                                           - Analysis of Net Working Capital and Net
                                                              Debt
                                                           - Unbranded Excel Databook supporting
                                                              the Quality of Earnings analysis (and
                                                              Net Working Capital and Net Debt, if
                                                              requested)
                                                           - Tax structuring, potentially including
                                                              structure development, tax attribute
                                                              planning, as needed
                                                           - Data Analytics – Additional transactional
                                                              / visualization analyses as necessitated /
                                                              mutually agreed
                                                           - TSA and/or Stand Alone Cost Analysis
                                                           - Review and comment on related
                                                              transaction agreements
                                                           - Read and comment on client model
                                                           - Tax integration, risk mitigation planning,
                                                              and other transaction execution support
                                                           - Additional due diligence related to
                                                              Human Capital, IT, Insurance, etc.
                                                           - Non-US support for due diligence or
                                                              other M&A services
                                                           - Participating in buyer calls
                                                           - Provide consultative advice regarding
                                                              financial data to be included in the
                                                              virtual dataroom



                                                      11
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 289 of 390


 3.       Summary of Services Not Provided. Although not intended to be an all-inclusive list of services
 that will not be provided, based upon your request, the following services, among other things, are
 specifically excluded from the scope of this engagement:

      •   Review of business operations               •   Valuation and appraisal services
      •   Assessment of the commercial merits of      •   Integration assistance
          the Proposed Transactions
                                                      •   Background investigations
      •   Evaluation of management information
                                                      •   Legal and regulatory
          systems
                                                      •   Preparation of US GAAP basis carve-out
      •   Certification of physical inventory
                                                          financial statements
          observations
                                                      •   Internal accounting and disclosure controls
      •   Environmental assessments
                                                      •   Foreign Corrupt Practices Act and Anti-
      •   Analysis of potential synergies
                                                          Bribery Procedures
      •   Design, configure or implement systems
                                                      •   Host, administer or operate the client’s
      •   Act as a manager or employee                    systems or data rooms
      •   Communicate to or negotiate with            •   Project revenue, cost savings, cash flow or
          personnel or third parties on behalf of         other estimates/projections or develop
          company management                              models to do so
      •   Identify specific personnel for specific    •   Provide services for a direct or indirect
          jobs                                            contingent fee

 4.       Tailored and Highly Focused Approach. Our approach will be highly focused on priority deal
 issues identified by you. Our approach is designed to facilitate us providing you, early in the due
 diligence process, with significant, preliminary issues related to significant accounting, financial, tax,
 employee benefit, and insurance matters (as applicable to our scope).

 Please note that at this stage we are uncertain as to the quality and quantity of the information that the
 Client will make available, as well as the Client’s timeliness in providing such information. Also please
 note that the scope of our Services may be impacted by the Client’s willingness to share information.
 These factors will impact the nature, timing, and extent of the Services, as well as influence the Services
 that can be completed within the planned services. However, based upon the information that we have
 received to date and our discussions with you, the Services will primarily be comprised of the following:




                                                     12
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 290 of 390



                                                                           Participating as an Advisor
        Reading and Analyzing               High-Level Inquiries of                     In

    •   Information publicly            •    Client management            •   Initial meetings with
        available and provided by                                             Client to discuss scope
        Client relevant to our scope    • Audit advisors of the
                                             Client to the extent         • Meetings with Client to
    •   Information made available           possible                         discuss progress and issues
        in Client’s data room                                                 identified
        relevant to our scope and
        provided by Client based
        upon our information request
        list

    • Audit working papers
        prepared by Client auditors,
        as available and applicable
        to our scope


 We estimate that the Services (related to the Services detailed in Section 5) will take approximately 3 to 4
 weeks to complete. However, our ability to achieve the objectives of the Services within this timeframe is
 highly dependent upon the quality, quantity, and timeliness of the data provided, as well as the extent and
 the level of cooperation by Client and their respective advisors. Also, see Appendix C for further
 discussion regarding our fee estimate and assumptions.

 5.       Overall Objectives. As mutually agreed upon with Client, our overall objectives for the Services
 will be to focus on the areas noted below. In an effort to be responsive to your stated timetable, we will
 endeavor to surface significant issues (and, in particular, those that Client may consider to be potential
 “deal breakers”) as early as possible in the process. Subject to further discussions with Client, our
 tentative focus will be advising Client on the following (unless otherwise specified, our due diligence
 analyses relate to the last two fiscal years (FY16 and FY17) and most recent interim period (and
 corresponding period of the prior year):
Our work will include analysis of all areas identified below as appropriate; however, note that
procedures may be added or deleted as the Proposed Transaction proceeds to further meet your needs.

 Financial Due Diligence

 Preliminary Analysis
 1. Read and analyze the Business’s FY16 and FY17 audited financial statements (as available), reporting
    packages, and any other relevant information for the most recent year and interim financial statements
    and endeavor to identify major issues and risk areas for further consideration;
 2. Analyze organizational structure and perform high level inquiry regarding the nature of operations of
    major business lines, entities, intercompany transactions, and consolidation processes.
 3. With an emphasis on the implications for cash flows and earnings, inquire about the general history of
    current operations and recent or planned changes in the Business, including:
     − Services provided




                                                      13
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 291 of 390


     − Environment in which the company operates, markets served, and competitive conditions;
     − Customers and suppliers;
     − Support functions (information technology, human resources, finance, treasury, risk management,
       tax, etc.), including those functions provided by Business’s parent; and
     − Any unusual business practices inherent within the industry or the locations where the company
       operates, such as arrangements with labor organizations, local authorities, major clients, etc.
 4. Read and analyze information on significant acquisitions, start-up of operations, and disposals of
    property and businesses, considering the impact on reported and projected earnings and cash flows;
 5. Read and analyze the Business’s consolidating internal financial statements and related management
    discussion and analysis. Inquire about:
     − Reconciliation between the external and the internal financial statements;
     − Consistency of interim financial reporting policies and procedures compared to those used in the
       annual reviewed financial statements;
     − Process and timing of periodic closing/consolidation cycle and consolidation entries;
     − Internal accounting control environment, including any significant out-of-balance conditions,
       unreconciled differences or reportable conditions;
     − Significant accounting policies, with a focus on revenue recognition and cost capitalization;
     − Changes in accounting or reporting practices or procedures that could affect comparability or trends
       in earnings or cash flows; and
     − Events subsequent to the most recent balance sheet date that could have a significant impact on
       current financial position, future earnings or cash flows.

 Independent Auditors
 1. Read the independent auditors’ working papers for the FY16 and FY17 audits (as available).
 2. Inquire of the Business’s independent auditors about:
     − Major issues and audit risk areas, significant judgments or estimates, unusual transactions and any
       disagreements with management;
     − Assessment of quality of earnings and whether management’s approach to accounting and financial
       reporting would be characterized as conservative or aggressive;
     − History of audit adjustments proposed and their disposition;
     − Accounting systems and internal controls, material weaknesses or reportable conditions;
     − Recent or prospective changes in accounting and reporting policies or procedures; and
 3. Read management letters for the most recent audit; inquire of the Business’s independent auditors as
    to matters identified for inclusion for the current year and the status of corrective actions taken by
    management

 Quality of Earnings
 1. Analysis of management provided normalized EBITDA to factually explain the impact of:
     − Management proposed adjustments;
     − Transactions conducted on a non-arm’s length basis, including related party transactions;



                                                    14
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                              Pg 292 of 390


     − Recently acquired or discontinued customers/ contracts (including any significant changes in
       licensing or wholesale arrangements);
     − One time, extraordinary, and non-recurring items, including out of period adjustments and other
       potential adjustments identified from our due diligence or as advised by management;
     − Impacts of reduction in workforce initiatives;
 2. Analyze monthly operating data (with a focus on management provided EBITDA) including:
     −   Management’s reconciliation between gross and net revenue;
     −   Variances and trends in revenues, expenses, profitability, and key operating metrics by channel
         (e.g. licensing and wholesale) and product (e.g. refrigeration, cooking, dishwasher and laundry)
     −   Seasonality of revenue and EBITDA;
     −   Cost saving or restructuring initiatives;
     −   Contribution by top customers/ contracts and trends in pricing and concentration;
     −   Composition of account balances;
     −   Direct expenses by major cost components
     −   SG&A by type;
     −   Any discretionary or temporary reductions or deferrals of certain expenses;
     −   Significant non-recurring, unusual or out-of-period charges and credits
 3. Analyze costs allocated to Business from its parent and related allocation methodologies, as well as
    services provided from its parent (e.g. shared corporate services, inventory sourcing, warehousing,
    logistics, IT services, online project services, rent, and pension)
 4. Analysis of balance sheet accounts and trends for purposes of identifying Quality of Earnings matters,
    for management’s consideration.


 Net Working Capital and Net Debt (As Requested; Not included in Preliminary Fee Estimate)
 1. Working Capital Analysis & Quality of Assets
     − Analyze historical working capital trends, identifying seasonality, high/low points and average run
       rate over past 24 months
     − Analyze accounts receivable, including aging and adequacy of reserve balances. Inquire about
       billing and credit policies, collectability of large overdue balances and amounts due from officers,
       employees and owners
     − Analyze a summary of trade payables, including aging statistics (if applicable). Inquire about
       normal and special credit terms (including rebates), significant past-due payables and disputes with
       suppliers and trade payable payment policies
     − Analyze accrued liabilities (if applicable). Inquire about the basis for and adequacy of accruals for
       such items as deferred revenue, bonuses, deferred compensation, severance, workers
       compensation, commissions, vacation pay, employment benefits, litigation, sales allowances and
       credits and self-insurance and impact on earnings of significant accrued liabilities and reserves,
       payment practices and timing of related cash outflows
 2. Other balance sheet considerations




                                                     15
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 293 of 390


      − Analysis of net debt and debt-like items
      − Analysis of fixed asset components and depreciation policies (if applicable)
 3. Commitments and Contingencies
      − Analyze capital/operating leases. Inquire about change of control, prepayment or other significant
        provisions, terms of significant capital and operating leases, future payment requirements,
        expiration dates and sublease income
      − Inquire and analyze contingent liabilities (e.g., unasserted claims, litigation, environmental matters,
        guarantees, earn-outs, contingent payments)
      − Inquire significant long-term purchase commitments (e.g. take-or-pay contracts)

 6.       Deliverables. We will endeavor to communicate to you our significant issues and findings as
 they arise so that you can, as you deem appropriate, address the related business and deal issues as soon
 as possible. It will not always be possible for all of our communications to be in the form of written
 reports; however, we will endeavor to provide significant observations in written form prior to the
 completion of the engagement. As agreed with you, our deliverables will include the following:

      Issue Summary Memorandum — A written communication of our Quality of Earnings findings
       and observations with respect to the Business will be provided upon completion of fieldwork. Our
       draft memorandum will typically contain certain outstanding matters that may require further
       clarification by or information from management. As additional information is received, we may
       issue additional versions of our memorandum.

 As applicable, for Client’s consideration, we will provide listings of (a) additional document request items
 and questions for management and its advisors and (b) additional descriptions of due diligence and other
 M&A services that may be performed as part of a subsequent phase, if any.

 7.       Coordination of Due Diligence. We will endeavor to perform the Services such that we
 generally will not duplicate the items that would be addressed by legal counsel, tax advisors, or any other
 professionals (including, but not, limited to environmental, regulatory, and management information
 systems) engaged by you or your affiliates to perform due diligence or other M&A services. As a result of
 similar information needing to be analyzed by different professional disciplines, we recommend that you
 consider an integrated approach whereby information is shared timely among the various parties
 performing due diligence or other M&A services on your or any of your affiliate’s behalf. At a minimum,
 if Client’s legal counsel is performing due diligence or other M&A services with respect to agreements or
 contracts, we request that you or they inform us as to the scope of their work and, where possible, permit
 us to read their summaries (abstracts) of these documents if there are items with possible accounting or
 tax implications (e.g., leases, employment contracts, supply contracts, licensing contracts).




                                                      16
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                              Pg 294 of 390


 Appendix C

 Preliminary Fee Estimate

 To date, we have received limited information with respect to the Proposed Transaction. Accordingly, we
 have provided the following preliminary fee estimate based upon the Services described in Appendix B.
 Below we have listed some of our more-significant assumptions and critical information to be obtained in
 an effort to provide a more specific and accurate estimate of total professional fees:


                               Services                                Preliminary         Preliminary
                                                                      Fee Estimate –      Fee Estimate –
   In US$
                                                                       Low-Range           High-Range
   Total Estimated Fee - Financial / Accounting Vendor Due                       75,000        125,000
   Diligence Services (Quality of Earnings Only)
   Optional (or additional phase) M&A Services (available as                       TBD               TBD
   requested; at the rates noted below)


 Important Notes

     •   Fee amounts above do not include any estimates for travel and other expenses that may
         be incurred in connection with this engagement.

     •   As stated, our fees for this engagement will be based on the amount of time required at
         the following rates, plus expenses:

                   Level            Hourly Rate (in
                                        US$)
            Partner / Principal           $925
            Managing Director             $900
            Senior Manager                $775
            Manager                       $650
            Senior Consultant             $550
            Consultant                    $400

     •   Our involvement and our total fees are heavily dependent upon the quality, organization,
         and volume of content in the data room, the auditor working papers, the cooperation by
         the Client, and availability and access to Client information. As such, our fees may
         increase beyond those outlined in the fee range above.

     •   Additional services provided beyond those Services described in Appendix B will be
         billed separately.

 Circumstances Affecting Timing and Assumptions for Fee Estimate




                                                   17
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                          Pg 295 of 390


  •   Our estimated fee range is based upon an estimated amount of hours to be incurred over a 3
      to 4 week period related to the Services noted in Appendix B. Any additional time beyond
      this time period may be billed separately at agreed-upon hourly rates noted previously.
      Further, any requested changes in timing or timeline may significantly affect our targeted
      completion times and fee estimates. Significant changes to the timing of the engagement
      frequently cause us to incur significant unanticipated costs.
  •   Our fee range assumes a certain level of “administrative tasks” (e.g. status update meetings,
      formalized reporting of findings) will be performed by our professionals. Excessive
      administrative tasks requested by Client may cause us to incur additional fees to what is
      outlined in the fee ranges above.
  •   Only the Services specifically described herein are reflected in our quoted fees; any
      significant changes in the Services discussed herein could significantly alter fee estimates.
  •   The Client’s management or any of the Client’s advisors will use their reasonable efforts to
      be available and have prompt and accurate level of involvement in this engagement.
  •   Information requested by us will be made available to us in electronic, downloadable
      format on a timely basis and the data provided will be in good order.
  •   There will be effective coordination of efforts among the various parties performing due
      diligence and other M&A Services on your behalf.
  •   Timely payment of our invoices as they are rendered.




                                                 18
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 296 of 390


 Appendix D

 PROSPECTIVE BUYER ACCESS – CLIENT AUTHORIZATION LETTER

                                    [Letterhead of Deloitte & Touche LLP]

 [Date]

 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Attention: Mr. Robert A. Riecker, CFO

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“Consultant”) was engaged on behalf of Sears Holdings Corporation (“Client”)
 to provide certain services solely for Client in connection with Client’s evaluation of the proposed
 disposition of a business unit code-named Project [insert code name] (the “Business”) (the “Proposed
 Transaction”).

 In connection with the Proposed Transaction, you have informed us that you have been requested by
 [insert name of entity seeking access] (the “Purchaser”) to provide it with paper copies or portable
 document format, agreed upon by Client and the Purchaser, of certain materials and information issued or
 prepared by any of the Deloitte Entities (as defined below) for Client with respect to the services
 described in the engagement letter, dated [date] (the “Engagement Letter”), between Consultant and
 Client (collectively, the “Information”) for informational purposes. Notwithstanding anything to the
 contrary contained in the Engagement Letter, we hereby authorize you to provide the Purchaser with one
 paper copy or portable document format of the Information for such purpose provided that, we obtain a
 separate letter from the Purchaser in the form attached hereto prior to such access. Client and the
 Purchaser are solely responsible for the determination of whether and what information is provided by
 Client to the Purchaser, and the Deloitte Entities shall have no responsibility therefor. In addition, Client
 hereby authorizes the Deloitte Entities to respond to inquiries, if any, from, or on behalf of, the Purchaser
 and to provide the Purchaser and its affiliates, their respective co-investors and lenders, and each of their
 respective accounting, tax, legal, and other professional advisors (acting solely in an advisory capacity to
 such entities) (“Other Third Parties”) with information, whether in writing or otherwise, relating to the
 services described in the Engagement Letter, the Information, the Proposed Transaction, or any related
 transactions (the “Communications”).

 Client represents and warrants that it has received all necessary authorizations and consents from its and
 the Business’s advisors, including, without limitation, its and the Business’s independent accountants and
 other representatives, in order to permit the Purchaser and any Other Third Parties to have access to the
 Information and the Communications, including permission from such advisors to disclose confidential
 information to the Purchaser and such Other Third Parties. In addition, the Deloitte Entities shall have no
 responsibility to Client with respect to the provision of the Information or the Communications to the
 Purchaser or any Other Third Parties or with respect to their contents, whether or not the Information or
 the Communications contain information that might be considered confidential or material by Client,
 including in connection with its evaluation of the Proposed Transaction or any related transaction.

 Client further represents and warrants that any offer or sale of securities by Client to the Purchaser, its
 affiliates, or their co-investors made in connection with the Proposed Transaction does not constitute a



                                                       19
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 297 of 390


 public offering of securities, was not effected pursuant to a general solicitation or advertisement, and is
 not otherwise subject to registration under the Securities Act of 1933, as amended, or other state securities
 statutes or regulations. Client reasonably believes, based upon representations provided by the Purchaser,
 its affiliates, or their co-investors, and other information available to Client, that none of the Purchaser, its
 affiliates, or their co-investors is a natural person or is buying securities on behalf, or for the account, of a
 natural person.

 One or more of the Deloitte Entities has provided, is currently providing, and may in the future provide,
 services, such as audit, tax, and consulting services to the Purchaser and/or any Other Third Parties, and
 the Deloitte Entities and their personnel shall have no responsibility to Client relating to such services,
 nor any responsibility to use or disclose information that any of the Deloitte Entities possesses by reason
 of such services or otherwise, whether or not such information might be considered material by Client. In
 addition, one or more of the Deloitte Entities may have other business relationships with the Purchaser
 and/or any Other Third Parties.

 Consultant’s engagement on behalf of Client is limited in nature and may not comprehend any or all
 matters that might be pertinent or necessary to the evaluation of the Proposed Transaction or any other
 transaction relating to Client, the Business, or any other entity. The Information and the Communications
 will not address all the questions that the Purchaser or any Other Third Party may have. The Information
 and the Communications also may contain sensitive and candid comments about Client, the Business, the
 Proposed Transaction, or any other transaction that may be subject to interpretation.

 Client hereby (1) releases the Deloitte Entities and their personnel from all claims, liabilities, and
 expenses relating to the access to, or use of, the Information or the Communications by the Purchaser or
 any Other Third Parties, including, without limitation, in connection with any transaction involving the
 Purchaser or any Other Third Parties relating to the Proposed Transaction and any claims, liabilities, and
 expenses resulting from the termination of, or change in, the Proposed Transaction or any such
 transaction, and (2) indemnifies and holds harmless the Deloitte Entities and their personnel from all
 claims, liabilities, and expenses relating to the access to, or use of, the Information or the
 Communications by the Purchaser or any Other Third Parties or any assertion of reliance by any person or
 entity relating thereto; provided that the foregoing shall not apply to the extent any such claim, liability,
 or expense resulted from the bad faith or intentional misconduct of the Deloitte Entities.

 In circumstances where all or any portion of the provisions of the immediately preceding paragraph are
 unavailable, in no event will the Deloitte Entities or their personnel be liable for consequential, special,
 indirect, incidental, punitive, or exemplary loss, damage, or expense. For purposes of this letter, the
 “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent that, as a subcontractor, they
 provide or provided any of the services under or in connection with the Engagement Letter, the member
 firms of Deloitte Touche Tohmatsu Limited and the affiliates of Consultant and such member firms; and
 in all cases any successor or permitted assignee; provided, however, that for purposes of the fifth
 paragraph of this letter, the “Deloitte Entities” shall mean Consultant, the member firms of Deloitte
 Touche Tohmatsu Limited, and the affiliates of Consultant and such member firms.

 This letter and all matters relating hereto shall be governed by, and construed in accordance with, the laws
 of the State of New York (without giving effect to the choice of law principles thereof) and the state and
 federal courts of New York shall have exclusive jurisdiction over all matters relating to this letter.

 Each of the provisions of this letter will apply to the fullest extent of the law, whether in contract, statute,
 tort (such as negligence), or otherwise.




                                                        20
18-23538-rdd         Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                            Pg 298 of 390


 Please confirm your understanding and agreement with the foregoing by signing and dating a copy of this
 letter and returning it to us.

 Very truly yours,

 [DELOITTE & TOUCHE LLP] [to be signed manually]

 By: Jack Koenigsknecht, Partner

 Accepted and Agreed to this ____ day of __________, 201_:

 Sears Holdings Corporation

 By: ___________________________________________

 Name: _________________________________________

 Title: __________________________________________




                                                   21
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 299 of 390


 Appendix E

 PROSPECTIVE BUYER ACCESS – LENDER ACCESS LETTER

                                   [Letterhead of Deloitte & Touche LLP]

 [Date]

 [Insert name of entity seeking access]
 [Address]
 [City], [State] [ZIP code]

 Attention: [Name]

 Dear [Name]:

 As you are aware, pursuant to the engagement letter dated [date] (the “Engagement Letter”), between
 Deloitte & Touche LLP (“Consultant”) and Sears Holdings Corporation (“Client”), we have been engaged
 to perform certain services solely for Client (the “Services”) in connection with Client’s evaluation of a
 proposed disposition of a business unit code-named Project [insert code name] (the “Business”) (the
 “Proposed Transaction”).

 Such engagement did not and does not constitute an engagement to perform an audit in accordance with
 generally accepted auditing standards, an examination of internal controls, or other attestation or review
 services in accordance with standards or rules established by the American Institute of Certified Public
 Accountants (AICPA), the Public Company Accounting Oversight Board (PCAOB), or other regulatory
 body. Any such audit, examination, or other attestation or review services with respect to Client or the
 Business are not covered by the Engagement Letter and would be the subject of a separate engagement.
 Accordingly, this letter does not apply to such audit, examination, or other attestation or review services,
 if any, performed by any of the Deloitte Entities (as defined below) with respect to Client or the Business.

 Client has requested that it be permitted to comply with the request of [insert name of entity seeking
 access] (the “Purchaser”) for access to a paper copy or portable document format, agreed upon by Client
 and the Purchaser, of certain materials and information issued or prepared by any of the Deloitte Entities
 for Client with respect to the Services (collectively, the “Information”) solely for the Purchaser’s
 informational purposes in connection with the Proposed Transaction. In consideration of our permitting
 Client to provide the Purchaser with a copy of the Information, and for other good and valuable
 consideration the receipt and sufficiency of which is acknowledged, the Purchaser, intending to be legally
 bound, is executing and delivering to us this letter.

 ACKNOWLEDGMENTS AND AGREEMENTS

 The Purchaser acknowledges and agrees to the following:

    •     The Information was prepared solely for the benefit and use of Client and is being provided to
          the Purchaser at its request solely for the Purchaser’s information and cannot and shall not be
          relied upon by the Purchaser, any Purchaser Entity (as defined below), or any of their
          respective legal or other advisors. The Purchaser acknowledges that it has the appropriate
          expertise and experience to evaluate the risks inherent in the Proposed Transaction or any
          related transaction and has retained its own legal and other advisors in connection with the
          Proposed Transaction or any related transaction. The Purchaser agrees that access to the



                                                     22
18-23538-rdd    Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                           Pg 300 of 390


        Information is not a substitute for the Purchaser undertaking appropriate inquiries and
        procedures in relation to any such transaction and agrees that it has been provided with access
        to information and the opportunity to ask questions sufficient to perform its own evaluation of
        the risks of any such transaction. The Information does not constitute in any way a
        recommendation by the Deloitte Entities or Client to participate in the Proposed Transaction or
        any related transaction and is not part of or being made available in connection with any
        prospectus, offering circular, or otherwise part of any soliciting, promoting, marketing,
        underwriting, recommending, or selling of securities or other interests.

   •   The determination of whether and which Information to provide to the Purchaser is solely the
       responsibility of Client and the Purchaser, and the Deloitte Entities shall have no responsibility
       therefor, whether or not the Information provided to the Purchaser is incomplete or inaccurate.

   •   The Services are subject to the limitations set forth herein and in the attached Appendix, such as
       the nature, extent, and purpose of the Services. Consultant’s engagement on behalf of Client to
       perform the Services was conducted in accordance with the Statement on Standards for
       Consulting Services established by the AICPA, and the performance of the Services, including,
       without limitation, the preparation of the Information, does not constitute an audit conducted in
       accordance with generally accepted auditing standards, an examination of or any other form of
       assurance with respect to internal controls, or other attestation or review services in accordance
       with standards or rules established by the AICPA, the PCAOB, or other regulatory body.
       Neither the Deloitte Entities, nor the Information, nor the Communications (as defined below)
       will express an opinion or any other form of assurance with respect to any matters as a result of
       the performance of the Services. The Services performed may have been, and may in the future
       be, changed or modified by mutual agreement of Client and Consultant subsequent to the date
       of the Engagement Letter. The Purchaser is not a third-party beneficiary of the Engagement
       Letter and the Purchaser has no rights thereunder or with respect to the Services.

   •   The Information and any communications, whether in writing or otherwise, made by a Deloitte
       Entity to the Purchaser relating to the Proposed Transaction or any related transaction (the
       “Communications”), do not address all matters that the Deloitte Entities are or may become
       aware of, or all communications, whether in writing or otherwise, made by a Deloitte Entity to
       Client or any other person or entity, in connection with the Proposed Transaction, such other
       transaction, or otherwise, whether or not such matters or communications might be considered
       material by the Purchaser or any other third party.

   •   The Deloitte Entities have no responsibility to advise the Purchaser of other services or
       procedures that might be performed and make no representations as to the sufficiency of the
       Information or the Communications for the purposes of the Purchaser. In addition, the Deloitte
       Entities have no responsibility for updating the Information, the Communications, or the
       Services performed or for performing any additional services or procedures.

   •   The Information was prepared as of the applicable dates noted in such materials. Events and
       circumstances affecting the Business have occurred since such dates. Such events or
       circumstances might be considered material by the Purchaser. The Deloitte Entities have no
       responsibility to advise the Purchaser regarding such events or circumstances, whether or not
       the Deloitte Entities are aware of or become aware of any such events or circumstances.

   •   The Deloitte Entities have assumed the completeness and accuracy of all information and
       materials provided to the Deloitte Entities by or on behalf of Client, the Business, or their
       respective advisors, and the Information and the Communications are based upon this



                                                   23
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 301 of 390


          assumption. Consultant has not been engaged to detect errors or fraud and the Information and
          the Communications may not disclose errors or fraud should they exist.

    •     Client may have participated in the preparation of the Information, including, without
          limitation, by reviewing and commenting on prior drafts of the Information and the
          Communications, and such participation may have resulted in the addition, modification, or
          deletion of information that might be considered material by the Purchaser or any other third
          party.

    •     One or more of the Deloitte Entities has provided, is currently providing, and may in the future
          provide, services, such as audit, tax, and consulting services, including services in connection
          with the Proposed Transaction and related financing arrangements, to Client, the Business, or
          their respective affiliates, and the Purchaser agrees that the Deloitte Entities and their personnel
          shall have no responsibility to the Purchaser relating to such services in connection with the
          Proposed Transaction, nor any responsibility to the Purchaser in connection with the Proposed
          Transaction to use or disclose information that any of the Deloitte Entities possesses by reason
          of such services or otherwise, whether or not such information might be considered material by
          the Purchaser or any other third party.

    •     One or more of the Deloitte Entities has provided, is currently providing, and may in the future
          provide, services, such as audit, tax, and consulting services to the Purchaser or its affiliates, and
          the Purchaser agrees that the Deloitte Entities and their personnel shall have no responsibility to
          the Purchaser relating to such services in connection with the Proposed Transaction, nor any
          responsibility to the Purchaser in connection with the Proposed Transaction to use or disclose
          information that any of the Deloitte Entities possesses by reason of such services or otherwise,
          whether or not such information might be considered material by the Purchaser or any other
          third party.

    •     One or more of the Deloitte Entities may be engaged to provide services to parties other than
          Client considering a transaction involving the Business. The Deloitte Entities and their
          personnel will have no responsibility to use or disclose information, including the identity of
          such other parties, if any, that any of the Deloitte Entities possesses by reason of its services for
          such other parties, if any, whether or not such information might be considered material by the
          Purchaser or any other third party.

 NO RIGHTS AS A RESULT OF ACCESS

 The Purchaser does not acquire any rights as a result of access to the Information and the
 Communications, and the Deloitte Entities do not assume any duties or obligations as a result of such
 access to the Information or the Communications. The Deloitte Entities are not, by means of permitting
 Client to provide the Purchaser with a copy of the Information or by means of the Communications,
 rendering accounting, financial, investment, legal, tax, or other professional advice or services to, or
 acting as a fiduciary or agent of, or in any other capacity with respect to, the Purchaser. The Information
 and the Communications are not a substitute for such professional advice or services, nor should they be
 used as a basis for any decision or action that may affect the Purchaser or its business.

 The Purchaser shall not disclose the Information or the Communications, or refer to the Deloitte Entities
 in connection with the Proposed Transaction, any related transaction, the Information, or the
 Communications to any person or entity except (1) to an employee or a member of management [, the
 investment manager, the investment committee,] or the board of directors of the Purchaser, using the
 Information and the Communications for informational purposes solely in their capacity as such; (2) to an



                                                      24
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 302 of 390


 employee or a member of management or the board of directors of a Purchaser Entity, using the
 Information and the Communications for informational purposes solely in their capacity as such, provided
 that such Purchaser Entity does not further disclose any of the Information or the Communications, or
 refer to the Deloitte Entities in connection with the Proposed Transaction, any related transaction, the
 Information, or the Communications; (3) to an accounting, tax, or legal advisor of the Purchaser, using the
 Information and the Communications for informational purposes solely in its capacity as an advisor to the
 Purchaser, provided that such accounting, tax, or legal advisor does not further disclose any of the
 Information or the Communications, or refer to the Deloitte Entities in connection with the Proposed
 Transaction, any related transaction, the Information, or the Communications; (4) to any other
 professional advisor of the Purchaser, who may use the Information and the Communications solely in its
 capacity as an advisor to the Purchaser and who has agreed in writing not to further disclose any of the
 Information or the Communications, or refer to the Deloitte Entities in connection with the Proposed
 Transaction, any related transaction, the Information, or the Communications; or (5) to the extent required
 by a valid subpoena, an order of a court of competent jurisdiction, a regulatory authority asserting
 jurisdiction over the business or financial affairs of the Purchaser or a Purchaser Entity, or other legal
 process, provided that the Purchaser, to the extent permitted by applicable law or regulation, provides
 Consultant with prior written notice of such requirement. Without limiting the generality of the provisions
 of this paragraph, in no event will the Purchaser, any Purchaser Entity, or any “professional advisor,”
 “accounting advisor,” or “tax advisor” be permitted access to the Information or the Communications in
 connection with any (a) fairness, solvency, or other opinion; (b) credit enhancement or credit rating; (c)
 brokering or underwriting of any type of security or any M&A insurance; or (d) financing (including,
 without limitation, in the role of investor, agent, intermediary, underwriter, syndicator, lender, or other
 similar capacity). For purposes of this letter, the term “Purchaser Entity” shall mean any entity controlled
 by, under common control with, or controlling the Purchaser.

 Notwithstanding anything to the contrary contained in this letter, the Purchaser may provide the
 Information and the Communications to co-investors or lenders acceptable to us, provided that prior to
 such disclosure such third party has executed a letter with Consultant similar to this letter. In no event will
 any co-investor or lender be permitted access to the Information or the Communications for use, whether
 on its own behalf or as an agent, in connection with any borrowing, securities, or instrument other than
 equity or bank or institutional indebtedness provided by such third party at closing to fund the Proposed
 Transaction. The Purchaser acknowledges and agrees that it and such third party shall be solely
 responsible for the determination of whether and what information is provided by the Purchaser to such
 third party and the Deloitte Entities shall have no responsibility therefor.

 The Purchaser represents and warrants that any offer or sale of securities by the Purchaser to any co-
 investor made in connection with the Proposed Transaction does not constitute a public offering of
 securities, was not effected pursuant to a general solicitation or advertisement, and is not otherwise
 subject to registration under the Securities Act of 1933, as amended, or other state securities statutes or
 regulations. The Purchaser reasonably believes, based upon representations provided by any such co-
 investor and other information available to Client, that any such co-investor is not a natural person and is
 not buying securities on behalf, or for the account, of a natural person.

 RELEASE AND INDEMNIFICATION

 The Purchaser (1) releases the Deloitte Entities and their personnel from all claims, liabilities, and
 expenses relating to the Proposed Transaction, the services provided by the Deloitte Entities in connection
 with the Proposed Transaction, the Services, the Information, or the Communications or any assertion of
 reliance in relation thereto; (2) indemnifies and holds harmless the Deloitte Entities and their personnel
 from all claims, liabilities, and expenses relating to the access to or use of the Information or the
 Communications by any person or entity authorized hereunder, including, without limitation, any



                                                       25
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 303 of 390


 Purchaser Entity, any accounting, tax, legal, or other professional advisor, or any co-investor or lender, or
 any assertion of reliance in relation thereto; and (3) indemnifies and holds harmless the Deloitte Entities
 and their personnel from all claims, liabilities, and expenses relating to a breach or any assertion of
 reliance by the Purchaser or any of its personnel of any provision of this letter, including, without
 limitation, the restrictions on use and disclosure of the Information and the Communications.

 In circumstances where all or any portion of the provisions of this section of this letter are unavailable,
 the aggregate liability of the Deloitte Entities for any claims, liabilities, or expenses relating to the
 Proposed Transaction, the services provided by the Deloitte Entities in connection with the Proposed
 Transaction, the Services, the Information, the Communications, or the access to or use of the Information
 or the Communications by the Purchaser or any other person or entity authorized hereunder shall not
 exceed an amount that is proportional to the relative fault that the conduct of the Deloitte Entities bears to
 all other conduct giving rise to such claims, liabilities, or expenses; provided, however, that in no event
 shall the Deloitte Entities’ aggregate liability therefor exceed the fees paid to Consultant by Client under
 the Engagement Letter with respect to the Proposed Transaction, and in no event shall the Deloitte
 Entities or their personnel be liable for consequential, special, indirect, incidental, punitive, or exemplary
 loss, damage, or expense.

 OTHER

 The agreements and undertakings of the Purchaser contained in this letter, such as those pertaining to
 restrictions on the use and disclosure of the Information and the Communications, release from liability,
 and indemnification, will survive delivery of the Information and the Communications to the Purchaser
 and consummation of the Proposed Transaction.

 For purposes of this letter, the “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent
 that, as a subcontractor, they provide or provided any of the Services, the member firms of Deloitte
 Touche Tohmatsu Limited and the affiliates of Consultant and such member firms; and in all cases any
 successor or permitted assignee; provided, however, that for purposes of the last three Acknowledgments
 and Agreements set forth above, the “Deloitte Entities” shall mean Consultant, the member firms of
 Deloitte Touche Tohmatsu Limited, and the affiliates of Consultant and such member firms.

 If any provision of this letter is found by a court of competent jurisdiction to be unenforceable, such
 provision shall not affect the other provisions, but such unenforceable provision shall be deemed modified
 to the extent necessary to render it enforceable, preserving to the fullest extent permissible the intent of
 the parties set forth in this letter.

 This letter and the attached Appendix constitute the entire agreement of the parties hereto with respect to
 its subject matter; supersede all other oral or written representations, understandings, or agreements
 relating to such subject matter; and may not be amended except by written agreement signed by the
 parties.

 The Purchaser may not assign, transfer, or delegate any of its rights or obligations hereunder (including,
 without limitation, interests or claims relating to this letter or any of the transactions contemplated
 hereby) by operation of law or otherwise without the prior written consent of Consultant; provided,
 however, that the Purchaser may assign all of its rights and obligations hereunder to (1) an acquiror of all
 or substantially all of the assets of the Purchaser so long as such acquiror agrees in writing to be bound by
 the terms hereof as if it were the Purchaser, or (2) any successor by merger of the Purchaser so long as
 such successor is bound by the terms hereof by operation of law as if it were the Purchaser.

 THE PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY



                                                       26
18-23538-rdd         Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 304 of 390


 LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
 RELATING TO THIS LETTER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 This letter and all matters relating hereto shall be governed by, and construed in accordance with, the laws
 of the State of New York (without giving effect to the choice of law principles thereof), and the state and
 federal courts of New York shall have exclusive jurisdiction over all matters relating to this letter.

 Each of the provisions of this letter will apply to the fullest extent of the law, whether in contract, statute,
 tort (such as negligence), or otherwise.

 Please confirm your agreement with the foregoing by signing and dating a copy of this letter and
 returning it to us.

 Very truly yours,

 [DELOITTE & TOUCHE LLP] [to be signed manually]

 By: Jack Koenigsknecht, Partner

 Accepted and Agreed to this ____ day of __________, 201_:

 [Insert name of Purchaser]:

 By: ______________________________________

 Name: ___________________________________

 Title: ____________________________________




                                                        27
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 305 of 390


 APPENDIX

 LIMITATIONS ON SERVICES

 (a) The nature of the Proposed Transaction necessitates prompt communication to Client of our findings
     that result from performing the Services as those Services are performed. Therefore, it is not possible
     for all of our communications to be in the form of written reports. Accordingly, any information,
     documents, or other communications provided by the Deloitte Entities, whether in writing or
     otherwise, including, without limitation, any reports (including, without limitation, the Deloitte
     Entities’ final written report, if any, on the Services) or memoranda that the Deloitte Entities may
     issue, should be considered in the context of the nature of the Services that we have agreed to
     provide.

 (b) The Deloitte Entities shall have no responsibility for obtaining any necessary authorizations or
     consents from Client’s or the Business’s advisors, including without limitation, Client’s or the
     Business’s independent accountants and other representatives, in order to permit the Deloitte Entities
     to perform its engagement on behalf of Client, including disclosure of confidential information of
     Client and the Business to the Deloitte Entities or the Purchaser in connection with the Proposed
     Transaction.

 (c) The Services may include advice and recommendations, but the Deloitte Entities shall have no
     responsibility regarding any decisions in connection with the implementation of such advice and
     recommendations. Furthermore, Client shall be solely responsible for, among other things:
     (i) making all management decisions and performing all management functions; (ii) designating a
     competent employee, preferably within senior management, to oversee the Services on behalf of
     Client; (iii) evaluating on behalf of Client the adequacy and results of the Services; (iv) accepting
     responsibility for results of the Services; and (v) any forward-looking information (including any
     models, projections, forecasts, budgets, synergies, feasibility analyses, assumptions, estimates,
     methodologies, or bases for support). In connection with the Services, the Deloitte Entities shall be
     entitled to rely on all decisions and approvals of Client.

 (d) The Services are limited in nature and do not comprehend all matters relating to the Business that
     might be pertinent or necessary to the evaluation of the Proposed Transaction. Accordingly, the
     Services should not be taken to supplant other inquiries and procedures that an investor or any third
     party should undertake. The Deloitte Entities have no responsibility for the sufficiency of the
     Services and make no representation as to the sufficiency of the Services for any purpose. In
     addition, the Deloitte Entities have no responsibility for performing any services or procedures
     beyond those agreed to by Client and Consultant or for updating the Services performed, the
     Information, or the Communications.

 (e) Neither the Deloitte Entities, nor the Information, nor the Communications will express an opinion
     or any other form of assurance with respect to any matters as a result of the performance of the
     Services, including, without limitation, concerning (i) the financial statements of any entity or any
     financial or other information, or operating or internal controls of any entity, taken as a whole, for
     any date or period; (ii) the merits of any transaction, including, without limitation, the consideration
     to be paid; (iii) the future operations of any entity; (iv) the fairness of the contemplated terms of any
     transaction; or (v) any forward-looking information (including, but not limited to, any models,
     projections, forecasts, budgets, synergies, feasibility analyses, assumptions, estimates,
     methodologies, or bases for support) or the feasibility or achievability of such forward-looking
     information.




                                                       28
18-23538-rdd        Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                     Main Document
                                                Pg 306 of 390


 (f) In the performance of the Services, the Deloitte Entities will not perform any evaluation of internal
     controls and procedures for financial reporting upon which Client’s or the Business’s management
     can base its assertions in connection with the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) or
     related rules or regulations. The Deloitte Entities will make no representations or warranties and will
     provide no assurances that any entity’s disclosure controls and procedures are compliant with the
     certification requirements of, or any entity’s internal controls and procedures for financial reporting
     are effective as required by, Sarbanes-Oxley or any other standards, rules, or regulations, including,
     without limitation, Sections 302 and 404 of Sarbanes-Oxley.

 (g) The Business’s financial statements, footnotes, and accounting policies and procedures, including,
     without limitation, the application of generally accepted accounting principles (GAAP) to record the
     effects of the Proposed Transaction, are the responsibility of management of the Business.
     Accordingly, any comments made by the Deloitte Entities relating to the accounting or tax treatment
     of selected balances or transactions or the application of GAAP or the technical merits of the tax
     positions and planning strategies related to the Acquisition as a whole are intended to serve only as
     general guidance to assist Client to better understand certain accounting or tax matters related to the
     Business and the potential effects of the Proposed Transaction. Such comments are necessarily based
     on the Deloitte Entities’ preliminary understanding of the pertinent facts and circumstances and on
     current authoritative literature, and are therefore subject to change. Such comments do not constitute
     the rendering of a tax opinion or a report on the application of accounting principles in accordance
     with standards or rules established by the AICPA, the PCAOB, or other regulatory body.

 (h) The performance of the Services does not constitute (i) a recommendation (implied or otherwise)
     regarding any transaction, including, without limitation, the acquisition, disposition, or financing of
     any business, assets, liabilities, or securities; (ii) a market or financial feasibility study; (iii) a fairness
     or solvency opinion; or (iv) an examination or compilation of, or the performance of agreed upon
     procedures with respect to, prospective financial information in accordance with standards or rules
     established by the AICPA, the PCAOB, or other regulatory body. The Services, the Information, and
     the Communications are not intended to be, and shall not be construed to be, “investment advice”
     within the meaning of the Investment Advisers Act of 1940. It is understood that the Deloitte Entities
     will not provide, nor will the Deloitte Entities be responsible for providing, legal advice. In addition,
     any forward-looking information is the responsibility of applicable management. In this regard,
     applicable management is responsible for representations about its plans and expectations and for
     disclosure of significant information that might affect the ultimate realization of its forward-looking
     information, and the Deloitte Entities have no responsibility therefor. There will usually be
     differences between forward-looking information and actual results because events and
     circumstances frequently do not occur as expected, and those differences may be material.

 (i) The performance of the Services is heavily dependent upon the Deloitte Entities being provided not
     only timely access to accurate and complete versions of materials and information requested by the
     Deloitte Entities, but also upon the Deloitte Entities being provided with all relevant materials and
     information, complete and accurate answers to questions, and timely decisions and approvals of
     Client in connection with the Services. The Deloitte Entities have no responsibility for the accuracy
     or completeness of the information provided by, or on behalf of, Client, the Business, or any other
     person or entity.




                                                          29
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 307 of 390


 Appendix F

 MANAGEMENT REPRESENTATION LETTER

 [Client’s letterhead]

 [Date]


 Deloitte & Touche LLP
 M&A Transaction Services
 111 S. Wacker Drive
 Chicago, IL 60606-4301

 Dear Jack Koenigsknecht, Partner:

 We are providing this letter in connection with Deloitte & Touche LLP’s engagement to perform certain
 due diligence services in connection with Sears Holdings Corporation’s evaluation of a proposed
 disposition of [insert business unit name] (the “Business”), pursuant to the engagement letter dated [date].
 We refer to your written due diligence communication on the Business, which you provided to us on
 [insert date] (the “Memorandum”).

 We have read the Memorandum and the information contained therein, and understand that we are
 responsible for such information. We further understand that Deloitte & Touche LLP has not verified the
 accuracy of the information we have provided. To the best of our knowledge and belief, we represent
 that: (i) all of the facts as stated in the Memorandum are accurate in all material respects; (ii) any
 observations attributable to us in the Memorandum are fair and reasonable; (iii) we have made available
 to you all significant information relevant to the Memorandum; and (iv) no material matters that that are
 relevant to our proposed disposition of the business have been excluded from the Memorandum.

 The above representations are made on the basis of inquiries of management and staff and, where
 appropriate, review of the materials provided to you, sufficient to satisfy ourselves that we can properly
 make each of the above representations to you.

 [Individual name], authorised by and on behalf of Sears Holdings Corporation



 ____________________________________

 (Name and title of member of management)




                                                      30
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32 Main Document
                                              Pg 308 of 390         Deloitte & Touche LLP
                                                                               M&A Transaction Services
                                                                               111 S. Wacker Drive
                                                                               Chicago, IL 60606-4301
                                                                               USA
                                                                               Tel: 1 312 486 1000
                                                                               Fax: 1 312 486 1486
                                                                               www.deloitte.com
 September 13, 2018
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179
 Attention: Mr. Robert A. Riecker, CFO
 Dear Mr. Riecker:
 This letter, effective August 27, 2018, confirms the engagement of Deloitte & Touche LLP
 (“Consultant”) by Sears Holdings Corporation (“Client”) to perform certain services in connection with
 Client’s evaluation of a proposed divestiture of a business unit code-named Project Sasset – Kenmore
 Commercial / Kenmore Direct (the “Business”) (the “Proposed Transaction”).

 SERVICES
 This engagement will be conducted in accordance with the terms and conditions hereof and in accordance
 with the Statement on Standards for Consulting Services established by the American Institute of
 Certified Public Accountants (“AICPA”). Subject to applicable professional standards or rules, including
 applicable preapproval requirements of the audit committee or board of directors of Client, if any, the
 specific services to be performed by us (collectively, the “Services”) will be established based on
 discussions with you as the Proposed Transaction progresses and additional information is obtained
 during the course of the engagement. Based upon our discussions with you to date, Appendix B attached
 hereto describes our initial understanding of the Services you have requested us to perform and we have
 agreed to perform. These Services may be changed or modified by mutual agreement of the parties if, for
 example, unforeseen circumstances arise. We will promptly discuss any such circumstances with you and,
 likewise, you agree to notify us promptly if modifications to the Services are requested.

 LIMITATIONS OF SERVICES
 We will provide our observations, advice, and recommendations arising from the performance of the
 Services to Client. However, the Services will not result in the issuance of any written or oral
 communications by the Deloitte Entities (as defined in the attached General Business Terms) to Client or
 any third parties expressing any opinion, conclusion, or any other form of assurance with respect to,
 accounting policies; financial data; financial statements and related footnotes; appropriate application of
 generally accepted accounting principles; disclosure, operating, or internal controls; compliance with the
 rules and regulations of the Securities and Exchange Commission; compliance with the Sarbanes-Oxley
 Act of 2002 (“Sarbanes-Oxley”) or related rules or regulations; or any other matters.
 The Deloitte Entities will not perform any management functions, make management decisions, assume
 any management responsibilities, or otherwise perform in a capacity equivalent to that of management or
 an employee of Client or the Business, including assuming any financial reporting oversight role;
 authorizing, executing, or consummating any transactions, or otherwise exercising authority on behalf of
 Client or the Business or having the authority to do so; preparing source documents or originating data, in
 electronic or other form, evidencing the occurrence of any transactions; recording of any amounts in
 books and records of Client or the Business; supervising employees of Client or the Business in the
 performance of their activities; reporting to the board of directors on behalf of management of Client or
 the Business; or providing any legal advice with respect to, or conducting a legal review of, any
 documents, records, or policies of Client or the Business. Client agrees that the Services may include
 advice and recommendations, but no Deloitte Entity will make any decision on behalf of Client in
 connection with the implementation of such advice and recommendations. Furthermore, Client shall be
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 309 of 390


 solely responsible for, among other things: (1) designating a competent management member to actively
 oversee the Services and to sustain meaningful and substantial involvement in all phases of this
 engagement; (2) evaluating the adequacy and results of the Services; (3) accepting responsibility for
 results of the Services (including, among other things, agreeing to the nature, objective, scope, and timing
 of delivery of the Services, providing general direction and monitoring the engagement as it progresses,
 and making all the management decisions relating to the Services (including evaluating the adequacy of
 the results and ensuring that the resulting work product meets the agreed-upon specifications and making
 judgments on behalf of Client)); (4) establishing and maintaining internal controls, including monitoring
 ongoing activities; and (5) any forward-looking information (including any models, projections, forecasts,
 budgets, synergies, feasibility analyses, assumptions, estimates, methodologies, or bases for support). For
 the avoidance of doubt, Consultant will be responsible for the performance of the Services.
 The Services may include access to the work of Client’s or the Business’s advisors, including public
 accounting firms, or to financial statements, financial information, or data reported on by such advisors.
 Client agrees that such access is not for the purpose of affirming or evaluating the procedures or
 professional standards used by such other advisors. In this regard, we call your attention to the possibility
 that advisors may perform procedures concerning the same information or data, and perhaps the same
 accounts and records, and reach different observations than the Deloitte Entities for a variety of reasons,
 including the possibilities that additional or different information or data might be provided to them that
 was not provided to the Deloitte Entities; that they might perform different procedures from the Deloitte
 Entities; or that professional judgments concerning, among other things, complex, unusual, or poorly
 documented matters may differ.

 COMMUNICATIONS — USE AND DISTRIBUTION
 The nature of the Proposed Transaction will require prompt communication to Client of our findings that
 result from performing the Services as those Services are performed. Therefore, it will not be possible for
 all of our communications to be in the form of written reports. Accordingly, any information, documents,
 or other communications provided by the Deloitte Entities, whether in writing or otherwise, including any
 reports (including our final written report, if any, on the Services) or memoranda issued by any of the
 Deloitte Entities, should be considered by Client in the context of the nature of the Services that we have
 agreed to provide. Such information, documents, communications, Subject Tax Planning Advice (as
 defined in the attached General Business Terms), if any, and any drafts thereof, including any draft or
 final reports or memoranda, whether in writing or otherwise, are herein referred to collectively as the
 “Client Communications.”
 All Client Communications are solely for Client’s benefit, and are not intended to be relied upon by any
 person or entity (including prospective buyers, investors, or other parties considering a transaction
 involving the Business) other than Client. Client shall not disclose or refer to any of the Client
 Communications to any person or entity except to (1) an employee (with a need to know), a member of
 management, or a member of the board of directors of Client, who may use the Client Communications
 solely for purposes of Client’s evaluation or consummation of the Proposed Transaction; (2) an employee,
 a member of management, or a member of the board of directors of a Client Affiliate (as defined below),
 each with a need to know such Client Communications or the information contained therein in connection
 with the Proposed Transaction, who may use the Client Communications solely for purposes of Client’s
 evaluation or consummation of the Proposed Transaction; or (3) any legal or other professional advisor of
 Client (including Client’s investment banking advisors and accountants) acting strictly in an advisory
 capacity to Client, who may use the Client Communications solely to assist Client in connection with
 Client’s evaluation or consummation of the Proposed Transaction; provided that Client shall ensure that
 the persons or entities referred to in clauses (2) and (3) of this paragraph do not further disclose any of the
 Client Communications, or refer to the Deloitte Entities in connection with the Proposed Transaction or
 any related transaction or any of the Client Communications. Notwithstanding the foregoing, the



                                                       2
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 310 of 390


 disclosure restriction set forth in this paragraph shall not apply to the extent disclosure is required by a
 valid subpoena, an order of a court of competent jurisdiction, a regulatory authority asserting jurisdiction
 over the business or financial affairs of Client, or other legal process (provided that in such event, to the
 extent permitted by law or regulation, Client provides us with prior written notice of such requirement so
 that we may object, seek a protective order or confidential treatment, or take such other action as we deem
 appropriate). Without limiting the generality of the provisions of this paragraph, in no event will any
 professional advisor (including Client’s investment banking advisors and accountants) be permitted to use
 the Client Communications in connection with any (a) fairness, solvency, or other opinion; (b) credit
 enhancement or credit rating; (c) brokering or underwriting, including of any type of security or M&A
 insurance; or (d) financing (including in the role of investor, agent, intermediary, underwriter, syndicator,
 lender, or other similar capacity). Client may, however, create its own materials based on information
 contained in the Client Communications and use and disclose such Client-created materials for external
 purposes, provided that Client does not in any way, expressly or by implication, attribute such materials
 to the Deloitte Entities. For the avoidance of doubt, the persons or entities referred to in clauses (1)
 through (3) of this paragraph may disclose the Client Communications or refer to the Deloitte Entities
 solely to the other persons or entities referred to in clauses (1) through (3) of this paragraph solely to
 assist Client in connection with Client's evaluation or consummation of the Proposed Transaction. For
 purposes of this letter, the term “Client Affiliate” shall mean an entity controlled by, under common
 control with, or controlling, Client.
 In addition, Client agrees that it will not refer, generically, by name or otherwise to the Deloitte Entities
 or the Services in any written materials relating to the Proposed Transaction (other than as provided in
 clauses (1) through (3) in the preceding paragraph), including any publicly filed documents, offering
 memoranda, or sale, purchase, financing, or other transaction-related agreements (provided, however,
 that, as part of Client’s disclosure of audit-related fees in the fee disclosure section of its proxy statement
 under the Securities Exchange Act of 1934, as amended, Client may include the following (or a
 substantially similar) reference in such section: “Deloitte & Touche LLP performed due diligence services
 related to mergers and acquisitions”), without our prior written consent for each requested use or
 reference. Without limiting the generality of this paragraph, Client acknowledges and agrees that the
 Deloitte Entities are not, and will not agree to be named as, experts under the Securities Act of 1933, as
 amended, or any other state or federal securities laws.
 Notwithstanding anything to the contrary contained in this letter, Client may provide the Client
 Communications to other third parties, provided that prior to such disclosure (1) Consultant consents in
 writing to disclosure to such third party; and (2) in the case of third parties considering a transaction
 involving the Business, (a) Client has executed an agreement in the form of Appendix D to this letter,
 authorizing, among other things, the Deloitte Entities to disclose information to such third party; (b) such
 third party has executed an agreement in the form of Appendix E to this letter; and (c) the applicable
 members of management of Client and the Business, including those individuals in key financial
 oversight roles, have (i) read a draft written communication of our detailed findings and observations and
 (ii) confirmed in writing the completeness and accuracy of the information, explanations, and
 representations provided or made to us by or on behalf of Client and the Business during the course of the
 engagement in the form of Appendix F to this letter. Client acknowledges and agrees that it and such third
 party shall be solely responsible for the determination of whether and what information is provided by
 Client to such third party and the Deloitte Entities shall have no responsibility therefor.

 FEES

 Professional fees for this engagement will be based on the amount of time our professional personnel
 devote to performing the Services at our hourly rates outlined in Appendix C. However, these rates may
 be subject to modification, as agreed upon by the parties, for this engagement depending on the




                                                       3
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 311 of 390


 complexity, time, and effort required. The final determination of the professional fees relating to this
 engagement will be completed shortly after our work on this engagement is completed or otherwise ends,
 and shall be paid within 30 days of such determination. In addition to professional fees, we will also bill
 for expenses, such as postage, photocopying, telephone, travel, transportation, lodging, and meals,
 reasonably incurred by us.

 Our preliminary estimate of our professional fees are included in Appendix C to this letter, which
 provides further details regarding this estimate and the related assumptions and key drivers that may
 change our estimate. However, it is difficult to more definitively estimate the total hours and fees for this
 engagement because due diligence services can vary significantly depending upon, among other things,
 the following: (1) the individual judgment of each prospective seller and the scope of the services that you
 ask us to perform, (2) unforeseen circumstances that may develop, (3) the quality and quantity of the
 Business’s applicable records and related internal controls, and (4) the type of transaction and/or its
 complexity. Consultant will provide prompt notification to you if our estimated fees are expected to
 exceed the high end of our range. If less time is required than estimated, our professional fees will be
 lower.
 We will invoice you following the end of each monthly period for professional fees accrued and expenses
 incurred by us during that respective period in performing the Services. All invoices shall be due within
 30 days of receipt.
 In addition, we will be compensated by Client for any time and expenses (including reasonable legal fees
 and expenses) that the Deloitte Entities may incur in considering or responding to discovery requests or
 other requests for documents or information, or in participating as a witness or otherwise in any legal,
 regulatory, arbitration, or other proceedings as a result of or in connection with this engagement; provided
 that this provision shall not apply (1) where we are the defendant and Client is the plaintiff in such
 proceedings or (2) to the extent such proceedings resulted from the bad faith or intentional misconduct of
 the Deloitte Entities.

 ACKNOWLEDGEMENT
 It is understood that any member firm of Deloitte Touche Tohmatsu Limited or any of their respective
 affiliates (including Consultant) may have been or may be engaged to provide audit, tax, consulting, or
 other services to, or may have other business relationships with, Client, the Business, or their respective
 affiliates. In addition, our engagement team providing Services to Client hereunder may include certain
 personnel who possess information related to such services or other relationships, if any. The Deloitte
 Entities and their respective personnel will have no responsibility to Client relating to such services or
 other relationships, if any, in connection with the Proposed Transaction, nor any responsibility to Client
 in connection with the Proposed Transaction to use or disclose information that any of the member firms
 of Deloitte Touche Tohmatsu Limited or their respective affiliates (including Consultant) possess by
 reason of such services or other relationships, if any, whether or not such information might be considered
 material by Client or any third party. Client should not expect to obtain additional reliance regarding the
 Business by virtue of any of the member firms of Deloitte Touche Tohmatsu Limited or any of their
 respective affiliates (including Consultant) having performed professional services for, or having any
 other business relationships with, Client, the Business, or their respective affiliates.

 OTHER
 Client may terminate all or a portion of this engagement for convenience at any time by giving notice to
 Consultant not less than one (1) day before the effective date of termination. Consultant may terminate all
 or a portion of this engagement if it determines that the performance of any part of the Services would be
 in conflict with law, or independence or professional standards or rules, and Consultant shall provide
 Client with as much advance notice as reasonably practicable under the circumstances.



                                                      4
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 312 of 390
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 313 of 390


 Appendix A

 GENERAL BUSINESS TERMS

 1.     Services. Client agrees that:

      a) In connection with the Services, the Deloitte Entities shall be entitled to rely on all decisions and
         approvals of Client.

      b) With respect to the data and information provided by Client to any of the Deloitte Entities for the
         performance of the Services, Client shall have all rights required to provide such data and
         information, and shall do so only in accordance with applicable law and with any procedures
         agreed upon in writing. In addition, Client is responsible for obtaining all necessary
         authorizations and consents from its and the Business’s advisors, including Client’s and the
         Business’s independent accountants and other representatives, in order to permit the Deloitte
         Entities to perform the Services, including disclosure of confidential information of Client and
         the Business to the Deloitte Entities in connection with this engagement on behalf of Client.

      c) The Services are limited in nature, and do not comprehend all matters relating to the Business
         that might be pertinent or necessary to Client’s evaluation or consummation of the Proposed
         Transaction. Accordingly, the Services should not be taken to supplant other inquiries and
         procedures that Client should undertake for the purpose described above. The sufficiency of the
         Services to be performed hereunder by the Deloitte Entities is solely the responsibility of Client.
         Consequently, the Deloitte Entities will make no representation as to the sufficiency of the
         Services for Client’s purposes. In addition, the Deloitte Entities have no responsibility for
         performing any services or procedures beyond those agreed to by Client and Consultant or for
         updating the Services performed.

      d) The performance of the Services does not constitute an audit conducted in accordance with
         generally accepted auditing standards, an examination of or any other form of assurance with
         respect to internal controls, or other attestation, review, or compilation services in accordance
         with standards or rules established by the AICPA, the Public Company Accounting Oversight
         Board (“PCAOB”), or other regulatory body, in each case with respect to the Business or any
         other entity. Such audit or other attestation or review services, if any, are not covered by the
         engagement letter to which these terms are attached (the “Engagement Letter”). Neither the
         Deloitte Entities nor the Client Communications will express an opinion or any other form of
         assurance with respect to any matters as a result of the performance of the Services, including
         concerning (i) the financial statements of any entity or any financial or other information, or
         operating or internal controls of any entity, taken as a whole, for any date or period; (ii) the
         merits of any transaction, including the consideration to be paid; (iii) the future operations of any
         entity; (iv) the fairness of the contemplated terms of any transaction; or (v) any forward-looking
         information (including any models, projections, forecasts, budgets, synergies, feasibility
         analyses, assumptions, estimates, methodologies, or bases for support) or the feasibility or
         achievability of such forward-looking information.

      e) In the performance of the Services, the Deloitte Entities will not perform any evaluation of
         internal controls and procedures for financial reporting upon which Client’s or the Business’s
         management can base its assertions in connection with Sarbanes-Oxley or related rules or
         regulations. The Deloitte Entities will make no representations or warranties and will provide no
         assurances that any entity’s disclosure controls and procedures are compliant with the
         certification requirements of, or any entity’s internal controls and procedures for financial



                                                       6
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 314 of 390


         reporting are effective as required by, Sarbanes-Oxley or any other standards, rules, or
         regulations, including Sections 302 and 404 of Sarbanes-Oxley.

    f) The Business’s financial statements, footnotes, and accounting policies and procedures,
       including the application of generally accepted accounting principles (“GAAP”) to record the
       effects of the Proposed Transaction, are the responsibility of management of the Business.
       Accordingly, any comments made by the Deloitte Entities relating to the accounting or tax
       treatment of selected balances or transactions or the application of GAAP or the technical merits
       of the tax positions and planning strategies related to the Proposed Transaction as a whole are
       intended to serve only as general guidance to assist Client to better understand certain accounting
       or tax matters related to the Business and the effects of the Proposed Transaction. Such
       comments are necessarily based on the preliminary understanding of the Deloitte Entities of the
       pertinent facts and circumstances and on current authoritative literature and are, therefore,
       subject to change. Such comments do not constitute the rendering of a tax opinion or a report on
       the application of accounting principles in accordance with standards or rules established by the
       AICPA, the PCAOB, or other regulatory body.

    g) The performance of the Services does not constitute (i) a recommendation regarding any
       transaction, including the divestiture or financing of any business, assets, liabilities, or securities;
       (ii) a market or financial feasibility study; (iii) a fairness or solvency opinion; or (iv) an
       examination or compilation of, or the performance of agreed upon procedures with respect to,
       prospective financial information in accordance with standards or rules established by the
       AICPA, the PCAOB, or other regulatory body. The Services and the Client Communications are
       not intended to be, and shall not be construed to be, “investment advice” within the meaning of
       the Investment Advisers Act of 1940. It is understood that the Deloitte Entities will not provide,
       nor will the Deloitte Entities be responsible for providing, legal advice hereunder. In addition,
       any forward-looking information is the responsibility of management of Client or the Business,
       as the case may be. In this regard, management of Client or the Business, as the case may be, is
       responsible for representations about its plans and expectations and for disclosure of significant
       information that might affect the ultimate realization of such forward-looking information and
       the Deloitte Entities have no responsibility therefor. There will usually be differences between
       forward-looking information and actual results because events and circumstances frequently do
       not occur as expected, and those differences may be material.

    h) The performance of the Services is heavily dependent upon (i) Client’s timely and effective
       satisfaction of its responsibilities hereunder and timely decisions and approvals in connection
       with the Services, and (ii) Client, the Business, and their respective advisors providing the
       Deloitte Entities with reasonable facilities and timely access to accurate and complete versions
       of relevant materials and information, including materials and information requested by the
       Deloitte Entities, and answering the Deloitte Entities’ questions fully and accurately. The
       Deloitte Entities have no responsibility for the accuracy or completeness of the information
       provided by, or on behalf of, Client or the Business. This engagement cannot be relied upon to
       disclose errors or fraud should they exist.

    i)   It is understood that any member firm of Deloitte Touche Tohmatsu Limited or any of their
         respective affiliates (including Consultant) may be engaged to provide services to parties other
         than Client considering a transaction involving the Business. Consultant has established ethical
         walls and confidentiality safeguards so that the engagement team providing the Services to
         Client hereunder would be separate from any engagement team providing services to such other
         parties, if any. Confidential information, including the identity of Client, obtained in the
         performance of the Services will not, without Client’s prior written permission, be disclosed to



                                                       7
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 315 of 390


         such other parties, if any. Similarly, the Deloitte Entities will have no responsibility to Client to
         use or disclose information, including the identity of such other parties, if any, that any member
         firm of Deloitte Touche Tohmatsu Limited or any of their respective affiliates (including
         Consultant) possess by reason of such services for such other parties, if any, whether or not such
         information might be considered material by Client. Consultant believes that any such
         relationships will not impair the objectivity of the Deloitte Entities in the performance of the
         Services. However, the possibility of these relationships is being brought to Client’s attention to
         avoid any misunderstanding.
 2.     Confidentiality.
      a) To the extent that, in connection with the performance of the Services, the Deloitte Entities come
         into possession of any confidential information of Client, the Deloitte Entities will not use or
         disclose such information to any third party without Client’s prior written consent, using at least
         the same degree of care as they employ in maintaining in confidence their own confidential
         information of a similar nature, but in no event less than a reasonable degree of care. Client
         hereby consents to the Deloitte Entities disclosing such information (i) to persons or entities
         permitted to receive Client Communications under the Engagement Letter; (ii) to contractors
         providing administrative, infrastructure, and other support services to any of the Deloitte Entities
         and subcontractors providing services in connection with this engagement, in each case, whether
         located within or outside of the United States, provided that such contractors and subcontractors
         have agreed to be bound by confidentiality obligations similar to those in this Section 2; (iii) as
         may be required by law or regulation, or to respond to governmental inquiries, or in accordance
         with applicable professional standards or rules, or in connection with litigation pertaining hereto;
         or (iv) to the extent such information (a) is or becomes publicly available other than as the result
         of a disclosure in breach hereof, (b) becomes available to a Deloitte Entity on a non-confidential
         basis from a source which such Deloitte Entity reasonably believes after due inquiry is not
         prohibited from disclosing such information to such Deloitte Entity, (c) is already known by a
         Deloitte Entity without any obligation of confidentiality with respect thereto, or (d) is developed
         by a Deloitte Entity independently of any disclosures made to such Deloitte Entity hereunder. In
         addition, any such information may be used by Deloitte & Touche LLP or any member firm of
         Deloitte Touche Tohmatsu Limited or their respective affiliates in the context of responding to
         any such entity’s professional obligations as the independent accountants for Client and the
         Business.
      b) In the event of a required disclosure pursuant to Section 2(a)(iii), the applicable Deloitte Entity
         shall, to the extent permitted by applicable law or regulation, promptly provide Client with prior
         written notice of such requirement so that Client may seek a protective order or other appropriate
         remedy. If such protective order or other remedy is not obtained, the applicable Deloitte Entity
         shall only disclose that portion of the information that is required to be disclosed and shall use its
         commercially reasonable efforts to preserve the confidentiality of such information (including by
         seeking an appropriate protective order or other reliable assurance that confidential treatment will
         be accorded such information). The Deloitte Entities shall not oppose any action (and shall, if and
         to the extent requested by Client, reasonably cooperate with, assist, and join with Client in any
         reasonable action) by Client to seek an appropriate protective order or other reliable assurance
         that confidential treatment will be accorded such information.

 3.     Limitations on Damages and Indemnification.

      a) The Deloitte Entities and their respective personnel will not be liable to Client for any claims,
         liabilities, or expenses (“Claims”) relating to this engagement or the Proposed Transaction for an
         aggregate amount in excess of the fees paid by Client to us pursuant to this engagement, except to



                                                       8
18-23538-rdd        Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 316 of 390


          the extent resulting from the bad faith or intentional misconduct of the Deloitte Entities. In no
          event will the Deloitte Entities or their respective personnel be liable to Client for any loss of use,
          data, goodwill, revenues, or profits (whether or not deemed to constitute a direct Claim), or any
          consequential, special, indirect, incidental, punitive, or exemplary loss, damage, or expense
          relating to this engagement or the Proposed Transaction.

      b) Client will indemnify and hold harmless the Deloitte Entities and their respective personnel from
         all Claims attributable to claims of third parties relating to (i) this engagement or the Proposed
         Transaction, except to the extent resulting from the bad faith or intentional misconduct of the
         Deloitte Entities; (ii) a breach by Client or any of its personnel of any provision of these terms or
         the Engagement Letter, including the restrictions on use and distribution of the Client
         Communications; (iii) the use of or reliance on any Subject Tax Planning Advice by any person
         or entity other than Client; and (iv) the access to or use of the Client Communications by any
         person or entity authorized hereunder.

    c) In circumstances where any limitation on damages or indemnification provision hereunder is
        unavailable, the aggregate liability of the Deloitte Entities and their respective personnel for any
        Claims relating to this engagement or the Proposed Transaction shall not exceed an amount that is
        proportional to the relative fault that the conduct of the Deloitte Entities bears to all other conduct
        giving rise to such Claims.
 4.   Third Parties and Internal Use of Subject Tax Planning Advice. No provision of these terms or
      the Engagement Letter is or is to be construed as a condition of confidentiality within the meaning
      of Rule 3501(c)(i) of PCAOB Release 2005-014, Internal Revenue Code Sections 6011 and 6111
      or the regulations thereunder, any related Internal Revenue Service guidance, or any other similar
      law, with respect to any Services, Client Communications, or other materials of any kind provided
      hereunder relating to tax treatment or tax structure (collectively referred to as “Subject Tax
      Planning Advice”). Notwithstanding anything herein to the contrary, no provision of these terms or
      the Engagement Letter shall place any limitation on Client’s disclosure of any Subject Tax
      Planning Advice. Client acknowledges that none of its other tax advisors have imposed or will
      impose any conditions of confidentiality with respect to the tax treatment or tax structure
      associated with the tax Services or the Proposed Transaction. The Services and Client
      Communications shall be solely for Client’s benefit, and this engagement does not create privity
      between any Deloitte Entity and any person or entity other than Client (“third party”). Neither the
      Services nor any Client Communications are intended for the express or implied benefit of any
      third party. Unless otherwise agreed to in writing by Consultant, no third party is entitled to rely in
      any manner or for any purpose on the Services or Client Communications.
 5.     Force Majeure. Neither the Deloitte Entities nor Client shall be liable for any delays or
        nonperformance directly or indirectly resulting from circumstances or causes beyond their
        reasonable control, including acts or omissions or the failure to cooperate by the Deloitte Entities,
        Client, the Business, or any other third party; fire, epidemic or other casualty; act of God; strike or
        labor dispute; war or other violence; or any law, order, or requirement of any governmental agency
        or authority.
 6.     Independent Contractor. Each party hereto is an independent contractor and neither party is, nor
        shall be considered to be, nor shall purport to act as, the other’s agent, partner, fiduciary, joint
        venturer, or representative.
 7.     Survival and Interpretation. All provisions which are intended by their nature to survive
        performance of the Services shall survive such performance, or the expiration or termination of this
        engagement and consummation of the Proposed Transaction. For purposes of these terms and the




                                                        9
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 317 of 390


       Engagement Letter, the “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent
       that, as a subcontractor, they agree to provide any of the services under or in connection with the
       Engagement Letter, the member firms of Deloitte Touche Tohmatsu Limited, and the affiliates of
       Consultants and such member firms; and in all cases any successor or permitted assignee. None of
       the Deloitte Entities, other than Consultant, or such entities’ personnel, shall have any liability
       hereunder to Client and Client will not bring any action against such other entities, or such other
       entities’ personnel, in connection with this engagement or the Proposed Transaction. Without
       limiting the foregoing, the Deloitte Entities are intended third-party beneficiaries of these terms,
       and may in their own right enforce such terms. Each of the provisions of these terms shall apply
       to the fullest extent of the law, whether in contract, statute, tort (such as negligence), or
       otherwise. Any references herein or in the Engagement Letter to the term “including” shall be
       deemed to be followed by “without limitation.”
 8.    Assignment and Subcontracting. Except as provided below, neither party may assign any of its
       rights or obligations (including interests or Claims) relating to this engagement or the Services
       without the prior written consent of the other party. Client hereby consents to Consultant assigning
       or subcontracting any portion of the Services to any affiliate or related entity, whether located
       within or outside of the United States, provided that, any such assignment or subcontracting shall
       not relieve Consultant of its obligations hereunder. Services performed hereunder by Consultant’s
       subcontractors shall be invoiced as professional fees on the same basis as Services performed by
       Consultant’s personnel, unless otherwise agreed.

 9.    Waiver of Jury Trial. THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
       EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
       PROCEEDING, OR COUNTERCLAIM RELATING TO THIS ENGAGEMENT.

 10.   Governing Law, Jurisdiction and Venue, and Severability. These terms, the Engagement Letter,
       including attachments, and all matters relating to this engagement shall be governed by, and
       construed in accordance with, the laws of the State of New York (without giving effect to the
       choice of law principles thereof). Any action based on or arising out of this engagement or the
       Services shall be brought and maintained exclusively in any state or federal court, in each case
       located in New York County, the State of New York. Each of the parties hereby expressly and
       irrevocably submits to the jurisdiction of such courts for the purposes of any such action and
       expressly and irrevocably waives, to the fullest extent permitted by law, any objection which it may
       have or hereafter may have to the laying of venue of any such action brought in any such court and
       any claim that any such action has been brought in an inconvenient forum. If any provision of these
       terms or the Engagement Letter is unenforceable, such provision shall not affect the other
       provisions, but such unenforceable provision shall be deemed modified to the extent necessary to
       render it enforceable, preserving to the fullest extent permissible the intent of the parties set forth
       herein.




                                                     10
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 318 of 390


 Appendix B

 SCOPE OF SERVICES

 1.       Engagement Scope. The nature and scope of due diligence and other M&A services can vary
 significantly depending upon the individual judgment of Client (including, but not limited to, the level of
 risk that Client is willing to accept) and the type of transaction that is being contemplated. We believe that
 the scope of such services should be adaptable and scalable so that Client can react to additional
 information learned that may have significant implications to Client.

 2.      Summary of Significant Categories of Services to Be Provided. Based upon our initial
 discussions with Client and our limited knowledge of the Proposed Transaction, we understand that Client
 has requested that we provide the following Services (see Section 5 herein for a more-detailed
 description):

              M&A Due Diligence Areas                               Other M&A Services
          Accounting and financial (Quality of         Optional M&A Services (available as requested;
          Earnings only)                               at hourly rates noted in Appendix C):
                                                           - Analysis of Net Working Capital and Net
                                                              Debt
                                                           - Unbranded Excel Databook supporting
                                                              the Quality of Earnings analysis (and
                                                              Net Working Capital and Net Debt, if
                                                              requested)
                                                           - Tax structuring, potentially including
                                                              structure development, tax attribute
                                                              planning, as needed
                                                           - Data Analytics – Additional transactional
                                                              / visualization analyses as necessitated /
                                                              mutually agreed
                                                           - TSA and/or Stand Alone Cost Analysis
                                                           - Review and comment on related
                                                              transaction agreements
                                                           - Read and comment on client model
                                                           - Tax integration, risk mitigation planning,
                                                              and other transaction execution support
                                                           - Additional due diligence related to
                                                              Human Capital, IT, Insurance, etc.
                                                           - Non-US support for due diligence or
                                                              other M&A services
                                                           - Participating in buyer calls
                                                           - Provide consultative advice regarding
                                                              financial data to be included in the
                                                              virtual dataroom



                                                      11
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 319 of 390


 3.       Summary of Services Not Provided. Although not intended to be an all-inclusive list of services
 that will not be provided, based upon your request, the following services, among other things, are
 specifically excluded from the scope of this engagement:

      •   Review of business operations               •   Valuation and appraisal services
      •   Assessment of the commercial merits of      •   Integration assistance
          the Proposed Transactions
                                                      •   Background investigations
      •   Evaluation of management information
                                                      •   Legal and regulatory
          systems
                                                      •   Preparation of US GAAP basis carve-out
      •   Certification of physical inventory
                                                          financial statements
          observations
                                                      •   Internal accounting and disclosure controls
      •   Environmental assessments
                                                      •   Foreign Corrupt Practices Act and Anti-
      •   Analysis of potential synergies
                                                          Bribery Procedures
      •   Design, configure or implement systems
                                                      •   Host, administer or operate the client’s
      •   Act as a manager or employee                    systems or data rooms
      •   Communicate to or negotiate with            •   Project revenue, cost savings, cash flow or
          personnel or third parties on behalf of         other estimates/projections or develop
          company management                              models to do so
      •   Identify specific personnel for specific    •   Provide services for a direct or indirect
          jobs                                            contingent fee

 4.       Tailored and Highly Focused Approach. Our approach will be highly focused on priority deal
 issues identified by you. Our approach is designed to facilitate us providing you, early in the due
 diligence process, with significant, preliminary issues related to significant accounting, financial, tax,
 employee benefit, and insurance matters (as applicable to our scope).

 Please note that at this stage we are uncertain as to the quality and quantity of the information that the
 Client will make available, as well as the Client’s timeliness in providing such information. Also please
 note that the scope of our Services may be impacted by the Client’s willingness to share information.
 These factors will impact the nature, timing, and extent of the Services, as well as influence the Services
 that can be completed within the planned services. However, based upon the information that we have
 received to date and our discussions with you, the Services will primarily be comprised of the following:




                                                     12
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 320 of 390



                                                                           Participating as an Advisor
        Reading and Analyzing               High-Level Inquiries of                     In

    •   Information publicly            •    Client management            •   Initial meetings with
        available and provided by                                             Client to discuss scope
        Client relevant to our scope    • Audit advisors of the
                                             Client to the extent         • Meetings with Client to
    •   Information made available           possible                         discuss progress and issues
        in Client’s data room                                                 identified
        relevant to our scope and
        provided by Client based
        upon our information request
        list

    • Audit working papers
        prepared by Client auditors,
        as available and applicable
        to our scope


 We estimate that the Services (related to the Services detailed in Section 5) will take approximately 3 to 4
 weeks to complete. However, our ability to achieve the objectives of the Services within this timeframe is
 highly dependent upon the quality, quantity, and timeliness of the data provided, as well as the extent and
 the level of cooperation by Client and their respective advisors. Also, see Appendix C for further
 discussion regarding our fee estimate and assumptions.

 5.       Overall Objectives. As mutually agreed upon with Client, our overall objectives for the Services
 will be to focus on the areas noted below. In an effort to be responsive to your stated timetable, we will
 endeavor to surface significant issues (and, in particular, those that Client may consider to be potential
 “deal breakers”) as early as possible in the process. Subject to further discussions with Client, our
 tentative focus will be advising Client on the following (unless otherwise specified, our due diligence
 analyses relate to the last two fiscal years (FY16 and FY17) and most recent interim period (and
 corresponding period of the prior year):
Our work will include analysis of all areas identified below as appropriate; however, note that
procedures may be added or deleted as the Proposed Transaction proceeds to further meet your needs.

 Financial Due Diligence

 Preliminary Analysis
 1. Read and analyze the Business’s FY16 and FY17 audited financial statements (as available), reporting
    packages, and any other relevant information for the most recent year and interim financial statements
    and endeavor to identify major issues and risk areas for further consideration;
 2. Analyze organizational structure and perform high level inquiry regarding the nature of operations of
    major business lines, entities, intercompany transactions, and consolidation processes.
 3. With an emphasis on the implications for cash flows and earnings, inquire about the general history of
    current operations and recent or planned changes in the Business, including:
     − Services provided




                                                      13
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 321 of 390


     − Environment in which the company operates, markets served, and competitive conditions;
     − Customers and suppliers;
     − Support functions (information technology, human resources, finance, treasury, risk management,
       tax, etc.), including those functions provided by Business’s parent; and
     − Any unusual business practices inherent within the industry or the locations where the company
       operates, such as arrangements with labor organizations, local authorities, major clients, etc.
 4. Read and analyze information on significant acquisitions, start-up of operations, and disposals of
    property and businesses, considering the impact on reported and projected earnings and cash flows;
 5. Read and analyze the Business’s consolidating internal financial statements and related management
    discussion and analysis. Inquire about:
     − Reconciliation between the external and the internal financial statements;
     − Consistency of interim financial reporting policies and procedures compared to those used in the
       annual reviewed financial statements;
     − Process and timing of periodic closing/consolidation cycle and consolidation entries;
     − Internal accounting control environment, including any significant out-of-balance conditions,
       unreconciled differences or reportable conditions;
     − Significant accounting policies, with a focus on revenue recognition and cost capitalization;
     − Changes in accounting or reporting practices or procedures that could affect comparability or trends
       in earnings or cash flows; and
     − Events subsequent to the most recent balance sheet date that could have a significant impact on
       current financial position, future earnings or cash flows.

 Independent Auditors
 1. Read the independent auditors’ working papers for the FY16 and FY17 audits (as available).
 2. Inquire of the Business’s independent auditors about:
     − Major issues and audit risk areas, significant judgments or estimates, unusual transactions and any
       disagreements with management;
     − Assessment of quality of earnings and whether management’s approach to accounting and financial
       reporting would be characterized as conservative or aggressive;
     − History of audit adjustments proposed and their disposition;
     − Accounting systems and internal controls, material weaknesses or reportable conditions;
     − Recent or prospective changes in accounting and reporting policies or procedures; and
 3. Read management letters for the most recent audit; inquire of the Business’s independent auditors as
    to matters identified for inclusion for the current year and the status of corrective actions taken by
    management

 Quality of Earnings
 1. Analysis of management provided normalized EBITDA to factually explain the impact of:
     − Management proposed adjustments;
     − Transactions conducted on a non-arm’s length basis, including related party transactions;



                                                    14
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                              Pg 322 of 390


     − Recently acquired or discontinued customers/ contracts (including any significant changes in
       licensing or wholesale arrangements);
     − One time, extraordinary, and non-recurring items, including out of period adjustments and other
       potential adjustments identified from our due diligence or as advised by management;
     − Impacts of reduction in workforce initiatives;
 2. Analyze monthly operating data (with a focus on management provided EBITDA) including:
     −   Management’s reconciliation between gross and net revenue;
     −   Variances and trends in revenues, expenses, profitability, and key operating metrics by channel
         (e.g. wholesale) and product (e.g. refrigeration, cooking, dishwasher and laundry)
     −   Seasonality of revenue and EBITDA;
     −   Cost saving or restructuring initiatives;
     −   Contribution by top customers/ contracts and trends in pricing and concentration;
     −   Composition of account balances;
     −   Direct expenses by major cost components
     −   SG&A by type;
     −   Any discretionary or temporary reductions or deferrals of certain expenses;
     −   Significant non-recurring, unusual or out-of-period charges and credits
 3. Analyze costs allocated to Business from its parent and related allocation methodologies, as well as
    services provided from its parent (e.g. shared corporate services, inventory sourcing, warehousing,
    logistics, IT services, online project services, rent, and pension)
 4. Analysis of balance sheet accounts and trends for purposes of identifying Quality of Earnings matters,
    for management’s consideration.


 Net Working Capital and Net Debt (As Requested; Not included in Preliminary Fee Estimate)
 1. Working Capital Analysis & Quality of Assets
     − Analyze historical working capital trends, identifying seasonality, high/low points and average run
       rate over past 24 months
     − Analyze accounts receivable, including aging and adequacy of reserve balances. Inquire about
       billing and credit policies, collectability of large overdue balances and amounts due from officers,
       employees and owners
     − Analyze a summary of trade payables, including aging statistics (if applicable). Inquire about
       normal and special credit terms (including rebates), significant past-due payables and disputes with
       suppliers and trade payable payment policies
     − Analyze accrued liabilities (if applicable). Inquire about the basis for and adequacy of accruals for
       such items as deferred revenue, bonuses, deferred compensation, severance, workers
       compensation, commissions, vacation pay, employment benefits, litigation, sales allowances and
       credits and self-insurance and impact on earnings of significant accrued liabilities and reserves,
       payment practices and timing of related cash outflows
 2. Other balance sheet considerations




                                                     15
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                               Pg 323 of 390


      − Analysis of net debt and debt-like items
      − Analysis of fixed asset components and depreciation policies (if applicable)
 3. Commitments and Contingencies
      − Analyze capital/operating leases. Inquire about change of control, prepayment or other significant
        provisions, terms of significant capital and operating leases, future payment requirements,
        expiration dates and sublease income
      − Inquire and analyze contingent liabilities (e.g., unasserted claims, litigation, environmental matters,
        guarantees, earn-outs, contingent payments)
      − Inquire significant long-term purchase commitments (e.g. take-or-pay contracts)

 6.       Deliverables. We will endeavor to communicate to you our significant issues and findings as
 they arise so that you can, as you deem appropriate, address the related business and deal issues as soon
 as possible. It will not always be possible for all of our communications to be in the form of written
 reports; however, we will endeavor to provide significant observations in written form prior to the
 completion of the engagement. As agreed with you, our deliverables will include the following:

      Issue Summary Memorandum — A written communication of our Quality of Earnings findings
       and observations with respect to the Business will be provided upon completion of fieldwork. Our
       draft memorandum will typically contain certain outstanding matters that may require further
       clarification by or information from management. As additional information is received, we may
       issue additional versions of our memorandum.

 As applicable, for Client’s consideration, we will provide listings of (a) additional document request items
 and questions for management and its advisors and (b) additional descriptions of due diligence and other
 M&A services that may be performed as part of a subsequent phase, if any.

 7.       Coordination of Due Diligence. We will endeavor to perform the Services such that we
 generally will not duplicate the items that would be addressed by legal counsel, tax advisors, or any other
 professionals (including, but not, limited to environmental, regulatory, and management information
 systems) engaged by you or your affiliates to perform due diligence or other M&A services. As a result of
 similar information needing to be analyzed by different professional disciplines, we recommend that you
 consider an integrated approach whereby information is shared timely among the various parties
 performing due diligence or other M&A services on your or any of your affiliate’s behalf. At a minimum,
 if Client’s legal counsel is performing due diligence or other M&A services with respect to agreements or
 contracts, we request that you or they inform us as to the scope of their work and, where possible, permit
 us to read their summaries (abstracts) of these documents if there are items with possible accounting or
 tax implications (e.g., leases, employment contracts, supply contracts, licensing contracts).




                                                      16
18-23538-rdd      Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                              Pg 324 of 390


 Appendix C

 Preliminary Fee Estimate

 To date, we have received limited information with respect to the Proposed Transaction. Accordingly, we
 have provided the following preliminary fee estimate based upon the Services described in Appendix B.
 Below we have listed some of our more-significant assumptions and critical information to be obtained in
 an effort to provide a more specific and accurate estimate of total professional fees:


                               Services                                Preliminary         Preliminary
                                                                      Fee Estimate –      Fee Estimate –
   In US$
                                                                       Low-Range           High-Range
   Total Estimated Fee - Financial / Accounting Vendor Due                     100,000         150,000
   Diligence Services (Quality of Earnings Only)
   Optional (or additional phase) M&A Services (available as                       TBD               TBD
   requested; at the rates noted below)


 Important Notes

     •   Fee amounts above do not include any estimates for travel and other expenses that may
         be incurred in connection with this engagement.

     •   As stated, our fees for this engagement will be based on the amount of time required at
         the following rates, plus expenses:

                   Level            Hourly Rate (in
                                        US$)
            Partner / Principal           $925
            Managing Director             $900
            Senior Manager                $775
            Manager                       $650
            Senior Consultant             $550
            Consultant                    $400

     •   Our involvement and our total fees are heavily dependent upon the quality, organization,
         and volume of content in the data room, the auditor working papers, the cooperation by
         the Client, and availability and access to Client information. As such, our fees may
         increase beyond those outlined in the fee range above.

     •   Additional services provided beyond those Services described in Appendix B will be
         billed separately.

 Circumstances Affecting Timing and Assumptions for Fee Estimate




                                                   17
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                          Pg 325 of 390


  •   Our estimated fee range is based upon an estimated amount of hours to be incurred over a 3
      to 4 week period related to the Services noted in Appendix B. Any additional time beyond
      this time period may be billed separately at agreed-upon hourly rates noted previously.
      Further, any requested changes in timing or timeline may significantly affect our targeted
      completion times and fee estimates. Significant changes to the timing of the engagement
      frequently cause us to incur significant unanticipated costs.
  •   Our fee range assumes a certain level of “administrative tasks” (e.g. status update meetings,
      formalized reporting of findings) will be performed by our professionals. Excessive
      administrative tasks requested by Client may cause us to incur additional fees to what is
      outlined in the fee ranges above.
  •   Only the Services specifically described herein are reflected in our quoted fees; any
      significant changes in the Services discussed herein could significantly alter fee estimates.
  •   The Client’s management or any of the Client’s advisors will use their reasonable efforts to
      be available and have prompt and accurate level of involvement in this engagement.
  •   Information requested by us will be made available to us in electronic, downloadable
      format on a timely basis and the data provided will be in good order.
  •   There will be effective coordination of efforts among the various parties performing due
      diligence and other M&A Services on your behalf.
  •   Timely payment of our invoices as they are rendered.




                                                 18
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 326 of 390


 Appendix D

 PROSPECTIVE BUYER ACCESS – CLIENT AUTHORIZATION LETTER

                                    [Letterhead of Deloitte & Touche LLP]

 [Date]

 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Attention: Mr. Robert A. Riecker, CFO

 Dear Mr. Riecker:

 Deloitte & Touche LLP (“Consultant”) was engaged on behalf of Sears Holdings Corporation (“Client”)
 to provide certain services solely for Client in connection with Client’s evaluation of the proposed
 disposition of a business unit code-named Project [insert code name] (the “Business”) (the “Proposed
 Transaction”).

 In connection with the Proposed Transaction, you have informed us that you have been requested by
 [insert name of entity seeking access] (the “Purchaser”) to provide it with paper copies or portable
 document format, agreed upon by Client and the Purchaser, of certain materials and information issued or
 prepared by any of the Deloitte Entities (as defined below) for Client with respect to the services
 described in the engagement letter, dated [date] (the “Engagement Letter”), between Consultant and
 Client (collectively, the “Information”) for informational purposes. Notwithstanding anything to the
 contrary contained in the Engagement Letter, we hereby authorize you to provide the Purchaser with one
 paper copy or portable document format of the Information for such purpose provided that, we obtain a
 separate letter from the Purchaser in the form attached hereto prior to such access. Client and the
 Purchaser are solely responsible for the determination of whether and what information is provided by
 Client to the Purchaser, and the Deloitte Entities shall have no responsibility therefor. In addition, Client
 hereby authorizes the Deloitte Entities to respond to inquiries, if any, from, or on behalf of, the Purchaser
 and to provide the Purchaser and its affiliates, their respective co-investors and lenders, and each of their
 respective accounting, tax, legal, and other professional advisors (acting solely in an advisory capacity to
 such entities) (“Other Third Parties”) with information, whether in writing or otherwise, relating to the
 services described in the Engagement Letter, the Information, the Proposed Transaction, or any related
 transactions (the “Communications”).

 Client represents and warrants that it has received all necessary authorizations and consents from its and
 the Business’s advisors, including, without limitation, its and the Business’s independent accountants and
 other representatives, in order to permit the Purchaser and any Other Third Parties to have access to the
 Information and the Communications, including permission from such advisors to disclose confidential
 information to the Purchaser and such Other Third Parties. In addition, the Deloitte Entities shall have no
 responsibility to Client with respect to the provision of the Information or the Communications to the
 Purchaser or any Other Third Parties or with respect to their contents, whether or not the Information or
 the Communications contain information that might be considered confidential or material by Client,
 including in connection with its evaluation of the Proposed Transaction or any related transaction.

 Client further represents and warrants that any offer or sale of securities by Client to the Purchaser, its
 affiliates, or their co-investors made in connection with the Proposed Transaction does not constitute a



                                                       19
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 327 of 390


 public offering of securities, was not effected pursuant to a general solicitation or advertisement, and is
 not otherwise subject to registration under the Securities Act of 1933, as amended, or other state securities
 statutes or regulations. Client reasonably believes, based upon representations provided by the Purchaser,
 its affiliates, or their co-investors, and other information available to Client, that none of the Purchaser, its
 affiliates, or their co-investors is a natural person or is buying securities on behalf, or for the account, of a
 natural person.

 One or more of the Deloitte Entities has provided, is currently providing, and may in the future provide,
 services, such as audit, tax, and consulting services to the Purchaser and/or any Other Third Parties, and
 the Deloitte Entities and their personnel shall have no responsibility to Client relating to such services,
 nor any responsibility to use or disclose information that any of the Deloitte Entities possesses by reason
 of such services or otherwise, whether or not such information might be considered material by Client. In
 addition, one or more of the Deloitte Entities may have other business relationships with the Purchaser
 and/or any Other Third Parties.

 Consultant’s engagement on behalf of Client is limited in nature and may not comprehend any or all
 matters that might be pertinent or necessary to the evaluation of the Proposed Transaction or any other
 transaction relating to Client, the Business, or any other entity. The Information and the Communications
 will not address all the questions that the Purchaser or any Other Third Party may have. The Information
 and the Communications also may contain sensitive and candid comments about Client, the Business, the
 Proposed Transaction, or any other transaction that may be subject to interpretation.

 Client hereby (1) releases the Deloitte Entities and their personnel from all claims, liabilities, and
 expenses relating to the access to, or use of, the Information or the Communications by the Purchaser or
 any Other Third Parties, including, without limitation, in connection with any transaction involving the
 Purchaser or any Other Third Parties relating to the Proposed Transaction and any claims, liabilities, and
 expenses resulting from the termination of, or change in, the Proposed Transaction or any such
 transaction, and (2) indemnifies and holds harmless the Deloitte Entities and their personnel from all
 claims, liabilities, and expenses relating to the access to, or use of, the Information or the
 Communications by the Purchaser or any Other Third Parties or any assertion of reliance by any person or
 entity relating thereto; provided that the foregoing shall not apply to the extent any such claim, liability,
 or expense resulted from the bad faith or intentional misconduct of the Deloitte Entities.

 In circumstances where all or any portion of the provisions of the immediately preceding paragraph are
 unavailable, in no event will the Deloitte Entities or their personnel be liable for consequential, special,
 indirect, incidental, punitive, or exemplary loss, damage, or expense. For purposes of this letter, the
 “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent that, as a subcontractor, they
 provide or provided any of the services under or in connection with the Engagement Letter, the member
 firms of Deloitte Touche Tohmatsu Limited and the affiliates of Consultant and such member firms; and
 in all cases any successor or permitted assignee; provided, however, that for purposes of the fifth
 paragraph of this letter, the “Deloitte Entities” shall mean Consultant, the member firms of Deloitte
 Touche Tohmatsu Limited, and the affiliates of Consultant and such member firms.

 This letter and all matters relating hereto shall be governed by, and construed in accordance with, the laws
 of the State of New York (without giving effect to the choice of law principles thereof) and the state and
 federal courts of New York shall have exclusive jurisdiction over all matters relating to this letter.

 Each of the provisions of this letter will apply to the fullest extent of the law, whether in contract, statute,
 tort (such as negligence), or otherwise.




                                                        20
18-23538-rdd         Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32              Main Document
                                            Pg 328 of 390


 Please confirm your understanding and agreement with the foregoing by signing and dating a copy of this
 letter and returning it to us.

 Very truly yours,

 [DELOITTE & TOUCHE LLP] [to be signed manually]

 By: Jack Koenigsknecht, Partner

 Accepted and Agreed to this ____ day of __________, 201_:

 Sears Holdings Corporation

 By: ___________________________________________

 Name: _________________________________________

 Title: __________________________________________




                                                   21
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 329 of 390


 Appendix E

 PROSPECTIVE BUYER ACCESS – LENDER ACCESS LETTER

                                   [Letterhead of Deloitte & Touche LLP]

 [Date]

 [Insert name of entity seeking access]
 [Address]
 [City], [State] [ZIP code]

 Attention: [Name]

 Dear [Name]:

 As you are aware, pursuant to the engagement letter dated [date] (the “Engagement Letter”), between
 Deloitte & Touche LLP (“Consultant”) and Sears Holdings Corporation (“Client”), we have been engaged
 to perform certain services solely for Client (the “Services”) in connection with Client’s evaluation of a
 proposed disposition of a business unit code-named Project [insert code name] (the “Business”) (the
 “Proposed Transaction”).

 Such engagement did not and does not constitute an engagement to perform an audit in accordance with
 generally accepted auditing standards, an examination of internal controls, or other attestation or review
 services in accordance with standards or rules established by the American Institute of Certified Public
 Accountants (AICPA), the Public Company Accounting Oversight Board (PCAOB), or other regulatory
 body. Any such audit, examination, or other attestation or review services with respect to Client or the
 Business are not covered by the Engagement Letter and would be the subject of a separate engagement.
 Accordingly, this letter does not apply to such audit, examination, or other attestation or review services,
 if any, performed by any of the Deloitte Entities (as defined below) with respect to Client or the Business.

 Client has requested that it be permitted to comply with the request of [insert name of entity seeking
 access] (the “Purchaser”) for access to a paper copy or portable document format, agreed upon by Client
 and the Purchaser, of certain materials and information issued or prepared by any of the Deloitte Entities
 for Client with respect to the Services (collectively, the “Information”) solely for the Purchaser’s
 informational purposes in connection with the Proposed Transaction. In consideration of our permitting
 Client to provide the Purchaser with a copy of the Information, and for other good and valuable
 consideration the receipt and sufficiency of which is acknowledged, the Purchaser, intending to be legally
 bound, is executing and delivering to us this letter.

 ACKNOWLEDGMENTS AND AGREEMENTS

 The Purchaser acknowledges and agrees to the following:

    •     The Information was prepared solely for the benefit and use of Client and is being provided to
          the Purchaser at its request solely for the Purchaser’s information and cannot and shall not be
          relied upon by the Purchaser, any Purchaser Entity (as defined below), or any of their
          respective legal or other advisors. The Purchaser acknowledges that it has the appropriate
          expertise and experience to evaluate the risks inherent in the Proposed Transaction or any
          related transaction and has retained its own legal and other advisors in connection with the
          Proposed Transaction or any related transaction. The Purchaser agrees that access to the



                                                     22
18-23538-rdd    Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                           Pg 330 of 390


        Information is not a substitute for the Purchaser undertaking appropriate inquiries and
        procedures in relation to any such transaction and agrees that it has been provided with access
        to information and the opportunity to ask questions sufficient to perform its own evaluation of
        the risks of any such transaction. The Information does not constitute in any way a
        recommendation by the Deloitte Entities or Client to participate in the Proposed Transaction or
        any related transaction and is not part of or being made available in connection with any
        prospectus, offering circular, or otherwise part of any soliciting, promoting, marketing,
        underwriting, recommending, or selling of securities or other interests.

   •   The determination of whether and which Information to provide to the Purchaser is solely the
       responsibility of Client and the Purchaser, and the Deloitte Entities shall have no responsibility
       therefor, whether or not the Information provided to the Purchaser is incomplete or inaccurate.

   •   The Services are subject to the limitations set forth herein and in the attached Appendix, such as
       the nature, extent, and purpose of the Services. Consultant’s engagement on behalf of Client to
       perform the Services was conducted in accordance with the Statement on Standards for
       Consulting Services established by the AICPA, and the performance of the Services, including,
       without limitation, the preparation of the Information, does not constitute an audit conducted in
       accordance with generally accepted auditing standards, an examination of or any other form of
       assurance with respect to internal controls, or other attestation or review services in accordance
       with standards or rules established by the AICPA, the PCAOB, or other regulatory body.
       Neither the Deloitte Entities, nor the Information, nor the Communications (as defined below)
       will express an opinion or any other form of assurance with respect to any matters as a result of
       the performance of the Services. The Services performed may have been, and may in the future
       be, changed or modified by mutual agreement of Client and Consultant subsequent to the date
       of the Engagement Letter. The Purchaser is not a third-party beneficiary of the Engagement
       Letter and the Purchaser has no rights thereunder or with respect to the Services.

   •   The Information and any communications, whether in writing or otherwise, made by a Deloitte
       Entity to the Purchaser relating to the Proposed Transaction or any related transaction (the
       “Communications”), do not address all matters that the Deloitte Entities are or may become
       aware of, or all communications, whether in writing or otherwise, made by a Deloitte Entity to
       Client or any other person or entity, in connection with the Proposed Transaction, such other
       transaction, or otherwise, whether or not such matters or communications might be considered
       material by the Purchaser or any other third party.

   •   The Deloitte Entities have no responsibility to advise the Purchaser of other services or
       procedures that might be performed and make no representations as to the sufficiency of the
       Information or the Communications for the purposes of the Purchaser. In addition, the Deloitte
       Entities have no responsibility for updating the Information, the Communications, or the
       Services performed or for performing any additional services or procedures.

   •   The Information was prepared as of the applicable dates noted in such materials. Events and
       circumstances affecting the Business have occurred since such dates. Such events or
       circumstances might be considered material by the Purchaser. The Deloitte Entities have no
       responsibility to advise the Purchaser regarding such events or circumstances, whether or not
       the Deloitte Entities are aware of or become aware of any such events or circumstances.

   •   The Deloitte Entities have assumed the completeness and accuracy of all information and
       materials provided to the Deloitte Entities by or on behalf of Client, the Business, or their
       respective advisors, and the Information and the Communications are based upon this



                                                   23
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 331 of 390


          assumption. Consultant has not been engaged to detect errors or fraud and the Information and
          the Communications may not disclose errors or fraud should they exist.

    •     Client may have participated in the preparation of the Information, including, without
          limitation, by reviewing and commenting on prior drafts of the Information and the
          Communications, and such participation may have resulted in the addition, modification, or
          deletion of information that might be considered material by the Purchaser or any other third
          party.

    •     One or more of the Deloitte Entities has provided, is currently providing, and may in the future
          provide, services, such as audit, tax, and consulting services, including services in connection
          with the Proposed Transaction and related financing arrangements, to Client, the Business, or
          their respective affiliates, and the Purchaser agrees that the Deloitte Entities and their personnel
          shall have no responsibility to the Purchaser relating to such services in connection with the
          Proposed Transaction, nor any responsibility to the Purchaser in connection with the Proposed
          Transaction to use or disclose information that any of the Deloitte Entities possesses by reason
          of such services or otherwise, whether or not such information might be considered material by
          the Purchaser or any other third party.

    •     One or more of the Deloitte Entities has provided, is currently providing, and may in the future
          provide, services, such as audit, tax, and consulting services to the Purchaser or its affiliates, and
          the Purchaser agrees that the Deloitte Entities and their personnel shall have no responsibility to
          the Purchaser relating to such services in connection with the Proposed Transaction, nor any
          responsibility to the Purchaser in connection with the Proposed Transaction to use or disclose
          information that any of the Deloitte Entities possesses by reason of such services or otherwise,
          whether or not such information might be considered material by the Purchaser or any other
          third party.

    •     One or more of the Deloitte Entities may be engaged to provide services to parties other than
          Client considering a transaction involving the Business. The Deloitte Entities and their
          personnel will have no responsibility to use or disclose information, including the identity of
          such other parties, if any, that any of the Deloitte Entities possesses by reason of its services for
          such other parties, if any, whether or not such information might be considered material by the
          Purchaser or any other third party.

 NO RIGHTS AS A RESULT OF ACCESS

 The Purchaser does not acquire any rights as a result of access to the Information and the
 Communications, and the Deloitte Entities do not assume any duties or obligations as a result of such
 access to the Information or the Communications. The Deloitte Entities are not, by means of permitting
 Client to provide the Purchaser with a copy of the Information or by means of the Communications,
 rendering accounting, financial, investment, legal, tax, or other professional advice or services to, or
 acting as a fiduciary or agent of, or in any other capacity with respect to, the Purchaser. The Information
 and the Communications are not a substitute for such professional advice or services, nor should they be
 used as a basis for any decision or action that may affect the Purchaser or its business.

 The Purchaser shall not disclose the Information or the Communications, or refer to the Deloitte Entities
 in connection with the Proposed Transaction, any related transaction, the Information, or the
 Communications to any person or entity except (1) to an employee or a member of management [, the
 investment manager, the investment committee,] or the board of directors of the Purchaser, using the
 Information and the Communications for informational purposes solely in their capacity as such; (2) to an



                                                      24
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 332 of 390


 employee or a member of management or the board of directors of a Purchaser Entity, using the
 Information and the Communications for informational purposes solely in their capacity as such, provided
 that such Purchaser Entity does not further disclose any of the Information or the Communications, or
 refer to the Deloitte Entities in connection with the Proposed Transaction, any related transaction, the
 Information, or the Communications; (3) to an accounting, tax, or legal advisor of the Purchaser, using the
 Information and the Communications for informational purposes solely in its capacity as an advisor to the
 Purchaser, provided that such accounting, tax, or legal advisor does not further disclose any of the
 Information or the Communications, or refer to the Deloitte Entities in connection with the Proposed
 Transaction, any related transaction, the Information, or the Communications; (4) to any other
 professional advisor of the Purchaser, who may use the Information and the Communications solely in its
 capacity as an advisor to the Purchaser and who has agreed in writing not to further disclose any of the
 Information or the Communications, or refer to the Deloitte Entities in connection with the Proposed
 Transaction, any related transaction, the Information, or the Communications; or (5) to the extent required
 by a valid subpoena, an order of a court of competent jurisdiction, a regulatory authority asserting
 jurisdiction over the business or financial affairs of the Purchaser or a Purchaser Entity, or other legal
 process, provided that the Purchaser, to the extent permitted by applicable law or regulation, provides
 Consultant with prior written notice of such requirement. Without limiting the generality of the provisions
 of this paragraph, in no event will the Purchaser, any Purchaser Entity, or any “professional advisor,”
 “accounting advisor,” or “tax advisor” be permitted access to the Information or the Communications in
 connection with any (a) fairness, solvency, or other opinion; (b) credit enhancement or credit rating; (c)
 brokering or underwriting of any type of security or any M&A insurance; or (d) financing (including,
 without limitation, in the role of investor, agent, intermediary, underwriter, syndicator, lender, or other
 similar capacity). For purposes of this letter, the term “Purchaser Entity” shall mean any entity controlled
 by, under common control with, or controlling the Purchaser.

 Notwithstanding anything to the contrary contained in this letter, the Purchaser may provide the
 Information and the Communications to co-investors or lenders acceptable to us, provided that prior to
 such disclosure such third party has executed a letter with Consultant similar to this letter. In no event will
 any co-investor or lender be permitted access to the Information or the Communications for use, whether
 on its own behalf or as an agent, in connection with any borrowing, securities, or instrument other than
 equity or bank or institutional indebtedness provided by such third party at closing to fund the Proposed
 Transaction. The Purchaser acknowledges and agrees that it and such third party shall be solely
 responsible for the determination of whether and what information is provided by the Purchaser to such
 third party and the Deloitte Entities shall have no responsibility therefor.

 The Purchaser represents and warrants that any offer or sale of securities by the Purchaser to any co-
 investor made in connection with the Proposed Transaction does not constitute a public offering of
 securities, was not effected pursuant to a general solicitation or advertisement, and is not otherwise
 subject to registration under the Securities Act of 1933, as amended, or other state securities statutes or
 regulations. The Purchaser reasonably believes, based upon representations provided by any such co-
 investor and other information available to Client, that any such co-investor is not a natural person and is
 not buying securities on behalf, or for the account, of a natural person.

 RELEASE AND INDEMNIFICATION

 The Purchaser (1) releases the Deloitte Entities and their personnel from all claims, liabilities, and
 expenses relating to the Proposed Transaction, the services provided by the Deloitte Entities in connection
 with the Proposed Transaction, the Services, the Information, or the Communications or any assertion of
 reliance in relation thereto; (2) indemnifies and holds harmless the Deloitte Entities and their personnel
 from all claims, liabilities, and expenses relating to the access to or use of the Information or the
 Communications by any person or entity authorized hereunder, including, without limitation, any



                                                       25
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 333 of 390


 Purchaser Entity, any accounting, tax, legal, or other professional advisor, or any co-investor or lender, or
 any assertion of reliance in relation thereto; and (3) indemnifies and holds harmless the Deloitte Entities
 and their personnel from all claims, liabilities, and expenses relating to a breach or any assertion of
 reliance by the Purchaser or any of its personnel of any provision of this letter, including, without
 limitation, the restrictions on use and disclosure of the Information and the Communications.

 In circumstances where all or any portion of the provisions of this section of this letter are unavailable,
 the aggregate liability of the Deloitte Entities for any claims, liabilities, or expenses relating to the
 Proposed Transaction, the services provided by the Deloitte Entities in connection with the Proposed
 Transaction, the Services, the Information, the Communications, or the access to or use of the Information
 or the Communications by the Purchaser or any other person or entity authorized hereunder shall not
 exceed an amount that is proportional to the relative fault that the conduct of the Deloitte Entities bears to
 all other conduct giving rise to such claims, liabilities, or expenses; provided, however, that in no event
 shall the Deloitte Entities’ aggregate liability therefor exceed the fees paid to Consultant by Client under
 the Engagement Letter with respect to the Proposed Transaction, and in no event shall the Deloitte
 Entities or their personnel be liable for consequential, special, indirect, incidental, punitive, or exemplary
 loss, damage, or expense.

 OTHER

 The agreements and undertakings of the Purchaser contained in this letter, such as those pertaining to
 restrictions on the use and disclosure of the Information and the Communications, release from liability,
 and indemnification, will survive delivery of the Information and the Communications to the Purchaser
 and consummation of the Proposed Transaction.

 For purposes of this letter, the “Deloitte Entities” shall mean Consultant and its subsidiaries; to the extent
 that, as a subcontractor, they provide or provided any of the Services, the member firms of Deloitte
 Touche Tohmatsu Limited and the affiliates of Consultant and such member firms; and in all cases any
 successor or permitted assignee; provided, however, that for purposes of the last three Acknowledgments
 and Agreements set forth above, the “Deloitte Entities” shall mean Consultant, the member firms of
 Deloitte Touche Tohmatsu Limited, and the affiliates of Consultant and such member firms.

 If any provision of this letter is found by a court of competent jurisdiction to be unenforceable, such
 provision shall not affect the other provisions, but such unenforceable provision shall be deemed modified
 to the extent necessary to render it enforceable, preserving to the fullest extent permissible the intent of
 the parties set forth in this letter.

 This letter and the attached Appendix constitute the entire agreement of the parties hereto with respect to
 its subject matter; supersede all other oral or written representations, understandings, or agreements
 relating to such subject matter; and may not be amended except by written agreement signed by the
 parties.

 The Purchaser may not assign, transfer, or delegate any of its rights or obligations hereunder (including,
 without limitation, interests or claims relating to this letter or any of the transactions contemplated
 hereby) by operation of law or otherwise without the prior written consent of Consultant; provided,
 however, that the Purchaser may assign all of its rights and obligations hereunder to (1) an acquiror of all
 or substantially all of the assets of the Purchaser so long as such acquiror agrees in writing to be bound by
 the terms hereof as if it were the Purchaser, or (2) any successor by merger of the Purchaser so long as
 such successor is bound by the terms hereof by operation of law as if it were the Purchaser.

 THE PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY



                                                       26
18-23538-rdd         Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 334 of 390


 LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
 RELATING TO THIS LETTER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 This letter and all matters relating hereto shall be governed by, and construed in accordance with, the laws
 of the State of New York (without giving effect to the choice of law principles thereof), and the state and
 federal courts of New York shall have exclusive jurisdiction over all matters relating to this letter.

 Each of the provisions of this letter will apply to the fullest extent of the law, whether in contract, statute,
 tort (such as negligence), or otherwise.

 Please confirm your agreement with the foregoing by signing and dating a copy of this letter and
 returning it to us.

 Very truly yours,

 [DELOITTE & TOUCHE LLP] [to be signed manually]

 By: Jack Koenigsknecht, Partner

 Accepted and Agreed to this ____ day of __________, 201_:

 [Insert name of Purchaser]:

 By: ______________________________________

 Name: ___________________________________

 Title: ____________________________________




                                                        27
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                              Pg 335 of 390


 APPENDIX

 LIMITATIONS ON SERVICES

 (a) The nature of the Proposed Transaction necessitates prompt communication to Client of our findings
     that result from performing the Services as those Services are performed. Therefore, it is not possible
     for all of our communications to be in the form of written reports. Accordingly, any information,
     documents, or other communications provided by the Deloitte Entities, whether in writing or
     otherwise, including, without limitation, any reports (including, without limitation, the Deloitte
     Entities’ final written report, if any, on the Services) or memoranda that the Deloitte Entities may
     issue, should be considered in the context of the nature of the Services that we have agreed to
     provide.

 (b) The Deloitte Entities shall have no responsibility for obtaining any necessary authorizations or
     consents from Client’s or the Business’s advisors, including without limitation, Client’s or the
     Business’s independent accountants and other representatives, in order to permit the Deloitte Entities
     to perform its engagement on behalf of Client, including disclosure of confidential information of
     Client and the Business to the Deloitte Entities or the Purchaser in connection with the Proposed
     Transaction.

 (c) The Services may include advice and recommendations, but the Deloitte Entities shall have no
     responsibility regarding any decisions in connection with the implementation of such advice and
     recommendations. Furthermore, Client shall be solely responsible for, among other things:
     (i) making all management decisions and performing all management functions; (ii) designating a
     competent employee, preferably within senior management, to oversee the Services on behalf of
     Client; (iii) evaluating on behalf of Client the adequacy and results of the Services; (iv) accepting
     responsibility for results of the Services; and (v) any forward-looking information (including any
     models, projections, forecasts, budgets, synergies, feasibility analyses, assumptions, estimates,
     methodologies, or bases for support). In connection with the Services, the Deloitte Entities shall be
     entitled to rely on all decisions and approvals of Client.

 (d) The Services are limited in nature and do not comprehend all matters relating to the Business that
     might be pertinent or necessary to the evaluation of the Proposed Transaction. Accordingly, the
     Services should not be taken to supplant other inquiries and procedures that an investor or any third
     party should undertake. The Deloitte Entities have no responsibility for the sufficiency of the
     Services and make no representation as to the sufficiency of the Services for any purpose. In
     addition, the Deloitte Entities have no responsibility for performing any services or procedures
     beyond those agreed to by Client and Consultant or for updating the Services performed, the
     Information, or the Communications.

 (e) Neither the Deloitte Entities, nor the Information, nor the Communications will express an opinion
     or any other form of assurance with respect to any matters as a result of the performance of the
     Services, including, without limitation, concerning (i) the financial statements of any entity or any
     financial or other information, or operating or internal controls of any entity, taken as a whole, for
     any date or period; (ii) the merits of any transaction, including, without limitation, the consideration
     to be paid; (iii) the future operations of any entity; (iv) the fairness of the contemplated terms of any
     transaction; or (v) any forward-looking information (including, but not limited to, any models,
     projections, forecasts, budgets, synergies, feasibility analyses, assumptions, estimates,
     methodologies, or bases for support) or the feasibility or achievability of such forward-looking
     information.




                                                       28
18-23538-rdd        Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                     Main Document
                                                Pg 336 of 390


 (f) In the performance of the Services, the Deloitte Entities will not perform any evaluation of internal
     controls and procedures for financial reporting upon which Client’s or the Business’s management
     can base its assertions in connection with the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) or
     related rules or regulations. The Deloitte Entities will make no representations or warranties and will
     provide no assurances that any entity’s disclosure controls and procedures are compliant with the
     certification requirements of, or any entity’s internal controls and procedures for financial reporting
     are effective as required by, Sarbanes-Oxley or any other standards, rules, or regulations, including,
     without limitation, Sections 302 and 404 of Sarbanes-Oxley.

 (g) The Business’s financial statements, footnotes, and accounting policies and procedures, including,
     without limitation, the application of generally accepted accounting principles (GAAP) to record the
     effects of the Proposed Transaction, are the responsibility of management of the Business.
     Accordingly, any comments made by the Deloitte Entities relating to the accounting or tax treatment
     of selected balances or transactions or the application of GAAP or the technical merits of the tax
     positions and planning strategies related to the Acquisition as a whole are intended to serve only as
     general guidance to assist Client to better understand certain accounting or tax matters related to the
     Business and the potential effects of the Proposed Transaction. Such comments are necessarily based
     on the Deloitte Entities’ preliminary understanding of the pertinent facts and circumstances and on
     current authoritative literature, and are therefore subject to change. Such comments do not constitute
     the rendering of a tax opinion or a report on the application of accounting principles in accordance
     with standards or rules established by the AICPA, the PCAOB, or other regulatory body.

 (h) The performance of the Services does not constitute (i) a recommendation (implied or otherwise)
     regarding any transaction, including, without limitation, the acquisition, disposition, or financing of
     any business, assets, liabilities, or securities; (ii) a market or financial feasibility study; (iii) a fairness
     or solvency opinion; or (iv) an examination or compilation of, or the performance of agreed upon
     procedures with respect to, prospective financial information in accordance with standards or rules
     established by the AICPA, the PCAOB, or other regulatory body. The Services, the Information, and
     the Communications are not intended to be, and shall not be construed to be, “investment advice”
     within the meaning of the Investment Advisers Act of 1940. It is understood that the Deloitte Entities
     will not provide, nor will the Deloitte Entities be responsible for providing, legal advice. In addition,
     any forward-looking information is the responsibility of applicable management. In this regard,
     applicable management is responsible for representations about its plans and expectations and for
     disclosure of significant information that might affect the ultimate realization of its forward-looking
     information, and the Deloitte Entities have no responsibility therefor. There will usually be
     differences between forward-looking information and actual results because events and
     circumstances frequently do not occur as expected, and those differences may be material.

 (i) The performance of the Services is heavily dependent upon the Deloitte Entities being provided not
     only timely access to accurate and complete versions of materials and information requested by the
     Deloitte Entities, but also upon the Deloitte Entities being provided with all relevant materials and
     information, complete and accurate answers to questions, and timely decisions and approvals of
     Client in connection with the Services. The Deloitte Entities have no responsibility for the accuracy
     or completeness of the information provided by, or on behalf of, Client, the Business, or any other
     person or entity.




                                                          29
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 337 of 390


 Appendix F

 MANAGEMENT REPRESENTATION LETTER

 [Client’s letterhead]

 [Date]


 Deloitte & Touche LLP
 M&A Transaction Services
 111 S. Wacker Drive
 Chicago, IL 60606-4301

 Dear Jack Koenigsknecht, Partner:

 We are providing this letter in connection with Deloitte & Touche LLP’s engagement to perform certain
 due diligence services in connection with Sears Holdings Corporation’s evaluation of a proposed
 disposition of [insert business unit name] (the “Business”), pursuant to the engagement letter dated [date].
 We refer to your written due diligence communication on the Business, which you provided to us on
 [insert date] (the “Memorandum”).

 We have read the Memorandum and the information contained therein, and understand that we are
 responsible for such information. We further understand that Deloitte & Touche LLP has not verified the
 accuracy of the information we have provided. To the best of our knowledge and belief, we represent
 that: (i) all of the facts as stated in the Memorandum are accurate in all material respects; (ii) any
 observations attributable to us in the Memorandum are fair and reasonable; (iii) we have made available
 to you all significant information relevant to the Memorandum; and (iv) no material matters that that are
 relevant to our proposed disposition of the business have been excluded from the Memorandum.

 The above representations are made on the basis of inquiries of management and staff and, where
 appropriate, review of the materials provided to you, sufficient to satisfy ourselves that we can properly
 make each of the above representations to you.

 [Individual name], authorised by and on behalf of Sears Holdings Corporation



 ____________________________________

 (Name and title of member of management)




                                                      30
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 338 of 390


                                            Exhibit 11

                                     SAM Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32 Main Document
                                                                           Deloitte & Touche LLP
                                                 Pg 339 of 390
                                                                                          225 W Santa Clara St
                                                                                          San Jose, CA 95113
                                                                                          USA
                                                                                          Tel: 408 704-4000
                                                                                          www.deloitte.com
 September 7, 2017


 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, IL 60179

 Dear Mr. Jordan,

 This Engagement Letter is to confirm the engagement of Deloitte Advisory1 (“Advisor” or “D&T” or
 “we” or “our”) to provide Sears Holdings Corporation (the “Company” or “Client” or “Sears” or “you”)
 with the Software Asset Management services described herein (the “Services”).

 The term of this Engagement Letter shall commence on the date of execution of this Engagement Letter.

 In the event that the Services require to be extended to incorporate additional work, these will be included
 under separate change orders.

 SCOPE, APPROACH, AND RESPONSIBILITIES

 The nature of the Services. Advisor is to advise management on their use of the following software
 vendors / products (the “Software Vendors”) effective licensing positions for these vendors:

          •   Microsoft
          •   HP
          •   Oracle
          •   Veritas
          •   Symantec
          •   VMWare
          •   Attachmate / Micro Focus
          •   IBM


 Advisor will perform the following software license analysis services for each Software Vendor:

          •   Conduct license entitlement and software deployment analysis of vendor software
          •   Identify potential compliance gaps or unused software
          •   Provide advice and recommendations for management consideration on potential cost effective
              methods to close compliance gaps and optimize license costs with current footprint.
          •   Provide recommendations for tools and processes for management’s consideration to utilize to
              conduct self-audits




 1
     As used in this engagement letter, “Deloitte Advisory” means Deloitte & Touche LLP
18-23538-rdd             Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                                 Pg 340 of 390


 Responsibilities for this engagement include:

         •     The parties agree that the scope of the analysis will include
               workstation/laptop/server/mainframe environments
         •     The Company will provide access to software, server and database administrators to provide
               information about the environment and support the Services as needed
         •     The Company’s server administrators are available to provide technical information on IT
               environments as needed. (This may or may not involve the running of scripts).
         •     Completion of Questionnaires and data requests provided to the Company to enable our
               architectural understanding and returned to Advisor in a timely manner as agreed to by the
               parties
         •     All proof of license and maintenance entitlement documentation will be made available by
               Company at the commencement of the engagement
         •     Company technical resources will be provided throughout the course of this engagement
         •     The Services will be performed by Advisor in accordance with the Statement on Standards for
               Consulting Services issued by the American Institute of Certified Public Accountants (AICPA)

 We will not provide any legal advice regarding our Services nor will we provide any assurance regarding
 the outcome of any future audit or regulatory examination or other regulatory action; the responsibility for
 all legal issues with respect to these matters, such as reviewing all deliverables and work product for any
 legal implications to the Company, will be the Company’s.

 DELIVERABLES

 The following Deliverables (as such is defined in Exhibit A) will be produced by Advisor and delivered
 to Company during the course of this engagement for Sears’ review and consideration, for each Software
 Vendor:

     •       A Software Vendor Effective License Position for management’s review, including:

                     •    An analysis of software vendor product use and product licensing
                     •    Observations and recommendations for management’s consideration for software
                          vendor licensing optimization and suggestions to address any potential license
                          overuse (if applicable), inclusive of changes to current infrastructure
                     •    Advice and recommendations for management’s consideration on future use of
                          software products
     •       Effective License Position “ELP” tables for management’s review and consideration, including
             detailed product tables (with licenses listed by product deployment) used to create a Software Asset
             Management Effective License Position.

 ENGAGEMENT STAFFING

 Advisor has structured the following engagement team for the performance of the Services:

     •       Kevin Fried, Principal, Deloitte & Touche LLP, will participate as Engagement Leader,
             maintaining overall responsibility for the engagement on behalf of Advisor.

     •       Eric Lape, Senior Manager, Deloitte & Touche LLP, will coordinate daily management of this
             engagement.



                                                          2
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 341 of 390


 Additional support will also be provided by other locally staffed professionals who will be identified
 during the course of this engagement.

 FEES, TIMING, AND OTHER SERVICES

 Based on the scope of Services and activities described above, we estimate that our fees for the analysis
 of each license from each Software Vendor will be:

                               Software Vendor               Estimated Total Fees
                         Microsoft                                $200,000
                         Oracle                                   $150,000
                         HP                                       $150,000
                         Veritas                                  $125,000
                         Symantec                                 $125,000
                         VMWare                                   $125,000
                         Attachmate / Micro Focus                 $125,000
                         IBM Re-assessment                        $100,000

 Our hourly rate table for the Services is as follows:

                                      Level                  Hourly Rate
                             Partner/Principal                $450.00
                             Senior Manager                   $375.00
                             Manager                          $325.00
                             Senior Consultant                $275.00
                             Consultant                       $225.00
                             Offshore Consultant               $92.00
 Our fees will be billed on a time and material basis. The estimates are based upon understanding of the
 engagement requirements, proposed scope, proposed approach, estimate of the level of the effort
 required, active participation of Company management and personnel and responsibilities.
 We will invoice actual time and expenses incurred on a monthly basis, broken down, by Software
 Vendor. Payments will be paid in accordance with Section 2 (Payment of Invoices) of Exhibit A.
 Engagement-related expenses will be billed in addition to the fees and will be stated separately on the
 invoices.
 We will leverage local resources to the extent possible, however please note that the fees noted above
 are exclusive of travel costs. In addition to our professional fees, we understand you will reimburse
 us for travel expenses, which will be shown separately on our invoice. Travel expenses are typically
 10-15% of our professional fees and will be in accordance with Sears’ Third-Party Service Provider
 Travel Requirements & Expense Reporting Policy at Exhibit B.

  In addition, we will be compensated for any time and expenses (including, without limitation, reasonable
 legal fees and expenses) that we may incur in responding to discovery requests or other requests for
 documents or information, or in participating as a fact witness or otherwise in any legal, regulatory, or
 other proceedings; provided, however, that Advisor will, to the extent permitted by applicable law or
 regulation, promptly provide the Client notice in writing of any such requests for documents, information,
 or participation and will cooperate with the Client in responding to such requests. In the event the Client



                                                         3
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 342 of 390


 requests and Advisor agrees to assist the Client in resolving questions related to its Deliverables or
 Services that were not contemplated at the time of the execution of this Engagement Letter, including
 those questions that may relate to third parties, Advisor will provide these Services and be compensated
 for any time and expense that it may incur while responding to requests for information, clarifications,
 additional procedures, documents, or other tasks or activities.

 Any such additional tasks or activities described in the two immediately preceding paragraphs will be
 performed at the rate per the hourly rate table and will be performed subject to the terms of this
 Engagement Letter unless a new engagement letter is entered into by the parties for such tasks or
 activities.

 Our fees are based upon Advisor’s current understanding of the engagement requirements, the proposed
 approach, the estimate of the level of effort required, Advisor and Company’s roles and responsibilities
 set forth herein, and active participation of the Company’s management and other personnel, as described
 in this Engagement Letter. Based on the complexity and duration of this engagement and in Advisor’s
 experience, issues sometimes arise that require procedures beyond what was initially anticipated. If this
 should occur, we will discuss the level of additional effort and obtain all required approvals to proceed
 beyond the estimated efforts.

 ACKNOWLEDGMENTS AND AGREEMENTS

 The Company specifically acknowledges and agrees to the following:
     •   Substantial and meaningful involvement of Company subject matter experts of the environment
         being reviewed including expertise in its software vendor product portfolio is critical to the
         success of this engagement. The Company shall be responsible for ensuring that the identified
         Company personnel actively participate in both the planning and execution of this engagement.

     •   Advisor will not make any management decisions, perform any management functions, or assume
         any management responsibilities.

     •   The Services will not constitute an engagement to provide audit, compilation, review, or
         attestation services as described in the pronouncements on professional standards issued by the
         AICPA, the Public Company Accounting Oversight Board, or other regulatory body and,
         therefore, we will not express an opinion or any other form of assurance as a result of performing
         the Services.

     •   Our Services will not include any negotiations/negotiations assistance with respect to the
         Software Vendors. Our Services will not include any evaluation of Software Vendors contractual
         performance.

     •   The Client is, and will continue to be, solely responsible for establishing and maintaining an
         effective internal control system, including, without limitation, systems designed to assure
         compliance with policies, procedures, and applicable laws and regulations. Management is
         responsible for communicating in a timely manner to the Client’s auditors and the audit
         committee of the Company’s Board of Directors all significant deficiencies and material
         weaknesses in the design or operation of internal control over financial reporting that are
         reasonably likely to adversely affect the Client’s ability to record, process, summarize, or report
         financial information, and any fraud, whether or not material, that involves management or other
         employees who have a significant role in the Client’s internal control over financial reporting. It
         is also understood and agreed that D&T personnel performing services hereunder may be



                                                      4
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 343 of 390


         required by professional standards to communicate any findings and information with personnel
         of D&T or its affiliates performing services as the independent accountants for Client.

     •   D&T is not being engaged to provide, and D&T shall have no responsibility for providing, legal
         or financial accounting advice. The Client agrees that the responsibility for the preparation,
         negotiation, review, and execution of all documentation with respect to any matter shall be solely
         that of the Client in consultation with its legal counsel.

     •   In connection with Services related to this Engagement Letter, if it is reasonably believed by
         either D&T or the Client that litigation may occur regarding the subject matter of this
         engagement, the parties agree that D&T or the Client may terminate such Services.

     •   The performance of the Services hereunder by D&T is contingent upon the preapproval of this
         Engagement Letter by the audit committee of the Client in accordance with its preapproval
         requirements. Management is responsible for the coordination of obtaining the preapproval of the
         Audit Committee, in accordance with the Audit Committee’s preapproval process, for any
         Services to be provided by D&T to the Client.

 CONFLICTS AND OTHER

 Prior to beginning work on a specific Service, the Client agrees to provide Advisor with the opportunity
 to accept or decline any request by the Client to conduct the specific Service for any reason based upon
 Advisor’s business practices, professional standards, or otherwise. The Client acknowledges that in order
 to determine whether to accept or decline any such request, Advisor may, among other things, (1) conduct
 an internal search for potential conflicts or independence-impairing situations with respect to any of the
 parties involved, and (2) engage in internal discussions or discussions with Advisor’s affiliates or related
 entities regarding the requested work and any other matters deemed appropriate by us under the
 circumstances. Such discussions may include sensitive or confidential information related to the specific
 Service, and the Client hereby consents to us having such discussions.
 The Client acknowledges that given the size and number of the affiliated and related entities that Advisor
 has, Advisor may not identify all potential conflicts. However, should a potential conflict or
 independence-impairing situation come to the attention of Advisor’s personnel responsible for any
 services after beginning work on the specific Service, Advisor will so advise the Client promptly. In the
 event of a potential conflict, the Client will, at its option, promptly request, in writing, (1) Advisor not to
 proceed with the services hereunder in connection with such conflict or (2) Advisor to proceed with such
 services, provided that Advisor also agrees to proceed. In the event of a potential independence-impairing
 situation, Advisor reserves the right to suspend work until such issue is remedied or cured.
 Client acknowledges that (i) D&T and its affiliated and related entities may have relationships with the
 Software Vendors, and (ii) D&T is prohibited from, and is not expected to, disclose any Software Vendor
 confidential information to Client.




                                                   ******

 During the term of this engagement, the Company may request that Advisor perform additional services
 that are not encompassed by this Engagement Letter. Advisor may perform such additional services upon
 receipt of a separate signed engagement letter with terms and conditions that are mutually acceptable to
 Advisor and the Company and approved by the Audit Committee.



                                                        5
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 344 of 390
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 345 of 390


 EXHIBIT A — GENERAL BUSINESS TERMS

            1. Services. The services provided by Deloitte Advisory (the “Services”) under the
 engagement letter to which these terms are attached (the “Engagement Letter”) may include advice and
 recommendations, but Deloitte Advisory will not make any decisions on behalf of Client in connection
 with the implementation of such advice and recommendations. For purposes of these terms and the
 Engagement Letter, “Client” shall mean the entity as defined in the Engagement Letter.

 2.     Payment of Invoices. Client will compensate Deloitte Advisory under the terms of the
 Engagement Letter for the Services performed and expenses incurred, through the term or effective date
 of termination of this engagement. Deloitte Advisory’s invoices are due upon receipt. If payment is not
 received within sixty (60) days of receipt of a correct invoice, Deloitte Advisory may suspend or
 terminate the Services. Client shall be responsible for any taxes imposed on the Services or on this
 engagement, other than taxes imposed by employment withholding for Deloitte Advisory personnel or on
 Deloitte Advisory's income or property.

 3.     Term. Unless terminated sooner as set forth below, this engagement shall terminate upon the
 completion of the Services. Either party may terminate this engagement, with or without cause or
 penalty, by giving thirty (30) days’ prior written notice to the other party. In the event of any termination,
 Company shall be liable to D&T for fees and expenses incurred through the date of termination. In the
 event of a termination for cause, the breaching party shall have the right to cure the breach within the
 notice period. Deloitte Advisory may terminate this engagement upon written notice to Client if Deloitte
 Advisory determines that the performance of any part of the Services would be in conflict with law, or
 independence or professional rules.

 4.    Deliverables.

 a)     Deloitte Advisory has rights in, and may, in connection with the performance of the Services, use,
 create, modify, or acquire rights in, works of authorship, materials, information, and other intellectual
 property (collectively, the “Deloitte Advisory Technology”).

 b)     Upon full payment to Deloitte Advisory hereunder, and subject to the terms and conditions
 contained herein, (i) the tangible items specified as deliverables or work product in the Engagement Letter
 (the “Deliverables”) shall become the property of Client, and (ii) Deloitte Advisory hereby grants Client a
 royalty-free, fully paid-up, worldwide, nonexclusive license to use the Deloitte Advisory Technology
 contained in the Deliverables in connection with the use of such Deliverables. Except for the foregoing
 license grant, Deloitte Advisory or its licensors retain all rights in and to all Deloitte Advisory
 Technology.

 c)     To the extent any Deloitte Advisory Technology provided to Client hereunder constitutes inventory
 within the meaning of section 471 of the Internal Revenue Code, such Deloitte Advisory Technology is
 licensed to Client by Deloitte Advisory as agent for Deloitte & Touche Products Company LLC on the
 terms and conditions contained herein. The rights granted in this Section 4 do not apply to any Deloitte
 Advisory Technology that is subject to a separate license agreement between Client and any third party
 (including Deloitte Advisory’s affiliates).

 5.     Limitation on Warranties. This is a services engagement. Deloitte Advisory warrants that it
 shall perform the Services in good faith and with due professional care. DELOITTE ADVISORY
 DISCLAIMS ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING
 WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.




                                                       7
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                              Pg 346 of 390


 6.    Limitation on Damages and Indemnification.
 a)     Each party, its subsidiaries and subcontractors, and their respective personnel shall not be liable to
 the other party for any claims, liabilities, or expenses relating to this engagement (“Claims”) for an
 aggregate amount in excess of (i) in the case of Deloitte Advisory, 12 months of fees paid by Client to
 Deloitte Advisory pursuant to this engagement or (ii) in the case of Client, the fees paid and payable by
 Client to Deloitte Advisory hereunder, except to the extent resulting from their bad faith, or intentional
 misconduct. In no event shall either party, its subsidiaries or subcontractors, or their respective personnel
 be liable to the other party for any loss of use, data, goodwill, revenues, or profits (whether or not deemed
 to constitute a direct Claim), or any consequential, special, indirect, incidental, punitive, or exemplary
 loss, damage, or expense relating to this engagement. The provisions of this Section 6(a) shall not apply
 to any Claim for which one party has an express obligation to indemnify the other hereunder.
 b)    (i) Client shall indemnify and hold harmless Deloitte Advisory, its subsidiaries and subcontractors,
 and their respective personnel from all Claims arising from Client’s disclosure of the Services or
 Deliverables to any third party, including the software vendors, except to the extent Deloitte Advisory is
 obligated to indemnify Client under Section 6(b)(ii) for such Claims.
         (ii) D&T shall indemnify, defend, and hold harmless Company, its affiliates and its personnel
 from all Claims attributable to third party claims for infringement by a Deliverable of any U.S. patent
 existing at the time of delivery and known to D&T or copyright or any unauthorized use of any trade
 secret, except to the extent that such infringement or unauthorized use arises from, or could have been
 avoided except for (i) modification of such Deliverable other than by D&T or its subcontractors or use
 thereof in a manner not contemplated hereunder, (ii) the failure of the indemnified party to use any
 corrections or modifications made available by D&T, (iii) information, materials, instructions,
 specifications, requirements or designs provided by or on behalf of the indemnified party, or (iv) the use
 of such Deliverable in combination with any platform, product, network or data not provided or approved
 in writing by D&T. If Client’s use of any such Deliverable, or any portion thereof, is or is likely to be
 enjoined by order of a court of competent jurisdiction as such an infringement or unauthorized use, D&T,
 at its option and expense, shall have the right to (x) procure for Client the continued use of such
 Deliverable, (y) replace such Deliverable with a non-infringing Deliverable, or (z) modify such
 Deliverable so it becomes non-infringing; provided that, if (y) or (z) is the option chosen by D&T, the
 replacement or modified Deliverable is capable of performing substantially the same function. In the
 event D&T cannot reasonably procure, replace or modify such Deliverable in accordance with the
 immediately preceding sentence, D&T may require Client to cease use of such Deliverable and refund the
 professional fees paid to D&T with respect to the Services giving rise to such Deliverable. The foregoing
 provisions of this Section constitute the sole and exclusive remedy of the indemnified parties, and the sole
 and exclusive obligation of D&T, relating to a claim that any of D&T’s Deliverables infringes any patent,
 copyright or other intellectual property rights of third parties.

 c)    In circumstances where any limitation on damages or indemnification provision hereunder is
 unavailable, the aggregate liability of each party, its subsidiaries and subcontractors, and their respective
 personnel for any Claim shall not exceed an amount that is proportional to the relative fault that their
 conduct bears to all other conduct giving rise to such Claim.

 7.     Client Responsibilities. Client shall cooperate with Deloitte Advisory in the performance of the
 Services, including providing Deloitte Advisory with reasonable facilities and timely access to data,
 information, and personnel of Client. With respect to the data and information provided by Client to
 Deloitte Advisory or its subcontractors for the performance of the Services, Client shall have all rights
 required to provide such data and information, and shall do so only in accordance with applicable law and
 with any procedures agreed upon in writing. Client shall be solely responsible for, among other things (a)
 the performance of its personnel and agents; (b) the accuracy and completeness of all data and



                                                       8
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                   Main Document
                                               Pg 347 of 390


 information provided to Deloitte Advisory for purposes of the performance of the Services; (c) making all
 management decisions, performing all management functions, and assuming all management
 responsibilities; (d) designating a competent management member to oversee the Services; (e) evaluating
 the adequacy and results of the Services; (f) accepting responsibility for the results of the Services; and
 (g) establishing and maintaining internal controls, including monitoring ongoing activities. Deloitte
 Advisory’s performance is dependent upon the timely and effective satisfaction of Client’s
 responsibilities hereunder and timely decisions and approvals of Client in connection with the Services.
 Deloitte Advisory shall be entitled to rely on all decisions and approvals of Client.

 8.     Force Majeure. Neither party shall be liable for any delays or nonperformance directly or
 indirectly resulting from circumstances or causes beyond its reasonable control, including fire, epidemic
 or other casualty, act of God, strike or labor dispute, war or other violence, or any law, order, or
 requirement of any governmental agency or authority.

 9.    Limitation on Actions. No action, regardless of form, relating to this engagement, may be
 brought by either party more than one year after the cause of action has accrued, except that an action for
 nonpayment may be brought by a party not later than one year following the due date of the last payment
 owing to the party bringing such action.

 10. Independent Contractor. Each party hereto is an independent contractor and neither party is, nor
 shall be considered to be, nor shall purport to act as, the other’s agent, partner, fiduciary, joint venturer, or
 representative.

 11.   Confidentiality and Internal Use.

 a)     All Services and Deliverables shall be solely for Client’s benefit, and are not intended to be relied
 upon by any person or entity other than Client. Client shall not disclose the Services or Deliverables, or
 refer to the Services or Deliverables in any communication, to any person or entity except (i) as
 specifically set forth in the Engagement Letter, or (ii) to Client’s contractors solely for the purpose of
 their providing services to Client relating to the subject matter of this engagement, provided that such
 contractors comply with the restrictions on disclosure set forth in this sentence. Client, however, may
 create its own materials based on the content of such Services and Deliverables and use and disclose such
 Client-created materials for external purposes, provided that, Client does not in any way, expressly or by
 implication, attribute such materials to Deloitte Advisory or its subcontractors.

 b)     To the extent that, in connection with this engagement, either party (each, the “receiving party”)
 comes into possession of any confidential information of the other (the “disclosing party”), it will not
 disclose such information to any third party without the disclosing party’s consent, using at least the same
 degree of care as it employs in maintaining in confidence its own confidential information of a similar
 nature, but in no event less than a reasonable degree of care. The disclosing party hereby consents to the
 receiving party disclosing such information: (i) as expressly permitted in the Engagement Letter; (ii) to
 contractors providing administrative, infrastructure, and other support services to the receiving party and
 subcontractors providing services in connection with this engagement, in each case, whether located
 within or outside of the United States, provided that such contractors and subcontractors have agreed to
 be bound by confidentiality obligations similar to those in this Section 11(b); (iii) as may be required by
 law or regulation, or to respond to governmental inquiries, or in accordance with applicable professional
 standards or rules, or in connection with litigation or arbitration pertaining hereto; or (iv) to the extent
 such information (a) is or becomes publicly available other than as the result of a disclosure in breach
 hereof, (b) becomes available to the receiving party on a nonconfidential basis from a source that the
 receiving party believes is not prohibited from disclosing such information to the receiving party, (c) is
 already known by the receiving party without any obligation of confidentiality with respect thereto, or (d)



                                                         9
18-23538-rdd       Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                               Pg 348 of 390


 is developed by the receiving party independently of any disclosures made to the receiving party
 hereunder. In addition, any such information may be used by Deloitte & Touche LLP or any related
 entity of Deloitte Advisory in the context of responding to its professional obligations as the independent
 accountants for Client. Nothing in this Section 11(b) shall alter Client’s obligations under Section 11(a).
 Deloitte Advisory, however, may use and disclose any knowledge and ideas acquired in connection with
 the Services to the extent they are retained in the unaided memory of its personnel.

 12. Survival and Interpretation. All provisions that are intended by their nature to survive
 performance of the Services shall survive such performance, or the expiration or termination of this
 engagement. For purposes of these terms and the Engagement Letter, “Deloitte Advisory” or “Advisor”
 shall mean Deloitte & Touche LLP. No affiliated or related entity of Deloitte Advisory, or such entity’s
 personnel, shall have any liability hereunder to Client and Client will not bring any action against any
 such affiliated or related entity or such entity’s personnel in connection with this engagement. Without
 limiting the foregoing, such affiliated and related entities are intended third-party beneficiaries of these
 terms, and may in their own right enforce such terms. Each of the provisions of these terms shall apply
 to the fullest extent of the law, whether in contract, statute, tort (such as negligence), or otherwise,
 notwithstanding the failure of the essential purpose of any remedy. Any references herein to the term
 “including” shall be deemed to be followed by “without limitation.”

 13. Assignment and Subcontracting. Except as provided below, neither party may assign any of its
 rights or obligations (including interests or Claims) relating to this engagement or the Services, without
 the prior written consent of the other party. Client hereby consents to Deloitte Advisory subcontracting or
 assigning any portion of the Services to any affiliate or related entity, whether located within or outside of
 the United States. Services performed hereunder by Deloitte Advisory’s subcontractors shall be
 invoiced as professional fees on the same basis as Services performed by Deloitte Advisory’s personnel
 unless otherwise agreed.

 14. Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE
 FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY
 ACTION, PROCEEDING, OR COUNTERCLAIM RELATING TO THIS ENGAGEMENT.

 15. Non-exclusivity. Deloitte Advisory may (a) provide any services to any person or entity, and (b)
 develop for itself, or for others, any materials or processes, including those that may be similar to those
 produced as a result of the Services, provided that Deloitte Advisory complies with its obligations of
 confidentiality set forth hereunder.

 16. Non-solicitation. During the term of this engagement and for a period of one (1) year thereafter,
 each party agrees that its personnel (in their capacity as such) who had substantive contact with personnel
 of the other party in the course of this engagement shall not, without the other party’s consent, directly or
 indirectly employ, solicit, engage, or retain the services of such personnel of the other party. This
 provision shall not restrict the right of either party to solicit or recruit generally in the media.

 17. Entire Agreement, Amendment, and Notices. These terms, and the Engagement Letter,
 including attachments, constitute the entire agreement between the parties with respect to this
 engagement; supersede all other oral and written representations, understandings, or agreements relating
 to this engagement; and may not be amended except by a written agreement signed by the parties. In the
 event of any conflict or ambiguity between these terms and the Engagement Letter, these terms shall
 control. All notices hereunder shall be (a) in writing; (b) delivered to the representatives of the parties at
 the addresses set forth in the Engagement Letter, unless changed by either party by notice to the other
 party; and (c) effective upon receipt.




                                                       10
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                              Pg 349 of 390


 18. Governing Law, Jurisdiction and Venue, and Severability. These terms, the Engagement
 Letter, including attachments, and all matters relating to this engagement shall be governed by, and
 construed in accordance with, the laws of the State of New York (without giving effect to the choice of
 law principles thereof). Any action based on or arising out of this engagement or the Services shall be
 brought and maintained exclusively in any state or federal court, in each case located in New York
 County, the State of New York. Each of the parties hereby expressly and irrevocably submits to the
 jurisdiction of such courts for the purposes of any such action and expressly and irrevocably waives, to
 the fullest extent permitted by law, any objection that it may have or hereafter may have to the laying of
 venue of any such action brought in any such court and any claim that any such action has been brought
 in an inconvenient forum. If any provision of these terms or the Engagement Letter is unenforceable,
 such provision shall not affect the other provisions, but such unenforceable provision shall be deemed
 modified to the extent necessary to render it enforceable, preserving to the fullest extent permissible the
 intent of the parties set forth herein.




                                                      11
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                              Pg 350 of 390


 EXHIBIT B — THIRD-PARTY SERVICE PROVIDER TRAVEL REQUIREMENTS &
 EXPENSE REPORTING POLICY

 This establishes Sears Holdings minimum requirements for reimbursement of third party out-of-pocket
 travel expenses, where required by contractual agreement. This applies to consultants, contractors and
 other service providers who submit authorized, reimbursable travel expenses to Sears Holdings. Future
 reference to these individuals is made collectively as “service providers”.

 All service providers subject to reimbursement of third-party out-of-pocket travel expenses have the
 responsibility to ensure that their expenses are appropriate, reasonable, and documented. All expenses are
 subject to Sears Holdings’ approval and adherence to the following. In the event of a conflict between the
 contract and these requirements, the terms of the contract shall prevail.

 A. Invoice Processing
 Reasonable supporting documentation for such expenses shall be available for review by Sears Holding
 during the term of the engagement and during normal business hours at the offices of Deloitte Advisory
 upon at least thirty (30) days’ advance written notice.
 B. Receipt Requirements
 Copies of receipts, redacted credit card statements and/or other supporting documentation are required to
 be maintained by Deloitte Advisory for all transactions greater than $75 and for all airline ticket
 purchases/changes. Records for expenses submitted for payment to Sears Holding must be retained by
 the supplier (hard copy or scanned image) for a period up to three years following the date of the expense
 and will be provided to Sears Holding during the term of the engagement promptly upon written request.


  C.                              Reimbursable                            Not Reimbursable

  Air Travel
       o   Economy Class Travel                                o   First Class Travel
       o   Reasonable baggage fees                             o   Airline Upgrade Charges
                                                               o   Early Boarding
                                                               o   Airport Club Lounges
                                                               o   Stand-by or Same-day Change fees (refer
                                                                   to section D)
                                                               o   Any other airline offerings, i.e. purchase
                                                                   miles, seats, etc.
  Lodging
       o   Room & tax at moderately-priced hotels,             o   Luxury/premium hotel expenses
           such as Hampton Inn, Holiday Inn Express or         o   Personal incidentals i.e. in-room movies,
           the like                                                etc.,
       o   Health Club/Fitness Center fees not to              o   No show charges
           exceed $10 per day
  Ground Transportation
       o   Taxi, Uber, Lyft or shared limousine to/from        o   Private car limousine or limousine service
           the airport                                             rented on an hourly or hourly-plus basis
       o   Compact rental car is required unless the size      o   Luxury/Premium rental cars
           of group requires a larger vehicle                  o   Rental car insurance on domestic rentals


                                                      12
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                 Main Document
                                             Pg 351 of 390


     o    Vehicle damage insurance and liability               o   GPS rental
          insurance on international rentals only              o   Convenience refueling when returning
     o    Rental car refueling prior to returning the              rental car
          vehicle                                              o   Mileage for normal daily commute
     o    Personal Car Mileage consistent with SHC
          reimbursement rates, as updated from time to
          time (available through your SHC business
          contact at
          http://operations.searshc.com/procurement/S
          ourcing/Travel/tabid/3263/Default.aspx
  Meals
     o    Meals while on overnight travel status               o   Meals for day trips
             o Actuals up to $50 (inclusive of tax &           o   Meals in excess of daily limits
                 gratuity) per day                             o   Meals for local staff or SHC associates
             o Up to $60 (inclusive of tax &
                 gratuity) per day in Boston, Chicago
                 (downtown only), Honolulu, Los
                 Angeles, NY, San Diego, San
                 Francisco, Seattle, Washington,
                 D.C., all international destinations
  Miscellaneous
     o    Airport parking – SHC negotiated off-site or         o   Personal travel insurance
          Long term                                            o   Personal entertainment, i.e. movies
     o    SHC business related telephone expenses              o   Theft or loss of personal property
     o    Internet service fees (e.g., hotel, airport          o   Valet service, Laundry or dry cleaning
          wireless, in-flight, Hot Spot) required for          o   Any unreasonable, unaccounted for, or
          SHC business – up to $13 per day                         unexplained expenses


 D. Air Transportation
    o When possible, providers should plan business trips at least 14 days in advance to secure reduced
    fares.
    o Providers are strongly encouraged to accept the lowest priced flight available within a 2 hour
        window. This includes alternate airports, connections, one-stop flights, etc. If lowest fares are not
        utilized, reimbursement may be subject to further review, resulting in partial reimbursement.
    o When non-refundable tickets are the least expensive airfare, they must be utilized (unless such
    tickets would result in greater costs for ground transportation).
    o If a trip is cancelled or postponed, airline tickets must be cancelled before the time of departure to
    the extent possible.
    o Additional airfares, and other fees due to changes, will be reimbursed only if the change was
        requested by Sears Holdings, and the additional expense was approved in advance by Sears
        Holdings.
    o Only a reasonable number of providers will be reimbursed. This is subject to pre-approval.




                                                     13
18-23538-rdd        Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32                  Main Document
                                             Pg 352 of 390


 E. Ground Transportation
    o Providers should use courtesy or other scheduled services provided by the hotel (if available) for
    travel between the hotel and airport.
    o Economy or compact cars should be rented unless the size of the group makes them impractical.
        Rental cars should be shared whenever feasible.


 F. Lodging
    o   Providers within reasonable travel distance from their daily workplace are expected to return to
        their daily workplace. Individual circumstances will determine what is reasonable but generally a
        trip of 100 miles or less one-way does not require an overnight stay.
    o   Providers must stay in a SHC Preferred Hotels for Contractors whenever possible. In the event no
        preferred hotel is available, reserve a room at a moderately-priced hotel.
    o   If a reserved room will not be used, it is the traveler’s responsibility to notify the hotel directly,
        prior to the hotel’s cancellation deadline. Failure to cancel a hotel reservation will result in a “no-
        show” charge that will not be reimbursed. Same applies to departure date changes not made prior
        to check-in which result in early check-out fees.
    o   Use of corporate apartments or extended stay properties is acceptable if the cost is the same or
        less than staying in a SHC preferred/approved hotel and approved by the Sears Holdings business
        contact for the project.

 G. Meals
    o Meal expense limits:
          o Actuals up to $50 (inclusive of tax & gratuity)
                   Individual meal limit of $10 breakfast, $15 lunch and $25 dinner applies when
                      the travel schedule includes partial travel days.
    o Exceptions:
          o $60 (inclusive of tax & gratuity) in Boston, Chicago (Downtown only), Honolulu, Los
             Angeles, New York, San Diego, San Francisco, Seattle, Washington, D. C., and
             International destinations including Puerto Rico and Canada
                   Individual meal limit of $7 breakfast, $13 lunch and $30 dinner applies when the
                      travel schedule includes partial travel days.

                                       Meal Reimbursement Times

             Trip              Breakfast                    Lunch                     Dinner

          Overnight            Depart                     Depart                      Return
                         home/workplace prior         home/workplace          home/workplace after
                             to 6:30 am              before 11:00am or        7:00pm or depart from
                                                           return                home/workplace
                                                    home/workplace after          before 5:00pm
                                                          1:00pm



 For questions contact: Sears Holdings Corporation at (847) 286-2500, and request the Travel Department




                                                      14
18-23538-rdd          Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32     Main Document
                                               Pg 353 of 390


                                              Exhibit 12

                          Restructuring Accounting Advisory Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                            Pg 354 of 390
                                                                                       Deloitte & Touche LLP

 Deloitte.                                                                             111 South Wacker Drive
                                                                                       Chicago, IL 60606-4301
                                                                                       USA
                                                                                       Tel: +1 312 486 1000
                                                                                       Fax: +1 312 486 1486
                                                                                       www.deloitte.com




 October 29, 2018

 Mr. Robert Riecker
 Chief Financial Officer
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, Illinois 60179
 Dear Mr. Riecker:
 This engagement letter is to confirm the engagement of Deloitte & Touche LLP ("D&T" or "we" or
 "our") to provide Sears Holdings Corporation and its subsidiaries (collectively, the "Client" or "you" or
 "your") accounting advisory services in connection with the Client's filing for bankruptcy protection
 and planned reorganization, described below (the "Services").

 SCOPE OF SERVICES

 The Services provided by D&T are expected to consist of, as requested by the Client and agreed to by
 D&T:

     •   Providing training to Client personnel in the accounting and financial reporting department on
         accounting and reporting matters including an introduction to accounting and reporting
         considerations related to the commencement of a chapter 11 case and reorganization
         thereunder.
     •   Reading relevant documentation (e.g., policies and procedures, existing agreements and/or
         contracts, transaction documentation selected by the Client) for accounting and financial
         reporting areas impacted by the Client's filing for bankruptcy protection and planned
         reorganization.
     •   Researching and communicating relevant accounting literature and guidance under U.S. GAAP
         and SEC rules and regulations related to the Client's filing for bankruptcy protection and
         planned reorganization.
     •   Providing advice and recommendations for consideration by Client's management on (i) the
         Client's proposed accounting treatment for planned transactions, (ii) existing accounting and
         reporting matters impacted by the Client's filing for bankruptcy protection and planned
         reorganization and (iii) the Client's draft Form 10-Q and 10-K disclosures through November
         2019 by comparing to publicly available disclosure examples and related requirements.
     •   Provide advice and recommendations on the required financial statement disclosures in the
         Form 10-Qs and 10-Ks through November 2019, reliance on systems, and related relevant
         controls.
     •   Providing advice and recommendations as to how new internal controls over financial reporting
         related to the reorganization might be integrated into Client Management's internal control
         assessment process.

  The Services will be performed in accordance with the Statement on Standards for Consulting Services
  issued by the American Institute of Certified Public Accountants (AICPA).
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32             Main Document
                                             Pg 355 of 390
  Mr. Robert Riecker
  October 29, 2018
  Page 2

  DELIVERABLES

 The deliverables anticipated for this engagement will, if requested by the Client and agreed to by D&T,
 consist of:

      •     Generic guidance summaries and training materials for accounting and reporting matters
            relevant to either the commencement of the Client's bankruptcy case or planned
            reorganization.

  The above deliverables, as well as other verbal or written comments and observations provided by
  D&T in connection with the Services shall merely represent the results of the engagement team's
  research and understanding of similar transactions in the industry and shall not represent an opinion
  or conclusion of D&T on any accounting position, implementation strategy, or other topic related to
  the Services.

  Client management will be solely responsible for reviewing and making all decisions with respect to
  potential implementation of any advice or recommendations made by D&T in connection with the
  Services including in connection with any deliverables provided by D&T.

  Under no circumstance shall D&T prepare original documentation (e.g., accounting policies, journal
  entry support, and accounting whitepapers) that becomes part of the Client's accounting records.

  ENGAGEMENT TEAM

  Our engagement team will be composed of practitioners with experience in accounting for transactions
  under U.S. GAAP and SEC rules and regulations and has been selected to align the team's skills with
  the technical and practical necessities of the engagement.

  The engagement team will, as they consider necessary, call on other individuals with specialized
  knowledge and experience to assist in the performance of the Services.

  FEES AND TIMING

  The Services are expected to be performed at the Client's office in Hoffman Estates, Illinois. Our
  engagement is expected to start in November 2018 and will not exceed one year from the date of the
  letter.

  Our hourly rates and professional fees reflect the complex and technical nature of the work to be
  performed. The professional fees for the engagement will be based on actual time incurred by each
  individual on the project and the respective rate for that level in the following table:


   Resource Level                                                       Hourly Rate

   Partner/Principal/Managing Director                                  $775- 925

   Senior Manager                                                       $625

   Manager                                                              $525

   Senior                                                               $450

   Staff                                                                $295
18-23538-rdd     Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                           Pg 356 of 390
 Mr. Robert Riecker
 October 29, 2018
 Page 3



 Should specialists be required, such applicable rates will also be discussed and agreed upon in advance.

 You will reimburse us for all reasonable expenses incurred in performing our Services on this
 engagement (including, but not limited to, our reasonable travel, meals, lodging, and mileage expenses
 as well as technology- and administrative-related charges). Engagement-related expenses will be billed
 in addition to the fees and will be stated separately on the invoices.

 Fees for this engagement will be billed monthly as the work progresses for fees accrued and expenses
 incurred by us since our last invoice in performing our Services, subject to any applicable Bankruptcy
 Court (as defined below) orders, rules and procedures.

 The Client agrees that it will promptly seek the Bankruptcy Court's approval of this engagement in its
 chapter 11 bankruptcy proceeding (the "Case"). The application, proposed order and other supporting
 documents submitted to the Bankruptcy Court (as defined below) seeking its approval of this
 engagement must be satisfactory to D&T in all respects.

 In addition to D&T's other rights or remedies, D&T may, in its sole discretion and without any liability
 arising therefrom, terminate this engagement in the event that (a) a third party objects or threatens
 to object, or D&T believes that a third party may object, in the form of an objection or otherwise, to
 D&T's retention by the Client in the Case on the terms and conditions set forth in this engagement
 letter, (b) a final order authorizing the employment of D&T under this engagement letter is not issued
 by the Bankruptcy Court in the Case on or before sixty (60) days from the date hereof on the terms
 and conditions set forth herein or on such other terms and conditions as are satisfactory to D&T in its
 sole discretion, or (c) the application of the Client seeking such order is denied by the Bankruptcy
 Court in the Case. In any such event, the Client hereby agrees to withdraw or amend, promptly upon
 D&T's request, any application filed or to be filed with the Bankruptcy Court to retain D&T to provide
 the Services in the Case.

 For purposes of this letter, "Bankruptcy Court" shall mean the United States Bankruptcy Court for the
 Southern District of New York.

 ACKNOWLEDGMENTS AND AGREEMENTS

  Client management acknowledges and agrees to the following:

 •   Client management is responsible for the coordination of obtaining the preapproval of the audit
     committee (the "Audit Committee") of Client's board of directors (the "Board of Directors"), in
     accordance with the Audit Committee's preapproval process, for the Services to be provided by
     D&T to the Client.
 •   We will not perform in a capacity equivalent to that of management or an employee of the Client,
     including assuming any financial reporting oversight role; authorizing, executing, or
     consummating any transactions, or otherwise exercising authority on behalf of the Client or having
     the authority to do so; supervising employees of the Client in the performance of their activities;
     reporting to the board of directors on behalf of management of the Client; or providing any legal
     advice with respect to, or conducting a legal review of, any documents, records, or policies of the
     Client; preparing source documents or originating data, in electronic or other form, evidencing the
     occurrence of any transactions; or recording of any amounts in books and records of the Client.
 •   The Client agrees that the Services may include advice and recommendations, but agrees that the
     Client will be solely responsible for the financial statements and all decisions regarding the
     accounting treatment of any item or transaction (including decisions regarding its compliance with
     U.S. GAAP and SEC rules and regulations. Furthermore, the Client shall be solely responsible for,
     among other things (1) designating a member of management with appropriate technical
     accounting and reporting knowledge to oversee the Services and to sustain meaningful and
     substantial involvement in all phases of this engagement; and (2) any forward-looking information
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                             Pg 357 of 390
 Mr. Robert Riecker
 October 29, 2018
 Page 4

 •    (including any models, projections, forecasts, budgets, synergies, feasibility analyses,
      assumptions, estimates, methodologies, or bases for support). For the avoidance of doubt, we will
      be responsible for the performance of the Services.
 •    We will not provide any assurance regarding the outcome of any future audit or regulatory
      examination or other regulatory action, and we will not provide any assurance regarding U.S.
      Securities and Exchange Commission clearance of any Securities Act of 1933 or Securities
      Exchange Act of 1934 filings. The responsibility for all legal issues with respect to these matters,
      such as reviewing all deliverables and work product for any legal implications to the Client, will be
      the Client's.
 •    The Services will not constitute an engagement to provide audit, compilation, review, or attest
      services as described in the pronouncements on professional standards issued by the AICPA, the
      U.S. Public Company Accounting Oversight Board, or other regulatory body and, therefore, we will
      not express an opinion or any other form of assurance as a result of performing the Services.
 •    The Client will not seek our opinion, and we will not provide any such opinion, on the application of
      accounting principles in connection with this engagement. Furthermore, Client management
      agrees that it will not represent to any third parties that it has obtained such opinion from us
      under this engagement. If such opinion is requested under the requirements of AU 625, Reports
      on the Application of Accounting Principles, any such services requested of us would be subject to
      (1) a determination by us as to whether such services can be rendered, (2) additional client
      acceptance procedures, and (3) a separate, signed engagement letter with terms and conditions
      that are acceptable to us and the Client. We are under no obligation to perform such an
      engagement, if requested.
  •   We will not be responsible for the accuracy or completeness of any data made available to us
      through any third-party tool, database, or software application. The Client further acknowledges
      and agrees that D&T will have no responsibility for evaluating the functionality of such third-party
      tool, database, or software application, nor for any results obtained by D&T through the use of
      such third-party tool, database, or software application.
  •   Because of the inherent limitations of internal control over financial reporting, including the
      possibility of collusion or improper management override of controls, material misstatements due
      to error or fraud may occur and not be detected.
  •   The Services provided under this engagement letter should not be used as the sole basis for
      management's assertion in connection with the Sarbanes-Oxley Act. D&T will make no
      representations or warranties nor provide any assurances that (1) the Client's disclosure controls
      and procedures and the internal control and procedures for financial reporting are compliant with
      the certification requirement and internal control reporting requirement of the Sarbanes-Oxley Act,
      or (2) the Client's plans are sufficient to address and correct any shortcomings that would prohibit
      the Client from making the required certification or from reporting under the Sarbanes-Oxley Act.
  •   Management is responsible for informing D&T and the Audit Committee of the Board of Directors
      of all deficiencies in the design or operation of internal control over financial reporting, including
      separately disclosing all such deficiencies that management believes to be significant deficiencies
      or material weaknesses in internal control over financial reporting.
  •   The Client agrees that any deliverables provided to the Client hereunder by D&T may be disclosed
      to the Board of Directors and the Audit Committee only for their informational purposes and solely
      in their capacity as a member of such Board or Committee.

                                                  ******
  During this engagement, the Client may request that D&T perform additional services that are not
  encompassed by this engagement letter. D&T may perform such additional services upon receipt of a
  separate signed engagement letter with terms and conditions that are acceptable to D&T and the
  Client.

  This engagement letter, incorporating by reference the attached General Business Terms in Exhibit A,
  constitutes the entire agreement between the Client and D&T with respect to this engagement;
18-23538-rdd                       Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                                            Pg 358 of 390
 Mr. Robert Riecker
 October 29, 2018
 Page 5



 supersedes all other oral and written representations, understandings, or agreements relating to this
 engagement; and may not be amended except by the mutual written agreement of the Client and
 D&T.

  Please indicate your acceptance of this agreement by signing in the space provided below and
  returning this engagement letter to us. A duplicate of this engagement letter is provided for your
  records.

 Yours truly,




                                   reed to by Sears Holdings Corporation on behalf of itself and its subsidiaries:

  By:

 Title: ---'uvf)
            =-----'---=----- - - - - - - - - - - - - - - - - - -

                               UJ
                               ~ @---- - -- - - - - - - -
  Date: _·\'-'-\·....::...<lJ_.·
18-23538-rdd       Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 359 of 390




 EXHIBIT A -GENERAL BUSINESS TERMS

  1. Services. The services provided by D&T (the "Services") under the engagement letter to which
     these terms are attached (the "Engagement Letter") may include advice and recommendations,
     but D&T will not make any decisions on behalf of Client in connection with the implementation of
     such advice and recommendations. For purposes of these terms and the Engagement Letter,
     "Client" shall mean the entities as defined in the Engagement Letter. Sears Holdings Corporation
     represents and warrants that it has the power and authority to execute this agreement on behalf
     of, and to bind, itself and its subsidiaries.

  2.   Payment of Invoices. Subject to any applicable Bankruptcy Court orders, rules or procedures,
       Client will compensate D&T under the terms of the Engagement Letter for the Services performed
       and expenses incurred, through the term or effective date of termination of this engagement.
       D&T's invoices are due upon receipt. If payment is not received within thirty (30) days of receipt
       of an invoice (a) such invoice shall accrue a late charge equal to the lesser of (i) 1V2% per month
       or (ii) the highest rate allowable by law, in each case compounded monthly to the extent allowable
       by law, and (b) D&T may also suspend or terminate the Services. Client shall be responsible for
       any taxes imposed on the Services or on this engagement, other than taxes imposed by
       employment withholding for D&T's personnel or on D&T's income or property.

  3. Term. Unless terminated sooner as set forth below, this engagement shall terminate upon the
     completion of the Services. Either party may terminate this engagement, with or without cause,
     by giving thirty (30) days' prior written notice to the other party. In the event of a termination for
     cause, the breaching party shall have the right to cure the breach within the notice period. D&T
     may terminate this engagement upon written notice to Client if D&T determines that the
     performance of any part of the Services would be in conflict with law, or independence or
     professional rules.

  4.   Deliverables.

       (a) D&T has rights in, and may, in connection with the performance of the Services, use, create,
           modify, or acquire rights in, works of authorship, materials, information, and other intellectual
           property (collectively, the "D&T Technology").
       (b) Upon full payment to D&T hereunder, and subject to the terms and conditions contained
           herein, (i) the tangible items specified as deliverables or work product in the Engagement
           Letter (the "Deliverables") shall become the property of Client, and (ii) D&T hereby grants
           Client a royalty-free, fully paid-up, worldwide, nonexclusive license to use the D&T Technology
           contained in the Deliverables in connection with the use of such Deliverables. Except for the
           foregoing license grant, D&T or its licensors retain all rights in and to all D&T Technology.
       (c) To the extent any D&T Technology provided to Client hereunder constitutes inventory within
           the meaning of section 471 of the Internal Revenue Code, such D&T Technology is licensed to
           Client by D&T as agent for Deloitte & Touche Products Company LLC on the terms and
           conditions contained herein. The rights granted in this Section 4 do not apply to any D&T
           Technology that is subject to a separate license agreement between Client and any third party
           (including D&T's affiliates).
  5.   Limitation on Warranties. This is a services engagement. D&T warrants that it shall perform the
       Services in good faith and with due professional care. D&T DISCLAIMS ALL OTHER
       WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
       MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.




                                                       6
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                              Pg 360 of 390




 6.    Limitation on Damages and Indemnification.

       {a) D&T, its subsidiaries and subcontractors, and their respective personnel shall not be liable to
           Client for any claims, liabilities, or expenses relating to this engagement ("Claims") for an
           aggregate amount in excess of the fees paid by Client to D&T pursuant to this engagement,
           except to the extent resulting from the recklessness, bad faith, or intentional misconduct of
           D&T or its subcontractors. In no event shall D&T, its subsidiaries or subcontractors, or their
           respective personnel be liable to Client for any loss of use, data, goodwill, revenues, or profits
           (whether or not deemed to constitute a direct Claim), or any consequential, special, indirect,
           incidental, punitive, or exemplary loss, damage, or expense relating to this engagement.
       {b) Client shall indemnify and hold harmless D&T, its subsidiaries and subcontractors, and their
           respective personnel from all Claims, except to the extent resulting from the recklessness, bad
           faith, or intentional misconduct of D&T or its subcontractors.
       {c) In circumstances where any limitation on damages or indemnification provision hereunder is
           unavailable, the aggregate liability of D&T, its subsidiaries and subcontractors, and their
           respective personnel for any Claim shall not exceed an amount that is proportional to the
           relative fault that the conduct of D&T and its subcontractors bears to all other conduct giving
           rise to such Claim.
  7. Client Responsibilities. Client shall cooperate with D&T in the performance of the Services,
     including providing D&T with reasonable facilities and timely access to data, information, and
     personnel of Client. With respect to the data and information provided by Client to D&T or its
     subcontractors for the performance of the Services, Client shall have all rights required to provide
     such data and information, and shall do so only in accordance with applicable law and with any
     procedures agreed upon in writing. Client shall be solely responsible for, among other things (a)
     the performance of its personnel, contractors and agents; (b) the accuracy and completeness of
     all data and information provided to D&T for purposes of the performance of the Services; (c)
     making all management decisions, performing all management functions, and assuming all
     management responsibilities; (d) designating a competent management member to oversee the
     Services; (e) evaluating the adequacy and results of the Services; (f) accepting responsibility for
     the results of the Services; and (g) establishing and maintaining internal controls, including
     monitoring ongoing activities. D&T's performance is dependent upon the timely and effective
     satisfaction of Client's responsibilities hereunder and timely decisions and approvals of Client in
     connection with the Services. D&T shall be entitled to rely on all decisions and approvals of Client.

  8.   Force Majeure. Neither party shall be liable for any delays or nonperformance directly or
       indirectly resulting from circumstances or causes beyond its reasonable control, including fire,
       epidemic or other casualty, act of God, strike or labor dispute, war or other violence, or any law,
       order, or requirement of any governmental agency or authority.

  9.   Limitation on Actions. No action, regardless of form, relating to this engagement, may be
       brought by either party more than one year after the cause of action has accrued, except that an
       action for nonpayment may be brought by a party not later than one year following the due date
       of the last payment owing to the party bringing such action.

  10. Independent Contractor. Each party hereto is an independent contractor and neither party is,
      nor shall be considered to be, nor shall purport to act as, the other's agent, partner, fiduciary,
      joint venturer, or representative.

  11. Confidentiality and Internal Use.

       {a) All Services and Deliverables shall be solely for Client's benefit, and are not intended to be
           relied upon by any person or entity other than Client. Client shall not disclose the Services or

                                                        7
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 361 of 390


          Deliverables, or refer to the Services or Deliverables in any communication, to any person or
          entity except (i) as specifically set forth in the Engagement Letter, or (ii) to Client's
          contractors solely for the purpose of their providing services to Client relating to the subject
          matter of this engagement, provided that such contractors comply with the restrictions on
          disclosure set forth in this sentence. Client, however, may create its own materials based on
          the content of such Services and Deliverables and use and disclose such Client-created
          materials for external purposes, provided that, Client does not in any way, expressly or by
          implication, attribute such materials to D&T or its subcontractors.
      (b} To the extent that, in connection with this engagement, either party (each, the "receiving
          party") comes into possession of any confidential information of the other (the "disclosing
          party"), it will not disclose such information to any third party without the disclosing party's
          consent, using at least the same degree of care as it employs in maintaining in confidence its
          own confidential information of a similar nature, but in no event less than a reasonable degree
          of care. The disclosing party hereby consents to the receiving party disclosing such
          information: (i) as expressly permitted in the Engagement Letter; (ii) to contractors providing
          administrative, infrastructure, and other support services to the receiving party and
          subcontractors providing services in connection with this engagement, in each case, whether
          located within or outside of the United States, provided that such contractors and
          subcontractors have agreed to be bound by confidentiality obligations similar to those in this
          Section ll(b); (iii) as may be required by law or regulation, or to respond to governmental
          inquiries, or in accordance with applicable professional standards or rules, or in connection
          with litigation or arbitration pertaining hereto; or (iv) to the extent such information (a) is or
          becomes publicly available other than as the result of a disclosure in breach hereof, (b)
          becomes available to the receiving party on a nonconfidential basis from a source that the
          receiving party believes is not prohibited from disclosing such information to the receiving
          party, (c) is already known by the receiving party without any obligation of confidentiality with
          respect thereto, or (d) is developed by the receiving party independently of any disclosures
          made to the receiving party hereunder. In addition, any such information may be used by
          Deloitte & Touche LLP or any related entity of D&T in the context of responding to its
          professional obligations as the independent accountants for Client. Nothing in this Section
          ll(b) shall alter Client's obligations under Section ll(a). D&T, however, may use and disclose
          any knowledge and ideas acquired in connection with the Services to the extent they are
          retained in the unaided memory of its personnel.
      (c} No provision of these terms or the Engagement Letter is or is to be construed as a condition of
          confidentiality within the meaning of PCAOB Release 2005-014, Internal Revenue Code
          Sections 6011 and 6111 or the regulations thereunder, any related Internal Revenue Service
          guidance, or any other similar law, with respect to any Services, Deliverables, or other
          materials of any kind provided hereunder relating to tax treatment or tax structure
          (collectively referred to as "Subject Tax Planning Advice"). Notwithstanding anything herein to
          the contrary, no provision of these terms or the Engagement Letter shall place any limitation
          on Client's disclosure of any Subject Tax Planning Advice. The Services and Deliverables shall
          be solely for Client's benefit, and this engagement does not create privity between D&T and
          any person or party other than Client ("third party"). Neither the Services nor any Deliverables
          are intended for the express or implied benefit of any third party. Unless otherwise agreed to
          in writing by D&T, no third party is entitled to rely in any manner or for any purpose on the
          Services or Deliverables. In the event of any unauthorized reliance on any Subject Tax
          Planning Advice, Client agrees to indemnify and hold harmless D&T, its subcontractors, and
          their respective personnel from all third-party claims, liabilities, costs, and expenses.
  12. Survival and Interpretation. All provisions that are intended by their nature to survive
      performance of the Services shall survive such performance, or the expiration or termination of
      this engagement. For purposes of these terms and the Engagement Letter, "D&T" shall mean
      Deloitte & Touche LLP. No affiliated or related entity of D&T, or such entity's personnel, shall have
      any liability hereunder to Client and Client will not bring any action against any such affiliated or
      related entity or such entity's personnel in connection with this engagement. Without limiting the
      foregoing, such affiliated and related entities are intended third-party beneficiaries of these terms,
      and may in their own right enforce such terms. Each of the provisions of these terms shall apply to


                                                      8
18-23538-rdd     Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                            Pg 362 of 390



     the fullest extent of the law, whether in contract, statute, tort (such as negligence), or otherwise,
     notwithstanding the failure of the essential purpose of any remedy. Any references herein to the
     term "including" shall be deemed to be followed by "without limitation."

 13. Assignment and Subcontracting. Except as provided below, neither party may assign any of its
     rights or obligations (including interests or Claims) relating to this engagement or the Services,
     without the prior written consent of the other party. Client hereby consents to D&T subcontracting
     or assigning any portion of the Services to any affiliate or related entity, whether located within or
     outside of the United States.

 14. Dispute Resolution. Any controversy or claim between the parties arising out of or relating to
     these terms, the Engagement Letter, or this engagement (a "Dispute") shall be resolved by
     mediation or binding arbitration as set forth below.

     (a) Mediation. All Disputes shall first be submitted to nonbinding confidential mediation by
         written notice to the parties, and shall be treated as compromise and settlement negotiations
         under the standards set forth in the Federal Rules of Evidence and all applicable state
         counterparts, together with any applicable statutes protecting the confidentiality of mediations
         or settlement discussions. If the parties cannot agree on a mediator, the International
         Institute for Conflict Prevention and Resolution ("CPR"), at the written request of a party, shall
         designate a mediator.
     (b) Arbitration Procedures. If a Dispute has not been resolved within 90 days after the effective
         date of the written notice beginning the mediation process (or such longer period, if the
         parties so agree in writing), the mediation shall terminate and the Dispute shall be settled by
         binding arbitration to be held in New York, New York. The arbitration shall be conducted in
         accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time
         of the commencement of the arbitration, except to the extent modified by this Section 14 (the
         "Rules").

         The arbitration shall be conducted before a panel of three arbitrators. Each of Client and D&T
         shall designate one arbitrator in accordance with the "screened" appointment procedure
         provided in the Rules and the two party-designated arbitrators shall jointly select the third in
         accordance with the Rules. No arbitrator may serve on the panel unless he or she has agreed
         in writing to enforce the terms of the Engagement Letter (and its appendices) and to abide by
         the terms of this Section 14. Except with respect to the interpretation and enforcement of
         these arbitration procedures (which shall be governed by the Federal Arbitration Act), the
         arbitrators shall apply the governing law set forth in Section 18 in connection with the Dispute.
         The arbitrators shall have no power to award damages inconsistent with these terms or the
         Engagement Letter, including the limitation on liability and indemnification provisions
         contained herein. The arbitrators may render a summary disposition relative to all or some of
         the issues, provided that the responding party has had an adequate opportunity to respond to
         any such application for such disposition. Discovery shall be conducted in accordance with the
         Rules.

         All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before
         making any disclosure permitted by the Rules, a party shall give written notice to all other
         parties and afford such parties a reasonable opportunity to protect their interests. Further,
         judgment on the arbitrators' award may be entered in any court having jurisdiction.
     ( c) Costs. Each party shall bear its own costs in both the mediation and the arbitration; however,
          the parties shall share the fees and expenses of both the mediators and the arbitrators
          equally.
  15. Non-exclusivity. D&T may (a) provide any services to any person or entity, and (b) develop for
      itself, or for others, any materials or processes, including those that may be similar to those
      produced as a result of the Services, provided that D&T complies with its obligations of
      confidentiality set forth hereunder.


                                                      9
18-23538-rdd      Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32               Main Document
                                             Pg 363 of 390



  16. Non-solicitation. During the term of this engagement and for a period of one (1) year thereafter,
      each party agrees that its personnel (in their capacity as such) who had substantive contact with
      personnel of the other party in the course of this engagement shall not, without the other party's
      consent, directly or indirectly employ, solicit, engage, or retain the services of such personnel of
      the other party. In the event a party breaches this provision, the breaching party shall be liable to
      the aggrieved party for an amount equal to thirty percent (30%) of the annual base compensation
      of the relevant personnel in his or her new position. Although such payment shall be the aggrieved
      party's exclusive means of monetary recovery from the breaching party for breach of this
      provision, the aggrieved party shall be entitled to seek injunctive or other equitable relief. This
      provision shall not restrict the right of either party to solicit or recruit generally in the media.

  17. Entire Agreement, Amendment, and Notices. These terms, and the Engagement Letter,
      including attachments, constitute the entire agreement between the parties with respect to this
      engagement; supersede all other oral and written representations, understandings, or agreements
      relating to this engagement; and may not be amended except by a written agreement signed by
      the parties. In the event of any conflict or ambiguity between these terms and the Engagement
      Letter, these terms shall control. All notices hereunder shall be (a) in writing; (b) delivered to the
      representatives of the parties at the addresses set forth in the Engagement Letter, unless changed
      by either party by notice to the other party; and (c) effective upon receipt.

  18. Governing Law and Severability. These terms, the Engagement Letter, including attachments,
      and all matters relating to this engagement shall be governed by, and construed in accordance
      with, the laws of the State of New York (without giving effect to the choice of law principles
      thereof). If any provision of these terms or the Engagement Letter is unenforceable, such
      provision shall not affect the other provisions, but such unenforceable provision shall be deemed
      modified to the extent necessary to render it enforceable, preserving to the fullest extent
      permissible the intent of the parties set forth herein.




                                                      10
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32     Main Document
                                              Pg 364 of 390


                                             Exhibit 13

                         New Standards Accounting Advisory Engagement Letter




 WEIL:\96792963\4\73217.0004
18-23538-rdd       Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32                Main Document
                                              Pg 365 of 390
                                                                                          Deloitte & Touche LLP
                                                                                          Suite 400
                                                                                          1601 Wewatta St.
                                                                                          Denver, CO 80202
                                                                                          USA
                                                                                          Tel: 1 303 292 5400
                                                                                          Fax: 1 303 312 4000
                                                                                          www.deloitte.com
 April 3, 2018


 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, Illinois 60179

 Dear Mr. Jordan:

 This engagement letter is to confirm the engagement of Deloitte & Touche LLP (“D&T” or
 “we” or “our”) to provide Sears Holdings Corporation and its subsidiaries (collectively, the
 “Client” or “you”) accounting advisory services in connection with Phase II through Phase III
 of the Client’s assessment of the New Revenue Standard1 and Phase II through Phase V of
 the Client’s assessment of the New Leases Standard2 described below (the “Services”).

 SCOPE OF SERVICES

 The Services to be provided by D&T in Phase II for the New Revenue Standard are expected
 to consist of the following:
 •   Providing advice and recommendations to management’s designated project management
     office as they perform project management functions.
 •   Providing advice, recommendations, and leading practices to management for their
     consideration as they undertake the implementation of the New Revenue Standard.
 •   Providing advice and recommendations as management decides on and documents the
     Client’s accounting positions and controls for manual and automated processes. This may
     include benchmarking information and an understanding of how accounting positions
     conform to standards.
 •   Assisting management in identifying pros and cons or other qualitative factors it should
     consider in the implementation process.
 •   Advise management as they determine their adoption method by discussing options and
     considerations and walkthrough approach of calculating the retrospective restatement and
     cumulative catch-up adjustments.
 •   Reading and commenting             on   the   reasonableness      of   adjustments      proposed      by
     management.
 •   Provide advice and recommendations on management’s initial thoughts on policy matters
     (including transition elections) and its draft policies, as management documents
     accounting positions and assumptions and compiles the information required to develop
     the financial statements and disclosures required by the New Revenue Standard.


 1
   The New Revenue Standard has the meaning of Financial Accounting Standards Board Accounting Standards
   Codification 606 – Revenue from Contracts with Customers.
 2
   The New Leases Standard has the meaning of Financial Accounting Standards Board Accounting Standards
   Codification 842 – Leases.
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                          Pg 366 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 2


 •   Providing advice and recommendations regarding the Client’s internal control environment
     over related data and systems (considering changes in data and systems requirements
     under the New Revenue Standard).
 •   Providing advice and recommendations to the Client for improvements in the design of
     both direct and indirect internal controls (in consideration of new processes or policies
     resulting from the New Revenue Standard), including recommendations regarding:
        •   Management’s potential need to identify and implement separate controls for the
            transition period to the New Revenue Standard.
        •   Management’s potential need to implement specific controls to monitor scoping
            decisions, accounting conventions, and practical expedients used as part of the
            adoption process.
 •   Advising management as it evaluates tax filings and related reporting implications of
     revenue changes, and provide related advice and recommendations on their tax positions.

 The Services to be provided by D&T in Phase II for the New Leases Standard are expected
 to consist of the following:
 •   Providing advice and recommendations to management’s designated project management
     office as they perform project management functions.
 •   Enhancing our understanding of current leases systems, processes, procedures and
     controls and providing advice and recommendations on expected areas of change or
     impact.
 •   Reviewing and provide commentary with respect to the Client’s data gap analysis.
     Providing insight to additional data elements that need to be gathered.
 •   Reviewing management’s       lease   data   abstraction   plan   and   provide   advice   and
     recommendations.
 •   Provide insight and recommendations while reviewing the decision framework and process
     developed by management to identify embedded leases.
 •   Providing education to management on the adoption transition package and sharing
     insights on transition alternatives.
 •   Providing advice and recommendations on management’s initial thoughts on policy
     matters (including transition elections) and its draft policies, as management:
        •   Documents accounting positions and assumptions.
        •   Identifies and defines potential accounting, tax, system, and operational
            implications, documents the system requirements, identifies key systems
            considerations (including potential key system impacts and reporting options to
            meet the requirements of the New Leases Standard).
 •   Advising management as it evaluates tax filings and related reporting implications of lease
     changes, and provide related recommendations on their tax positions.
 •   Providing advice and recommendations on tax method changes and revisions needed to
     tax processes, systems, and filings.
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                          Pg 367 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 3


 •   Providing insights on Client process-flow diagrams and narratives, specifically focusing on
     risks and controls throughout the updated processes.
 •   Providing advice and recommendations to the Client for improvements in the design of
     both direct and indirect internal controls (in consideration of new processes or policies
     resulting from the New Leases Standard), including recommendations regarding:
        •   Management’s consideration of controls related to each of the components of
            internal control (the control environment, risk assessment, control activities,
            information and communication, and monitoring).
        •   Management’s potential need to identify and implement separate controls for the
            transition period to the New Leases Standard and additional or different controls
            after the standard is fully implemented and operational.
        •   Management’s potential need to implement specific controls to monitor scoping
            decisions, accounting conventions, and practical expedients used as part of the
            adoption process.
        •   Client’s internal control environment over related data and systems (considering
            changes in data and systems requirements under the New Leases Standard).
 •   Providing advice and recommendations as to how new controls might be integrated into
     management’s internal control assessment process.
 •   Providing management with examples of generic disclosure checklists, examples of
     publicly available financial statements, and related disclosures to use as a guide.
 •   Advising management on its analysis and determination of disclosure requirements,
     contemplating:
        •   Implementation impact under SAB Topic 11.M.
        •   Requirements under the New Leases Standard and related SEC reporting.
 •   Providing advice and observations on relevant matters management should consider as it
     develops its quantitative analysis related to the implementation of the New Leases
     Standard.
 •   Providing advice and recommendations on disclosures drafted by management (including
     tax disclosures) by comparing to publicly available disclosure examples and related
     requirements to identify if any potential gaps exist.
 •   Obtain an understanding and discuss with management the source of numbers that they
     will disclose, including how the numbers will be generated, reliance on systems, and
     related relevant controls.
 •   Providing advice and recommendations regarding management’s IT risk assessments and
     management’s design of new or modified IT systems.
 •   Providing advice and recommendations on business requirements and questions to ask
     vendors on both interim and long term solutions.
 •   Providing insights and suggestions of leading practices in vendor evaluation and selection.
 •   Providing advice and recommendations to management regarding the potential timing and
     suggested high-level activities that may be undertaken to implement the New Leases
18-23538-rdd         Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32      Main Document
                                            Pg 368 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 4


     Standard, including activities related to technical accounting, data and systems
     development, process/close and reporting, readiness and training, tax, and project
     management, to be used in the development of management’s implementation roadmap.

 The Services to be provided by D&T in Phase III for the New Revenue Standard are
 expected to consist of the following:
 •   Providing advice and recommendations to management’s designated project management
     office as they perform project management functions.
 •   Providing advice and recommendations on the following activities and considerations of
     management:
        •   Management’s plans for moving from project management/implementation to an
            integrated ongoing process.
        •   Management’s consideration of the potential need for additional education and
            communication based on the implementation process.
        •   Management’s ongoing accounting and policy assessments.
        •   Management’s ongoing internal control monitoring and assessments.
 •   Providing insights on client-updated process-flow diagrams and narratives, specifically
     focusing on risks and controls throughout the updated process.
 •   Providing recommendations as to how new controls might               be integrated    into
     management’s internal control assessment process.
 •   Providing management with:
        •   Examples of generic disclosure checklists, examples of publicly available financial
            statements, and related disclosures to use as a guide.
        •   Advise management on its analysis and determination of disclosure requirements,
            contemplating:
                 ▪    Implementation impact under SAB Topic 11.M.
                 ▪    Requirements under the New Revenue Standard and related SEC reporting.
 •   Providing advice and observations on (or assisting with the identification of) relevant
     matters management should consider as it develops its quantitative analysis related to
     the implementation of the New Revenue Standard.
 •   Providing recommendations on disclosures drafted by management (including tax
     disclosures) by comparing to example disclosures publicly available and related
     requirements to identify if any potential gaps exist.
 •   Obtain an understanding and discuss with management the source of numbers they will
     disclose, including how the numbers will be generated, reliance on systems, and related
     relevant controls.
 •   Providing advice to management on potentially and appropriately including other functions
     in the organization (e.g., investor relations) in management’s development and review of
     the new revenue recognition disclosures.
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32       Main Document
                                          Pg 369 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 5


 The Services to be provided by D&T in Phase III for the New Leases Standard are expected
 to consist of the following:
 •   Providing advice and recommendations to management’s designated project management
     office as they perform project management functions.
 •   Providing advice, recommendations, and leading practices to management for their
     consideration as they engage a third party to undertake the data abstraction process and
     mapping of data from existing systems to new system.
 •   Providing advice and recommendations in management’s execution of data abstraction
     and migration, if necessary
 •   Assisting management in identifying pros and cons or other qualitative factors it should
     consider in the implementation process.
 •   Providing insights on internal controls and processes.
 •   Reading and providing recommendations on the draft tax provision calculations prepared
     by management.

 The Services to be provided by D&T in Phase IV for the New Leases Standard are expected
 to consist of the following:
 •   Providing advice and recommendations to management’s designated project management
     office as they perform project management functions.
 •   Providing advice, recommendations, and leading practices to management for their
     consideration as they undertake the implementation of the New Leases Standard.
 •   Providing advice and recommendations as management decides on and documents the
     Client’s accounting positions and controls for manual and automated processes. This may
     include benchmarking information and an understanding of how accounting positions
     conform to standards.
 •   Advising management as they implement suggestions provided in the assessment
     process.

 The Services to be provided by D&T in Phase V for the New Leases Standard are expected to
 consist of the following:
 •   Providing advice and recommendations to management’s designated project management
     office as they perform project management functions.
 •   Provide advice and recommendations on the following activities and considerations of
     management:
        •   Management’s plans for moving from project management/implementation to an
            integrated ongoing process.
        •   Management’s consideration of the potential need for additional education and
            communication based on the implementation process.
        •   Management’s ongoing accounting and policy assessments.
        •   Management’s ongoing internal control monitoring and assessments.
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                          Pg 370 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 6


 The Services will be performed in accordance with the Statement on Standards for Consulting
 Services issued by the American Institute of Certified Public Accountants (AICPA).

 DELIVERABLES

 The revenue recognition deliverables anticipated for Phase II of the engagement consist of:
 •   High-level, illustrative transaction use-case scenarios (using hypothetical numbers) to
     illustrate the impact to selected revenue streams under the New Revenue Standard
     identified in Phase I, comparing current and prospective accounting.
 •   Draft and present key findings presentation for stakeholders, as deemed necessary.


 The leasing deliverables anticipated for Phase II of the engagement consist of:
 •   Up to 100 high-level, illustrative scenarios (using hypothetical numbers) to illustrate the
     impact to selected lease agreement features under the New Leases Standard, comparing
     current and prospective accounting.
 •   Generic templates for requests for information and requests for proposals for review and
     approval by Client management.
 •   Generic vendor selection scorecard templates for lease technology solution and lease
     abstraction.
 •   Draft summary of responses on requests for information and requests for proposals for
     review and approval by Client management.
 •   Generic high-level data template for use by Client’s management to prepare its data gap
     analysis.
 •   Draft meeting minutes and notes, critical accounting issues, and relevant accounting
     guidance for review and approval by Client management.
 •   Sample illustrative training materials.
 •   Generic high-level process flow and internal control recommendations related to transition
     to the New Leases Standard.
 •   Present key findings presentation based on the services we performed to the Company
     stakeholders, as deemed necessary.

 The leasing deliverables anticipated for Phases III - V of the engagement consist of:
 •   Present key findings presentation based on the services we performed to the Company
     stakeholders, as deemed necessary.

 The above deliverables, as well as other verbal or written comments and observations
 provided by D&T in connection with the Services shall merely represent the results of the
 engagement team’s research and understanding of similar transactions in the industry and
 shall not represent an opinion or conclusion of D&T on any accounting policies, implementation
 strategy, or other topic related to the Services.
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                          Pg 371 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 7


 Client management will be solely responsible to review and make all decisions with respect to
 potential modifications and ultimate approval and acceptance of any comments or
 observations made, or deliverables provided, by D&T.

 Under no circumstance shall D&T prepare original documentation (e.g. accounting policies,
 journal entry support, or accounting position papers) that becomes part of the Client’s
 accounting records.

 ENGAGEMENT TEAM

 Our engagement team will be composed of practitioners with experience in accounting for
 transactions under the New Revenue Standard and the New Leases Standard and has been
 selected to align the team’s skills with the technical and practical necessities of the
 engagement.


           Name               Engagement Role             Title

                            Lead Engagement
   Derek Bradfield          Partner                   Partner
                                                      Managing
   Sean Torr                Engagement Advisor        Director
                                                      Senior
   Kaya Arda                Engagement Advisor        Manager
                            Engagement Team           Senior
   Kyle Lauret              Lead                      Manager
                                                      Senior
   Lauren Pesa              Lease Team Lead           Manager
   Zach Stiltz              Revenue Team Lead         Manager

 The engagement team will, as they consider necessary, call on other individuals with
 specialized knowledge and experience to assist in the performance of our services. The
 engagement team and all engagement activities will be overseen by Liz Berrill, Audit Partner.

 FEES AND TIMING

 The services are expected to be performed at the Client’s offices in Hoffman Estates, Illinois.
 The Phase II services shall commence on or around December 1, 2017 and are anticipated to
 be completed in February 2018. The Phase III – V services shall commence on or around
 February 2018 and are anticipated to be completed in May 2019

 Our preliminary estimate of professional fees for Phase II – V Services (excluding expenses)
 ranges from $650,000 to $850,000. Please note this is only an estimate, as actual fees may
 vary. We will review our estimates periodically and inform you if there is a significant change
 in our estimate. Based on the anticipated timing of the Services, our fees will be billed
 approximately as follows:
18-23538-rdd     Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32        Main Document
                                          Pg 372 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 8



                       INVOICE DATE                   AMOUNT

                       April 4, 2018                  $350,000
                       June 6, 2018              $50,000 - $125,000
                       August 8, 2018            $75,000 - $100,000
                       October 10, 2018          $75,000 - $100,000
                       December 12, 2018         $50,000 - $100,000
                       May 2, 2019               $50,000 - $75,000

 We understand that you will reimburse us for all reasonable expenses incurred in performing
 our Services on this engagement (including, but not limited to, our reasonable travel, meals,
 lodging, mileage expenses and technology- and administrative-related charges).
 Engagement-related expenses will be billed in addition to the fees and will be stated
 separately on the invoices.

 ACKNOWLEDGMENTS AND AGREEMENTS

 Client management acknowledges and agrees to the following:

 •   Client management is responsible for the coordination of obtaining the preapproval of the
     Audit Committee, in accordance with the Audit Committee’s preapproval process, for the
     Services to be provided by D&T to the Client.

 •   We will not perform in a capacity equivalent to that of management or an employee of the
     Client, including assuming any financial reporting oversight role; authorizing, executing,
     or consummating any transactions, or otherwise exercising authority on behalf of the
     Client or having the authority to do so; supervising employees of the Client in the
     performance of their activities; reporting to the board of directors on behalf of
     management of the Client; or providing any legal advice with respect to, or conducting a
     legal review of, any documents, records, or policies of the Client; preparing source
     documents or originating data, in electronic or other form, evidencing the occurrence of
     any transactions; or recording of any amounts in books and records of the Client.

 •   The Client agrees that the Services may include advice and recommendations, but agrees
     that the Client will be solely responsible for the financial statements and all decisions
     regarding the accounting treatment of any item or transaction (including decisions
     regarding its compliance with U.S. GAAP and SEC rules and regulations. Furthermore, the
     Client shall be solely responsible for, among other things (1) designating a member of
     management with appropriate technical accounting and reporting knowledge to oversee
     the Services and to sustain meaningful and substantial involvement in all phases of this
     engagement; and (2) any forward-looking information (including any models, projections,
     forecasts,   budgets,    synergies,    feasibility analyses,    assumptions,   estimates,
     methodologies, or bases for support). For the avoidance of doubt, we will be responsible
     for the performance of the Services.

 •   We will not provide any assurance regarding the outcome of any future audit or regulatory
     examination or other regulatory action, and we will not provide any assurance regarding
     U.S. Securities and Exchange Commission clearance of any Securities Act of 1933 or
18-23538-rdd     Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                           Pg 373 of 390
 Mr. Joseph F. Jordan
 Vice President, Controller
 Sears Holdings Corporation
 April 3, 2018
 Page 9


     Securities Exchange Act of 1934 filings. The responsibility for all legal issues with respect
     to these matters, such as reviewing all deliverables and work product for any legal
     implications to the Client, will be the Client’s.

 •   The Services will not constitute an engagement to provide audit, compilation, review, or
     attest services as described in the pronouncements on professional standards issued by
     the AICPA, the U.S. Public Company Accounting Oversight Board, or other regulatory body
     and, therefore, we will not express an opinion or any other form of assurance as a result
     of performing the Services.

 •   The Client will not seek our opinion, and we will not provide any such opinion, on the
     application of accounting principles in connection with this engagement. Furthermore,
     Client management agrees that it will not represent to any third parties that it has obtained
     such opinion from us under this engagement. If such opinion is requested under the
     requirements of AU 625, Reports on the Application of Accounting Principles, any such
     services requested of us would be subject to (1) a determination by us as to whether such
     services can be rendered, (2) additional client acceptance procedures, and (3) a separate,
     signed engagement letter with terms and conditions that are acceptable to us and the
     Client. We are under no obligation to perform such an engagement, if requested.

 •   We will not be responsible for the accuracy or completeness of any data made available
     to us through any third-party tool, database, or software application. The Company further
     acknowledges and agrees that D&T will have no responsibility for evaluating the
     functionality of such third-party tool, database, or software application, nor for any results
     obtained by D&T through the use of such third-party tool, database, or software
     application.

 •   The assignment of any ranking or rating and resulting prioritization of recommendations
     is subjective; others, utilizing the same information, may arrive at different results. Client
     management is responsible for the final determination of the appropriate scale to be
     utilized for rankings, the definitions for each ranking on the scale, and the assignment of
     prioritization to each recommended action item. Deliverables that include any
     prioritization, categorization or rating ranking will not be considered an opinion expressed
     by D&T.

 •   The Client agrees that any deliverables provided to the Client hereunder by D&T may be
     disclosed to the Board of Directors and the Audit Committee of the Client only for their
     informational purposes and solely in their capacity as a member of such Board or
     Committee.

                                            ******
18-23538-rdd   Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                      Pg 374 of 390
18-23538-rdd    Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32            Main Document
                                          Pg 375 of 390




    EXHIBIT A — GENERAL BUSINESS TERMS

    1.      Services.     The services provided by D&T (the “Services”) under the
    engagement letter to which these terms are attached (the “Engagement Letter”) may
    include advice and recommendations, but D&T will not make any decisions on behalf
    of Client in connection with the implementation of such advice and recommendations.
    For purposes of these terms and the Engagement Letter, “Client” shall mean the entity
    as defined in the Engagement Letter. Sears Holdings Corporation and its subsidiaries
    represents and warrants that it has the power and authority to execute this agreement
    on behalf of, and to bind, itself and its subsidiaries.

    2.     Payment of Invoices. Client will compensate D&T under the terms of the
    Engagement Letter for the Services performed and expenses incurred, through the
    term or effective date of termination of this engagement. D&T’s invoices are due upon
    receipt. Client shall be responsible for any taxes imposed on the Services or on this
    engagement, other than taxes imposed by employment withholding for D&T’s
    personnel or on D&T’s income or property.

    3.     Term. Unless terminated sooner as set forth below, this engagement shall
    terminate upon the completion of the Services. Either party may terminate this
    engagement, with or without cause, by giving thirty (30) days’ prior written notice to
    the other party. In the event of a termination for cause, the breaching party shall
    have the right to cure the breach within the notice period. D&T may terminate this
    engagement upon written notice to Client if D&T determines that the performance of
    any part of the Services would be in conflict with law, or independence or professional
    rules.

    4.     Deliverables.

    a)     D&T has rights in, and may, in connection with the performance of the Services,
    use, create, modify, or acquire rights in, works of authorship, materials, information,
    and other intellectual property (collectively, the “D&T Technology”).

    b)      Upon full payment to D&T hereunder, and subject to the terms and conditions
    contained herein, (i) the tangible items specified as deliverables or work product in the
    Engagement Letter (the “Deliverables”) shall become the property of Client, and (ii)
    D&T hereby grants Client a royalty-free, fully paid-up, worldwide, nonexclusive license
    to use the D&T Technology contained in the Deliverables in connection with the use of
    such Deliverables. Except for the foregoing license grant, D&T or its licensors retain
    all rights in and to all D&T Technology.

    5.      Limitation on Warranties. This is a services engagement. D&T warrants
    that it shall perform the Services in good faith and with due professional care. D&T
    DISCLAIMS ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED,
    INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
    PARTICULAR PURPOSE.

    6.     Limitation on Damages and Indemnification.

    a)      D&T, its subsidiaries and subcontractors, and their respective personnel shall
    not be liable to Client for any claims, liabilities, or expenses relating to this engagement



                                              - 11 -
18-23538-rdd    Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                          Pg 376 of 390




    (“Claims”) for an aggregate amount in excess of the fees paid by Client to D&T
    pursuant to this engagement, except to the extent resulting from the recklessness,
    bad faith, or intentional misconduct of D&T or its subcontractors. In no event shall
    D&T, its subsidiaries or subcontractors, or their respective personnel be liable to Client
    for any loss of use, data, goodwill, revenues, or profits (whether or not deemed to
    constitute a direct Claim), or any consequential, special, indirect, incidental, punitive,
    or exemplary loss, damage, or expense relating to this engagement.

    b)      Client shall indemnify and hold harmless D&T, its subsidiaries and
    subcontractors, and their respective personnel from all Claims, except to the extent
    resulting from the recklessness, bad faith, or intentional misconduct of D&T or its
    subcontractors.

    c)    In circumstances where any limitation on damages or indemnification provision
    hereunder is unavailable, the aggregate liability of D&T, its subsidiaries and
    subcontractors, and their respective personnel for any Claim shall not exceed an
    amount that is proportional to the relative fault that the conduct of D&T and its
    subcontractors bears to all other conduct giving rise to such Claim.

    7.      Client Responsibilities. Client shall cooperate with D&T in the performance
    of the Services, including providing D&T with reasonable facilities and timely access to
    data, information, and personnel of Client. With respect to the data and information
    provided by Client to D&T or its subcontractors for the performance of the Services,
    Client shall have all rights required to provide such data and information, and shall do
    so only in accordance with applicable law and with any procedures agreed upon in
    writing. Client shall be solely responsible for, among other things (a) the performance
    of its personnel and agents; (b) the accuracy and completeness of all data and
    information provided to D&T for purposes of the performance of the Services; (c)
    making all management decisions, performing all management functions, and
    assuming all management responsibilities; (d) designating a competent management
    member to oversee the Services; (e) evaluating the adequacy and results of the
    Services; (f) accepting responsibility for the results of the Services; and (g)
    establishing and maintaining internal controls, including monitoring ongoing activities.
    D&T’s performance is dependent upon the timely and effective satisfaction of Client’s
    responsibilities hereunder and timely decisions and approvals of Client in connection
    with the Services. D&T shall be entitled to rely on all decisions and approvals of Client.

    8.      Force Majeure. Neither party shall be liable for any delays or nonperformance
    directly or indirectly resulting from circumstances or causes beyond its reasonable
    control, including fire, epidemic or other casualty, act of God, strike or labor dispute,
    war or other violence, or any law, order, or requirement of any governmental agency
    or authority.

    9.      Limitation on Actions. No action, regardless of form, relating to this
    engagement, may be brought by either party more than one year after the cause of
    action has accrued, except that an action for nonpayment may be brought by a party
    not later than one year following the due date of the last payment owing to the party
    bringing such action.




                                              - 12 -
18-23538-rdd    Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                          Pg 377 of 390




    10.    Independent Contractor. Each party hereto is an independent contractor
    and neither party is, nor shall be considered to be, nor shall purport to act as, the
    other’s agent, partner, fiduciary, joint venturer, or representative.

    11.    Confidentiality and Internal Use.

    a)     All Services and Deliverables shall be solely for Client’s benefit, and are not
    intended to be relied upon by any person or entity other than Client. Client shall not
    disclose the Services or Deliverables, or refer to the Services or Deliverables in any
    communication, to any person or entity except (i) as specifically set forth in the
    Engagement Letter, or (ii) to Client’s contractors solely for the purpose of their
    providing services to Client relating to the subject matter of this engagement, provided
    that such contractors comply with the restrictions on disclosure set forth in this
    sentence. Client, however, may create its own materials based on the content of such
    Services and Deliverables and use and disclose such Client-created materials for
    external purposes, provided that, Client does not in any way, expressly or by
    implication, attribute such materials to D&T or its subcontractors.

    b)       To the extent that, in connection with this engagement, either party (each, the
    “receiving party”) comes into possession of any confidential information of the other
    (the “disclosing party”), it will not disclose such information to any third party without
    the disclosing party’s consent, using at least the same degree of care as it employs in
    maintaining in confidence its own confidential information of a similar nature, but in
    no event less than a reasonable degree of care. The disclosing party hereby consents
    to the receiving party disclosing such information: (i) as expressly permitted in the
    Engagement Letter; (ii) to contractors providing administrative, infrastructure, and
    other support services to the receiving party and subcontractors providing services in
    connection with this engagement, in each case, whether located within or outside of
    the United States, provided that such contractors and subcontractors have agreed to
    be bound by confidentiality obligations similar to those in this Section 11(b); (iii) as
    may be required by law or regulation, or to respond to governmental inquiries, or in
    accordance with applicable professional standards or rules, or in connection with
    litigation or arbitration pertaining hereto; or (iv) to the extent such information (a) is
    or becomes publicly available other than as the result of a disclosure in breach hereof,
    (b) becomes available to the receiving party on a non-confidential basis from a source
    that the receiving party believes is not prohibited from disclosing such information to
    the receiving party, (c) is already known by the receiving party without any obligation
    of confidentiality with respect thereto, or (d) is developed by the receiving party
    independently of any disclosures made to the receiving party hereunder. In addition,
    any such information may be used by Deloitte & Touche LLP or any related entity of
    D&T in the context of responding to its professional obligations as the independent
    accountants for Client. Nothing in this Section 11(b) shall alter Client’s obligations
    under Section 11(a). D&T, however, may use and disclose any knowledge and ideas
    acquired in connection with the Services to the extent they are retained in the unaided
    memory of its personnel

    c)     No provision of these terms or the Engagement Letter is or is to be construed
    as a condition of confidentiality within the meaning of PCAOB Release 2005-014,
    Internal Revenue Code Sections 6011 and 6111 or the regulations thereunder, any
    related Internal Revenue Service guidance, or any other similar law, with respect to
    any Services, Deliverables, or other materials of any kind provided hereunder relating



                                             - 13 -
18-23538-rdd    Doc 1497      Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                          Pg 378 of 390




    to tax treatment or tax structure (collectively referred to as “Subject Tax Planning
    Advice”). Notwithstanding anything herein to the contrary, no provision of these terms
    or the Engagement Letter shall place any limitation on Client’s disclosure of any
    Subject Tax Planning Advice. The Services and Deliverables shall be solely for Client’s
    benefit, and this engagement does not create privity between D&T and any person or
    party other than Client (“third party”). Neither the Services nor any Deliverables are
    intended for the express or implied benefit of any third party. Unless otherwise agreed
    to in writing by D&T, no third party is entitled to rely in any manner or for any purpose
    on the Services or Deliverables. In the event of any unauthorized reliance on any
    Subject Tax Planning Advice, Client agrees to indemnify and hold harmless D&T, its
    subcontractors, and their respective personnel from all third-party claims, liabilities,
    costs, and expenses.]

    12.     Survival and Interpretation. All provisions that are intended by their nature
    to survive performance of the Services shall survive such performance, or the
    expiration or termination of this engagement. For purposes of these terms and the
    Engagement Letter, “D&T” shall mean Deloitte & Touche LLP. No affiliated or related
    entity of D&T, or such entity’s personnel, shall have any liability hereunder to Client
    and Client will not bring any action against any such affiliated or related entity or such
    entity’s personnel in connection with this engagement. Without limiting the foregoing,
    such affiliated and related entities are intended third-party beneficiaries of these
    terms, and may in their own right enforce such terms. Each of the provisions of
    these terms shall apply to the fullest extent of the law, whether in contract,
    statute, tort (such as negligence), or otherwise, notwithstanding the failure
    of the essential purpose of any remedy. Any references herein to the term
    “including” shall be deemed to be followed by “without limitation.”

    13.     Assignment and Subcontracting. Except as provided below, neither party
    may assign any of its rights or obligations (including interests or Claims) relating to
    this engagement or the Services, without the prior written consent of the other party.
    Client hereby consents to D&T subcontracting or assigning any portion of the Services
    to any affiliate or related entity, whether located within or outside of the United States.

    14.     Dispute Resolution. Any controversy or claim between the parties arising out
    of or relating to these terms, the Engagement Letter, or this engagement (a “Dispute”)
    shall be resolved by mediation or binding arbitration as set forth below.

    a) Mediation. All Disputes shall first be submitted to nonbinding confidential
       mediation by written notice to the parties, and shall be treated as compromise and
       settlement negotiations under the standards set forth in the Federal Rules of
       Evidence and all applicable state counterparts, together with any applicable
       statutes protecting the confidentiality of mediations or settlement discussions. If
       the parties cannot agree on a mediator, the International Institute for Conflict
       Prevention and Resolution (“CPR”), at the written request of a party, shall
       designate a mediator.

    b) Arbitration Procedures. If a Dispute has not been resolved within 90 days after
       the effective date of the written notice beginning the mediation process (or such
       longer period, if the parties so agree in writing), the mediation shall terminate and
       the Dispute shall be settled by binding arbitration to be held in New York, New
       York. The arbitration shall be conducted in accordance with the CPR Rules for Non-



                                              - 14 -
18-23538-rdd    Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                         Pg 379 of 390




       Administered Arbitration that are in effect at the time of the commencement of the
       arbitration, except to the extent modified by this Section 14 (the “Rules”).


       The arbitration shall be conducted before a panel of three arbitrators. Each of
       Client and D&T shall designate one arbitrator in accordance with the “screened”
       appointment procedure provided in the Rules and the two party-designated
       arbitrators shall jointly select the third in accordance with the Rules. No arbitrator
       may serve on the panel unless he or she has agreed in writing to enforce the terms
       of the Engagement Letter (and its appendices) and to abide by the terms of this
       Section 14. Except with respect to the interpretation and enforcement of these
       arbitration procedures (which shall be governed by the Federal Arbitration Act),
       the arbitrators shall apply the governing law set forth in Section 18 in connection
       with the Dispute. The arbitrators shall have no power to award damages
       inconsistent with these terms or the Engagement Letter, including the limitation
       on liability and indemnification provisions contained herein. The arbitrators may
       render a summary disposition relative to all or some of the issues, provided that
       the responding party has had an adequate opportunity to respond to any such
       application for such disposition. Discovery shall be conducted in accordance with
       the Rules.

       All aspects of the arbitration shall be treated as confidential, as provided in the
       Rules. Before making any disclosure permitted by the Rules, a party shall give
       written notice to all other parties and afford such parties a reasonable opportunity
       to protect their interests. Further, judgment on the arbitrators’ award may be
       entered in any court having jurisdiction.

    c) Costs. Each party shall bear its own costs in both the mediation and the
       arbitration; however, the parties shall share the fees and expenses of both the
       mediators and the arbitrators equally.]

    15.    Non-exclusivity. D&T may (a) provide any services to any person or entity,
    and (b) develop for itself, or for others, any materials or processes, including those
    that may be similar to those produced as a result of the Services, provided that D&T
    complies with its obligations of confidentiality set forth hereunder.

    16.      Non-solicitation. During the term of this engagement and for a period of one
    (1) year thereafter, each party agrees that its personnel (in their capacity as such)
    who had substantive contact with personnel of the other party in the course of this
    engagement shall not, without the other party’s consent, directly or indirectly employ,
    solicit, engage, or retain the services of such personnel of the other party. In the
    event a party breaches this provision, the breaching party shall be liable to the
    aggrieved party for an amount equal to thirty percent (30%) of the annual base
    compensation of the relevant personnel in his or her new position. Although such
    payment shall be the aggrieved party’s exclusive means of monetary recovery from
    the breaching party for breach of this provision, the aggrieved party shall be entitled
    to seek injunctive or other equitable relief. This provision shall not restrict the right
    of either party to solicit or recruit generally in the media.

    17.    Entire Agreement, Amendment, and Notices. These terms, and the
    Engagement Letter, including attachments, constitute the entire agreement between
    the parties with respect to this engagement; supersede all other oral and written



                                             - 15 -
18-23538-rdd    Doc 1497     Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                         Pg 380 of 390




    representations, understandings, or agreements relating to this engagement; and may
    not be amended except by a written agreement signed by the parties. In the event of
    any conflict or ambiguity between these terms and the Engagement Letter, these
    terms shall control. All notices hereunder shall be (a) in writing; (b) delivered to the
    representatives of the parties at the addresses set forth in the Engagement Letter,
    unless changed by either party by notice to the other party; and (c) effective upon
    receipt.


    18.     Governing Law and Severability. These terms, the Engagement Letter,
    including attachments, and all matters relating to this engagement shall be governed
    by, and construed in accordance with, the laws of the State of New York (without
    giving effect to the choice of law principles thereof). If any provision of these terms
    or the Engagement Letter is unenforceable, such provision shall not affect the other
    provisions, but such unenforceable provision shall be deemed modified to the extent
    necessary to render it enforceable, preserving to the fullest extent permissible the
    intent of the parties set forth herein.




                                             - 16 -
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32   Main Document
                                             Pg 381 of 390


                                            Exhibit B

                                         Proposed Order




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32                    Main Document
                                                  Pg 382 of 390


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :         (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                   ORDER AUTHORIZING DEBTORS TO RETAIN
             DELOITTE & TOUCHE LLP FOR INDEPENDENT AUDIT AND
        ADVISORY SERVICES NUNC PRO TUNC TO THE COMMENCEMENT DATE

                     Upon the application, dated [__] (ECF No. [__]) (the “Application”)2 of Sears

 Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

 captioned chapter 11 cases (collectively, the “Debtors”), pursuant to section 327(a) of title 11 of

 the United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2014-1 and 2016-1 of the Local



 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
 2   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.




 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497   Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                             Pg 383 of 390


 Bankruptcy Rules for the Southern District of New York (the “Local Rules”), for an order (i)

 authorizing the Debtors to retain and employ Deloitte & Touche LLP (“Deloitte & Touche”) to

 provide independent audit and advisory services for the Debtors, effective as of the

 Commencement Date, and upon the declaration of Jim Berry, a partner at Deloitte & Touche,

 annexed to the Application as Exhibit A (the “Berry Declaration”); and (ii) granting related

 relief, all as more fully set forth in the Application; and the Court being satisfied, based on the

 representations made in the Application and the Berry Declaration, that Deloitte & Touche is

 “disinterested” as such term is defined in section 101(14) of the Bankruptcy Code, as modified

 by section 1107(b) of the Bankruptcy Code, and as required under section 327(a) of the

 Bankruptcy Code, and that Deloitte & Touche neither represents nor holds an interest adverse to

 the Debtors’ estates with respect to the matters upon which it is to be engaged; and the Court

 having jurisdiction to decide the Application and the relief requested therein pursuant to 28

 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated

 January 31, 2012 (Preska, C.J.); and consideration of the Application and the requested relief

 being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court

 pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested in the

 Application having been provided in accordance with the Amended Case Management Order;

 such notice having been adequate and appropriate under the circumstances, and it appearing that

 no other or further notice need be provided; and the Court having held a hearing to consider the

 relief requested in the Application on January 18, 2019 (the “Hearing”); and upon the record of

 the Hearing, and upon all of the proceedings had before the Court; and the Court having

 determined that the legal and factual bases set forth in the Application establish just cause for the




                                                  2

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32        Main Document
                                                  Pg 384 of 390


 relief granted herein; and is in the best interests of the Debtors, their estates, their creditors, and

 all parties in interest; and after due deliberation and sufficient cause appearing therefor,


                     IT IS HEREBY ORDERED THAT:

                     1.        The Application is granted as provided herein.

                     2.        In accordance with section 327(a) of the Bankruptcy Code, Bankruptcy

 Rules 2014(a) and 2016(a), and Local Rules 2014-1 and 2016-1, the Debtors are authorized to

 employ and retain Deloitte & Touche as the Debtors’ independent auditor and advisor in

 accordance with the terms and conditions set forth in the Engagement Agreements, effective

 nunc pro tunc to the Commencement Date, and to pay fees and reimburse expenses to Deloitte &

 Touche on the terms set forth in the Engagement Agreements as modified by this Order.

                     3.        The terms and conditions of the Engagement Agreements are reasonable

 and, as modified by this Order, are approved.

                     4.        Deloitte & Touche shall use reasonable efforts to cooperate with the

 Debtors to avoid any unnecessary duplication of services provided by any of the Debtors’ other

 retained professionals in these chapter 11 cases.

                     5.        Deloitte & Touche shall file interim and final fee applications for the

 allowance of compensation for services rendered and reimbursement of expenses incurred in

 accordance with the applicable provisions of the Bankruptcy Code, the applicable Bankruptcy

 Rules, the Local Rules, and any applicable orders of this Court (including the Interim

 Compensation Order).

                     6.        Deloitte & Touche shall include in its fee applications, among other

 things, time records setting forth a description of the services rendered on behalf of the Debtors,

 and the amount of time spent on each date by each such individual in rendering services on
                                                        3

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                                 Pg 385 of 390


 behalf of the Debtors. Deloitte & Touche will perform services under the following Engagement

 Agreements during the chapter 11 cases but because as of the Commencement Date, Deloitte &

 Touche received payment in full for such services, such services performed under these

 Engagement Agreements will not be included in any fee application submitted by Deloitte &

 Touche in these cases: the SPC Audit Engagement Letter; the Savings Plan Audit Engagement

 Letter; the Parts Direct Audit Engagement Letter; the Kenmore Audit Engagement Letters; the

 Subsidiaries’ Audit Engagement Letter; the Affiliate/Subsidiaries’ Audit Engagement Letter; the

 Kmart PR and Sears PR Audit Engagement Letters; the Kmart PR Audit Engagement Letter; the

 Project Sasset Engagement Letters; the SAM Engagement Letter. For the avoidance of doubt,

 Deloitte & Touche will perform services for the Debtors under the following Engagement

 Agreements during these chapter 11 cases for which Deloitte & Touche will request

 compensation and expense reimbursement through the submission of fee applications: the Base

 Audit Engagement Letter, the Restructuring Accounting Advisory Engagement Letter, the

 System Services Engagement Letters, and the New Standards Accounting Advisory Engagement

 Letter.

                     7.        Deloitte & Touche shall provide reasonable notice to the Debtors, the

 Office of the United States Trustee, and any statutory committee appointed in these chapter 11

 cases of any increase of Deloitte & Touche’s hourly rates from those set forth in the Berry

 Declaration, and such notice will be filed on the docket of these cases.

                     8.         The Indemnification Provisions, set forth in the appendices to certain of

 the Engagement Agreements, are approved subject to the following modifications with respect to

 services performed thereunder after the Commencement Date and prior to the effective date of

 any chapter 11 plan of the Debtors:

                                                        4

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497       Filed 01/04/19 Entered 01/04/19 20:50:32           Main Document
                                                 Pg 386 of 390


                               a.    All requests for payment of indemnity, contribution, or otherwise
                                     pursuant to the Indemnification Provisions shall be made by means
                                     of a final fee application and shall be subject to the approval of,
                                     and review by, the Court to ensure that such payment conforms to
                                     the terms of the Indemnification Provisions, the Bankruptcy Code,
                                     the Bankruptcy Rules, the Local Bankruptcy Rules, and other
                                     orders of this Court and is reasonable based on the circumstances
                                     of the litigation or settlement in respect of which indemnity is
                                     sought; provided, however, that in no event shall an indemnified
                                     party be indemnified or receive contribution to the extent that any
                                     claim arose or expense has resulted for any such losses finally
                                     judicially determined by a court of competent jurisdiction to have
                                     primarily resulted from the breach of contract, gross negligence,
                                     willful misconduct, or fraud of any indemnified parties;

                               b.    In no event shall any indemnified parties be indemnified or receive
                                     contribution or other payment under the Indemnification
                                     Provisions if the Debtors or a representative of the Debtors’ estates
                                     asserts a claim for, and a court determines by a final order that
                                     such claims primarily arose out of, such person’s breach of
                                     contract, gross negligence, willful misconduct, or fraud of any
                                     Indemnified Parties;

                               c.    In the event an indemnified party seeks reimbursement of
                                     attorneys’ fees from the Debtors pursuant to the indemnification
                                     provisions, the invoices and supporting time records from such
                                     attorneys shall be attached to Deloitte & Touche’s own interim and
                                     final fee applications, and such invoices and time records shall be
                                     subject to the applicable United States Trustee guidelines and the
                                     approval of the Bankruptcy Court under the standards of section
                                     330 of the Bankruptcy Code without regard to whether such
                                     attorneys have been retained under section 327 of the Bankruptcy
                                     Code and without regard to whether such attorneys’ services
                                     satisfy section 330(a)(3)(C) of the Bankruptcy Code; and

                               d.    Any provision of the Engagement Agreements relating to expense
                                     policies and reimbursements shall be subject to the applicable
                                     guidelines set forth in the Local Rules and general orders of this
                                     Court.

                     9.        The Engagement Agreements are further modified with respect to the

 services provided thereunder from the Commencement Date through the effective date of any

 chapter 11 plan of the Debtors, as follows:


                                                       5

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                              Pg 387 of 390


                               a. The following sentences relating to “Limitation on Liability” shall
                                  be deemed deleted:

                                      i. The second sentence in Section 3(a) of the general business
                                         terms attached to the Project Sasset Engagement Letters.

                                      ii. The second sentence in Section 6(a) of the general business
                                          terms attached to the SAM Engagement Letter,
                                          Restructuring Accounting Advisory Engagement Letter,
                                          and the New Standards Accounting Advisory Engagement
                                          Letter.

                                     iii. The second sentence of the first paragraph of the
                                          “Limitation on Liability, Release, and Indemnification”
                                          section on page 7 of the System Services Engagement
                                          Letter.

                               b. The “Independent Contractor” provision set forth in:

                                      i. Paragraph 1 of Appendix D to the Base Audit Engagement
                                         Letter, the SPC Audit Engagement Letter, the Savings Plan
                                         Audit Engagement Letter, the Parts Direct Audit
                                         Engagement Letter, the Kenmore Audit Engagement
                                         Letters, the Affiliate/Subsidiaries’ Audit Engagement
                                         Letter, the Kmart PR and Sears PR Audit Engagement
                                         Letters, the Kmart PR Audit Engagement Letters, and the
                                         System Services Engagement Letter;

                                      ii. Paragraph 6 of the general business terms attached as
                                          Appendix A to the Project Sasset Engagement Letters;

                                     iii. Paragraph 10 of the general business terms attached as
                                          Exhibit A to the SAM Engagement Letter, the
                                          Restructuring Accounting Advisory Engagement Letter,
                                          and the New Standards Accounting Advisory Engagement
                                          Letter; and

                                     iv. Page 8 of the System Services Engagement Letter shall be
                                         deleted and replaced with the following:

 Nothing contained in this agreement shall alter in any way the duties imposed by law on Deloitte
 & Touche LLP in respect of the Services provided under the agreement. It is understood and
 agreed that each of Sears Holdings Corporation, the Entity (or Entities, as applicable), the Audit
 Committee of Sears Holdings Corporation, and the Board of Directors, as may be applicable
 (collectively, the “Client-Related Parties”), and Deloitte & Touche LLP is an independent
 contractor and that neither the Client-Related Parties nor Deloitte & Touche LLP is, nor shall be
 considered to be, the other’s agent, distributor, partner, joint venture, co-owner or representative.
                                                    6

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497    Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                              Pg 388 of 390


                               c. The language in (i) Paragraph 7 of the general business terms
                                  attached as Appendix D to the Base Audit Engagement Letter, the
                                  SPC Audit Engagement Letter, the Savings Plan Audit
                                  Engagement Letter, the Parts Direct Audit Engagement Letter, the
                                  Kenmore Audit Engagement Letters, the Affiliate/Subsidiaries’
                                  Audit Engagement Letter, the Kmart PR and Sears PR Audit
                                  Engagement Letters, the Kmart PR Audit Engagement Letters, and
                                  (ii) the “Dispute Resolution” provision on page 9 of the System
                                  Services Engagement Letter shall be deemed deleted and replaced
                                  with the following:

 Any Dispute (as defined below) arising out of or relating to services performed under this
 engagement letter after the commencement of a bankruptcy case by the Company and prior to
 the effective date of (a) a plan of reorganization of the Company or (b) a court order dismissing
 the Company’s chapter 11 case or cases (the “Effective Date”) shall be brought in the
 Bankruptcy Court (or the District Court) (each as defined below), if such District Court
 withdraws the reference to the Bankruptcy Court). All other Disputes, including, without
 limitation, Disputes arising out of or relating to services performed after the Effective Date and
 Disputes over which the Bankruptcy Court (or the District Court) does not have, retain or
 exercise jurisdiction, shall be resolved by mediation or binding arbitration as set forth in the
 Dispute Resolution Provision attached hereto as the immediately following appendix and made a
 part hereof (the “Dispute Resolution Provision”). The parties each hereby irrevocably waive,
 to the fullest extent permitted by law, all rights to trial by jury in any Dispute. Except with
 respect to the interpretation and enforcement of the arbitration procedures set forth in the Dispute
 Resolution Provision (which shall be governed by the Federal Arbitration Act), the laws of the
 State of New York (without giving effect to its choice of law principles) shall apply in arbitration
 or any other forum in connection with any Dispute. The foregoing shall be binding up on the
 parties and any and all of their respective permitted successors and assigns. This paragraph and
 the Dispute Resolution Provision shall apply to the fullest extent of the law, whether in contract,
 statute, tort (such as negligence), or otherwise.

 For purposes of the foregoing, (a) “Dispute” shall mean any controversy or claim between the
 parties arising out of or relating to the engagement letter, including its appendices, or this
 engagement, (b) “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
 Southern District of New York, and (c) “District Court” shall mean the United States District
 Court of which the Bankruptcy Court constitutes a unit.

                               d. The language in (i) the Dispute Resolution Provision attached as
                                  Appendix E to the Base Audit Engagement Letter, the SPC Audit
                                  Engagement Letter, the Savings Plan Audit Engagement Letter, the
                                  Parts Direct Audit Engagement Letter, the Kenmore Audit
                                  Engagement Letters, the Affiliate/Subsidiaries’ Audit Engagement
                                  Letter, the Kmart PR and Sears PR Audit Engagement Letters, the
                                  Kmart PR Audit Engagement Letters, and (ii) the “Mediation”,
                                  “Arbitration Procedures” and “Costs” provisions on pages 9
                                  through 10 of the System Services Engagement Letter shall be

                                                   7

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32          Main Document
                                                  Pg 389 of 390


                                      deemed deleted and replaced with the following:

 This Dispute Resolution Provision sets forth the dispute resolution process and procedures
 applicable to the resolution of certain Disputes as set forth in the immediately preceding
 appendix.

 All Disputes not heard by the Bankruptcy Court or the District Court as set forth in the
 immediately preceding appendix shall be first submitted to nonbinding confidential mediation by
 written notice to the parties, and shall be treated as compromise and settlement negotiations
 under the standards set forth in the Federal Rules of Evidence and all applicable state
 counterparts, together with any applicable statutes protecting the confidentiality of mediations or
 settlement discussions. If the parties cannot agree on a mediator, the International Institute for
 Conflict Prevention and Resolution (“CPR”), at the written request of a party, shall designate a
 mediator.

 If a Dispute has not been resolved within 90 days after the effective date of the written notice
 beginning the mediation process (or such longer period, if the parties so agree in writing), the
 mediation shall terminate and the Dispute shall be settled by binding arbitration to be held in
 New York, New York. The arbitration shall be solely between the parties and shall be conducted
 in accordance with the CPR Rules for Non-Administered Arbitration that are in effect at the time
 of the commencement of the arbitration, except to the extent modified by this Dispute Resolution
 Provision (the “Rules”).

 The arbitration shall be conducted before a panel of three arbitrators. Each of the Company and
 Deloitte & Touche LLP shall designate one arbitrator in accordance with the “screened”
 appointment procedure provided in the Rules and the two party-designated arbitrators shall
 jointly select the third in accordance with the Rules. No arbitrator may serve on the panel unless
 he or she has agreed in writing to enforce the terms of the engagement letter (including its
 appendices) to which this Dispute Resolution Provision is attached and to abide by the terms of
 this Dispute Resolution Provision. The arbitrators may render a summary disposition relative to
 all or some of the issues, provided that the responding party has had an adequate opportunity to
 respond to any such application for such disposition. Discovery shall be conducted in
 accordance with the Rules.

 All aspects of the arbitration shall be treated as confidential, as provided in the Rules. Before
 making any disclosure permitted by the Rules, a party shall give written notice to all other parties
 and afford such parties a reasonable opportunity to protect their interests. Further, judgment on
 the arbitrators’ award may be entered in any court having jurisdiction.

 Each party shall bear its own costs in both the mediation and the arbitration; however, the parties
 shall share the fees and expenses of both the mediators and the arbitrators equally.


                     10.       To the extent that there may be any inconsistency between the terms of the

 Application, the Engagement Agreements, the Berry Declaration, and the express terms of this

                                                        8

 WEIL:\96792963\4\73217.0004
18-23538-rdd          Doc 1497        Filed 01/04/19 Entered 01/04/19 20:50:32         Main Document
                                                  Pg 390 of 390


 Order, the terms of this Order shall govern.

                     11.       The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order.

                     12.       Notwithstanding anything to the contrary in the Engagement Agreements,

 during the pendency of these chapter 11 cases, the Court shall retain jurisdiction to hear and

 determine all matters arising from or related to the implementation, interpretation, and/or

 enforcement of this Order.


 Dated:                         , 2019
           White Plains, New York


                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                        9

 WEIL:\96792963\4\73217.0004
